Exhibit 10.1

EXECUTION VERSION

RESTATEMENT AGREEMENT

RESTATEMENT AGREEMENT, dated as of June 1, 2018 (this “Agreement”), by and among
VALEANT PHARMACEUTICALS INTERNATIONAL, INC., a corporation continued under the
laws of the Province of British Columbia (the “Parent”), VALEANT PHARMACEUTICALS
INTERNATIONAL, a Delaware corporation (“VPI”), the Guarantors party hereto,
BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”) and on behalf of the Requisite Lenders (as defined in
the Existing Credit Agreement (as defined below)), as Collateral Agent (in such
capacity, the “Collateral Agent”), as Swing Line Lender and as an Initial Term
Lender and each of the Revolving Lenders and Issuing Banks party hereto.

W I T N E S S E T H:

WHEREAS, the Parent, VPI, the Administrative Agent, the other Guarantors party
thereto from time to time and each lender from time to time party thereto (the
“Lenders”) entered into the Third Amended and Restated Credit and Guaranty
Agreement, dated as of February 13, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”);

WHEREAS, the Parent, VPI and the other Guarantors party hereto have requested
that the Lenders and the Administrative Agent agree to amend and restate the
Existing Credit Agreement (including the Schedules and Exhibits thereto) in its
entirety as provided herein (the “Restatement”) (capitalized terms not otherwise
defined in this Agreement have the same meanings as specified in the Restated
Credit Agreement (as defined below));

WHEREAS, Section 10.5 of the Existing Credit Agreement provides that the
relevant Credit Parties (as defined therein) and the Requisite Lenders (as
defined therein) may amend and restate the Existing Credit Agreement and the
other Credit Documents for certain purposes including to permit additional
extensions of credit to be included in the Existing Credit Agreement, and the
Consenting Lenders, constituting the Requisite Lenders, have approved the
Initial Term Loans on the terms and conditions set forth herein, and the Initial
Term Lenders and the Consenting Revolving Lenders, constituting all Lenders
immediately after giving effect to the Initial Term Loans, consent to and
approve the amendment and restatement to the Existing Credit Agreement
contemplated hereby;

WHEREAS, each Revolving Lender (as defined in the Existing Credit Agreement)
that executes and delivers a counterpart to this Agreement (a “Consenting
Revolving Lender”) will be deemed upon the Closing Date to have agreed to the
terms of this Agreement and the Restated Credit Agreement and will be deemed to
have a Revolving Commitment under the Restated Credit Agreement in an aggregate
principal amount specified on Schedule 1.01(a) to the Restated Credit Agreement;

WHEREAS, the Revolving Commitments under and as defined in the Existing Credit
Agreement (the “Existing Revolving Facility”) will be terminated on the Closing
Date and (i) any revolving loans incurred under the Existing Revolving Facility
will be deemed repaid on the Closing Date by Parent from the proceeds of a
substantially simultaneous borrowing of Revolving Loans by VPI under the
Restated Credit agreement and (ii) any letters of credit issued under the
Existing Revolving Facility shall be deemed to be issued under the Revolving
Facility for the account of VPI under the Restated Credit Agreement as “Existing
Letters of Credit”, and participations therein shall be reallocated among the
Revolving Lenders in accordance with their commitments after giving effect to
this Restatement;



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein and in the
Restated Credit Agreement, each Consenting Revolving Lender agrees that
(i) effective on and at all times after the Closing Date such Consenting
Revolving Lender will be bound by all obligations of a Revolving Lender under
the Restated Credit Agreement in respect of its respective Revolving Commitments
in the amount set forth on Schedule 1.01(a) to the Restated Credit Agreement and
(ii) from time to time on or after the Closing Date such Consenting Revolving
Lender will fund Revolving Loans in accordance with the provisions of the
Restated Credit Agreement. On the Closing Date, each of the financial
institutions that delivers a counterpart to this Agreement as a “Revolving
Lender” which was not a Revolving Lender under the Existing Credit Agreement
prior to the Closing Date will become a Revolving Lender for all purposes of the
Restated Credit Agreement;

WHEREAS, (i) each Original Term Lender that has delivered a Consenting Lender
Agreement (as defined below) is agreeing, on the terms and conditions set forth
in this Agreement and the Restated Credit Agreement, (x) to the amendments to
the Existing Credit Agreement as provided herein, to the Restated Credit
Agreement and the Transactions and (y) to the repayment of its Original Term
Loans by the Parent from the proceeds of a substantially simultaneous borrowing
of Initial Term Loans by VPI under the Restated Credit Agreement; provided that
each Rolling Term Lenders is further agreeing that such Rolling Term Lender’s
Original Term Loans shall be deemed to have been repaid upon the issuance by VPI
of Initial Term Loans to such Rolling Term Lender, in each case in amounts
determined in accordance with this Agreement and the Consenting Lender Agreement
and (ii) each of the other parties that have delivered a signature page to this
Agreement are agreeing, on the terms and conditions set forth in this Agreement
and the Restated Credit Agreement, to the amendment of the Existing Credit
Agreement, the terms of the Restated Credit Agreement and the Transactions;

WHEREAS, each (i) Original Term Lender that has delivered a Consenting Lender
Agreement and has selected the “Cashless Settlement Option” (a “Rolling Term
Lender”), (ii) each Original Term Lender which has delivered a Consenting Lender
Agreement and has selected the “Assignment Settlement Option (the “Non-Rolling
Consenting Term Lenders”) and (iii) each Consenting Revolving Lender (together
with the Rolling Term Lenders and the Non-Rolling Consenting Term Lenders, the
“Consenting Lenders”) collectively constitute the Requisite Lenders (as defined
in the Existing Credit Agreement) and have authorized the Administrative Agent
to enter into this Agreement on behalf of the Requisite Lenders, and the
Administrative Agent has agreed to this Agreement, in its capacity as
Administrative Agent and on behalf of the Requisite Lenders, on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

1.    Consent of Requisite Lenders; Lender Signature Pages. Each Consenting
Lender who delivers a counterpart to this Agreement or a consent in
substantially the form attached hereto as Annex I (a “Consenting Lender
Agreement”) hereby irrevocably agrees to the terms of this Agreement with
respect to all of such Consenting Lender’s Loans and Commitments under and as
defined in the Existing Credit Agreement and authorizes the Administrative Agent
to enter into this Agreement on behalf of such Consenting Lender. Such agreement
and authorization shall be irrevocably binding on any subsequent transferees,
participants, successors and assigns with respect to such Loans and Commitments.
Each Consenting Lender further agrees that it shall not be entitled to receive a
copy of any other Consenting Lender’s signature page to this Agreement or the
Consenting Lender Agreement, but agrees that a copy of such signature page may
be delivered to the Borrower and the Administrative Agent. Each of the
Consenting Lenders and the other parties hereto acknowledge and agree that the
execution and delivery of a Consenting Lender Agreement or a signature page to
this Agreement shall have the same force and effect as the execution and
delivery of a counterpart to the Restated Credit Agreement.



--------------------------------------------------------------------------------

2.    Amendments to Credit Agreement. (a) The Administrative Agent hereby
agrees, in its capacity as Administrative Agent and on behalf of the Consenting
Lenders (i) that pursuant to Section 10.5 of the Existing Credit Agreement, the
Existing Credit Agreement (together with the Schedules and Exhibits thereto) is,
effective as of the Closing Date (as defined below), hereby amended in
accordance with Section 10.5 thereof to permit the existence of the Initial Term
Loans and the Initial Revolving Facility and the incurrence of all obligations
in connection therewith all in accordance with the Restated Credit Agreement and
(ii) immediately after giving effect to clause (i), the Existing Credit
Agreement is hereby amended and restated in its entirety as set forth in Exhibit
A hereto (the “Restated Credit Agreement”). For the avoidance of doubt, this
Agreement shall be a Credit Document for purposes of the Existing Credit
Agreement and a Loan Document for purposes of the Restated Credit Agreement.

(b)    On the Closing Date, the full principal amount of Original Term Loans
shall be repaid in full in cash in accordance with the terms and conditions set
forth in the Restated Credit Agreement; provided that the full principal amount
of Original Term Loans held by Rolling Term Lenders (or such lesser amount of
such Original Term Loans as notified to the applicable Rolling Term Lender by
the Administrative Agent prior to the Closing Date) shall be deemed to have been
repaid upon the issuance by VPI of Initial Term Loans to such Rolling Term
Lender in a corresponding principal amount, in each case without further action
but in accordance with the terms and conditions set forth in the Restated Credit
Agreement, and in accordance with the applicable Consenting Lender Agreement.

(c)    On the Closing Date (i) any revolving loans incurred under the Existing
Revolving Facility shall be deemed repaid by Parent from the proceeds of a
substantially simultaneous borrowing of Revolving Loans by VPI under the
Restated Credit agreement and (ii) any letters of credit issued under the
Existing Revolving Facility shall be deemed to be issued under the Revolving
Facility for the account of VPI under the Restated Credit Agreement as “Existing
Letters of Credit”, and participations therein shall be reallocated among the
Revolving Lenders in accordance with their Revolving Credit Commitments after
giving effect to this Restatement.

3.    Effectiveness. This Agreement and the Restatement shall become effective
as of the date (the “Closing Date”) on which each of the following conditions
precedent have been fulfilled to the reasonable satisfaction of (or waived by)
the Administrative Agent:

(i)    the Administrative Agent shall have received (x) executed counterparts of
this Agreement duly executed and delivered by the Borrower, each of the
Guarantors, each Issuing Bank, each Revolving Lender, the Swing Line Lender and
Barclays Bank PLC, as an Initial Term Lender and (y) Consenting Lender
Agreements executed and delivered by each of the Consenting Lenders which
collectively constitute the Requisite Lenders (as defined in the Existing Credit
Agreement); and

(ii)    all conditions set forth in Section 4.01 of the Restated Credit
Agreement shall have been satisfied or waived by the applicable parties.

For purposes of determining whether the conditions specified in this Section 3
have been satisfied on the Closing Date, by funding the Loans under the Restated
Credit Agreement, the Administrative Agent and each Lender that has executed
this Agreement (or an Assignment and Assumption on the Closing Date) shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.



--------------------------------------------------------------------------------

4.    Effect on the Credit Agreement; No Novation.

(a)    The execution and delivery of this Agreement and the effectiveness
thereof shall not act as a novation of the Existing Credit Agreement and shall
not serve to discharge or release any Obligation or Lien (each as defined in the
Existing Credit Agreement) under the Credit Documents (as defined in the
Existing Credit Agreement). Section 10.25 of the Restated Credit Agreement is
incorporated herein mutatis mutandis.

(b)    Each of the Parent, VPI and each Guarantor party hereto hereby expressly
acknowledges the terms of this Agreement and the Restatement and affirms or
reaffirms, as applicable, as of the date hereof, the covenants and agreements
contained in each Credit Document (as defined in the Existing Credit Agreement)
to which it is a party, including, in each case, such covenants and agreements
as in effect immediately after giving effect to this Agreement, the Restatement
and the transactions contemplated hereby.

5.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 10.10 AND 10.11 OF
THE RESTATED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AGREEMENT AND SHALL APPLY HERETO.

6.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

7.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart to this Agreement by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC., as Parent By:  

/s/ William Woodfield

Name:   William Woodfield Title:   Vice President, Capital Markets, Treasury
VALEANT CANADA GP LIMITED By:  

/s/ William Woodfield

Name:   William Woodfield Title:   Vice President, Capital Markets, Treasury

VALEANT CANADA S.E.C./VALEANT

CANADA LP

 

By: Valeant Canada GP Limited, its general partner

By:  

/s/ William Woodfield

Name:   William Woodfield Title:   Vice President, Capital Markets, Treasury

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS INTERNATIONAL, as a Borrower By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   Vice President, Assistant General Counsel
COMMONWEALTH LABORATORIES, LLC By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   VP, Business and Legal Affairs, Secretary
INKINE PHARMACEUTICAL COMPANY, INC. By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   VP, Business and Legal Affairs, Secretary
BAUSCH & LOMB INCORPORATED By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   Vice President, Assistant General Counsel
VALEANT PHARMACEUTICALS NORTH AMERICA LLC By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   Vice President, Assistant General Counsel

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

SALIX PHARMACEUTICALS, LTD. By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   VP, Assistant General Counsel Assistant
Corporate Secretary OCEANA THERAPEUTICS, INC. By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   VP, Business and Legal Affairs, Secretary
SANTARUS, INC. By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   VP, Business and Legal Affairs, Secretary
COVELLA PHARMACEUTICALS, INC. By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   VP, Business and Legal Affairs, Secretary
ECR PHARMACEUTICALS CO., INC. By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   Secretary

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT CANADA GP LIMITED By:  

/s/ William Woodfield

Name:   William Woodfield Title:   Vice President, Capital Markets, Treasury

VALEANT CANADA S.E.C./VALEANT

CANADA LP

 

By: Valeant Canada GP Limited, its general partner

By:  

/s/ William Woodfield

Name:   William Woodfield Title:   Vice President, Capital Markets, Treasury
V-BAC HOLDING CORP. By:  

/s/ Jeremy Lipshy

Name:   Jeremy Lipshy Title:   Vice President 0938638 B.C. ULC By:  

/s/ D. Alexander Matheson

Name:   D. Alexander Matheson Title:   Assistant Secretary

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

Executed by BAUSCH & LOMB U.K. LIMITED, acting by:

/s/ William Woodfield

Director

Name of director:

in the presence of:

/s/ Kirsten O’Donnell

Name of witness: Kirsten O’Donnell

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

B.L.J. Company Limited By:  

/s/ William Woodfield

Name:   William Woodfield Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB-IOM S.P.A. By:  

/s/ William Norman Woodfield

Name:   William Norman Woodfield Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

ONPHARMA, INC. By:  

/s/ William D. Humphries

Name:   William D. Humphries Title:   President

 

DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC. By:  

/s/ William D. Humphries

Name:   William D. Humphries Title:   President

 

PRINCETON PHARMA HOLDINGS, LLC By:  

/s/ William D. Humphries

Name:   William D. Humphries Title:   President

 

PRIVATE FORMULA CORP. By:  

/s/ William D. Humphries

Name:   William D. Humphries Title:   President

 

RENAUD SKIN CARE LABORATORIES, INC. By:  

/s/ William D. Humphries

Name:   William D. Humphries Title:   President

 

UCYCLYD PHARMA, INC.

By:

 

/s/ William D. Humphries

Name:  

William D. Humphries

Title:

 

President

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

SALIX PHARMACEUTICALS, INC. By:  

/s/ Joseph C. Papa

Name:   Joseph C. Papa Title:   President

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB HOLDINGS INCORPORATED By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

SOLTA MEDICAL, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

ATON PHARMA, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

CORIA LABORATORIES, LTD. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

DOW PHARMACEUTICAL SCIENCES, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

VRX HOLDCO, LLC By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT BIOMEDICALS, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

OCEANSIDE PHARMACEUTICALS, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

ORAPHARMA, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

ORAPHARMA TOPCO HOLDINGS, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

PRESTWICK PHARMACEUTICALS, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

PRECISION DERMATOLOGY, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

SYNERGETICS USA, INC. By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax UNILENS VISION INC.
By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax MEDICIS
PHARMACEUTICAL CORPORATION By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Senior Vice President, Tax HYTHE PROPERTY
INCORPORATED By:  

/s/ Jeremy M. Lipshy

Name:   Jeremy M. Lipshy Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB GMBH By:  

/s/ Eberhard Kuehne

Name:   Eberhard Kuehne Title:   Managing Director B L E P HOLDING GMBH By:  

/s/ Eberhard Kuehne

Name:   Eberhard Kuehne Title:   Managing Director DR. GERHARD MANN CHEM.-PHARM.
FABRIK GESELLSCHAFT MIT BESCHRÄNKTER HAFTUNG By:  

/s/ Eberhard Kuehne

Name:   Eberhard Kuehne Title:   Managing Director TECHNOLAS PERFECT VISION GMBH
By:  

/s/ Eberhard Kuehne

Name:   Eberhard Kuehne Title:   Managing Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

ALDEN OPTICAL LABORATORIES, INC. By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary BAUSCH & LOMB REALTY CORPORATION By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary BAUSCH & LOMB PHARMA HOLDINGS CORP. By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary BAUSCH & LOMB CHINA, INC. By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary BAUSCH & LOMB SOUTH ASIA, INC. By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary BAUSCH & LOMB TECHNOLOGY CORPORATION By:
 

/s/ John LaFave

Name:   John LaFave Title:   Secretary

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

SIGHT SAVERS, INC. By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary ISTA PHARMACEUTICALS, LLC By:   Bausch &
Lomb Pharma Holdings Corp., as sole member: By:  

/s/ John LaFave

Name:   John LaFave Title:   Secretary

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB PHARMA S.A. By:  

/s/ Pierre Guibourg

Name:   Pierre Guibourg Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB INTERNATIONAL, INC. By:  

/s/ Sam Eldessouky

Name:   Sam Eldessouky Title:   Secretary

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

PHARMASWISS D.O.O., LJUBLJANA By:  

/s/ John Connolly

Name:   John Connolly Title:   General Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

TECHNOLAS PERFECT VISION. INC. By:  

/s/ Christina M. Ackermann

Name:   Christina M. Ackermann Title:   Secretary

 

RHC HOLDINGS. INC. By:  

/s/ Christina M. Ackermann

Name:   Christina M. Ackermann Title:   Secretary

SIGNED for and on behalf                           )

of VALEANT PHARMACEUTICALS     )

NEW ZEALAND LIMITED                      )

 

   

/s/ Avinesh Prasad

  

/s/ Christina M. Ackermann

    Name: Avinesh Prasad    Name: Christina Ackermann     Title:   Director   
Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT DWC-LLC By:  

/s/ Eliane Nassour

Name:   Eliane Nassour Title:   General Manager

 

By:

 

/s/ Mahmoud Farhana

Name:

 

Mahmoud Farhana

Title:

 

Manager

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

PHARMASWISS SA By:  

/s/ Matthias Courvoisier

Name:   Matthias Courvoisier Title:   Director

 

BAUSCH & LOMB SWISS AG By:  

/s/ Matthias Courvoisier

Name:   Matthias Courvoisier Title:   Member of the Board of Directors

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT LLC By:  

/s/ John Connolly

Name:   John Connolly Title:   General Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

PRZEDSIĘBIORSTWO FARMACEUTYCZNE JELFA S.A. By:  

/s/ Waldemar Stępień

Name:   Waldemar Stępień Title:   President of the Management Board

 

By:  

/s/ Ryszard Bukowski

Name:   Ryszard Bukowski Title:   Member of the Management Board

 

VALEANT SP. Z.O.O. By:  

/s/ Cornelis Jan Heiman

Name:   Cornelis Jan Heiman Title:   Member of the Management Board

 

VP VALEANT SPÓȽKA Z OGRANICZONĄ ODPOWIEDZIALNOŚCIĄ SP.J. By:   Valeant sp.
z.o.o., in its capacity as General Partner By:  

/s/ Cornelis Jan Heiman

Name:   Cornelis Jan Heiman Title:   Member of the Management Board

 

VALEANT PHARMA POLAND SPÓȽKA Z OGRANICZONĄ ODPOWIEDZIALNOŚCIĄ By:  

/s/ Cornelis Jan Heiman

Name:   Cornelis Jan Heiman Title:   President of the Management Board

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH+LOMB OPS B.V.

By:

 

/s/ Patrick Emanuel Petrus Jacobus Gunther

Name:

 

Patrick Emanuel Petrus Jacobus Gunther

Title:

 

Attorney-in-fact

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB MEXICO, S.A. DE C.V. By:  

/s/ Fernando Carlos Zárate Gabarrot

Name:   Fernando Carlos Zárate Gabarrot Title:   President

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BIOVAIL INTERNATIONAL S.À. R.L. By:  

/s/ Franck Deconinck

Name:   Franck Deconinck Title:   Manager VALEANT PHARMACEUTICALS LUXEMBOURG
S.À. R.L. By:  

/s/ Franck Deconinck

Name:   Franck Deconinck Title:   Class B Manager VALEANT INTERNATIONAL
LUXEMBOURG S.À. R.L. By:  

/s/ Franck Deconinck

Name:   Franck Deconinck Title:   Class B Manager BAUSCH & LOMB LUXEMBOURG S.À.
R.L. By:  

/s/ Franck Deconinck

Name:   Franck Deconinck Title:   Class B Manager VALEANT FINANCE LUXEMBOURG
S.À. R.L. By:  

/s/ Franck Deconinck

Name:   Franck Deconinck Title:   Class B Manager VALEANT HOLDINGS LUXEMBOURG
S.À. R.L. By:  

/s/ Franck Deconinck

Name:   Franck Deconinck Title:   Class B Manager

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

AB SANITAS By:  

/s/ Tomas Liesis

Name:   Tomas Liesis Title:   General Manager

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

OCEANA THERAPEUTICS, LIMITED By:  

/s/ Zoltán Gábor

Name:   Zoltán Gábor Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS IRELAND LIMITED By:  

/s/ Michael Kennan

Name:   Michael Kennan Title:   Director

 

VALEANT HOLDINGS IRELAND By:  

/s/ Michael Kennan

Name:   Michael Kennan Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT PHARMA HUNGARY LLC By:  

/s/ dr. Gárdi Lajos István

Name:   dr. Gárdi Lajos István Title:   General Manager By:  

/s/ Zoltán Gábor

Name:   Zoltán Gábor Title:   Finance Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

LABORATOIRE CHAUVIN S.A.S. By:  

/s/ Pierre Amboury

Name:   Pierre Amboury Title:   President BAUSCH & LOMB FRANCE S.A.S. By:  

/s/ Eberhard Kuehne

Name:   Title:   BCF S.A.S. By:  

/s/ Eberhard Kuehne

Name:   Title:  

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

HUMAX PHARMACEUTICAL S.A. By:  

/s/ Luis Alejandro Méndez Madriz

Name:   Luis Alejandro Méndez Madriz Title:   Legal Representative

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS NOMINEE BERMUDA By:  

/s/ Graham Jackson

Name:   Graham Jackson Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BAUSCH & LOMB NORDIC AB By:  

/s/ Janice More

Name:   Janice More Title:   Director

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

Signed by

Valeant Holdco 2 Pty Ltd (ACN 154 341 367) in accordance with section 127 of the
Corporations Act 2001 by two directors:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director Avinesh Prasad    William
Woodfield

 

  

 

Name of director (please print)    Name of director (please print)

 

Signed by

Wirra Holdings Pty Limited (ACN 122 216 577) in accordance with section 127 of
the Corporations Act 2001 by two directors:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director Avinesh Prasad    William
Woodfield

 

  

 

Name of director (please print)    Name of director (please print)

 

Signed by

Wirra Operations Pty Limited (ACN 122 250 088) in accordance with section 127 of
the Corporations Act 2001 by two directors:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director Avinesh Prasad    William
Woodfield

 

  

 

Name of director (please print)    Name of director (please print)

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

Signed by

Wirra IP Pty Limited (ACN 122 536 350) in accordance with section 127 of the
Corporations Act 2001 by two directors:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director Avinesh Prasad    William
Woodfield

 

  

 

Name of director (please print)    Name of director (please print)

 

Signed by

Bausch & Lomb (Australia) Pty Limited (ACN 000 222 408) in accordance with
section 127 of the Corporations Act 2001 by two directors:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director Avinesh Prasad    William
Woodfield

 

  

 

Name of director (please print)    Name of director (please print)

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

Signed by

Valeant Pharmaceuticals Australasia Pty Limited (ACN 001 083 352) in accordance
with section 127 of the Corporations Act 2001 by a director and
secretary/director:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director/secretary Avinesh Prasad   
William Woodfield

 

  

 

Name of director (please print)    Name of director/secretary (please print)

 

Signed by

DermaTech Pty Limited (ACN 003 982

161) in accordance with section 127 of the Corporations Act 2001 by a director
and secretary/director:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director/secretary Avinesh Prasad   
William Woodfield

 

  

 

Name of director (please print)    Name of director/secretary (please print)

 

Signed by

Private Formula International Holdings Pty Ltd (ACN 095 450 918) in accordance
with section 127 of the Corporations Act 2001 by a director and
secretary/director:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director/secretary Avinesh Prasad   
William Woodfield

 

  

 

Name of director (please print)    Name of director/secretary (please print)

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

Signed by

Private Formula International Pty Ltd (ACN 095 451 442) in accordance with
section 127 of the Corporations Act 2001 by a director and secretary/ director:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director/secretary Avinesh Prasad   
William Woodfield

 

  

 

Name of director (please print)    Name of director/secretary (please print)

 

Signed by

Ganehill Pty Ltd (ACN 065 261 538) in accordance with section 127 of the
Corporations Act 2001 by a director and secretary/director:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director/secretary Avinesh Prasad   
William Woodfield

 

  

 

Name of director (please print)    Name of director/secretary (please print)

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

Signed by

Valeant (Australia) Pty Limited (ACN 000 650 251) in accordance with section 127
of the Corporations Act 2001 by a director and secretary/director:

  

/s/ Avinesh Prasad

  

/s/ William Woodfield

Signature of director    Signature of director/secretary Avinesh Prasad   
William Woodfield

 

  

 

Name of director (please print)    Name of director/secretary (please print)

 

[Signature Pages to Fourth A&R Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and Swing Line
Lender under the Existing Credit Agreement and Restated Credit Agreement By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

BARCLAYS BANK PLC, as an Initial Term Lender under the Restated Credit Agreement
By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Issuing Bank under the Existing Credit
Agreement and Restated Credit Agreement By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank under the Existing
Credit Agreement and Restated Credit Agreement By:  

/s/ Marshall Trenckmann

Name:   Marshall Trenckmann Title:   Executive Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Revolving Credit Lender under the Existing Credit
Agreement and Revolving Lender under the Restated Credit Agreement By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Director

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Revolving Credit Lender under the
Existing Credit Agreement and Revolving Lender under the Restated Credit
Agreement By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK. N.A., as Revolving Credit Lender under the Existing Credit
Agreement and Revolving Lender under the Restated Credit Agreement By:  

/s/ Michael N. Tam

Name:   Michael N. Tam Title:   Senior Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Revolving Credit Lender under the
Existing Credit Agreement and Revolving Lender under the Restated Credit
Agreement By:  

/s/ F. Michael Manfred

Name:   F. Michael Manfred Title:   Authorized Signatory

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

ANNEX I

CONSENT TO RESTATEMENT AGREEMENT

CONSENT (this “Consent”) to Restatement Agreement to that certain Third Amended
and Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof and as it
may be further amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), by and among Borrower, the
Guarantors, Barclays Bank PLC, as Administrative Agent and Collateral Agent, and
each of the other agents and lenders party thereto from time to time.

Series F Tranche B Term Loans

The undersigned Term Lender (as defined in the Existing Credit Agreement) hereby
irrevocably and unconditionally approves the Restatement Agreement and consents
as follows (check ONE option):

Cashless Settlement Option

 

  ☐ to exchange 100% of the outstanding principal amount of the Series F Tranche
B Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement for Initial Term Loans
under the Restated Credit Agreement in an equal principal amount (or such lesser
amount notified to such Lender by the Administrative Agent).

Assignment Settlement Option

 

  ☐ to have 100% of the outstanding principal amount of the Series F Tranche B
Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement prepaid on the Closing
Date and purchase by assignment the principal amount of Initial Term Loans under
the Restated Credit Agreement committed to separately by the undersigned.

Revolving Commitments

☒    The undersigned Revolving Lender (as defined in the Existing Credit
Agreement) hereby irrevocably and unconditionally approves the Restatement
Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

DNB Capital LLC

as a Lender (type name of the legal entity)

By:  

/s/ Thomas Tangen

Name:   Thomas Tangen Title:   Senior Vice President   Head of Healthcare If a
second signature is necessary: By:  

/s/ Devan Patel

Name:   Devan Patel Title:   Vice President

Name of Fund Manager (if any):                    

 

[Signature Page to Consenting Lender Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Revolving Credit Lender under the Existing
Credit Agreement and Revolving Lender under the Restated Credit Agreement By:  

/s/ Maria Guinchard

Name:   Maria Guinchard Title:   Vice President By:  

/s/ Alica Schug

Name:   Alica Schug Title:   Vice President

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

ANNEX I

CONSENT TO RESTATEMENT AGREEMENT

CONSENT (this “Consent”) to Restatement Agreement to that certain Third Amended
and Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof and as it
may be further amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), by and among Borrower, the
Guarantors, Barclays Bank PLC, as Administrative Agent and Collateral Agent, and
each of the other agents and lenders party thereto from time to time.

Series F Tranche B Term Loans

The undersigned Term Lender (as defined in the Existing Credit Agreement) hereby
irrevocably and unconditionally approves the Restatement Agreement and consents
as follows (check ONE option):

Cashless Settlement Option

 

  ☐ to exchange 100% of the outstanding principal amount of the Series F Tranche
B Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement for Initial Term Loans
under the Restated Credit Agreement in an equal principal amount (or such lesser
amount notified to such Lender by the Administrative Agent).

Assignment Settlement Option

 

  ☐ to have 100% of the outstanding principal amount of the Series F Tranche B
Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement prepaid on the Closing
Date and purchase by assignment the principal amount of Initial Term Loans under
the Restated Credit Agreement committed to separately by the undersigned.

Revolving Commitments

☒    The undersigned Revolving Lender (as defined in the Existing Credit
Agreement) hereby irrevocably and unconditionally approves the Restatement
Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Citibank N.A.,

as a Lender

By:  

/s/ Pranjal Gambhir

Name:   Pranjal Gambhir Title:   Vice President

 

Restricted - Internal

[Signature Page to Consenting Lender Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Revolving Credit Lender under the Existing Credit
Agreement and Revolving Lender under the Restated Credit Agreement By:  

/s/ Mustafa Topiwalla

Name:   Mustafa Topiwalla Title:   Authorized Signatory

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

ANNEX I

CONSENT TO RESTATEMENT AGREEMENT

CONSENT (this “Consent”) to Restatement Agreement to that certain Third Amended
and Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof and as it
may be further amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), by and among Borrower, the
Guarantors, Barclays Bank PLC, as Administrative Agent and Collateral Agent, and
each of the other agents and lenders party thereto from time to time.

Series F Tranche B Term Loans

The undersigned Term Lender (as defined in the Existing Credit Agreement) hereby
irrevocably and unconditionally approves the Restatement Agreement and consents
as follows (check ONE option):

Cashless Settlement Option

 

  ☐ to exchange 100% of the outstanding principal amount of the Series F Tranche
B Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement for Initial Term Loans
under the Restated Credit Agreement in an equal principal amount (or such lesser
amount notified to such Lender by the Administrative Agent).

Assignment Settlement Option

 

  ☐ to have 100% of the outstanding principal amount of the Series F Tranche B
Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement prepaid on the Closing
Date and purchase by assignment the principal amount of Initial Term Loans under
the Restated Credit Agreement committed to separately by the undersigned.

Revolving Commitments

☒    The undersigned Revolving Lender (as defined in the Existing Credit
Agreement) hereby irrevocably and unconditionally approves the Restatement
Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

HSBC Bank Canada

as a Lender (type name of the legal entity)

By:  

/s/ Jossia Bélisle

Name:   Jossia Bélisle Title:   Director If a second signature is necessary: By:
 

/s/ Ali Al Ahmad

Name:   Ali Al Ahmad Title:   Associate

Name of Fund Manager (if any):                    

 

Restricted - Internal

[Signature Page to Consenting Lender Agreement]



--------------------------------------------------------------------------------

ANNEX I

CONSENT TO RESTATEMENT AGREEMENT

CONSENT (this “Consent”) to Restatement Agreement to that certain Third Amended
and Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof and as it
may be further amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), by and among Borrower, the
Guarantors, Barclays Bank PLC, as Administrative Agent and Collateral Agent, and
each of the other agents and lenders party thereto from time to time.

Series F Tranche B Term Loans

The undersigned Term Lender (as defined in the Existing Credit Agreement) hereby
irrevocably and unconditionally approves the Restatement Agreement and consents
as follows (check ONE option):

Cashless Settlement Option

 

  ☐ to exchange 100% of the outstanding principal amount of the Series F Tranche
B Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement for Initial Term Loans
under the Restated Credit Agreement in an equal principal amount (or such lesser
amount notified to such Lender by the Administrative Agent).

Assignment Settlement Option

 

  ☐ to have 100% of the outstanding principal amount of the Series F Tranche B
Term Loans under the Existing Credit Agreement held by such Lender immediately
prior to the effectiveness of the Restatement Agreement prepaid on the Closing
Date and purchase by assignment the principal amount of Initial Term Loans under
the Restated Credit Agreement committed to separately by the undersigned.

Revolving Commitments

☒    The undersigned Revolving Lender (as defined in the Existing Credit
Agreement) hereby irrevocably and unconditionally approves the Restatement
Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

SunTrust Bank

as a Lender (type name of the legal entity)

By:

 

/s/ Katherine Bass

Name:

 

Katherine Bass

Title:

 

Director

If a second signature is necessary:

By:

 

 

Name:

 

Title:

 

Name of Fund Manager (if any):                    

 

Restricted - Internal

[Signature Page to Consenting Lender Agreement]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as Revolving Credit Lender under the Existing Credit
Agreement and Revolving Lender under the Restated Credit Agreement By:  

/s/ Allan Quiz

Name:   Allan Quiz Title:   Financing Manager By:  

/s/ Eric Beltrami

Name:   Eric Beltrami Title:   Senior Associate

 

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[See attached]



--------------------------------------------------------------------------------

Execution Version

 

 

 

FOURTH AMENDED & RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of June 1, 2018

among

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,

as the Parent,

VALEANT PHARMACEUTICALS INTERNATIONAL,

as a Borrower,

CERTAIN SUBSIDIARIES OF VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,

as Subsidiary Guarantors,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders and Issuing Banks,

BARCLAYS BANK PLC,

as Administrative Agent and Swingline Lender,

and

BARCLAYS BANK PLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

DNB MARKETS, INC.,

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS, INC.

and

RBC CAPITAL MARKETS,1

as Joint Lead Arrangers

and Joint Bookrunners,

HSBC BANK CANADA

as Senior Co-Manager

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Manager

 

1  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE       ARTICLE 1            DEFINITIONS       

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Classification of Loans and Borrowings      73  

Section 1.03.

  Terms Generally      73  

Section 1.04.

  Accounting Terms; GAAP      75  

Section 1.05.

  Effectuation of Transactions      78  

Section 1.06.

  Timing of Payment and Performance      78  

Section 1.07.

  Times of Day      78  

Section 1.08.

  Currency Equivalents Generally      78  

Section 1.09.

  Cashless Rollovers      80  

Section 1.10.

  Additional Alternate Currencies      80  

Section 1.11.

  Security Principles      81  

Section 1.12.

  Additional Borrowers      81       ARTICLE 2            THE CREDITS       

Section 2.01.

  Commitments      82  

Section 2.02.

  Loans and Borrowings      83  

Section 2.03.

  Requests for Borrowings      84  

Section 2.04.

  Swingline Loans      85  

Section 2.05.

  Letters of Credit      87  

Section 2.06.

  [Reserved]      92  

Section 2.07.

  Funding of Borrowings      92  

Section 2.08.

  Type; Interest Elections      93  

Section 2.09.

  Termination and Reduction of Commitments      94  

Section 2.10.

  Repayment of Loans; Evidence of Debt      95  

Section 2.11.

  Prepayment of Loans      97  

Section 2.12.

  Fees      102  

Section 2.13.

  Interest      104  

Section 2.14.

  Alternate Rate of Interest      105  

Section 2.15.

  Increased Costs      106  

Section 2.16.

  Break Funding Payments      107  

Section 2.17.

  Taxes      107  

Section 2.18.

  Payments Generally; Allocation of Proceeds; Sharing of Payments      112  

Section 2.19.

  Mitigation Obligations; Replacement of Lenders      113  

Section 2.20.

  Illegality      115  

Section 2.21.

  Defaulting Lenders      116  

Section 2.22.

  Incremental Credit Extensions      118  

Section 2.23.

  Extensions of Loans and Revolving Credit Commitments      123  

Section 2.24.

  LIBOR Replacement      125       ARTICLE 3            REPRESENTATIONS AND
WARRANTIES       

Section 3.01.

  Organization; Powers      126  

Section 3.02.

  Authorization; Enforceability      126  

Section 3.03.

  Governmental Approvals; No Conflicts      126  

 

i



--------------------------------------------------------------------------------

Section 3.04.

  Financial Condition; No Material Adverse Effect      126  

Section 3.05.

  Properties      127  

Section 3.06.

  Litigation and Environmental Matters      127  

Section 3.07.

  Compliance with Laws      127  

Section 3.08.

  Investment Company Status      128  

Section 3.09.

  Taxes      128  

Section 3.10.

  ERISA      128  

Section 3.11.

  Disclosure      128  

Section 3.12.

  Solvency      128  

Section 3.13.

  Capitalization and Subsidiaries      129  

Section 3.14.

  Security Interest in Collateral      129  

Section 3.15.

  Labor Disputes      129  

Section 3.16.

  Federal Reserve Regulations      130  

Section 3.17.

  Sanctions and Anti-Corruption Laws      130  

Section 3.18.

  Canadian Employee Benefit Plans      130       ARTICLE 4            CONDITIONS
      

Section 4.01.

  Closing Date      131  

Section 4.02.

  Each Credit Extension      133       ARTICLE 5            AFFIRMATIVE
COVENANTS       

Section 5.01.

  Financial Statements and Other Reports      134  

Section 5.02.

  Existence      137  

Section 5.03.

  Payment of Taxes      137  

Section 5.04.

  Maintenance of Properties      137  

Section 5.05.

  Insurance      137  

Section 5.06.

  Inspections      138  

Section 5.07.

  Maintenance of Book and Records      138  

Section 5.08.

  Compliance with Laws      138  

Section 5.09.

  Hazardous Materials Activity      139  

Section 5.10.

  Designation of Subsidiaries      139  

Section 5.11.

  Use of Proceeds      140  

Section 5.12.

  Covenant to Guarantee Loan Document Obligations and Give Security      140  

Section 5.13.

  Maintenance of Ratings      143  

Section 5.14.

  [Reserved]      143  

Section 5.15.

  Further Assurances      143  

Section 5.16.

  Conduct of Business      143  

Section 5.17.

  Post-Closing Actions      144  

Section 5.18.

  Annual Lender Call      144  

Section 5.19.

  Canadian Employee Benefit Plan      144       ARTICLE 6            NEGATIVE
COVENANTS       

Section 6.01.

  Indebtedness      144  

Section 6.02.

  Liens      149  

Section 6.03.

  No Further Negative Pledges      155  

Section 6.04.

  Restricted Payments; Restricted Debt Payments      157  

Section 6.05.

  [Reserved]      161  

Section 6.06.

  Investments      161  

 

ii



--------------------------------------------------------------------------------

Section 6.07.

  Fundamental Changes; Disposition of Assets      165  

Section 6.08.

  Sale and Lease-Back Transactions      169  

Section 6.09.

  Transactions with Affiliates      170  

Section 6.10.

  Amendments or Waivers of Organizational Documents      172  

Section 6.11.

  Fiscal Year      172  

Section 6.12.

  Amendments of or Waivers with Respect to Restricted Debt      172  

Section 6.13.

  [Reserved]      172  

Section 6.14.

  [Reserved]      172  

Section 6.15.

  First Lien Leverage Ratio      172  

Section 6.16.

  Establishment of Defined Benefit Plan      172       ARTICLE 7            LOAN
GUARANTEE       

Section 7.01.

  Guarantee of the Loan Document Obligations      173  

Section 7.02.

  Contribution by Guarantors; Indemnification; Subordination      173  

Section 7.03.

  Payment by Subsidiary Guarantors      173  

Section 7.04.

  Liability of Guarantors Absolute      174  

Section 7.05.

  Waivers by Guarantors      176  

Section 7.06.

  Guarantors’ Rights of Subrogation, Contribution, etc.      176  

Section 7.07.

  Subordination of Other Obligations      177  

Section 7.08.

  Continuing Guarantee      177  

Section 7.09.

  Authority of Subsidiary Guarantors or Borrowers      177  

Section 7.10.

  Financial Condition of Borrowers      177  

Section 7.11.

  Bankruptcy, etc.      177  

Section 7.12.

  Discharge of Loan Guarantee upon Sale of Subsidiary Guarantor      178  

Section 7.13.

  Guarantee Limitations      178       ARTICLE 8            EVENTS OF DEFAULT   
   

Section 8.01.

  Events of Default      178       ARTICLE 9            THE ADMINISTRATIVE AGENT
      

Section 9.01.

  Appointment      182  

Section 9.02.

  Enforcement      184  

Section 9.03.

  Bankruptcy      185  

Section 9.04.

  Reliance      186  

Section 9.05.

  Delegation      186  

Section 9.06.

  Resignation      187  

Section 9.07.

  Arrangers      188  

Section 9.08.

  Release of Loan Guarantees; Collateral      188  

Section 9.09.

  Intercreditor Agreements      189  

Section 9.10.

  Indemnification by Lenders      189  

Section 9.11.

  Withholding Taxes      190  

Section 9.12.

  Quebec      190  

Section 9.13.

  Certain Foreign Collateral Matters      191       ARTICLE 10           
MISCELLANEOUS       

Section 10.01.

  Notices      191  

Section 10.02.

  Waivers; Amendments      193  

 

iii



--------------------------------------------------------------------------------

Section 10.03.

  Expenses; Indemnity      199  

Section 10.04.

  Waiver of Claim      201  

Section 10.05.

  Successors and Assigns      201  

Section 10.06.

  Survival      207  

Section 10.07.

  Counterparts; Integration; Effectiveness      207  

Section 10.08.

  Severability      207  

Section 10.09.

  Right of Setoff      207  

Section 10.10.

  Governing Law; Jurisdiction; Consent to Service of Process      208  

Section 10.11.

  Waiver of Jury Trial      209  

Section 10.12.

  Headings      209  

Section 10.13.

  Confidentiality      209  

Section 10.14.

  No Fiduciary Duty      210  

Section 10.15.

  Several Obligations      211  

Section 10.16.

  USA PATRIOT Act      211  

Section 10.17.

  Disclosure      211  

Section 10.18.

  Appointment for Perfection      211  

Section 10.19.

  Interest Rate Limitation      211  

Section 10.20.

  Judgment Currency      212  

Section 10.21.

  Conflicts      212  

Section 10.22.

  Release of Guarantors      212  

Section 10.23.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      213
 

Section 10.24.

  Certain ERISA Matters      213  

Section 10.25.

  Amendment and Restatement      215       ARTICLE 11            PARALLEL DEBT
      

Section 11.01.

  Purpose; Governing Law      216  

Section 11.02.

  Parallel Debt (The Netherlands, Poland, Japan, Slovenia, Lithuania)      216  

Section 11.03.

  Parallel Debt (France)      216  

Section 11.04.

  Parallel Debt (Hungary)      217  

Section 11.05.

  Parallel Debt (Germany)      218  

Section 11.06.

  Parallel Debt (Belarus)      218  

Section 11.07.

  Parallel Debt (Belgium)      220  

Section 11.08.

  Parallel Debt (Switzerland)      221  

Section 11.09.

  Parallel Debt (United Arab Emirates)      222  

Section 11.10.

  Parallel Debt (Serbia)      223  

Section 11.11.

  Additional Parallel Debt Provisions      223  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:      

Schedule 1.01(a)(i)

   –    Commitment Schedule

Schedule 1.01(a)(ii)

   –    Letter of Credit Commitment Schedule

Schedule 1.01(b)

   –    Existing Letters of Credit

Schedule 1.01(c)

   –    Local Counsel

Schedule 1.01(d)

   –    Agreed Security Principles

Schedule 1.01(e)

   –    Immaterial Subsidiaries

Schedule 1.01(f)

   –    Subsidiary Guarantors

Schedule 3.05

   –    Fee Owned Real Estate Assets

Schedule 3.06

   –    Litigation and Environmental Matters

Schedule 3.18

   –    Canadian Employee Benefit Plans

Schedule 5.10

   –    Unrestricted Subsidiaries

Schedule 5.17

   –    Post-Closing Actions

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.03

   –    Negative Pledges

Schedule 6.06

   –    Existing Investments

Schedule 6.07

   –    Certain Dispositions

Schedule 6.09

   –    Affiliate Transactions

Schedule 7.13

   –    Guarantee Limitations

Schedule 9.13

   –    Certain Foreign Collateral Matters

EXHIBITS:

     

Exhibit A-1

   –    Form of Assignment and Assumption

Exhibit A-2

   –    Form of Affiliated Lender Assignment and Assumption

Exhibit B

   –    Form of Borrowing Request

Exhibit C

   –    Form of Compliance Certificate

Exhibit D

   –    Form of Interest Election Request

Exhibit E

   –    [reserved]

Exhibit F

   –    Form of Intercompany Note

Exhibit G

   –    Form of Promissory Note

Exhibit H-1

   –    Form of Trademark Security Agreement

Exhibit H-2

   –    Form of Patent Security Agreement

Exhibit H-3

   –    Form of Copyright Security Agreement

Exhibit I

   –    Form of Solvency Certificate

Exhibit J

   –    Form of Canadian Guarantee

Exhibit K

   –    Form of Letter of Credit Request

Exhibit L1-L4

   –    Forms of U.S. Tax Compliance Certificate

Exhibit M

   –    Form of Prepayment Notice

Exhibit N

   –    Form of Counterpart Agreement

Exhibit O

   –    Form of Substitute Affiliate Lender Nomination

 

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED & RESTATED CREDIT AND GUARANTY AGREEMENT

FOURTH AMENDED & RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of June 1,
2018 (this “Agreement”), by and among VALEANT PHARMACEUTICALS INTERNATIONAL,
INC. a corporation continued under the laws of the province of British Columbia
(the “Parent”), VALEANT PHARMACEUTICALS INTERNATIONAL, a Delaware corporation,
(“VPI”), CERTAIN SUBSIDIARIES OF THE PARENT, as Subsidiary Guarantors, the
Lenders from time to time party hereto, and BARCLAYS BANK PLC (“Barclays”), in
its capacities as the Swingline Lender and as administrative agent and
collateral agent for the Lenders (in its capacities as administrative and
collateral agent, the “Administrative Agent”), with the persons listed on the
cover page hereof as joint lead arrangers and joint bookrunners (in such
capacities, collectively, the “Arrangers”).

RECITALS

A. The Parent, the Administrative Agent, certain Subsidiary Guarantors party
hereto and certain lenders are parties to that certain Third Amended and
Restated Credit and Guaranty Agreement, dated as of February 13, 2012 (the
“Original Closing Date”) (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”).

B. The parties hereto wish to amend and restate the Existing Credit Agreement on
the terms and subject to the conditions set forth herein and in connection
therewith and to effectuate the refinancing of all loans and obligations
outstanding thereunder with the facilities provided for herein, including
through (a) the issuance to the Rolling Term Lenders of Initial Term Loans
concurrently with the discharge in full of the Rolling Term Loans outstanding
under the Existing Credit Agreement and the repayment in full of the Non-Rolling
Term Loans outstanding under the Existing Credit Agreement and (b) termination
of the Revolving Commitments under and as defined in the Existing Credit
Agreement and the repayment in full of any revolving loans incurred thereunder,
in each case as set forth in further detail in the Restatement Agreement
(collectively, the “Refinancing”).

C. To consummate the Transactions, including the Refinancing, it has been
requested that the Lenders extend credit in the form of (a) Initial Term Loans
to VPI in an original aggregate principal amount equal to $4,565,027,632.87 and
(b) a Revolving Facility to the Borrowers with an available amount of
$1,225,000,000, in each case, subject to increase as provided herein.

D. The Lenders are willing to extend such credit on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acceptable Intercreditor Agreement” means the First Lien Intercreditor
Agreement, or another intercreditor agreement that is reasonably satisfactory to
the Administrative Agent and the Parent (which may, if applicable, consist of a
payment “waterfall”).

 

1



--------------------------------------------------------------------------------

“ACH” means automated clearing house transfers.

“Additional Agreement” has the meaning assigned to such term in Section 9.09.

“Additional Borrower” has the meaning assigned to such term in Section 1.12(a).

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22, 2.23 or 10.02(c).

“Additional Credit Facilities” means any credit facilities added pursuant to
Sections 2.22, 2.23 or 10.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Letter of Credit Facility” means any facility established by any
Borrower and/or any Restricted Subsidiary outside of this Agreement to obtain
letters of credit, bank guarantees, bankers acceptances or other similar
instruments required by customers, suppliers, landlords, regulators or
Governmental Authorities or otherwise required in the ordinary course of
business.

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

“Additional Revolving Credit Commitment” means any revolving credit commitment
added pursuant to Sections 2.22, 2.23 or 10.02(c)(ii).

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and Swingline Exposure, in each case, attributable to its Additional
Revolving Credit Commitment.

“Additional Revolving Facility” means any revolving credit facility added
pursuant to Sections 2.22, 2.23 or 10.02(c)(ii).

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

“Additional Revolving Loans” means any revolving loan added pursuant to Sections
2.22, 2.23 or 10.02(c)(ii).

“Additional Term Loan Commitment” means any term loan commitment added pursuant
to Sections 2.22, 2.23 or 10.02(c)(i).

“Additional Term Loans” means any term loan added pursuant to Sections 2.22,
2.23 or 10.02(c)(i).

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).

 

2



--------------------------------------------------------------------------------

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Parent or any of its Restricted Subsidiaries)
at law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of the Parent or any of its
Restricted Subsidiaries, threatened in writing, against or affecting the Parent
or any of its Restricted Subsidiaries or any property of the Parent or any of
its Restricted Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. None of the Administrative Agent, any Arranger, any Lender (other than
any Affiliated Lender) or any of their respective Affiliates shall be considered
an Affiliate of the Parent or any subsidiary thereof.

“Affiliated Lender” means the Parent and/or any of its Subsidiaries.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 10.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Parent.

“Agents” means each of the Administrative Agent and any other Person appointed
under the Loan Documents to service in an agent or similar capacity.

“Agreed Security Principles” means the principles set forth in Schedule 1.01(d).

“Agreement” has the meaning assigned to such term in the preamble to this Fourth
Amended & Restated Credit and Guaranty Agreement.

“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made (including the greater of the book value or fair
market value of any assets sold) on or before such date by such Contributing
Guarantor in respect of the Loan Guarantee or its obligations under any other
Loan Document (including in respect of this Agreement), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Agreement. The amounts payable as contributions hereunder shall be determined as
of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Eurocurrency Rate (which rate shall be calculated
based upon an Interest Period of one month and shall be determined on a daily
basis based on the rate determined on such day for such Interest Period at 11:00
a.m. (London time)) plus 1.00%, (c) the Prime Rate and (d) solely with respect
to Initial Term Loans, if the Eurocurrency Rate is not ascertainable, 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Rate, as the case may
be.

“Alternate Currency” means in the case of Revolving Loans and Letters of Credit,
Canadian Dollars, Euros and each other currency that is approved in accordance
with Section 1.10.

“Applicable Charges” has the meaning assigned to such term in Section 10.19.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under such Class and the denominator of which is
the aggregate outstanding principal amount of the Term Loans and unused
Additional Term Loan Commitments of all Term Lenders under such Class and
(b) with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of Section 2.21 and otherwise herein, when there is a Defaulting
Lender, such Defaulting Lender’s Revolving Credit Commitment shall be
disregarded for any relevant calculation. In the case of clause (b), in the
event that the Revolving Credit Commitments of any Class have expired or been
terminated, the Applicable Percentage of any Revolving Lender of such
Class shall be determined on the basis of the Revolving Credit Exposure of such
Revolving Lender with respect to such Class, giving effect to any assignments
and to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, for any day, (a) for Initial Term Loans (i) in the case
of ABR Loans, 2.00% per annum and (ii) in the case of Eurocurrency Rate Loans,
3.00% per annum and (b) for Revolving Loans, the applicable rate per annum set
forth below under the caption “ABR and Canadian Prime Rate Spread” or
“Eurocurrency Rate and BA Rate Spread”, based upon the First Lien Leverage Ratio
as of the last day of the most recently ended Test Period; provided that until
the first Adjustment Date following the completion of at least one full Fiscal
Quarter ended after the Closing Date, the “Applicable Rate” for any Revolving
Loans shall be the applicable rate per annum set forth below in Category 1.

 

First Lien Leverage Ratio    ABR and
Canadian Prime
Rate Spread for
Revolving Loans     Eurocurrency
Rate and BA
Rate Spread for
Revolving Loans  

Category 1

    

Greater than 2.10 to 1.00

     2.00 %      3.00 % 

Category 2

    

Less than or equal to 2.10 to 1.00 and greater than 1.60 to 1.00

     1.75 %      2.75 % 

Category 3

    

Less than or equal to 1.60 to 1.00

     1.50 %      2.50 % 

The Applicable Rate for Revolving Loans shall be adjusted quarterly on a
prospective basis on each Adjustment Date based upon the First Lien Leverage
Ratio in accordance with the table above; provided that (a) if financial
statements are not delivered when required pursuant to Section 5.01(a) or (b),
as applicable, the “Applicable Rate” for Revolving Loans shall be the rate per
annum set forth above in Category 1 until such financial statements are
delivered in compliance with Section 5.01(a) or (b), as applicable and (b) the
“Applicable Rate” for Revolving Loans shall be the rate per annum set forth
above in Category 1 as of the first Business Day after an Event of Default shall
have occurred and be continuing, and shall continue to so apply to (but
excluding) the date on which such Event of Default is cured or waived (and
thereafter the Applicable Rate otherwise determined in accordance with this
definition shall apply).

 

4



--------------------------------------------------------------------------------

In the event that Administrative Agent and Parent determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) Parent
shall as soon as practicable deliver to Administrative Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Rate shall
be determined as if the pricing level for such higher Applicable Rate were
applicable for such Applicable Period and (iii) the applicable Borrower shall
within three (3) Business Days thereof pay to the Administrative Agent the
accrued additional amount owing as a result of such increased Applicable Rate
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement. This paragraph shall not
limit the rights of Administrative Agent and Lenders with respect to
Section 2.13 and Article 8.

The Applicable Rate for any Class of Additional Revolving Loans or Additional
Term Loans shall be as set forth in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Approved Jurisdiction” shall mean each of (i) the Grand Duchy of Luxembourg,
Ireland and the Netherlands, (ii) a jurisdiction of another approved or existing
Borrower and (iii) any other jurisdiction agreed to by the Parent and each
Revolving Lender.

“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.

“Assignment Agreement” means, collectively, each Assignment and Assumption and
each Affiliated Lender Assignment and Assumption.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the
Parent.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Parent (whether or
not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”.

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

5



--------------------------------------------------------------------------------

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Availability Period” means the period from and including the Closing Date to
but excluding the earliest of (a) the date of termination of the Initial
Revolving Credit Commitments pursuant to Section 2.09, (b) the date of
termination of the Initial Revolving Credit Commitment of each Initial Revolving
Lender to make Initial Revolving Loans and the obligation of each Issuing Bank
to issue Letters of Credit pursuant to Section 7.01 and (c) the Initial
Revolving Credit Maturity Date.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) $1,000,000,000; plus

(ii) the CNI Growth Amount; provided that such amount shall not be available
(A) for any Restricted Payment pursuant to Section 6.04(a)(iii)(A) if any Event
of Default shall then exist or if the Total Leverage Ratio, calculated on a Pro
Forma Basis, exceeds 6.00:1.00 or (B) for any Restricted Debt Payment pursuant
to Section 6.04(b)(vi)(A) if any Event of Default shall then exist or if the
Total Leverage Ratio, calculated on a Pro Forma Basis, exceeds 6:00:1.00, in
each case at the time of determination pursuant to Section 1.04(e); plus

(iii) the amount of any capital contributions or other proceeds of any issuance
of Capital Stock (other than any amounts (x) constituting an Available Excluded
Contribution Amount or proceeds of an issuance of Disqualified Capital Stock,
(y) received from the Parent or any Restricted Subsidiary or (z) consisting of
the proceeds of any loan or advance made pursuant to Section 6.06(h)(ii))
received as Cash equity by the Parent or any of its Restricted Subsidiaries,
plus the fair market value, as determined by the Parent in good faith, of Cash
Equivalents, marketable securities or other property received by the Parent or
any Restricted Subsidiary as a capital contribution or in return for any
issuance of Capital Stock (other than any amounts (x) constituting an Available
Excluded Contribution Amount or proceeds of any issuance of Disqualified Capital
Stock or (y) received from the Parent or any Restricted Subsidiary), in each
case, during the period from and including the day immediately following the
Closing Date through and including such time; plus

(iv) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock, in each case, of the Parent or any Restricted Subsidiary issued after the
Closing Date (other than Indebtedness or such Disqualified Capital Stock issued
to the Parent or any Restricted Subsidiary), which has been converted into or
exchanged for Capital Stock of the Parent or any Restricted Subsidiary that does
not constitute Disqualified Capital Stock, together with the fair market value
of any Cash or Cash Equivalents (as determined by the Parent in good faith) and
the fair market value (as determined by the Parent in good faith) of any
property or assets received by the Parent or such Restricted Subsidiary upon
such exchange or conversion, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

 

6



--------------------------------------------------------------------------------

(v) the net proceeds received by the Parent or any Restricted Subsidiary during
the period from and including the day immediately following the Closing Date
through and including such time in connection with the Disposition to any Person
(other than the Parent or any Restricted Subsidiary) of any Investment made
pursuant to Section 6.06(r)(i); plus

(vi) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
proceeds received by the Parent or any Restricted Subsidiary during the period
from and including the day immediately following the Closing Date through and
including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans and interest payments on loans, in each case received in respect of any
Investment made after the Closing Date pursuant to Section 6.06(r)(i) or,
without duplication, otherwise received by the Parent or any Restricted
Subsidiary from an Unrestricted Subsidiary (including any proceeds received on
account of any issuance of Capital Stock by any Unrestricted Subsidiary (other
than solely on account of the issuance of Capital Stock to the Parent or any
Restricted Subsidiary)); plus

(vii) an amount equal to the sum of (A) the amount of any Investments by the
Parent or any Restricted Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary,
(B) the amount of any Investments by the Parent or any Restricted Subsidiary
pursuant to Section 6.06(r)(i) in any Unrestricted Subsidiary or any Joint
Venture that is not a Restricted Subsidiary that has been merged, consolidated
or amalgamated with or into, or is liquidated, wound up or dissolved into, the
Parent or any Restricted Subsidiary and (C) the fair market value (as determined
by the Parent in good faith) of the property or assets of any Unrestricted
Subsidiary or any Joint Venture that is not a Restricted Subsidiary that have
been transferred, conveyed or otherwise distributed to the Parent or any
Restricted Subsidiary, in each case, during the period from and including the
day immediately following the Closing Date through and including such time; plus

(viii) the amount of any Declined Proceeds; plus

(ix) the amount of any Retained Asset Sale Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time
or contemporaneously therewith.

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
determined by the Parent in good faith, but excluding any amounts that are
applied to increase the Available Amount) received by the Parent or any of its
Restricted Subsidiaries after the Closing Date from:

(1) contributions in respect of Qualified Capital Stock (other than any amounts
or other assets received from the Parent or any of its Restricted Subsidiaries),
and

(2) the sale of Qualified Capital Stock of the Parent or any of its Restricted
Subsidiaries (other than (x) to the Parent or any Restricted Subsidiary of the
Parent, (y) pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or (z) with the proceeds of any loan
or advance made pursuant to Section 6.06(h)(ii)),

 

7



--------------------------------------------------------------------------------

in each case, designated as an Available Excluded Contribution Amount pursuant
to a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

“BA Rate” means, for any date, a per annum rate of interest equal to the
Canadian Dollar bankers’ acceptances rate, or comparable or successor rate
approved by the Administrative Agent, determined by it at or about 10:00 a.m.
(Toronto, Ontario time) on the applicable day (or the preceding Business Day, if
the applicable day is not a Business Day) for a term comparable to the BA Rate
Loan, as published on the Reuters Screen CDOR Page (or, if such page is not
available, any other commercially available source designated by the
Administrative Agent from time to time); provided that in no event shall the BA
Rate be less than zero.

“BA Rate Loan” means a Loan denominated in Canadian Dollars and bearing interest
at a rate determined by reference to the BA Rate.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services: commercial
credit cards, stored value cards, debit cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services, foreign exchange and currency management services and any arrangements
or services similar to any of the foregoing and/or otherwise in connection with
Cash management and Deposit Accounts.

“Banking Services Obligations” means any and all obligations of any Borrower or
any Restricted Subsidiary, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) (a) under any
arrangement that is in effect on the Closing Date between any Borrower or any
Restricted Subsidiary and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger as of the Closing Date or the
Third Restatement Date, Second Restatement Date, First Restatement Date or
Original Date (as each such term is defined in the Existing Credit Agreement) or
(b) under any arrangement that is entered into after the Closing Date by any
Borrower or any Restricted Subsidiary with any counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or any Arranger at the time
such arrangement is entered into, in each case, in connection with Banking
Services, it being understood that each counterparty thereto shall be deemed
(A) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 9,
Section 10.03 and Section 10.10 and each Acceptable Intercreditor Agreement, in
each case as if it were a Lender.

 

8



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Base ECF Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(i)(A).

“Belarus Parallel Debt Claim” has the meaning assigned to such term in
Section 11.06(a)(i).

“Belgian Loan Party” has the meaning assigned to such term in Section 11.07(a).

“Belgian Parallel Debt” has the meaning assigned to such term in
Section 11.07(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” means, as the context may require, the Parent (including any
Successor Parent), VPI, any Successor Borrower and/or any Additional Borrower.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans and BA
Rate Loans, denominated in a single currency and as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit B or
such other form that is reasonably acceptable to the Administrative Agent and
the Parent.

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) when used in connection with a Eurocurrency Rate Loan or
BA Rate Loan (i) denominated in Dollars, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market, (ii) denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Canadian Dollar deposits in the Toronto interbank market and
(iii) denominated in an Alternate Currency, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in such
Alternate Currency in the London interbank market.

“Canadian Dollars” or “C$” refers to the lawful money of Canada.

“Canadian Employee Benefit Plans” means all plans, arrangements, agreements,
programs, policies, practices or undertakings, whether oral or written, formal
or informal, funded or unfunded, insured or uninsured, registered or
unregistered to which a Canadian Loan Party is a party or bound or in

 

9



--------------------------------------------------------------------------------

which their employees participate or under which a Canadian Loan Party has, or
will have, any liability or contingent liability, or pursuant to which payments
are made, or benefits are provided to, or an entitlement to payment or benefits
may arise with respect to any of their employees or former employees, directors
or officers, individuals working on contract with a Canadian Loan Party or other
individuals providing services to a Canadian Loan Party of a kind normally
provided by employees (or any spouses, dependents, survivors or beneficiaries of
any such person), but does not include the Canada Pension Plan that is
maintained by the Government of Canada or any Employee Benefit Plan.

“Canadian Guarantee” means the Canadian Guarantee, dated as of June 1, 2018, by
each Canadian Loan Party other than the Parent satisfying clause (i) of the
definition thereof substantially in the form of Exhibit J, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Canadian Loan Party” means the Parent and each other Loan Party that (i) is
organized under the laws of Canada or a province or territory thereof,
(ii) carries on business in Canada or (iii) has any title or interest in or to
material property in Canada.

“Canadian Pension Plan” means all Canadian Employee Benefit Plans that are
required to be registered under Canadian provincial or federal pension benefits
standards legislation.

“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of a Canadian Loan Party) to wind up or terminate a
Canadian Pension Plan in full or in part, or the institution of any steps by any
Person to withdraw from, terminate participation in, wind up or order the
termination or wind-up of, in full or in part, any Canadian Pension Plan, or the
receipt by a Canadian Loan Party of correspondence from a Governmental Authority
relating to a potential or actual, partial or full, termination or wind-up of
any Canadian Pension Plan, or an event respecting any Canadian Pension Plan
which would result in the revocation of the registration of such Canadian
Pension Plan or which could otherwise reasonably be expected to adversely affect
the tax status of any such Canadian Pension Plan.

“Canadian Pledge and Security Agreement” means the Amended and Restated Pledge
and Security Agreement, dated as of or about the date hereof, by each applicable
Canadian Loan Party, as same may be amended, restated, supplemented or otherwise
modified from time to time.

“Canadian Prime Rate” means, for any day, the greater of (a) the rate of
interest last quoted by The Wall Street Journal as the “Canadian Prime Rate” or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Bank of Canada as its prime rate and (b) the
annual rate of interest equal to the sum of (i) the one-month BA Rate in effect
on such day and (ii) 1.00%, with any such rate to be adjusted automatically,
without notice, as of the opening of business on the effective date of any
change in such rate, provided that in no event shall the Canadian Prime Rate be
less than zero.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars and
bearing interest at a rate determined by reference to the Canadian Prime Rate.

“Capital Expenditures” means, as applied to any Person for any period, the
aggregate amount, without duplication, of all expenditures (whether paid in cash
or accrued as liabilities and including in all events all amounts expended or
capitalized under Capital Leases) that in accordance with GAAP, are, or are
required to be, included as capital expenditures on the consolidated statement
of cash flows for such Person for such period.

 

10



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP (but subject to Section 1.04(c)), is or should be accounted for as a
capital lease on the balance sheet of that Person; provided, that for the
avoidance of doubt, the amount of obligations attributable to any Capital Lease
shall be the amount thereof accounted for as a liability on the balance sheet
(excluding the footnotes thereto) of such Person in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing (including Convertible
Indebtedness) and any Packaged Rights.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Parent
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash” or “cash” means money, currency or a credit balance in any Deposit
Account, in each case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the U.S., U.K., Canada, a member state of the
European Union or Japan or any political subdivision of any of the foregoing or
(ii) issued by any agency or instrumentality of the U.S., U.K., Canada, a member
state of the European Union or Japan or any political subdivision of any of the
foregoing, the obligations of which are backed by the full faith and credit of
the U.S., U.K., Canada, a member state of the European Union or Japan or any
political subdivision of any of the foregoing, in each case maturing within two
years after such date and, in each case, including repurchase agreements and
reverse repurchase agreements relating thereto; (b) marketable direct
obligations issued by any state of the U.S. or any province of Canada or any
political subdivision of any such state or province or any public
instrumentality thereof or by any foreign government, in each case maturing
within two years after such date and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (c) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency); (d) deposits,
money market deposits, time deposit accounts, certificates of deposit or
bankers’ acceptances (or similar instruments) issued or accepted by any Lender
or by any bank organized under, or authorized to operate as a bank under, the
laws of the U.S., any state thereof or the District of Columbia or any political
subdivision thereof or any foreign bank or its branches or agencies and that has
capital and surplus of not less than $75,000,000 and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (e) securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank having capital and
surplus of not less than $75,000,000; (f) Indebtedness or Preferred Capital
Stock issued by Persons with a rating of at least BBB- from S&P or at least Baa3
from Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another nationally recognized statistical rating agency)
with maturities of 12 months or less from the date of acquisition; (g) bills of
exchange issued in the U.S., U.K., Canada, a member state of the European Union
or Japan eligible for rediscount at the relevant central bank and accepted by a
bank (or any dematerialized equivalent); (h) shares of any money market mutual
fund that has (i) substantially

 

11



--------------------------------------------------------------------------------

all of its assets invested in the types of investments referred to in clauses
(a) through (g) above, (ii) net assets of not less than $250,000,000 and (iii) a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
either S&P or Moody’s are not rating such fund, an equivalent rating from
another nationally recognized statistical rating agency); (i) solely with
respect to any Captive Insurance Subsidiary, any investment that such Captive
Insurance Subsidiary is not prohibited to make in accordance with applicable
law; (j) any cash equivalents (as determined in accordance with GAAP); and
(k) shares or other interests of any investment company, money market mutual
fund or other money market or enhanced high yield fund that invests 95% or more
of its assets in instruments of the types specified in clauses (a) through (j)
above (which investment company or fund may also hold Cash pending investment or
distribution).

The term “Cash Equivalents” shall also include (x) credit card receivables,
(y) Investments of the type and maturity described in the definition of “Cash
Equivalents” of foreign obligors, which Investments or obligors (or the parent
companies thereof) have the ratings (if any) described in such clauses or
equivalent ratings from comparable foreign rating agencies and (z) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in the definition of “Cash Equivalents” and in this
paragraph.

“CBCA” means the Canada Business Corporations Act.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CFC” means a controlled foreign corporation as defined in Section 957 of the
Code.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or such Issuing Bank or by such Lender’s or such Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date (other than any such request, guideline or directive to comply with any
law, rule or regulation that was in effect on the Closing Date). For purposes of
this definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or U.S. or
applicable foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case described in clauses (a), (b) and (c) above, be deemed to be
a Change in Law, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act or Part XX of the
Securities Act (Ontario)) (a) shall have acquired beneficial ownership of 35% or
more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of Parent or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Parent, (ii) Parent shall cease, directly or
indirectly, to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of VPI or (iii) the majority
of the seats (other than vacant seats) on the board of directors (or similar
governing body) of Parent shall cease to be occupied by Persons who either
(a) were members of the board of directors (or similar governing body) of Parent
immediately following the Closing Date or (b) were nominated for election by the
board of directors (or similar governing body) of Parent, a majority of whom
were members of the board of directors (or similar governing body) of Parent
immediately following the Closing Date or whose election or nomination for
election was previously approved by a majority of such members.

 

12



--------------------------------------------------------------------------------

“Charge” means any fee, loss, charge, expense, cost, accrual or reserve of any
kind.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Additional Term Loans of any series established as a separate “Class” pursuant
to Sections 2.22, 2.23 or 10.02(c)(i), Initial Revolving Loans or Additional
Revolving Loans of any series established as a separate “Class” pursuant to
Sections 2.22, 2.23 or 10.02(c)(ii) or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is an Initial Term Loan Commitment, an
Additional Term Loan Commitment of any series established as a separate “Class”
pursuant to Sections 2.22, 2.23 or 10.02(c)(i), an Initial Revolving Credit
Commitment or an Additional Revolving Credit Commitment of any series
established as a separate “Class” pursuant to Sections 2.22, 2.23 or
10.02(c)(ii), (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class and (d) any Revolving Credit Exposure, refers
to whether such Revolving Credit Exposure is attributable to a Revolving Credit
Commitment of a particular Class (or Revolving Loans incurred or Letters of
Credit issued under a Revolving Credit Commitment of a particular Class).

“Closing Date” has the meaning set forth in the Restatement Agreement.

“Closing Date Collateral Document” means the U.S. Security Agreement, the
Canadian Pledge and Security Agreement, the Canadian Guarantee and the French
Collateral Documents.

“CNI Growth Amount” means, at any date of determination, an amount (which amount
shall not be less than zero) equal to 50% of Consolidated Net Income for the
cumulative period from the first day of the Fiscal Quarter of the Parent during
which the Closing Date occurs to and including the last day of the most recently
ended Fiscal Quarter of the Parent prior to such date for which consolidated
financial statements of the Parent are internally available (treated as one
accounting period).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of any Loan Party subject to a Lien
under any Collateral Document and any and all other property of any Loan Party,
now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document to secure the Obligations. For the avoidance
of doubt, in no event shall “Collateral” include any Excluded Asset.

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document (including any Acceptable Intercreditor Agreement), (y) the time
periods (and extensions thereof) set forth in Section 5.12 or Section 5.17, as
applicable and (z) the Agreed Security Principles (with respect to Restricted
Subsidiaries organized in a jurisdiction other than Canada or the United
States), the requirement that:

(a) in the case of any Person that becomes (or is required to become) a Loan
Party after the Closing Date, (i) the Administrative Agent shall have received
(A) a Counterpart Agreement or such other documents in form reasonably
acceptable to the Administrative Agent, in each case, to cause such person to
Guarantee the Obligations and become a Subsidiary Guarantor and (B) supplements
to the applicable Collateral Documents (or, at the option of the Loan Party, new
Collateral Documents in substantially similar form or such other form reasonably
satisfactory to the Administrative Agent), if applicable, in the form specified
therefor

 

13



--------------------------------------------------------------------------------

or otherwise reasonably acceptable to the Administrative Agent, (C) an executed
joinder to any Acceptable Intercreditor Agreement or the Canadian Guarantee that
is then applicable in substantially the form attached as an exhibit thereto and
(D) such other foreign law guarantees, Collateral Documents and opinions as may
be reasonably requested by the Administrative Agent with respect to any Foreign
Subsidiary which becomes (or is required to become) a Loan Party (subject in all
respects to the Agreed Security Principles) and (ii) except as otherwise
contemplated by this Agreement or any Collateral Document, all original
securities, instruments and chattel paper required to be delivered to the
Administrative Agent pursuant to the terms of the Collateral Documents, shall
have been delivered to the Administrative Agent (or its bailee pursuant to the
terms of any Acceptable Intercreditor Agreement) and all documents and
instruments, including Uniform Commercial Code financing statements (or
equivalent filings in foreign jurisdictions), and filings with the United States
Copyright Office and the United States Patent and Trademark Office covering
United States issued patents and registered trademarks and copyrights (and
pending applications for the foregoing) (or equivalent filings in foreign
jurisdictions) and all other actions reasonably requested by the Administrative
Agent (including those required by applicable Requirements of Law) or otherwise
required pursuant to a Collateral Document to be delivered, filed, registered or
recorded to create the Liens intended to be created by the Collateral Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents,
shall have been delivered, filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or the recording concurrently
with, or promptly following, the execution and delivery of each such Collateral
Document;

(b) with respect to any Material Real Estate Asset acquired by a Loan Party
organized under the laws of the United States (or any state thereof) after the
Closing Date, the Administrative Agent shall have received with respect to any
Material Real Estate Asset (other than an Excluded Asset), a Mortgage and any
necessary UCC fixture filing in respect thereof, in each case together with, to
the extent customary and appropriate (as reasonably determined by the
Administrative Agent and the Parent):

(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii) a fully paid policy of lender’s title insurance (a “Mortgage Policy”) in an
amount reasonably acceptable to the Administrative Agent (not to exceed the fair
market value of such Material Real Estate Asset (as determined by the Parent in
good faith)) issued by a nationally recognized title insurance company in the
applicable jurisdiction that is reasonably acceptable to the Administrative
Agent, insuring the relevant Mortgage as having created a valid subsisting Lien
on the real property described therein with the ranking or the priority which it
is expressed to have in such Mortgage, subject only to Permitted Liens and other
Liens acceptable to the Administrative Agent, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
to the extent the same are available in the applicable jurisdiction;

 

14



--------------------------------------------------------------------------------

(iii) a customary legal opinion of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located and, if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request; and

(iv) (A) a new survey or a copy of any existing survey currently in the
possession of Parent or any of their respective Subsidiaries if such existing
survey is, together with a no-change affidavit, sufficient for the relevant
title insurance company to remove the standard survey exception and issue the
survey-related endorsements, (B) an appraisal (if required under the Financial
Institutions Reform Recovery and Enforcement Act of 1989, as amended) and (C) a
“Life-of-Loan” flood determination under Regulation H of the Board (together
with evidence of flood insurance for any such Flood Hazard Property).

Notwithstanding any provision of any Loan Document to the contrary, if any
mortgage tax or similar tax or charge is owed on the entire amount of the Loan
Document Obligations evidenced hereby in connection with the delivery of a
mortgage or UCC fixture filing pursuant to clause (b) above, then, to the extent
permitted by, and in accordance with, applicable Requirements of Law, the amount
of such mortgage tax or similar tax or charge shall be calculated based on the
lesser of (x) the amount of the Loan Document Obligations allocated to the
applicable Material Real Estate Asset and (y) the fair market value of the
applicable Material Real Estate Asset at the time the Mortgage is entered into
and determined in a manner reasonably acceptable to Administrative Agent and the
Parent.

Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
located in the United States unless and until each Revolving Lender has
received, at least twenty business days prior to such execution and delivery, a
life of loan flood zone determination and such other documents as it may
reasonably request to complete its flood insurance due diligence and has
confirmed to the Administrative Agent that flood insurance due diligence and
flood insurance compliance has been completed to its satisfaction.

“Collateral Documents” means, collectively, each document, agreement or
instrument pursuant to which a Lien securing any of the Obligations is granted
(or purported to be granted), and any supplement to any of the foregoing
delivered to the Administrative Agent pursuant to the definition of “Collateral
and Guarantee Requirement”.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by any Borrower or any of its Restricted
Subsidiaries in the ordinary course of business of such Person.

“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Initial Revolving Credit Commitment and Additional Commitment, as
applicable, in effect as of such time.

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitment, subject to the provisions of the last paragraph
hereof, the applicable rate per annum set forth below based upon the First Lien
Leverage Ratio as of the last day of the most recently ended Test Period and
(b) with respect to Additional Revolving Credit Commitments of any Class, the
rate or rates per annum specified in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

 

First Lien Leverage Ratio   Commitment Fee Rate  

Category 1

 

Greater than 2.10 to 1.00

    0.500 % 

Category 2

 

Equal to or less than 2.10 to 1.00 but greater than 1.60 to 1.00

    0.375 % 

Category 3

Equal to or less than 1.60 to 1.00

    0.250 % 

 

15



--------------------------------------------------------------------------------

The Commitment Fee Rate with respect to the Initial Revolving Credit Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the First Lien Leverage Ratio in accordance with the table set forth above;
provided that (a) until the first Adjustment Date following the completion of at
least one full Fiscal Quarter after the Closing Date, the Commitment Fee Rate
shall be the applicable rate per annum set forth above in Category 1, (b) if
financial statements are not delivered when required pursuant to Section 5.01(a)
or (b), as applicable, the Commitment Fee Rate shall be the rate per annum set
forth above in Category 1 until such financial statements are delivered in
compliance with Section 5.01(a) or (b), as applicable and (c) the Commitment Fee
Rate shall be the rate per annum set forth above in Category 1 as of the first
Business Day after an Event of Default shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the Commitment Fee Rate otherwise
determined in accordance with this definition shall apply).

In the event that Administrative Agent and Parent determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Commitment Fee Rate for any period (an “Applicable
Period”) than the Commitment Fee Rate applied for such Applicable Period, then
(i) Parent shall as soon as practicable deliver to Administrative Agent the
corrected financial statements for such Applicable Period, (ii) the Commitment
Fee Rate shall be determined as if the pricing level for such higher Commitment
Fee Rate were applicable for such Applicable Period and (iii) the applicable
Borrower shall within three (3) Business Days thereof pay to the Administrative
Agent the accrued additional amount owing as a result of such increased
Commitment Fee Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement. This
paragraph shall not limit the rights of Administrative Agent and Lenders with
respect to Section 2.12 and Article 8.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in
Section 10.13(g).

“Connection Income Tax” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person and its Restricted Subsidiaries on a consolidated
basis equal to the total of (a) Consolidated Net Income for such period plus
(b) the sum, without duplication, of (to the extent deducted in calculating
Consolidated Net Income, other than in respect of clauses (v), (x), (xii),
(xiv), (xix) and (xx) below) the amounts of:

 

16



--------------------------------------------------------------------------------

(i) Consolidated Interest Expense (including (A) fees and expenses paid to the
Administrative Agent in connection with its services hereunder, (B) other bank,
administrative agency (or trustee) and financing fees (including rating agency
fees), (C) costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed) and (D) commissions, discounts and
other fees and charges owed with respect to revolving commitments, letters of
credit, bank guarantees, bankers’ acceptances or any similar facilities or
financing and hedging agreements);

(ii) Taxes paid and any provision for Taxes, including income, profits, capital,
foreign, federal, state, local, Canadian federal and provincial, sales,
franchise and similar Taxes, property Taxes, foreign withholding Taxes and
foreign unreimbursed value added Taxes (including penalties and interest related
to any such Tax or arising from any Tax examination, and including pursuant to
any Tax sharing arrangement or as a result of any Tax distribution) of such
Person paid or accrued during the relevant period;

(iii) (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) any impairment Charge (including any
bad debt expense) and (D) any asset write-off and/or write-down;

(iv) any non-cash Charge, including the excess of rent expense over actual Cash
rent paid, including the benefit of lease incentives (in the case of a charge)
during such period due to the use of straight line rent for GAAP purposes
(provided that if any such non-Cash Charge represents an accrual or reserve for
potential Cash items in any future period, such Person may determine not to add
back such non-Cash Charge in the then-current period);

(v) [reserved];

(vi) [reserved];

(vii) the amount of management, monitoring, consulting, transaction, advisory,
termination and similar fees and related indemnities and expenses (including
reimbursements) paid or accrued and payments to outside directors of the Parent
actually paid by or on behalf of, or accrued by, such Person or any of its
subsidiaries; provided that such payment is permitted under this Agreement;

(viii) [reserved];

(ix) the amount of earn-out and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise)
incurred in connection with (A) acquisitions and Investments completed prior to
the Closing Date and (B) any acquisition or other Investment permitted by this
Agreement, in each case, which is paid or accrued during the applicable period;

(x) pro forma “run rate” cost savings, operating expense reductions, operational
improvements and cost synergies (collectively, “Expected Cost Savings”) (net of
actual amounts realized) that are reasonably identifiable, factually supportable
and projected by the Parent in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of such Person) related to any
permitted asset sale, acquisition

 

17



--------------------------------------------------------------------------------

(including the commencement of activities constituting a business line),
combination, Investment, Disposition (including the termination or
discontinuance of activities constituting a business line), operating
improvement, restructuring, cost savings initiative, any similar initiative
(including the effect of arrangements or efficiencies from the shifting of
production of one or more products from one manufacturing facility to another)
and/or specified transaction, in each case prior to, on or after the Closing
Date (any such operating improvement, restructuring, cost savings initiative or
similar initiative or specified transaction, a “Cost Saving Initiative”) (in
each case, calculated on a Pro Forma Basis as though such Expected Cost Savings
and/or Cost Saving Initiative had been realized in full on the first day of such
period); provided that the results of such Expected Cost Savings and/or Cost
Saving Initiatives are projected by the Parent in good faith to result from
actions that have been taken or with respect to which steps have been taken or
are expected to be taken (in the good faith determination of the Parent) within
24 months after the date of any such operating improvement, restructuring, cost
savings initiative or similar initiative or specified transaction; provided
further that the aggregate amount added to or included in Consolidated Adjusted
EBITDA pursuant to this clause (x) shall not, for any Test Period, exceed an
amount equal to 25% of Consolidated Adjusted EBITDA for such Test Period,
calculated after giving effect to any such add-backs or inclusion;

(xi) Milestone Payments and Upfront Payments;

(xii) any Charge with respect to any liability or casualty event, business
interruption or any product recall, (i) so long as such Person has submitted in
good faith, and reasonably expects to receive payment in connection with, a
claim for reimbursement of such amounts under its relevant insurance policy
within the next four Fiscal Quarters (with a deduction in the applicable future
period for any amount so added back to the extent not so reimbursed within the
next four Fiscal Quarters) or (ii) without duplication of amounts included in a
prior period under the preceding clause (i), to the extent such Charge is
covered by insurance, indemnification or otherwise reimbursable by a third party
(whether or not then realized so long as the Parent in good faith expects to
receive proceeds arising out of such insurance, indemnification or reimbursement
obligation within the next four Fiscal Quarters) (it being understood that if
the amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period, any excess amount received may be
carried forward and applied against any expense in any future period);

(xiii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements;

(xiv) the amount of any Cash actually received by such Person (or the amount of
the benefit of any netting arrangement resulting in reduced Cash expenditures)
during such period, and not included in Consolidated Net Income in any period,
to the extent that any non-Cash gain relating to such Cash receipt or netting
arrangement was deducted in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (c)(i) below for any previous period and not added back;

(xv) [reserved];

(xvi) any net Charge included in the Parent’s consolidated financial statements
due to the application of Accounting Standards Codification Topic 810 (“ASC
810”);

 

18



--------------------------------------------------------------------------------

(xvii) the amount of any non-controlling interest or minority interest Charge
consisting of income attributable to minority equity interests of third parties
in any non-Wholly-Owned Subsidiary;

(xviii) [reserved];

(xix) the amount of any earned or billed amounts or other revenue that is
attributable to services performed during such period but is not included in
Consolidated Net Income for such period; it being understood that if such
revenue is added back in calculating Consolidated Adjusted EBITDA for such
period, such revenue shall not be included in Consolidated Net Income in the
period in which it is actually recognized; and

(xx) any other adjustments, exclusions and add-backs that are consistent with
Regulation S-X;

minus (c) without duplication, to the extent such amounts increase Consolidated
Net Income:

(i) non-Cash gains or income; provided that if any non-Cash gain or income
represents an accrual or deferred income in respect of potential Cash items in
any future period, such Person may determine not to deduct such non-Cash gain or
income in the current period;

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

(iii) [reserved];

(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;

(v) to the extent that such Person adds back the amount of any non-Cash charge
to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the cash
payment in respect thereof in the relevant future period;

(vi) the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes;

(vii) any Consolidated Net Income included in the Parent’s consolidated
financial statements due to the application of ASC 810; and

(viii) the amount of any non-controlling interest or minority interest gains
from income attributable to minority equity interests of third parties in any
non-wholly owned Restricted Subsidiary;

(d) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

 

19



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Interest Coverage Ratio and the Secured Leverage Ratio and/or the amount of
any basket based on a percentage of Consolidated Adjusted EBITDA for any period
that includes the Fiscal Quarters ended June 30, 2017, September 30, 2017,
December 31, 2017 and March 31, 2018, Consolidated Adjusted EBITDA for such
Fiscal Quarters shall be deemed to be $936,144,000, $963,313,000, $881,088,000
and $822,676,000 (which amounts are agreed not to include adjustments pursuant
to clause (b)(x)), in each case, as adjusted (i) on a Pro Forma Basis, as
applicable and (ii) pursuant to clause (b)(x) above, as applicable for each Test
Period.

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries that constitutes
Collateral.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of any debt
issuance cost and/or original issue discount, any premium paid to obtain
payment, financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, the interest component of any payment under any
Capital Lease (regardless of whether accounted for as interest expense under
GAAP), any commission, discount and/or other fee or charge owed with respect to
any letter of credit, bank guarantee and/or bankers’ acceptance or any similar
facilities, any fee and/or expense paid to the Administrative Agent in
connection with its services hereunder, any other bank, administrative agency
(or trustee) and/or financing fee and any cost associated with any surety bond
in connection with financing activities (whether amortized or immediately
expensed)), plus (b) any cash dividend or distribution paid or payable in
respect of Disqualified Capital Stock during such period other than to such
Person or any Loan Party, plus (c) any net losses, obligations or payments
arising from or under any Hedge Agreement and/or other derivative financial
instrument issued by such Person for the benefit of such Person or its
subsidiaries, in each case determined on a consolidated basis for such period.
For purposes of this definition, interest in respect of any Capital Lease shall
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Capital Lease in accordance with GAAP.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person and its Restricted
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded, without duplication,

(a) (i) any net income (loss) of any Person if such Person is not a Borrower or
a Restricted Subsidiary, except that Consolidated Net Income will be increased
by the amount of dividends, distributions or other payments made in Cash or Cash
Equivalents (or converted into Cash or Cash Equivalents) or that could have been
made during such period (as determined in good faith by the Parent) by such
Person to the Parent or any other Restricted Subsidiary (subject, in the case of
any such Restricted Subsidiary that is not a Loan Party, to the limitations
contained in clause (ii) below) and (ii) solely for the purpose of determining
the amount available for Restricted Payments under Section 6.04(a)(iii)(A), any
net income (loss) of any Restricted Subsidiary (other than a Loan Party) if such
Subsidiary is subject to restrictions on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent or a Loan Party by operation of its Organizational Documents or any
agreement, instrument, judgment, decree, order, statute or governmental rule or
regulation applicable thereto (other than (x) any restriction that has been
waived or otherwise released and (y) any restriction

 

20



--------------------------------------------------------------------------------

set forth in the Loan Documents, the documents related to any Incremental Loans
and/or Incremental Equivalent Debt and the documents relating to any Replacement
Debt or Refinancing Indebtedness in respect of any of the foregoing), except
that Consolidated Net Income will be increased by the amount of dividends,
distributions or other payments made in Cash or Cash Equivalents (or converted
into Cash or Cash Equivalents) or that could have been made in Cash or Cash
Equivalents during such period (as determined in good faith by the Parent) by
the Restricted Subsidiary (subject, in the case of a dividend, distribution or
other payment to another Restricted Subsidiary, to the limitations in this
clause (ii));

(b) any gain or Charge attributable to any asset Disposition (including asset
retirement costs or sales or issuances of Capital Stock) or of returned or
surplus assets outside the ordinary course of business (as determined in good
faith by such Person);

(c) (i) any gain or Charge from (A) any extraordinary item (as determined in
good faith by such Person) and/or (B) any non-recurring or unusual item (as
determined in good faith by such Person) and/or (ii) any Charge associated with
and/or payment of any actual or prospective legal settlement, fine, judgment or
order, including ordinary legal expenses related thereto (in the case of this
clause (ii) (other than with respect to ordinary legal expenses), not to exceed
(x) for the period beginning with the Closing Date and ending on December 31,
2018, $750,000,000 and (y) in any Fiscal Year (beginning with the Fiscal Year
commencing on January 1, 2019) thereafter, $500,000,000, with unused amounts in
clauses (x) and (y) each carried forward to the immediately succeeding Fiscal
Year, provided that such amount carried forward shall not exceed $500,000,000
and such carried over amounts shall be deemed first applied in such succeeding
Fiscal Year);

(d) (i) any unrealized or realized net foreign currency transactional gains or
Charges impacting net income (including currency re-measurements of
Indebtedness, any net gains or Charges resulting from Hedge Agreements for
currency exchange risk associated with the above or any other currency related
risk, any transactional gains or Charges relating to assets and liabilities
denominated in a currency other than a functional currency and those resulting
from intercompany Indebtedness), (ii) any realized or unrealized gain or Charge
in respect of (x) any obligation under any Hedge Agreement as determined in
accordance with GAAP and/or (y) any other derivative instrument pursuant to, in
the case of this clause (y), Financial Accounting Standards Board’s Accounting
Standards Codification No. 815-Derivatives and Hedging and (iii) unrealized
gains or losses in respect of any Hedge Agreement and any ineffectiveness
recognized in earnings related to qualifying hedge transactions or the fair
value of changes therein recognized in earnings for derivatives that do not
qualify as hedge transactions, in respect of Hedge Agreements;

(e) any net gain or Charge with respect to (i) any disposed, abandoned, divested
and/or discontinued asset, property or operation (other than, at the option of
the Parent, any asset, property or operation pending the disposal, abandonment,
divestiture and/or termination thereof), (ii) any disposal, abandonment,
divestiture and/or discontinuation of any asset, property or operation (other
than, at the option of the Parent, relating to assets or properties held for
sale or pending the divestiture or discontinuation thereof) and/or (iii) any
facility that has been closed during such period;

(f) any net income or Charge (less all fees and expenses related thereto)
attributable to (i) the early extinguishment or cancellation of Indebtedness or
(ii) any Derivative Transaction;

 

21



--------------------------------------------------------------------------------

(g) (i) any Charge incurred as a result of, in connection with or pursuant to
any management equity plan, profits interest or stock option plan or any other
management or employee benefit plan or agreement, any pension plan (including
any post-employment benefit scheme which has been agreed with the relevant
pension trustee), any stock subscription or shareholders agreement, any employee
benefit trust, any employee benefit scheme, any distributor equity plan or any
similar equity plan or agreement (including any deferred compensation
arrangement), (ii) any Charge incurred in connection with the rollover,
acceleration or payout of Capital Stock held by management of the Parent and/or
any of its subsidiaries, in each case under this clause (ii), to the extent that
any such cash Charge is funded with net Cash proceeds contributed to the Subject
Person as a capital contribution or as a result of the sale or issuance of
Qualified Capital Stock of the Subject Person and (iii) the amount of payments
made to optionholders of such Person in connection with, or as a result of, any
distribution being made to equityholders of such Person, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder;

(h) any Charge that is established, adjusted and/or incurred, as applicable,
(i) within 12 months after the closing of any acquisition that is required to be
established, adjusted or incurred, as applicable, as a result of such
acquisition in accordance with GAAP or (ii) as a result of any change in, or the
adoption or modification of, accounting principles or policies;

(i) any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (B) goodwill or other asset impairment
charges, write-offs or write-downs, (C) amortization of intangible assets and
(D) other amortization (including amortization of goodwill, software, deferred
or capitalized financing fees, debt issuance costs, commissions and expenses and
other intangible assets);

(j) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in component amounts
required or permitted by GAAP (including, without limitation, in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
lease, rights fee arrangements, software, goodwill, intangible asset (including
customer molds), in-process research and development, deferred revenue, advanced
billing and debt line items thereof), resulting from the application of
recapitalization accounting or acquisition or purchase accounting, as the case
may be, in relation to any consummated acquisition or similar Investment or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development) and/or (B) the cumulative effect of any change
in accounting principles or policies (effected by way of either a cumulative
effect adjustment or as a retroactive application, in each case, in accordance
with GAAP) (except that, if the Parent determines in good faith that the
cumulative effects thereof are not material to the interests of the Lenders, the
effects of any change in any such principles or policies may be included in any
subsequent period after the Fiscal Quarter in which such change, adoption or
modification was made);

(k) the income or loss of any Person accrued prior to the date on which such
Person became a Restricted Subsidiary of such Subject Person or is merged into
or consolidated with such Subject Person or any Restricted Subsidiary of such
Subject Person or the date that such other Person’s assets are acquired by such
Subject Person or any Restricted Subsidiary of such Subject Person (except to
the extent required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis in accordance with Section 1.04);

 

22



--------------------------------------------------------------------------------

(l) any deferred Tax expense associated with any tax deduction or net operating
loss arising as a result of the Transactions, or the release of any valuation
allowance related to any such item;

(m) (i) any non-cash deemed finance Charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts;

(n) earn-out, non-compete and contingent consideration obligations (including to
the extent accounted for as bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, including in connection with any
acquisition or Investment permitted hereunder or in respect of any acquisition
consummated prior to the Closing Date;

(o) [reserved];

(p) (A) Transaction Costs, (B) any Charges incurred (1) in connection with any
transaction (in each case, regardless of whether consummated), whether or not
permitted under this Agreement, including any issuance and/or incurrence of
Indebtedness and/or any issuance and/or offering of Capital Stock, any
Investment, any acquisition, any Disposition, any recapitalization, any merger,
consolidation or amalgamation, becoming a standalone company, any option buyout
or any repayment, redemption, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or any similar
transaction and/or (2) in connection with any public offering (whether or not
consummated), (C) the amount of any Charges that are actually reimbursed or
reimbursable by third parties pursuant to indemnification or reimbursement
provisions or similar agreements or insurance (it being understood that if the
amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period, any excess amount received may be
carried forward and applied against any expense in any future period); provided
that in respect of any reimbursable Charge that is added back in reliance on
clause (C) above, such relevant Person in good faith expects to receive
reimbursement for such Charge within the next four Fiscal Quarters (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within the next four Fiscal Quarters) and/or (D) Public
Company Costs;

(q) Charges incurred or accrued in connection with any single or one-time event
(as determined in good faith by such Person), including in connection with
(A) the Transactions and/or any acquisition consummated after the Closing Date
(including legal, accounting and other professional fees and expenses incurred
in connection with acquisitions and other Investments made prior to the Closing
Date), (B) the closing, consolidation or reconfiguration of any facility during
such period or (C) one-time consulting costs;

(r) Charges attributable to the undertaking and/or implementation of new
initiatives, business optimization activities, cost savings initiatives
(including Cost Saving Initiatives), cost rationalization programs, operating
expense reductions and/or cost synergies and/or similar initiatives and/or
programs (including in connection with any integration, restructuring or
transition, any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, any office or facility
opening and/or pre-opening), including the following: any inventory optimization
program and/or any curtailment, any business optimization Charge, any
restructuring Charge (including any Charge relating to any tax restructuring),
any Charge relating to the closure or consolidation of any office or facility
(including but not limited to rent termination costs, moving costs and legal
costs), any systems implementation Charge, any severance Charge, any one time
compensation Charge, any Charge relating to rights fee

 

23



--------------------------------------------------------------------------------

arrangements (including any early terminations thereof), any Charge relating to
any strategic initiative or contract, any signing Charge, any Charge relating to
any entry into new markets or contracts (including, without limitation, any
renewals, extensions or other modifications thereof) or new product
introductions or exiting a market, contract or product, any retention or
completion Charge or bonus, any recruiting Charge, any lease run-off Charge, any
expansion and/or relocation Charge, any Charge associated with any modification
or curtailment to any pension and post-retirement employee benefit plan
(including any settlement of pension liabilities), any software or other
intellectual property development Charge, any Charge associated with new systems
design, any implementation Charge, any transition Charge, any Charge associated
with improvements to IT or accounting functions, losses related to temporary
decreases in work volume and expenses related to maintaining underutilized
personnel, any project startup Charge, any Charge in connection with new
operations, any Charge in connection with unused warehouse space, any Charge
relating to a new contract, any consulting Charge and/or any corporate
development Charge;

(s) non-cash compensation Charges and/or any other non-cash Charges arising from
the granting of any stock, stock option or similar arrangement (including any
profits interest), the granting of any restricted stock, stock appreciation
right and/or similar arrangement (including any repricing, amendment,
modification, substitution or change of any such stock option, restricted stock,
stock appreciation right, profits interest or similar arrangement or the vesting
of any warrant); and

(t) to the extent such amount would otherwise increase Consolidated Net Income,
Taxes paid (including pursuant to any Tax sharing arrangement) in cash
(including, to the extent paid in cash, Taxes arising out of any tax
examination).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as the Parent in good faith
expects to receive such proceeds within the next four Fiscal Quarters (with a
deduction in the applicable future period for any amount so added back to the
extent not so received within the next four Fiscal Quarters)).

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.

“Consolidated Total Assets” means, as to any Person, at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed within three Business
Days and the outstanding principal balance of all Indebtedness of such Person
represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding in each case, for the avoidance of
doubt, undrawn letters of credit), in each case of such Person; provided that
“Consolidated Total Debt”, “Consolidated First Lien Debt” and “Consolidated
Secured Debt” shall in each case (but without duplication) be calculated (for
all purposes hereunder, including as a component of the definitions of
Consolidated First Lien Debt, Consolidated Secured Debt and Total Leverage
Ratio, and any applications of such definitions) (i) net of the Unrestricted
Cash Amount, (ii) to exclude any obligation, liability or indebtedness of such
Person if, upon

 

24



--------------------------------------------------------------------------------

or prior to the maturity thereof, such Person has irrevocably deposited with the
proper Person in trust or escrow the necessary funds (or evidences of
indebtedness) for the payment, redemption or satisfaction of such obligation,
liability or indebtedness, and thereafter such funds and evidences of such
obligation, liability or indebtedness or other security so deposited are not
included in the calculation of the Unrestricted Cash Amount and (iii) to exclude
obligations under any Derivative Transaction, or under any Indebtedness that is
non-recourse to the Parent and its Restricted Subsidiaries. For the avoidance of
doubt, Consolidated Total Debt shall be calculated in accordance with GAAP,
pursuant to the terms of Section 1.04(a)(i).

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between current assets and long term assets and current liabilities and
long term liabilities (with a corresponding restatement of the prior period to
give effect to such reclassification), (b) the effect of any Disposition of any
Person, facility or line of business or acquisition of any Person, facility or
line of business during such period, (c) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Hedge Agreement and
(d) the application of purchase or recapitalization accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantor” has the meaning assigned to such term in
Section 7.02(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means Indebtedness of the Parent or any Restricted
Subsidiary (which may be guaranteed by the Guarantors or any Restricted
Subsidiary) permitted to be incurred hereunder that is either (a) convertible
into or exchangeable for Capital Stock of the Parent (and cash in lieu of
fractional shares) or cash (in an amount determined by reference to the price of
such Capital Stock or a market measure of such Capital Stock), or a combination
thereof, or (b) sold as units with call options, warrants or rights to purchase
(or substantially equivalent derivative transactions) that are exercisable for
Qualified Capital Stock of the Parent or cash (in an amount determined by
reference to the price of such Qualified Capital Stock).

“Copyright” means all copyrights, rights and interests in copyrights, works
protectable by copyright, copyright registrations and copyright applications.

“Corresponding Debt” has the meaning assigned to such term in Section 11.03(b),
Section 11.05(b), Section 11.07(a) or Section 11.08(b), as applicable.

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

 

25



--------------------------------------------------------------------------------

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit N delivered by a Loan Party pursuant to Section 5.12 or a similar
agreement, in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which any Loan Party becomes a Guarantor hereunder (or, as
the context may require, a Counterpart Agreement (as defined in the Existing
Credit Agreement)). Such Counterpart Agreement may, if reasonably requested by
the Parent, include limitations on guarantees applicable to such Restricted
Subsidiary and required or advisable under applicable Requirements of Law.

“Covered Agreement” has the meaning assigned to such term in Section 6.03(d).

“Credit Extension” means each of (i) the making of a Revolving Loan or Swingline
Loan or (ii) the issuance, amendment, modification, renewal or extension of any
Letter of Credit (other than any such amendment, modification, renewal or
extension that does not increase the Stated Amount of the relevant Letter of
Credit).

“Credit Facilities” means the Revolving Facility and the Term Facility.

“Current Assets” means, at any date, all assets of the Parent and its Restricted
Subsidiaries which under GAAP would be classified as current assets (excluding
any (i) cash or Cash Equivalents (including cash and Cash Equivalents held on
deposit for third parties by the Parent and/or any Restricted Subsidiary), (ii)
permitted loans to third parties, (iii) deferred bank fees and derivative
financial instruments related to Indebtedness, (iv) the current portion of
current and deferred Taxes and (v) assets held for sale or pension assets).

“Current Liabilities” means, at any date, all liabilities of the Parent and its
Restricted Subsidiaries which under GAAP would be classified as current
liabilities, other than (i) current maturities of long term debt,
(ii) outstanding revolving loans and letter of credit exposure, (iii) accruals
of Consolidated Interest Expense (excluding Consolidated Interest Expense that
is due and unpaid), (iv) obligations in respect of derivative financial
instruments related to Indebtedness, (v) the current portion of current and
deferred Taxes, (vi) liabilities in respect of unpaid earnouts, (vii) accruals
relating to restructuring reserves, (viii) liabilities in respect of funds of
third parties on deposit with the Parent and/or any Restricted Subsidiary,
(ix) the current portion of any Capital Lease, (x) any liabilities recorded in
connection with stock based awards, partnership interest based awards, awards of
profits interests, deferred compensation awards and similar initiative based
compensation awards or arrangements and (xi) the current portion of any other
long term liability for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., the BIA, the CCAA,
the WURA and the CBCA, and all other liquidation, conservatorship, bankruptcy,
general assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, statutory management administration, reorganization,
corporate arrangement or restructuring or similar debtor relief laws of the U.S.
or any other applicable jurisdiction from time to time in effect and affecting
the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within two
Business Days of the date required to be made by it hereunder or to fund its
participation in a Letter of Credit or Swingline Loan required to be funded by
it hereunder within two Business Days of the date such obligation arose or such
Loan, Letter

 

26



--------------------------------------------------------------------------------

of Credit or Swingline Loan was required to be made or funded, (b) notified the
Administrative Agent, any Issuing Bank or the Swingline Lender or any Loan Party
in writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within two Business Days after the request of the
Administrative Agent or the Parent, to confirm in writing that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans; provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent, (d) become (or any parent company thereof has become)
insolvent or been determined by any Governmental Authority having regulatory
authority over such Person or its assets, to be insolvent, or the assets or
management of which has been taken over by any Governmental Authority,
(e) become (or any parent company thereof has become) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment,
unless in the case of any Lender subject to this clause (e), the Parent and the
Administrative Agent shall each have determined that such Lender intends, and
has all approvals required to enable it (in form and substance satisfactory to
the Parent and the Administrative Agent), to continue to perform its obligations
as a Lender hereunder or (f) become (or any parent company thereof has become)
the subject of a Bail-In Action; provided that no Lender shall be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by any Governmental Authority;
provided that such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the U.S. or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement to which such Lender is a party.

“Defined Benefit Plan” means any Canadian Employee Benefit Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument or negotiable
certificate of deposit (within the meaning of the UCC).

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that (i) no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Parent or its subsidiaries shall
constitute a Derivative Transaction and (ii) no Packaged Right, Permitted Bond
Hedge Transaction or Permitted Warrant Transaction shall, in each case,
constitute a Derivative Transaction.

 

27



--------------------------------------------------------------------------------

“Designated Loans” has the meaning assigned to such term in Section 1.12(e).

“Designating Lender” has the meaning assigned to such term in Section 1.12(e).

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Parent in good faith) of non-Cash consideration received by the Parent or
any Restricted Subsidiary in connection with any Disposition pursuant to
Section 6.07(h) and/or Section 6.08 that is designated as Designated Non-Cash
Consideration (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Disposition” or “Dispose” means the sale, lease, sublease, Exclusive License or
other disposition of any property of any Person. The fair market value of any
assets or other property Disposed of shall be determined by the Parent in good
faith and shall be measured at the time provided for in Section 1.04(e). For the
avoidance of doubt, no license (or sub-license) transaction that is not an
Exclusive License of property or assets of the Parent or a Restricted Subsidiary
to another Person shall constitute a Disposition.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the fair market value of any assets sold, leased, subleased
or otherwise disposed of and (b) for any Exclusive License, the aggregate cash
payment paid to the Parent or any Restricted Subsidiary on or prior to the
consummation of the Exclusive License (and which, for the avoidance of doubt,
shall not include any licensing royalty, earnout, milestone payment, contingent
payment or any other deferred payment that may be payable thereafter).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part,
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued shall constitute Disqualified
Capital Stock), (b) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Capital Stock that would constitute Disqualified Capital Stock, in each case at
any time prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued, (c) contains any mandatory repurchase obligation or any
other repurchase obligation at the option of the holder thereof (other than for
Qualified Capital Stock), in whole or in part, which may come into effect prior
to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued (it being understood that if any such repurchase obligation is in part,
only such part coming into effect prior to 91 days following such Latest
Maturity Date at the time such Capital Stock is issued shall constitute
Disqualified Capital Stock) or (d) provides for the scheduled payments of
dividends in Cash prior to 91 days following the Latest Maturity Date at the
time such Capital Stock is issued; provided that any Capital Stock that would
not constitute Disqualified Capital Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Capital
Stock is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such

 

28



--------------------------------------------------------------------------------

Capital Stock upon the occurrence of any change of control, public offering or
any Disposition occurring prior to 91 days following the Latest Maturity Date at
the time such Capital Stock is issued shall not constitute Disqualified Capital
Stock if such Capital Stock provides that the issuer thereof will not redeem any
such Capital Stock pursuant to such provisions prior to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Parent or any Restricted
Subsidiary, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the issuer thereof in
order to satisfy applicable statutory or regulatory obligations and (B) no
Capital Stock held by any Permitted Payee shall be considered Disqualified
Capital Stock because such stock is redeemable or subject to repurchase pursuant
to any management equity subscription agreement, stock option, stock
appreciation right or other stock award agreement, stock ownership plan, put
agreement, stockholder agreement or similar agreement that may be in effect from
time to time.

“Disregarded U.S. Subsidiary” means any U.S. Subsidiary that has no material
assets other than the Capital Stock and/or Indebtedness of one or more Specified
Foreign Subsidiaries or other Disregarded U.S. Subsidiaries.

“Dollars” or “$” refers to lawful money of the U.S.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
other currency.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related IP Rights), but not of Capital Stock
in any Person or any operating business unit.

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender (any such Person, the “Auction Party”) in order to purchase Initial Term
Loans (or any Additional Term Loans), in accordance with the following
procedures (as may be modified by such Affiliated Lender and the applicable
“auction agent” in connection with a particular Auction transaction); provided
that no Auction Party shall initiate any Auction unless (I) at least five
Business Days have passed since the consummation of the most recent purchase of
Term Loans pursuant to an Auction conducted hereunder; or (II) at least three
Business Days have passed since the date of the last Failed Auction (or
equivalent) which was withdrawn:

(a) Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $10,000,000 and
whole increments of $1,000,000 in excess thereof (or, in any case, such lesser
amount of such Term Loans then outstanding or which is otherwise reasonably
acceptable to the Auction Agent and the Administrative Agent (if different from
the Auction Agent)) (the “Auction Amount”), (ii) specify the discount to par
(which may be a range (the “Discount

 

29



--------------------------------------------------------------------------------

Range”) of percentages of the par principal amount of the Term Loans subject to
such Auction), that represents the range of purchase prices that the Auction
Party would be willing to accept in the Auction, (iii) be extended, at the sole
discretion of the Auction Party, to (x) each Lender and/or (y) each Lender with
respect to any Term Loan on an individual Class basis and (iv) remain
outstanding through the Auction Response Date. The Auction Agent will promptly
provide each appropriate Lender with a copy of the Auction Notice and a form of
the Return Bid to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the date specified in the Auction
Notice (or such later date as the Auction Party may agree with the reasonable
consent of the Auction Agent) (the “Auction Response Date”).

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 1%, when
compared to an Applicable Price of $100 with a 2% discount to par, will not be
deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid). The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Parent of the
respective Lenders’ responses to such

 

30



--------------------------------------------------------------------------------

solicitation, the effective date of the purchase of Term Loans pursuant to such
Auction, the Applicable Price, and the aggregate principal amount of the Term
Loans and the tranches thereof to be purchased pursuant to such Auction,
(II) each participating Lender of the effective date of the purchase of Term
Loans pursuant to such Auction, the Applicable Price, and the aggregate
principal amount and the tranches of Term Loans to be purchased at the
Applicable Price on such date, (III) each participating Lender of the aggregate
principal amount and the tranches of the Term Loans of such Lender to be
purchased at the Applicable Price on such date and (IV) if applicable, each
participating Lender of any rounding and/or proration pursuant to the second
preceding sentence. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Parent and Lenders shall be conclusive
and binding for all purposes absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Parent.

(iii) In connection with any Auction, the Parent and the Lenders acknowledge and
agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Parent and the Lenders acknowledge and agree that the Auction Agent may
perform any and all of its duties under this definition by itself or through any
Affiliate of the Auction Agent and expressly consent to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

“ECF Deductions” has the meaning assigned to such term in Section 2.11(b)(i)(B).

“ECF Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(i).

 

31



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Parent
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any advisory, arrangement, commitment, consent,
structuring, success, underwriting, ticking, unused line fees, amendment fees
and/or any similar fees payable in connection therewith (regardless of whether
any such fees are paid to or shared in whole or in part with any lender) and
(ii) any other fee that is not paid directly by the Parent generally to all
relevant lenders ratably (or, if only one lender (or affiliated group of
lenders) is providing such Indebtedness, are fees of the type not customarily
shared with lenders generally); provided, that with respect to any Indebtedness
that includes a “LIBOR floor” or “Base Rate floor”, that (A) to the extent that
the Eurocurrency Rate (for an Interest Period of three months) or Alternate Base
Rate (in each case without giving effect to any floor specified in the
definitions thereof on the date on which the Effective Yield is being
calculated) is less than such floor, the amount of such difference will be
deemed added to the interest rate margin applicable to such Indebtedness for
purposes of calculating the Effective Yield and (B) to the extent that the
Eurocurrency Rate (for an Interest Period of three months) or Alternate Base
Rate (in each case, without giving effect to any floor specified in the
definitions thereof) is greater than such floor, the floor will be disregarded
in calculating the Effective Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any Lender or
(e) to the extent permitted under Section 10.05(g), any Affiliated Lender;
provided that in any event, “Eligible Assignee” shall not include (i) any
natural person, (ii) any Defaulting Lender or (iii) except as permitted under
Section 10.05(g), the Borrowers or any of their Affiliates.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (regardless of whether such plan is subject to ERISA)
which is sponsored, maintained or contributed to by, or required to be
contributed to by, the Parent or any of its Restricted Subsidiaries.

“Environmental Claim” means any written investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order, decree or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (a) pursuant to or in connection with any
actual or alleged violation of any Environmental Law or (b) in connection with
any actual or alleged Release or threat of Release of any Hazardous Materials.

 

32



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable foreign or domestic, federal,
state or local (or any subdivision thereof), statutes, ordinances, orders,
decrees, rules, regulations, judgments, Governmental Authorizations, or any
other applicable binding requirements of Governmental Authorities or the common
law relating to (a) pollution or the protection of the environment or natural
resources, occupational safety and health and industrial hygiene (to the extent
relating to the exposure to hazardous materials) or other environmental matters
or (b) any Hazardous Materials Activity or any exposure to any hazardous
material.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is (a) a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code with the Parent or any of its Restricted Subsidiaries
or (b) a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Code with the Parent or any of its
Restricted Subsidiaries or (c) for purposes of provisions relating to
Section 302 of ERISA or Section 412 of the Code, treated as a “single employer”
with the Parent or any of its Restricted Subsidiaries under Section 414(m) or
(o) of the Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived), (b) the
failure of any Pension Plan to satisfy a minimum funding standard under
Section 412 of the Code, (c) the filing of any request for, or receipt of, a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan, (d) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) or Section 302 of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA,
(e) the withdrawal by the Parent, any of its Restricted Subsidiaries or any
ERISA Affiliate from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Parent or
any of its Restricted Subsidiaries pursuant to Section 4063 or 4064 of ERISA,
(f) the institution by the PBGC of proceedings to terminate any Pension Plan,
(g) the imposition of liability on the Parent, any of its Restricted
Subsidiaries or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA, (h) a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of
the Parent, any of its Restricted Subsidiaries or any ERISA Affiliate from any
Multiemployer Plan if there is any potential liability under Title IV of ERISA
for Parent or any of its Restricted Subsidiaries, (i) the receipt by the Parent,
any of its Restricted Subsidiaries or any ERISA Affiliate of notice from any
Multiemployer Plan that it is insolvent pursuant to Section 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA or (j) the incurrence of liability or the imposition of a Lien pursuant to
Section 436 or 430(k) of the Code or pursuant to Title IV of ERISA with respect
to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union.

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in the applicable currency, determined as of
approximately 11:00 a.m. (London, England time), two Business

 

33



--------------------------------------------------------------------------------

Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the LIBO Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in the applicable currency, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is less than zero, the Eurocurrency Rate will be deemed to
be zero.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount (if
positive) equal to:

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated Adjusted EBITDA for such period without giving effect to clause
(b)(x) of the definition thereof, plus

(ii) the Consolidated Working Capital Adjustment for such period, plus

(iii) cash gains of the type described in clauses (b), (c), (d), (e) and (f) of
the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (except to the extent such
gains consist of proceeds utilized in calculating Net Proceeds falling under
paragraph (a) of the definition thereof or Net Insurance/Condemnation Proceeds
subject to Section 2.11(b)(ii)), plus

(iv) to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, cash payments received by the Parent or any of
its Restricted Subsidiaries with respect to amounts deducted from Excess Cash
Flow in a prior period pursuant to clause (b)(iv) below, minus

(b) the sum, without duplication, of the amounts for such period (or, in the
case of clauses (b)(i), (b)(ii), (b)(iv), (b)(vi), (b)(vii), (b)(viii), (b)(ix),
(b)(x), (b)(xiii), (b)(xiv), (b)(xv), (b)(xvi), (b)(xvii) and (b)(xviii), at the
option of the Parent, amounts after such period to the extent paid prior to the
date of the applicable Excess Cash Flow payment) of the following:

(i) the aggregate principal amount of (A) all optional prepayments of
Indebtedness (other than any (1) optional prepayment of Indebtedness that is
deducted in calculating the amount of any Excess Cash Flow payment in accordance
with Section 2.11(b)(i) or (2) revolving Indebtedness except to the extent any
related commitment is permanently reduced in connection with such repayment),
(B) all mandatory prepayments and scheduled repayments of Indebtedness and
(C) the aggregate amount of any premiums, make-whole or penalty payments
actually paid in Cash by the Parent and/or any Restricted Subsidiary that are or
were required to be made in connection with any prepayment of Indebtedness, in
each case, except to the extent financed with long-term funded Indebtedness
(other than revolving Indebtedness), plus

 

34



--------------------------------------------------------------------------------

(ii) amounts added back under (A) clauses (b)(i) and (b)(ii) of the definition
of “Consolidated Adjusted EBITDA” to the extent paid or payable in Cash or
(B) clause (xvii) of the definition of “Consolidated Adjusted EBITDA”, plus

(iii) any foreign transactional or translation losses paid or payable in Cash
(including any currency re-measurement of Indebtedness, any net gain or loss
resulting from Hedge Agreements for currency exchange risk resulting from any
intercompany Indebtedness, any foreign currency translation or transaction or
any other currency-related risk) to the extent included in calculating
Consolidated Adjusted EBITDA, plus

(iv) amounts added back under (A) clauses (b)(x), (b)(xii), (b)(xiv), (b)(xix)
or (b)(xx) of the definition of “Consolidated Adjusted EBITDA” or (B) the last
paragraph of the definition of Consolidated Net Income with respect to business
interruption insurance, in each case to the extent such amounts have not yet
been received by the Parent or its Restricted Subsidiaries, plus

(v) an amount equal to (A) all Charges either (1) excluded in calculating
Consolidated Net Income or (2) added back in calculating Consolidated Adjusted
EBITDA, in each case, to the extent paid or payable in Cash and (B) all non-Cash
credits included in calculating Consolidated Net Income or Consolidated Adjusted
EBITDA, plus

(vi) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of Charges paid or payable in Cash
by the Parent and its Restricted Subsidiaries during such period, other than to
the extent financed with long-term funded Indebtedness (other than revolving
Indebtedness), plus

(vii) Cash payments (other than in respect of Taxes, which are governed by
clause (ii) above) made during such period for any liability the accrual of
which in a prior period did not reduce Consolidated Adjusted EBITDA and
therefore increased Excess Cash Flow in such prior period (provided there was no
other deduction to Consolidated Adjusted EBITDA or Excess Cash Flow related to
such payment), except to the extent financed with long term funded Indebtedness
(other than revolving Indebtedness), plus

(viii) amounts paid in Cash (except to the extent financed with long term funded
Indebtedness (other than revolving Indebtedness)) during such period on account
of (A) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus

(ix) the amount of any payment of Cash to be amortized or expensed over a future
period and recorded as a long-term asset, plus

(x) the amount of any Tax obligation of the Parent and/or any Restricted
Subsidiary that is estimated in good faith by the Parent as due and payable (but
is not currently due and payable) by the Parent and/or any Restricted Subsidiary
as a result of the repatriation of any dividend or similar distribution of net
income of any Foreign Subsidiary to the Parent and/or any Restricted Subsidiary,
plus

 

35



--------------------------------------------------------------------------------

(xi) [reserved], plus

(xii) the aggregate amount of any extraordinary, unusual, special or
non-recurring cash Charges paid or payable during such period (whether or not
incurred in such Excess Cash Flow Period) that were excluded in calculating
Consolidated Adjusted EBITDA (including any component definition used therein)
for such period, plus

(xiii) all Cash payments in respect of Capital Expenditures as would be reported
in the Parent’s consolidated statement of cash flows and all Cash payments made
to acquire IP Rights, plus

(xiv) Cash payments by the Parent and its Restricted Subsidiaries made (or
committed or budgeted) in respect of long-term liabilities (including for
purposes of clarity, the current portion of such long-term liabilities) of the
Parent and its Restricted Subsidiaries other than Indebtedness, except to the
extent such Cash payments were deducted in the calculation of Consolidated Net
Income or Consolidated Adjusted EBITDA for such period, plus

(xv) Cash payments in respect of any Investment (including acquisitions)
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments (x) in Cash or Cash Equivalents or (y) in the Parent or
any Loan Party) and/or any Restricted Payment permitted by Section 6.04(a) or
otherwise consented to by the Required Lenders, plus

(xvi) the aggregate consideration (i) required to be paid in Cash by the Parent
or its Restricted Subsidiaries pursuant to binding contracts entered into prior
to or during such period relating to Capital Expenditures, acquisitions or other
Investments permitted by Section 6.06 or otherwise consented to by the Required
Lenders and/or Restricted Payments described in clause (xv) above and/or
(ii) otherwise committed or budgeted to be made in connection with Capital
Expenditures, acquisitions or other Investments and/or Restricted Payments
described in clause (xv) above (clauses (i) and (ii) of this clause (xvi), the
“Scheduled Consideration”) (other than Investments in (x) Cash and Cash
Equivalents or (y) the Parent or any Loan Party) to be consummated or made
during the period of four consecutive Fiscal Quarters of the Parent following
the end of such period; provided that to the extent the aggregate amount
actually utilized to finance such Capital Expenditures, acquisitions,
Investments or Restricted Payments during such subsequent period of four
consecutive Fiscal Quarters is less than the Scheduled Consideration, the amount
of the resulting shortfall shall be added to the calculation of Excess Cash Flow
at the end of such subsequent period of four consecutive Fiscal Quarters, plus

(xvii) Cash expenditures in respect of any Hedge Agreement to the extent not
otherwise deducted in the calculation of Consolidated Net Income or Consolidated
Adjusted EBITDA, plus

(xviii) the aggregate amount of expenditures actually made by the Parent and/or
any Restricted Subsidiary in Cash (including any expenditure for the payment of
fees or other Charges (or any amortization thereof for such period) in
connection with any Disposition, incurrence or repayment of Indebtedness,
issuance of Capital Stock, refinancing transaction, amendment or modification of
any debt instrument, including this Agreement, and including, in each case, any
such transaction consummated prior to, on or after the Closing Date, and Charges
incurred in connection therewith, whether or not such transaction was
successful), in each case to the extent that such expenditures were not
expensed;

 

36



--------------------------------------------------------------------------------

in the case of each of clauses (xiii)-(xviii) (I) excluding any such payments
and expenditures made during such Fiscal Year that reduced Excess Cash Flow in
the prior Fiscal Year and (II) to the extent that such payments and expenditures
were not financed with the proceeds of other long-term funded Indebtedness
(other than revolving Indebtedness) of the Parent or its Restricted
Subsidiaries.

“Excess Cash Flow Period” means each full Fiscal Year of the Parent ending after
the Closing Date (commencing, for the avoidance of doubt, with the Fiscal Year
ending on December 31, 2018).

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Account” shall be as defined in each applicable Collateral Document.

“Excluded Assets” shall mean certain property excluded from the Collateral,
including:

(1) any lease, license, contract or agreement to which any Loan Party is a
party, and any of its rights or interest thereunder (or, with respect to clause
(i), any other asset), if and to the extent that a security interest is
prohibited by or in violation of (or would result in a loss of material rights
under) (i) any law, rule or regulation applicable to such Loan Party, or (ii) a
term, provision or condition of any such lease, license, contract or agreement
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code, the PPSA or principles of
equity); provided, however, that the Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual or legal
prohibition (or condition causing such violation, breach, termination or loss of
right) shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in clause (i) or (ii) above; provided
further that the exclusions referred to in this clause (1) shall not include any
proceeds of any such lease, license, contract or agreement unless such proceeds
result in the consequences described in this clause (1) after giving effect to
the first proviso in this clause (1);

(2) any Excluded Securities;

(3) any “intent to use” (or similar) application for registration of a trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1 of the Lanham Act with respect
thereto (or similar notice or filing), to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent to use application under applicable Federal law;

(4) any motor vehicles and any other asset subject to certificates of title to
the extent that a Lien thereon cannot be perfected by the filing of “all assets”
financing statements or similar filings under the UCC or any other equivalent
law, including the PPSA or the Civil Code of Quebec in the applicable Loan
Party’s jurisdiction of organization or, if applicable, where such asset is
situated;

 

37



--------------------------------------------------------------------------------

(5) any Letter-of-Credit Rights (other than any Letter-of-Credit-Rights
constituting a Supporting Obligation (as defined in the UCC) for a receivable or
other Collateral in which any Administrative Agent has a valid and perfected
security interest);

(6) Excluded Accounts;

(7) any assets owned by any Loan Party on the date hereof or hereafter acquired
and any proceeds thereof (or related assets) that are subject to a Lien securing
Indebtedness incurred in connection with a Capital Lease, purchase money
Indebtedness or other Indebtedness incurred to finance the acquisition of such
assets permitted to be incurred pursuant to this Agreement to the extent and for
so long as the contract or other agreement in which such Lien is granted (or the
documentation providing for applicable purchase money Indebtedness) validly
prohibits the creation of any other Lien on such assets and proceeds in a manner
permitted by Section 6.03;

(8) any property or assets in circumstances where the cost, burden or
consequences (including adverse tax consequences) of obtaining or perfecting a
security interest in such property or assets (including on account of any need
to obtain consents or approvals, and the effect of the ability of the relevant
Loan Party to conduct its operations and business in the ordinary course), as
determined in good faith by the Parent and the Administrative Agent, are
excessive in relation to the practical benefit afforded to the Secured Parties;

(9) any property constituting or that is the proceeds of aircraft, aircraft
engines, satellites, ships or railroad rolling stock (unless any such property
or assets are pledged as collateral in respect of any First Lien Obligations (as
defined in the First Lien Intercreditor Agreement);

(10) any real property or real property interest that is not a Material Real
Estate Asset;

(11) any governmental or regulatory license or state, provincial, municipal or
local franchise, charter, consent, permit or authorization to the extent the
granting of a security interest therein is prohibited or restricted thereby or
by applicable Requirements of Law; provided, however, that any such asset will
only constitute an Excluded Asset under this clause (11) to the extent such
prohibition or restriction would not be rendered ineffective pursuant to
applicable anti-assignment provisions of the UCC of any relevant jurisdiction,
the PPSA or other similar applicable law; and

(12) any asset or property (including Capital Stock) the grant or perfection of
a security interest in which would result in material adverse tax or regulatory
consequences to any Loan Party or any of its subsidiaries as determined by the
Parent in good faith following consultation with the Administrative Agent;
provided that this clause (12), as related to material adverse tax consequences,
shall not apply to any asset or property that is owned by the Parent or any of
its Subsidiaries on the Closing Date and that is not an Excluded Asset on the
Closing Date (determined without regard to this clause (12));

provided that for so long as any series of notes set forth on Schedule 6.02
shall remain outstanding, “Excluded Assets” shall not include any asset subject
to a Lien securing such notes (for the avoidance of doubt, after giving effect
to the exclusion of any asset from such Lien (or the Parent’s (or its
Subsidiary’s) entitlement to require the release of such Lien) by reference to
the terms of this Agreement).

 

38



--------------------------------------------------------------------------------

“Excluded Proceeds” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Excluded Security” shall mean (i) any Capital Stock or other security
representing voting Capital Stock in any Specified Foreign Subsidiary or
Disregarded U.S. Subsidiary, other than 65% of the issued and outstanding voting
Capital Stock of such Specified Foreign Subsidiary or Disregarded U.S.
Subsidiary (as applicable), (ii) any interest in a joint venture or non-wholly
owned Subsidiary to the extent and for so long as the attachment of the security
interest created hereby therein would violate any joint venture agreement,
organization document, shareholders agreement or equivalent agreement relating
to such joint venture or non-wholly owned Subsidiary; provided that Capital
Stock in Subsidiaries of the Parent the minority interest in which is held by
management, directors or employees of the Parent or its Subsidiaries or consists
of rolled-over equity shall not be considered Excluded Securities, (iii) any
Capital Stock the pledge of which in support of the Loan Document Obligations is
otherwise prohibited by applicable law, (iv) any Capital Stock in the entities
listed on a schedule to the Security Agreement solely to the extent that the
transfer or assignment of such Capital Stock is prohibited by contractual
requirements applicable to the grantor holding such Capital Stock, including the
requirements of the organizational documents of the issuer of such Capital
Stock; provided that the Capital Stock in any such entity shall no longer
constitute an Excluded Security for purposes of the indenture if at any time the
prohibitions on transfer or assignment of such Capital Stock are no longer
applicable to such Person, (v) the Capital Stock of any Captive Insurance
Subsidiary, Unrestricted Subsidiary, broker-dealer subsidiary, not-for-profit
subsidiary or special purpose entity used for any permitted securitization
facility, (vi) any Margin Stock and (vii) any Capital Stock that would otherwise
be an Excluded Asset.

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b) any Immaterial Subsidiary,

(c) any Restricted Subsidiary that is prohibited or restricted by law, rule or
regulation or contractual obligation existing on the Closing Date or at the time
such Restricted Subsidiary becomes a Subsidiary (in the case of contractual
obligations not existing on the Closing Date, pursuant to a contractual
obligation not entered into expressly in contemplation of such Restricted
Subsidiary becoming a Subsidiary) from providing a Loan Guarantee or that would
require a governmental (including regulatory) or third party consent, approval,
license or authorization (in the case of contractual obligations, pursuant to a
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a Subsidiary and not entered into expressly in
contemplation of such Restricted Subsidiary becoming a Subsidiary) to provide a
Loan Guarantee (including under any financial assistance, corporate benefit,
thin capitalization, capital maintenance, liquidity maintenance or similar legal
principles) unless such consent has been received, it being understood that the
Parent and its subsidiaries shall have no obligation to obtain any such consent,
approval, license or authorization,

(d) any not-for-profit subsidiary,

(e) any Captive Insurance Subsidiary or any subsidiary that is a broker-dealer,

(f) any special purpose entity (including a special purpose entity used for any
permitted securitization or receivables facility or financing),

 

39



--------------------------------------------------------------------------------

(g) any Specified Foreign Subsidiary,

(h) (i) any Disregarded U.S. Subsidiary and (ii) any Subsidiary that is a
subsidiary of any Specified Foreign Subsidiary,

(i) any Unrestricted Subsidiary,

(j) any subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted by this Agreement that has assumed secured Indebtedness not
incurred in contemplation of such Permitted Acquisition or other Investment and
any Restricted Subsidiary thereof that guarantees such secured Indebtedness, in
each case to the extent the terms of such secured Indebtedness prohibit such
subsidiary from becoming a Guarantor,

(k) any Restricted Subsidiary if the provision of a Loan Guarantee could
reasonably be expected to result in materially adverse tax or regulatory
consequences to any Loan Party or any of its subsidiaries as determined by the
Parent in good faith following consultation with the Administrative Agent,
provided that this clause (k) shall not apply to any Restricted Subsidiary that
is a Subsidiary of the Parent on the Closing Date and that is not an Excluded
Subsidiary on the Closing Date (determined without regard to this clause (k)),
and

(l) any other Restricted Subsidiary with respect to which, in the good faith
judgment of the Administrative Agent and the Parent, the burden or cost of
providing a Loan Guarantee outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.20 of the Loan Guarantee and any other “keepwell”, support
or other agreement for the benefit of such Loan Party) at the time the Loan
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If any Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, any Issuing Bank or required to be held or
deducted from a payment to the Administrative Agent, any Lender or any Issuing
Bank, (a) Taxes imposed on (or measured by) its net income or, in the case of
Canada, capital (however denominated) and franchise Taxes (i) as a result of
such recipient being organized or having its principal office or, in the case of
any Lender, having its applicable lending office located in such jurisdiction
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) any U.S. federal branch profits Taxes or any similar Taxes imposed by any
other jurisdiction described in clause (a) or that are Other Connection Taxes,
(c) in the case of a Lender, U.S. federal withholding Tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except (i) pursuant to an
assignment or designation of a new lending office under Section 2.19 and (ii) to
the extent that such Lender (or its assignor, if any) was entitled immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts from any Loan Party with respect to such withholding
Tax pursuant to Section 2.17, (d) any Taxes imposed as a result of a failure by
such

 

40



--------------------------------------------------------------------------------

Administrative Agent, Lender or Issuing Bank to comply with Section 2.17(f), (e)
any withholding Taxes imposed under FATCA and (f) any Canadian federal
withholding taxes imposed as a result of a Lender (i) not dealing at arm’s
length (within the meaning of the Income Tax Act (Canada)) with a Loan Party,
(ii) being a “specified shareholder” (within the meaning of Subsection 18(5) of
the Income Tax Act (Canada)) of a Loan Party (or the corporate partner or member
of a Loan Party that is a partnership), or (iii) not dealing at arm’s length
with such “specified shareholder” of a Loan Party (or the corporate partner or
member of a Loan Party that is a partnership) (other than where the non-arm’s
length relationship arises, or where the Lender becomes a “specified
shareholder” or does not deal at arm’s length with such “specified shareholder”,
solely as a result of the Lender having realized on any security granted under
any Loan Document).

“Exclusive License” means any license to develop, commercialize, sell, market
and promote any drug or pharmaceutical, surgical, medical or aesthetic product
(the “Licensed Property”) with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium by the
licensor) and which provides for exclusive rights to develop, commercialize,
sell, market and promote such Licensed Property within the United States;
provided that an “Exclusive License” shall not include (a) any license to
import, export, distribute or sell any such Licensed Property (as applicable) on
an exclusive basis within any particular geographic region or territory, (b) any
licenses, which may be exclusive, to manufacture or package any such Licensed
Property (as applicable), (c) any license to manufacture, use, offer for sale or
sell any authorized generic version of such Licensed Product (as applicable) and
(d) any license in connection with any companion diagnostics.

“Exclusive License Investment Amount” means the aggregate cash paid by the
Parent or its Restricted Subsidiaries on or prior to the consummation of an
Exclusive License (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, licensing payment, royalty, earnout, milestone
payment, contingent payment or any other deferred payment).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing Letter of Credit” means each letter of credit set forth on Schedule
1.01(b).

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Term Loans” has the meaning assigned to such term in
Section 2.23(a)(ii).

“Extension” has the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.23) and the Parent, executed by each of (a) the applicable
Borrower(s), (b) the Administrative Agent and (c) each Lender that has accepted
the applicable Extension Offer pursuant hereto and in accordance with
Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

 

41



--------------------------------------------------------------------------------

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Parent or any of its
Restricted Subsidiaries or any of their respective predecessors or Affiliates.

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Fair Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (i) the ratio of (A) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (B) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under the Loan
Guarantee or any other Loan Document in respect of the Guaranteed Obligations.

“Fair Share Contribution Amount” means, with respect to a Contributing Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Contributing Guarantor under the Loan Guarantee that would not render
its obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of any Requirement of Law; provided
that, solely for purposes of calculating the “Fair Share Contribution Amount”
with respect to any Contributing Guarantor for purposes of this Agreement, any
assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), any intergovernmental
agreement, treaty or convention among Governmental Authorities (and any related
legislation, rules or official administrative practice) implementing the
foregoing.

“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act
(41 U.S.C. § 15).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Rate for such
day will be deemed to be zero.

“Fee Letter” means that certain Agency Fee Letter, dated as of the Closing Date,
by and among, inter alios, the Parent and the Administrative Agent.

“Financial Covenant” means the covenant in Section 6.15.

“Financial Covenant Standstill” has the meaning assigned to such term in
Section 8.01(c).

 

42



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” means that certain Amended and Restated
First Lien Intercreditor Agreement dated as of March 21, 2017, among the Parent,
the grantors party thereto, Barclays Bank PLC, as collateral agent for the
Existing Credit Agreement secured parties and each collateral agent for the
Indenture Secured Parties (as defined therein) party thereto and each Additional
Agent (as defined therein) from time to time party thereto (as amended from time
to time).

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “First Lien Leverage Ratio” is used in this Agreement,
in each case for the Parent and its Restricted Subsidiaries.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any Acceptable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent ending December 31 of each
calendar year, as such fiscal year end may be adjusted in accordance with the
terms of this Agreement.

“Fixed Amounts” has the meaning assigned to such term in Section 1.04(g).

“Flood Hazard Property” means any Material Real Estate Asset subject to a
Mortgage if any building included in such Material Real Estate Asset is located
in an area designated by the Federal Emergency Management Agency as having
special flood hazards.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012, each as now or
hereafter in effect or any successor statute thereto, and in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a U.S.
Subsidiary.

“French Collateral Documents” has the meaning assigned to such term in
Section 11.03.

“French Parallel Debt” has the meaning assigned to such term in
Section 11.03(a).

“Funding Account” has the meaning assigned to such term in Section 2.03(g).

“Funding Guarantor” has the meaning assigned to such term in Section 7.02(a).

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“German Parallel Debt” has the meaning assigned to such term in
Section 11.05(b).

“German Security” has the meaning assigned to such term in Section 11.05.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the U.S., Canada, a province or territory of Canada, a foreign
government or any political subdivision of either thereof.

 

43



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 10.05(e).

“Guarantee” of or by any Person (solely for purposes of this definition, the
“Guarantor”) means any obligation, contingent or otherwise, of the Guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation of any other Person (the “Primary Obligor”) in any
manner and including any obligation of the Guarantor (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or other monetary obligation, (d) as an account
party in respect of any letter of credit or letter of guarantee issued to
support such Indebtedness or monetary obligation, (e) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other monetary obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
or (f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

“Guarantor” means (i) each Borrower (other than with respect to its own
Obligations) and (ii) each Subsidiary Guarantor from time to time.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated by any
Environmental Law due to its hazardous, toxic or similar characteristics,
including any chemical, material, substance or waste defined or listed as
“hazardous” or “toxic” in any Environmental Law.

“Hazardous Materials Activity” means the use, manufacture, storage, Release,
threatened Release, discharge, generation, transportation, processing,
treatment, abatement, removal, investigation, remediation, disposal, disposition
or handling of any Hazardous Material, and any corrective action or response
action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

 

44



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Hungarian Civil Code” has the meaning assigned to such term in Section 11.04.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Parent (1) that does not have assets, when taken together with each other
Immaterial Subsidiary, in excess of 15.0% of Consolidated Total Assets of the
Parent and its Restricted Subsidiaries and (2) that does not contribute
Consolidated Adjusted EBITDA, when taken together with the Consolidated Adjusted
EBITDA contributed by each other Immaterial Subsidiary, in excess of 15.0% of
the Consolidated Adjusted EBITDA of the Parent and its Restricted Subsidiaries,
in each case, as of the last day of the most recently ended Test Period;
provided that Immaterial Subsidiaries organized under the laws of Canada or the
United States shall not (A) have assets, in the aggregate, in excess of 5% of
Consolidated Total Assets of the Parent and its Restricted Subsidiaries or
(B) contribute Consolidated Adjusted EBITDA, in the aggregate, in excess of 5%
of Consolidated Adjusted EBITDA of the Parent and its Restricted Subsidiaries;
provided further, that at all times prior to the first delivery of financial
statements pursuant to Section 5.01(a) or (b), this definition shall be applied
based on the equivalent pro forma consolidated financial statements of the
Parent delivered pursuant to the equivalent provisions of the Existing Credit
Agreement. For the avoidance of doubt, the Parent may elect for a Restricted
Subsidiary that is an Immaterial Subsidiary to provide a Loan Guarantee, but not
pledge any Collateral that would otherwise be required, in which case such
Immaterial Subsidiary shall continue to be counted as such for purposes of
determinations hereunder. The Restricted Subsidiaries on Schedule 1.01(e) are
designated Immaterial Subsidiaries as of the Closing Date.

“Incremental Cap” means:

(a) the Shared Incremental Amount, plus

(b) in the case of any Incremental Facility or Incremental Equivalent Debt that
effectively extends the Maturity Date with respect to any Class of Loans and/or
commitments hereunder, an amount equal to the portion of the relevant Class of
Loans or commitments that will be replaced by such Incremental Facility or
Incremental Equivalent Debt, plus

(c) in the case of any Incremental Facility or Incremental Equivalent Debt that
effectively replaces any Revolving Credit Commitment terminated in accordance
with Section 2.19 hereof, an amount equal to the relevant terminated Revolving
Credit Commitment, plus

(d) (i) the amount of any optional prepayment of any Loan (including any
Incremental Loan) in accordance with Section 2.11(a) and/or the amount of any
permanent reduction of any Revolving Credit Commitment, (ii) the amount of any
optional prepayment, redemption, repurchase or retirement of Incremental
Equivalent Debt incurred pursuant to the Shared Incremental Amount, (iii) the
amount of any optional prepayment, redemption, repurchase or retirement of any
Replacement Term Loans or Loans under any Replacement Revolving Facility (to the
extent accompanied by a permanent reduction in commitments) or any borrowing or
issuance of Replacement Debt previously applied to the permanent prepayment of
any Loan hereunder or of any Incremental Equivalent Debt, (iv) the aggregate
amount of any Indebtedness referred to in clauses (i) through (iii) repaid or
retired resulting from any assignment of such

 

45



--------------------------------------------------------------------------------

Indebtedness to (and/or assignment and/or purchase of such Indebtedness by) the
Parent and/or any Restricted Subsidiary; provided that for each of clauses
(i) through (iv), the relevant prepayment, redemption, repurchase, retirement or
assignment and/or purchase was not funded with the proceeds of any long-term
Indebtedness (other than revolving Indebtedness), plus

(e) an unlimited amount so long as, in the case of this clause (e), on a Pro
Forma Basis after giving effect to the incurrence of the Incremental Facility or
the Incremental Equivalent Debt, as applicable, and the application of the
proceeds thereof (without netting the cash proceeds thereof, but giving effect
to any related Subject Transaction) and to any relevant Subject Transaction
(and, in the case of any Incremental Revolving Facility then being established,
assuming a full drawing thereunder), (i) if such Indebtedness is secured by a
Lien on any asset or property of the Parent or any Restricted Subsidiary, the
Secured Leverage Ratio does not exceed 3.50:1.00 and (ii) if such Indebtedness
is unsecured, at the election of the Parent, either (A) the Total Leverage Ratio
does not exceed 6.50:1.00 or (B) the Interest Coverage Ratio is not less than
2.00:1.00;

provided that:

(1) any Incremental Facility and/or Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (e) of this definition as selected by
the Parent in its sole discretion (provided that, in the case of clause (e), an
Incremental Facility may be incurred only under clause (i) thereof),

(2) if any Incremental Facility or Incremental Equivalent Debt is intended to be
incurred or implemented under clause (e) of this definition and any other clause
of this definition in a single transaction or series of related transactions,
(A) the incurrence of the portion of such Incremental Facility or Incremental
Equivalent Debt to be incurred or implemented under clause (e) of this
definition shall be calculated first without giving effect to any Incremental
Facilities or Incremental Equivalent Debt to be incurred or implemented under
any other clause of this definition, but giving full pro forma effect to the use
of proceeds of the entire amount of such Incremental Facility or Incremental
Equivalent Debt and the related transactions and (B) the incurrence of the
portion of such Incremental Facility or Incremental Equivalent Debt to be
incurred or implemented under the other applicable clauses of this definition
shall be calculated thereafter, and

(3) any portion of any Incremental Facility or Incremental Equivalent Debt that
is incurred or implemented under clauses (a) through (d) of this definition,
unless otherwise elected by the Parent, shall automatically and without need for
action by any Person, be reclassified as having been incurred under clause
(e) of this definition if, at any time after the incurrence or implementation
thereof, when financial statements required pursuant to Section 5.01(a) or
(b) are delivered or, if earlier, become internally available, such portion of
such Incremental Facility or Incremental Equivalent Debt would, using the
figures reflected in such financial statements, be (or have been) permitted
under the First Lien Leverage Ratio, Secured Leverage Ratio, Total Leverage
Ratio or Interest Coverage Ratio test, as applicable, set forth in clause (e) of
this definition.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” means any Indebtedness that satisfies the
following conditions:

 

46



--------------------------------------------------------------------------------

(a) the aggregate outstanding principal amount thereof does not exceed the
Incremental Cap as in effect at the time of determination (after giving effect
to any reclassification on or prior to such date of determination),

(b) subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity of such Indebtedness is no shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans and the
final maturity date of such Indebtedness is no earlier than the Initial Term
Loan Maturity Date, in each case as determined on the date of issuance or
incurrence, as applicable, thereof; provided, that the foregoing limitations
shall not apply to customary bridge loans with a maturity date not longer than
one year; provided, that any loans, notes, securities or other Indebtedness
(other than revolving loans) which are exchanged for or otherwise replace such
bridge loans shall be subject to the requirements of this clause (b),

(c) subject to clause (b), such Indebtedness may otherwise have an amortization
schedule as determined by the Parent and the lenders providing such
Indebtedness,

(d) if such Indebtedness is secured by assets that constitute Collateral, the
holders of such Indebtedness (or a representative therefor) shall be party to an
Acceptable Intercreditor Agreement,

(e) such Indebtedness may provide for the ability to participate (A) on a pro
rata basis or non-pro rata basis in any voluntary prepayment of Term Loans made
pursuant to Section 2.11(a) and (B) to the extent secured on a pari passu basis
with the Initial Term Loans, on a pro rata basis (but not on a greater than pro
rata basis other than in the case of a prepayment with proceeds of Indebtedness
refinancing such Incremental Equivalent Debt) in any mandatory prepayment of
Term Loans required pursuant to Section 2.11(b) or less than a pro rata basis
with the then-outstanding Term Facility, and

(f) if any financial maintenance covenant is added to any such Indebtedness and
such financial maintenance covenant is more favorable to the lenders under such
Indebtedness than the Financial Covenant, either (x) such financial maintenance
covenant shall only be applicable after the Latest Revolving Loan Maturity Date
or (y) the Revolving Lenders shall also receive the benefit of such more
favorable financial maintenance covenant (together with, at the election of the
Parent, any applicable “equity cure” (or equivalent) provisions with respect
thereto).

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and the Parent executed by each of (a) the
applicable Borrowers, (b) the Administrative Agent and (c) each Lender that
agrees to provide all or any portion of the Incremental Facility being incurred
pursuant thereto and in accordance with Section 2.22.

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

 

47



--------------------------------------------------------------------------------

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.04(g).

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) that portion of obligations
with respect to Capital Leases of such Person to the extent recorded as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP; (c) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; (d) any obligation of such Person
owed for all or any part of the deferred purchase price of property or services
(excluding (w) any earn out obligation or purchase price adjustment until such
obligation (A) becomes a liability on the balance sheet of such Person
(excluding the footnotes thereto) in accordance with GAAP and (B) has not been
paid within 60 days after becoming due and payable following expiration of any
dispute resolution mechanics set forth in the applicable agreement governing the
applicable transaction, (x) any such obligations incurred under ERISA or under
any employee consulting agreements, (y) accrued expenses, trade accounts
payable, accruals for payroll and other liabilities accrued in the ordinary
course of business (including on an intercompany basis) and (z) liabilities
associated with customer prepayments and deposits), which purchase price is
(i) due more than twelve months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument;
(e) all Indebtedness (excluding prepaid interest thereon) of others secured by
any Lien on any property or asset owned or held by such Person regardless of
whether the Indebtedness secured thereby has been assumed by such Person or is
non-recourse to the credit of such Person; (f) the face amount of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings; (g) the Guarantee by such Person
of the Indebtedness of another; (h) all obligations of such Person in respect of
any Disqualified Capital Stock; and (i) all net obligations of such Person in
respect of any Derivative Transaction, including any Hedge Agreement, whether or
not entered into for hedging or speculative purposes; provided that (i) in no
event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or any
other financial ratio under this Agreement and (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness (or such lower
amount of maximum liability as is expressly provided for under the documentation
pursuant to which the respective Lien is granted) and (B) the fair market value
of the property encumbered thereby as determined by such Person in good faith.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or any Joint Venture (other than any Joint
Venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer to the extent such Person would
be liable therefor under applicable Requirements of Law or any agreement or
instrument by virtue of such Person’s ownership interest in such partnership or
Joint Venture, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
otherwise be included in the calculation of Consolidated Total Debt; provided
that notwithstanding anything herein to the contrary, the term “Indebtedness”
shall not include, and shall be calculated without giving effect to, (x) the
effects of Accounting Standards Codification Topic 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivative
created by the terms of such Indebtedness (it being understood that any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed to be an incurrence of
Indebtedness hereunder).

 

48



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information” has the meaning assigned to such term in Section 3.11.

“Initial Lenders” means the Arrangers and the affiliates of the Arrangers who
are party to this Agreement as Lenders on the Closing Date.

“Initial Revolving Credit Commitment” means, with respect to each Initial
Revolving Lender, the commitment of such Lender to make Initial Revolving Loans
(and acquire participations in Letters of Credit and Swingline Loans) hereunder
as set forth on the Commitment Schedule, or in the Assignment Agreement pursuant
to which such Lender assumed its Initial Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or 2.19, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.05 or (c) increased
pursuant to Section 2.22. The aggregate amount of the Initial Revolving Credit
Commitments as of the Closing Date is $1,225,000,000.

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure and Swingline Exposure, in each case, attributable to its Initial
Revolving Credit Commitment.

“Initial Revolving Credit Maturity Date” means the earlier of (i) the date that
is five years after the Closing Date and (ii) the date that is 91 calendar days
prior to the scheduled maturity date of any Indebtedness for borrowed money of
the Borrowers in an aggregate principal amount exceeding $1,000,000,000.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrowers pursuant to Section 2.01(a)(ii).

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 or Section 2.19 and (b) reduced or increased from

 

49



--------------------------------------------------------------------------------

time to time pursuant to (x) assignments by or to such Term Lender pursuant to
Section 10.05 or (y) an Additional Term Loan Commitment. The aggregate amount of
the Term Lenders’ Initial Term Loan Commitments on the Closing Date is
$4,565,027,632.87, minus the aggregate principal amount of Rolling Term Loans.

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
VPI pursuant to Section 2.01(a)(i)(A), including, for the avoidance of doubt, an
Initial Term Loan issued to a Rolling Term Lender concurrently with discharge in
full of such Rolling Term Lender’s Rolling Term Loan.

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1 hereto, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 hereto or (c) a Copyright Security Agreement substantially in the
form of Exhibit H-3 hereto.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F or any other form approved by the Administrative Agent and the Parent.

“Interest Coverage Ratio” means, as of any date of determination, the ratio for
the most recently ended Test Period of (a) Consolidated Adjusted EBITDA for such
Test Period to (b) Ratio Interest Expense for such Test Period.

“Interest Election Request” means a request by a Borrower in the form of Exhibit
D hereto or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan, the last Business Day of each March, June, September and December
(commencing with June 29, 2018) or the maturity date applicable to such Loan and
(b) with respect to any Eurocurrency Rate Loan or BA Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Rate Borrowing or BA Rate Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.

“Interest Period” means with respect to any Eurocurrency Rate Borrowing or BA
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months (or, to the extent available to all relevant affected
Lenders, twelve months or, to the extent acceptable to all applicable Lenders, a
shorter period) thereafter, as a Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

50



--------------------------------------------------------------------------------

“Interpolated Rate” means, in relation to the Eurocurrency Rate, the rate which
results from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” means (a) any purchase or other acquisition by the Parent or any of
its Restricted Subsidiaries of any of the Securities of any other Person (other
than any Loan Party), (b) the acquisition by purchase or otherwise (other than
any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division, line
of business, business unit or Product Line of any Person, (c) any loan, advance
(other than any advance to any current or former employee, officer, director,
member of management, manager, consultant or independent contractor of the
Parent or any Restricted Subsidiary for moving, entertainment and travel
expenses, drawing accounts and similar expenditures or payroll expenses or
advances in the ordinary course of business) or capital contribution by the
Parent or any of its Restricted Subsidiaries to any other Person and (d) any
Exclusive License of a Product Line of a Person (other than the Parent or any
Restricted Subsidiary) by the Parent or any of its Restricted Subsidiaries from
such Person. Subject to Section 5.10, the amount of any Investment shall be the
original cost of such Investment, plus the cost of any addition thereto that
otherwise constitutes an Investment, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale). The original cost of an Exclusive License shall
be the Exclusive License Investment Amount.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“Issuing Bank” means, as the context may require, (a) each of the Revolving
Lenders with a Letter of Credit Commitment listed on Schedule 1.01(a)(ii) and
(b) any other Revolving Lender that is appointed as an Issuing Bank in
accordance with Section 2.05(i). Subject to the reasonable consent of the Parent
(subject to the standards set forth in Section 10.05(b)), each Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by any
Affiliate of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Judgment Conversion Date” has the meaning assigned to such term in
Section 10.20(a).

“Judgment Currency” has the meaning assigned to such term in Section 10.20(a).

“Junior Indebtedness” means any Indebtedness for borrowed money of the Parent or
any of its Restricted Subsidiaries that is a Loan Party (other than Indebtedness
among the Parent and/or its subsidiaries) that is expressly subordinated in
right of payment to the Loan Document Obligations.

 

51



--------------------------------------------------------------------------------

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time.

“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving credit commitment hereunder at such time.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j)(i).

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the Dollar Equivalent (if applicable) of the
sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at
such time and (b) the aggregate principal amount of all LC Disbursements that
have not yet been reimbursed at such time. The LC Exposure of any Revolving
Lender at any time shall equal its Applicable Percentage of the aggregate LC
Exposure at such time.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lenders” means the Term Lenders, the Revolving Lenders, any lender with an
Additional Commitment or an outstanding Additional Loan and any other Person
that becomes a party hereto pursuant to an Assignment Agreement, other than any
such Person that ceases to be a party hereto pursuant to an Assignment Agreement
or as a result of the application of Section 10.05(g).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued pursuant to this Agreement (and shall be deemed to include all
Existing Letters of Credit).

“Letter of Credit Commitment” means (i) with respect to any Issuing Bank listed
on Schedule 1.01(a)(ii), the amount set forth opposite such Issuing Bank’s name
on such Schedule and (ii) with respect to any other Issuing Bank, the amount
specified to be such Issuing Bank’s “Letter of Credit Commitment” at the time
such Issuing Bank becomes an Issuing Bank (as contemplated by Section 2.05(i)
all as separately increased pursuant to any written agreement between such
Issuing Bank and the Parent and notified to the Administrative Agent) in each
case, as the same may be reduced from time to time pursuant to the terms of this
Agreement; provided that with the consent of the Parent and the Administrative
Agent not to be unreasonably withheld or delayed, any Issuing Bank may assign in
whole or part a portion of its Letter of Credit Commitment to any other
Revolving Lender who consents to such assignment.

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

“Letter of Credit Sublimit” means the aggregate amount of Letter of Credit
Commitments, as adjusted from time to time in accordance with Section 2.05(i),
Section 2.10(c) or Section 2.22 hereof.

“LIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

 

52



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.

“Limited Condition Transaction” means any acquisition, Investment, Disposition,
Restricted Payment or Restricted Debt Payment permitted by this Agreement, in
each case whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Loan Document Obligations” means all unpaid principal of and accrued and unpaid
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, all LC Exposure, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents in respect of any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute, contingent, due or to become due, now existing or
hereafter arising.

“Loan Documents” means this Agreement, any Promissory Note, the Collateral
Documents, the Canadian Guarantee, any Acceptable Intercreditor Agreement and
any other document or instrument designated by the Parent and the Administrative
Agent as a “Loan Document”, including any Incremental Facility Amendment,
Refinancing Amendment or Extension Amendment or any other amendment hereto or
thereto. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto.

“Loan Guarantee” means the guarantee set forth in Article 7 hereof including
pursuant to any Counterpart Agreement.

“Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(i).

“Loan Parties” means the Parent, each Borrower and each Subsidiary Guarantor.

“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan, any Swingline Loan and/or any Additional Revolving Loan.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Acquisition” means any Permitted Acquisition or other similar
Investment (including any Investment in a Similar Business) the aggregate
consideration for which exceeds $1,500,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations, in each case, of the Parent and
its Restricted Subsidiaries, taken as a whole or (b) the material rights and
remedies (taken as a whole) of the Administrative Agent and the Lenders under
the applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Collateral Documents.

 

53



--------------------------------------------------------------------------------

“Material Insurance/Condemnation Proceeds” means Net Insurance/Condemnation
Proceeds in excess of $10,000,000 in any single transaction or series of related
transactions.

“Material Real Estate Asset” means any “fee-owned” Real Estate Asset located in
the United States or Canada, and the improvements thereto, that (together with
such improvements) has a fair market value (as determined by the Parent in good
faith after taking into account any liabilities with respect thereto that impact
such fair market value) in excess of $50,000,000 (a) as of the Closing Date,
with respect to any Real Estate Asset owned by any Loan Party as of the Closing
Date, or (b) as of the date of acquisition thereof, with respect to any Real
Estate Asset acquired by any Loan Party after the Closing Date.

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term
Loans, the Initial Term Loan Maturity Date, (c) with respect to any Replacement
Term Loans or Replacement Revolving Facility, the final maturity date for such
Replacement Term Loans or Replacement Revolving Facility, as the case may be, as
set forth in the applicable Refinancing Amendment, (d) with respect to any
Incremental Facility, the final maturity date set forth in the applicable
Incremental Facility Amendment and (e) with respect to any Extended Revolving
Credit Commitment or Extended Term Loans, the final maturity date set forth in
the applicable Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 10.19.

“MFN Provision” has the meaning assigned to such term in Section 2.22(a)(v).

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Closing Date or contractual
arrangements arising thereafter, in each case in connection with any Permitted
Acquisition or similar Investment to sellers (or licensors) of the assets or
Capital Stock acquired (or licensed) therein based on the achievement of
specified revenue, profit or other performance targets (financial or otherwise).

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b)(iii).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, hypothecation, deed of trust, deed to secure debt
or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
relevant Secured Parties, on any Material Real Estate Asset constituting
Collateral.

“Mortgage Policy” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Parent, any of its Restricted
Subsidiaries or any ERISA Affiliate, makes or is obligated to make contributions
or with respect to which any of them has any ongoing obligation or liability.

“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of the Parent and its Restricted Subsidiaries for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of the period to which the relevant
financial statements relate.

 

54



--------------------------------------------------------------------------------

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Parent or any
of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Parent or any of its
Restricted Subsidiaries or (ii) as a result of the taking of any assets of the
Parent or any of its Restricted Subsidiaries by any Person pursuant to the power
of eminent domain, condemnation, expropriation or otherwise, or pursuant to a
sale of any such assets to a purchaser with such power under threat of such a
taking, minus (b) in respect of the Loan Parties or any of their respective
subsidiaries, Affiliates or direct or indirect equityholders (i) any actual
out-of-pocket costs and expenses incurred in connection with the adjustment,
settlement or collection of any claims in respect thereof, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest and
other amounts on any Indebtedness (other than the Loans and any Indebtedness
secured by a Lien on the Collateral that is pari passu with or expressly
subordinated to the Lien on the Collateral securing the Obligations) that is
secured by a Lien on the assets in question and that is required to be repaid or
otherwise comes due or would be in default under the terms thereof as a result
of such loss, taking or sale, (iii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, deed or mortgage recording taxes, other expenses
and brokerage, consultant and other customary fees actually incurred in
connection therewith and transfer and similar Taxes and the Parent’s good faith
estimate of income Taxes paid or payable (including pursuant to Tax sharing
arrangements or that are or would be imposed on intercompany distributions of
such proceeds)) in connection with any sale or taking of such assets as
described in clause (a) of this definition, (v) any amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustments associated with any
sale or taking of such assets as referred to in clause (a) of this definition
(provided that to the extent and at the time any such amounts are released from
such reserve, other than to make a payment for which such amount was reserved,
such amounts shall constitute Net Insurance/Condemnation Proceeds) and (vi) in
the case of any covered loss or taking from any non-Wholly-Owned Subsidiary, the
pro rata portion thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Parent or a Wholly-Owned Subsidiary as a result thereof.

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received), net of (with respect to any Loan Party or its
subsidiaries, Affiliates or direct or indirect equity owners) (i) selling costs
and out-of-pocket expenses (including broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, deed or mortgage recording
Taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith and transfer and similar Taxes
and the Parent’s good faith estimate of income Taxes paid or payable (including
pursuant to Tax sharing arrangements or that are or would be imposed on
intercompany distributions of such proceeds) in connection with such
Disposition), (ii) amounts provided as a reserve in accordance with GAAP against
any liabilities under any indemnification obligation or purchase price
adjustment associated with such Disposition (provided that to the extent and at
the time any such amounts are released from such reserve, other than to make a
payment for which such amount was reserved, such amounts shall constitute Net
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness (other than the Loans and any other
Indebtedness that is secured by a Lien on the Collateral that is pari passu with
or expressly subordinated to the Lien on the Collateral securing the
Obligations) which is secured by the asset sold in

 

55



--------------------------------------------------------------------------------

such Disposition and which is required to be repaid or otherwise comes due or
would be in default and is repaid (other than any such Indebtedness that is
assumed by the purchaser of such asset), (iv) Cash escrows (until released from
escrow to the applicable Borrower or any of its Restricted Subsidiaries) from
the sale price for such Disposition and (v) in the case of any Disposition by
any non-Wholly-Owned Subsidiary, the pro rata portion of the Net Proceeds
thereof (calculated without regard to this clause (v)) attributable to any
minority interest and not available for distribution to or for the account of
the applicable Borrower or a Wholly-Owned Subsidiary as a result thereof; and
(b) with respect to any issuance or incurrence of Indebtedness or Capital Stock,
the Cash proceeds thereof, net of all Taxes and fees, commissions, costs,
underwriting discounts and other fees and expenses incurred in connection
therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b)(iv).

“Non-Rolling Term Loans” means each Original Term Loan other than a Rolling Term
Loan.

“Obligation Currency” has the meaning assigned to such term in Section 10.20(a).

“Obligations” means all Loan Document Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Banking Services Obligations and Secured Hedging Obligations shall cease to
constitute Obligations on and after the Termination Date. For the avoidance of
doubt, “Obligations” shall include all Parallel Debt.

“Obligee Guarantor” has the meaning assigned to such term in Section 7.07.

“Organizational Documents” means (a) with respect to any corporation, its
certificate, memorandum or articles of incorporation, association, amalgamation
or organization and its by-laws, (b) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (c) with
respect to any general partnership, its partnership agreement, (d) with respect
to any limited liability company, its articles of organization or certificate of
formation, and its operating agreement or limited liability company agreement
and (e) with respect to any other form of entity, such other organizational
documents required by local Requirements of Law or customary under the
jurisdiction in which such entity is organized to document the formation and
governance principles of such type of entity. In the event that any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Original Term Lender” means a Lender that holds Original Term Loans immediately
prior to the Closing Date.

“Original Term Loan” means each “Series F Tranche B Term Loan” as defined in the
Existing Credit Agreement that is outstanding immediately prior to the Closing
Date.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(i).

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

56



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19). For the avoidance of doubt, Other Taxes do not
include any Excluded Taxes.

“Outstanding Amount” means the Dollar Equivalent of (a) with respect to any
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date, (b) with respect to any Letter of Credit, the aggregate
amount available to be drawn under such Letter of Credit after giving effect to
any changes in the aggregate amount available to be drawn under such Letter of
Credit or the issuance or expiry of such Letter of Credit, including as a result
of any LC Disbursement and (c) with respect to any LC Disbursement on any date,
the aggregate outstanding amount of such LC Disbursement on such date after
giving effect to any disbursements with respect to any Letter of Credit
occurring on such date and any other changes in the aggregate amount of such LC
Disbursement as of such date, including as a result of any reimbursements by the
applicable Borrower of such unreimbursed LC Disbursement.

“Packaged Rights” means warrants, options or other rights to acquire shares of
any class of the Capital Stock of the Parent or a Restricted Subsidiary (whether
settled in Capital Stock, cash or any combination thereof), regardless of the
issuer of such warrants, options or other rights, that are initially issued as a
unit with Indebtedness of the Parent or any Restricted Subsidiary (which may be
guaranteed by the Guarantors, the Parent or any Restricted Subsidiary) permitted
to be incurred hereunder, even if such Indebtedness is separable from such
warrants, options or other rights by a holder thereof.

“Parallel Debt” means in relation to an Underlying Debt an obligation to pay to
the Administrative Agent an amount equal to (and in the same currency as) the
amount of the Underlying Debt.

“Participant” has the meaning assigned to such term in Section 10.05(c).

“Participant Register” has the meaning assigned to such term in
Section 10.05(c).

“Patent” means patents and patent applications, together with all inventions,
designs or improvement described or claimed therein, and all reissues,
reexaminations, divisions, continuations, renewals, extensions and continuations
in part thereof.

“Payable Amount” has the meaning assigned to such term in Section 11.08(a).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and that the Parent, any of its Restricted Subsidiaries or any ERISA
Affiliate, maintains or contributes to or has an obligation to contribute to, or
otherwise has any liability for.

“Perfection Certificate” means the Perfection Certificate in the form agreed
between the Parent and the Administrative Agent and delivered on the Closing
Date.

 

57



--------------------------------------------------------------------------------

“Perfection Requirements” means (a) with respect to any Loan Party organized
within the United States (i) the filing of appropriate financing statements with
the office of the Secretary of State or other appropriate office in the state of
organization of each Loan Party, (ii) the filing of Intellectual Property
Security Agreements or other appropriate assignments or notices with the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office, as applicable,
(iii) the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties, (iv) the delivery to the Administrative Agent of any stock certificate
or promissory note to the extent required to be delivered by the applicable Loan
Documents, (v) the filing of Intellectual Property Security Agreements with the
Canadian Intellectual Property Office and (vi) other filings, recordings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent or to enforce the rights of
the Administrative Agent and the Secured Parties under the Loan Documents,
(b) with respect to any Loan Party organized within Canada (i) the filing of
appropriate PPSA financing statements in all applicable jurisdictions and
applications for registration at the applicable Quebec Registers, (ii) the
filing of Intellectual Property Security Agreements with the Canadian
Intellectual Property Office, (iii) the proper recording or filing, as
applicable, of Mortgages and fixture filings with respect to any Material Real
Estate Asset located in Canada constituting Collateral, in each case in favor of
the Administrative Agent for the benefit of the Secured Parties, (iv) the
delivery to the Administrative Agent of any stock certificate or promissory note
to the extent required to be delivered by the applicable Loan Documents, (v) the
filing of Intellectual Property Security Agreements or other appropriate
assignments or notices with the U.S. Patent and Trademark Office and/or the U.S.
Copyright Office, as applicable and (vi) other filings, recordings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent or to enforce the rights of
the Administrative Agent and the Secured Parties under the Loan Documents and
(c) subject to the Agreed Security Principles and the other provisions of the
Loan Documents, with respect to any Loan Party that is not organized within the
United States or Canada, (i) the filing of Intellectual Property Security
Agreements or other appropriate assignments or notices with the U.S. Patent and
Trademark Office and/or the U.S. Copyright Office, as applicable, (ii) the
filing of Intellectual Property Security Agreements with the Canadian
Intellectual Property Office and (iii) the taking of any actions required under
applicable foreign Requirements of Law to validly create or perfect the Liens on
the Collateral granted by such Loan Party in favor of the Administrative Agent.

“Permitted Acquisition” means (a) any acquisition by the Parent or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of all or a substantial portion of the assets of, or any division, line of
business, business unit or Product Line (including research and development and
related assets in respect of any Product Line, product or facility) of, any
Person or of a majority of the outstanding Capital Stock of any Person (and, in
any event, including any Investment in (x) any Restricted Subsidiary which
serves to increase the Parent’s or any Restricted Subsidiary’s respective equity
ownership in such Restricted Subsidiary or (y) any Joint Venture for the purpose
of increasing the Parent’s or its relevant Restricted Subsidiary’s ownership
interest in such Joint Venture) or (b) any Exclusive License of a Product Line
of a Person, in each case if (1) such Person is or becomes a Restricted
Subsidiary or (2) such Person, in one transaction or a series of related
transactions, is amalgamated, merged or consolidated with or into, or transfers,
conveys or Exclusive Licenses all or a substantial portion of its assets (or
such division, line of business, business unit, Product Line or facility) to, or
is liquidated into, the Parent and/or any Restricted Subsidiary as a result of
such transaction; provided that (i) the target Person, assets, business or
division in respect of such acquisition is a business permitted under
Section 5.16 and (ii) at the applicable time elected by the Parent in accordance
with Section 1.04(e), with respect to such acquisition, no Specified Event of
Default shall be continuing.

“Permitted Bond Hedge Transaction” means any bond hedge or call or capped call
option (or similar transaction) on the Parent’s Capital Stock in connection with
the issuance of any Convertible Indebtedness; provided that the purchase price
for such Permitted Bond Hedge Transaction, less the proceeds received from the
sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received from the sale of such Convertible Indebtedness.

 

58



--------------------------------------------------------------------------------

“Permitted Earlier Maturity Indebtedness Exception” means, with respect to any
Incremental Term Facility, Incremental Equivalent Debt, Refinancing Indebtedness
or Replacement Term Loan permitted to be incurred hereunder, that up to the
greater of $750,000,000 and 21.5% of Consolidated Adjusted of EBITDA as of the
last day of the most recently ended Test Period in aggregate principal amount of
such Indebtedness outstanding at such time (the “Specified Debt”) may have a
final maturity date that is earlier than, and a Weighted Average Life to
Maturity that is shorter than the remaining Weighted Average Life to Maturity
of, the Indebtedness with respect to which the Specified Debt is otherwise
required to have a later final maturity date or Weighted Average Life.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Permitted Payee” means any future, current or former director, officer, member
of management, manager, employee, independent contractor or consultant (or any
Affiliate or transferee of any of the foregoing) of the Parent (or any
Restricted Subsidiary).

“Permitted Reorganization” means any transaction or undertaking, including
Investments, in connection with internal reorganizations and or restructurings
(including in connection with tax planning and corporate reorganizations), so
long as, after giving effect thereto, (a) the Loan Parties shall comply with the
Collateral and Guarantee Requirements and Section 5.12 and (b) the security
interest of the Secured Parties in the Collateral, taken as a whole, is not
materially impaired (including by a material portion of the assets that
constitute Collateral immediately prior to such Permitted Reorganization no
longer constituting Collateral) as a result of such Permitted Reorganization;
provided that the Parent shall have delivered to the Administrate Agent an
officer’s certificate executed by a Responsible Officer of the Parent certifying
as to the best of such officer’s knowledge compliance with the requirements set
forth in clauses (a) and (b) above.

“Permitted Treasury Arrangements” means Banking Services entered into in the
ordinary course of business and any transactions between or among the Parent and
its Subsidiaries that are entered into in the ordinary course of business in
connection with such Banking Services.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or similar transaction), on the Parent’s or a Restricted Subsidiary’s
Capital Stock, regardless of the issuer or seller thereof, issued substantially
concurrently with any purchase of a related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“PPSA” means the Personal Property Security Act (Ontario); provided, however, if
the validity, attachment, perfection (or opposability), effect of perfection or
of non-perfection or priority of the Administrative Agent’s security interest in
any Collateral are governed by the personal property security laws or laws
relating to personal or movable property of any jurisdiction other than Ontario,
“PPSA” shall also include those personal property security laws or laws relating
to movable property in such other jurisdiction for the purpose of the provisions
hereof relating to such validity, attachment, perfection (or opposability),
effect of perfection or of non-perfection or priority and for the definitions
related to such provisions.

 

59



--------------------------------------------------------------------------------

“Preferred Capital Stock” means any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

“Prepayment Asset Sale” means any Disposition by the Parent or its Restricted
Subsidiaries made pursuant to Section 6.07(h).

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA, Consolidated
Net Income or Consolidated Total Assets (including component definitions
thereof), that each Subject Transaction shall be deemed to have occurred as of
the first day of the applicable Test Period (or, in the case of Consolidated
Total Assets (or with respect to any determination pertaining to the balance
sheet, including the acquisition of Cash and Cash Equivalents in connection with
an acquisition of a Person, business line, unit, division or Product Line), as
of the last day of such Test Period) with respect to any test or covenant for
which such calculation is being made and that:

(a) (i) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or Product Line
of the Parent or any Restricted Subsidiary or (B) any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction, shall be excluded as of the first day of the
applicable Test Period with respect to any test or covenant for which the
relevant determination is being made and (ii) in the case of any Permitted
Acquisition, Investment and/or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Test Period with respect to any test or
covenant for which the relevant determination is being made; provided that any
pro forma adjustment may be applied to any such test or covenant solely to the
extent that such adjustment is consistent with, subject to the limitations set
forth in and without duplication with respect to the application of, the
definition of “Consolidated Adjusted EBITDA”,

(b) any Expected Cost Savings as a result of any Cost Saving Initiative shall be
calculated on a pro forma basis as though such Expected Cost Savings had been
realized on the first day of the applicable Test Period and as if such Expected
Cost Savings were realized in full during the entirety of such period; provided
that any pro forma adjustment may be applied to any such test or covenant solely
to the extent that such adjustment is consistent with, subject to the
limitations set forth in and without duplication with respect to the application
of, the definition of “Consolidated Adjusted EBITDA”,

(c) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Test Period with respect
to any test or covenant for which the relevant determination is being made,

 

60



--------------------------------------------------------------------------------

(d) any Indebtedness incurred by the Parent or any of its Restricted
Subsidiaries in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period with respect to any test or covenant for
which the relevant determination is being made; provided that (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable Test Period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligation with respect to any Capital Lease shall be deemed to
accrue at an interest rate determined by a Responsible Officer of the Parent in
good faith to be the rate of interest implicit in such obligation in accordance
with GAAP and (z) interest on any Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen by the Parent, and

(e) the acquisition of any assets (including Cash and Cash Equivalents) included
in calculating Consolidated Total Assets, whether pursuant to any Subject
Transaction or any Person becoming a subsidiary or merging, amalgamating or
consolidating with or into the Parent or any of its subsidiaries, or the
Disposition of any assets (including Cash and Cash Equivalents) included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.

For purposes of determining pro forma compliance with Section 6.13 prior to the
last day of the first Fiscal Quarter after the Closing Date, the applicable
level shall be the level cited in Section 6.15. Notwithstanding anything to the
contrary set forth in the immediately preceding paragraph, for the avoidance of
doubt, when calculating the First Lien Leverage Ratio for purposes of the
definitions of “Applicable Rate”, “Commitment Fee Rate”, “Required Excess Cash
Flow Percentage” and “Required Net Proceeds Percentage” and for purposes of
Section 6.15 (other than for the purpose of determining pro forma compliance
with Section 6.15 as a condition to taking any action under this Agreement), the
events described in the immediately preceding paragraph that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect.

“Product Line” means any product line (including rights in respect of any drug
or pharmaceutical, surgical or aesthetic product) of any Person.

“Projections” means the projections of the Parent and its Subsidiaries provided
to the Arrangers on or about May 14, 2018.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Promissory Note” means a promissory note of the applicable Borrower payable to
any Lender or its registered assigns, in substantially the form of Exhibit G
hereto, evidencing the aggregate outstanding principal amount of Loans of such
Borrower owed to such Lender resulting from the Loans made by such Lender.

 

61



--------------------------------------------------------------------------------

“Public Company Costs” means Charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, any similar Requirement of Law under any other
applicable jurisdiction), as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, Charges relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees and costs related to the foregoing.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Quebec Registers” means the Register of Personal and Movable Real Rights and
the Land Registry Office of Quebec.

“Ratio Interest Expense” means, with respect to any Person for any period,
(a) consolidated total cash interest expense of such Person and its Restricted
Subsidiaries for such period, (i) including the interest component of any
payment under any Capital Lease (regardless of whether accounted for as interest
expense under GAAP) and (ii) excluding (A) amortization, accretion or accrual of
deferred financing fees, original issue discount, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (B) any expense arising
from any bridge, commitment, structuring and/or other financing fee (including
fees and expenses associated with the Transactions and agency and trustee fees),
(C) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization accounting or, if applicable,
acquisition accounting, (D) fees and expenses associated with any Dispositions,
acquisitions, Investments, issuances of Capital Stock or Indebtedness (in each
case, whether or not consummated), (E) costs associated with obtaining, or
breakage costs in respect of, any Hedge Agreement or any other derivative
instrument other than any interest rate Hedge Agreement or interest rate
derivative instrument with respect to Indebtedness, (F) penalties and interest
relating to Taxes, (G) any “additional interest” or “liquidated damages” for
failure to timely comply with registration rights obligations, (H) [reserved],
(I) any payments with respect to make-whole, prepayment or repayment premiums or
other breakage costs of any Indebtedness, (J) any interest expense attributable
to the exercise of appraisal rights or other rights of dissenting shareholders
and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with any acquisition or Investment
permitted hereunder and (K) for the avoidance of doubt, any non-cash interest
expense attributable to any movement in the mark to market valuation of any
obligation under any Hedge Agreement or any other derivative instrument and/or
any payment obligation arising under any Hedge Agreement or derivative
instrument other than any interest rate Hedge Agreement or interest rate
derivative instrument with respect to Indebtedness minus (b) cash interest
income for such period. For purposes of this definition, (x) interest in respect
of any Capital Lease shall be deemed to accrue at an interest rate determined by
such Person in good faith to be the rate of interest implicit in such Capital
Lease in accordance with GAAP and (y) interest expense shall be calculated after
giving effect to any payments made or received under any Hedge Agreement or any
other derivative instrument with respect to Indebtedness.

 

62



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, all right, title and
interest of any Loan Party in and to all real property owned by such Loan Party
and all real property leased or subleased by such Loan Party (in each case
including, but not limited to, land, improvements and fixtures thereon).

“Reclassifiable Item” has the meaning assigned to such term in Section 1.03(b).

“Refinancing” has the meaning assigned to such term in the recitals.

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Parent executed by (a) the
applicable Borrowers, (b) the Administrative Agent and (c) each Lender that
agrees to provide all or any portion of the Replacement Term Loans or the
Replacement Revolving Facility, as applicable, being incurred pursuant thereto
and in accordance with Section 10.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 10.05(b).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Period” has the meaning assigned to such term in
Section 2.11(b)(ii)(A).

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment.

“relevant transaction” has the meaning assigned to such term in Section 1.08(a).

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 10.02(c)(ii).

“Replaced Term Loans” has the meaning assigned to such term in Section 10.02(c).

“Replacement Debt” means any Refinancing Indebtedness (whether borrowed in the
form of secured or unsecured loans, issued in a public offering, Rule 144A under
the Securities Act or other private placement or bridge financing in lieu of the
foregoing or otherwise) incurred in respect of Indebtedness permitted under
Section 6.01(a) (and any subsequent refinancing of such Replacement Debt).

 

63



--------------------------------------------------------------------------------

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 10.02(c).

“Replacement Term Loans” has the meaning assigned to such term in
Section 10.02(c).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Representatives” has the meaning assigned to such term in Section 10.13.

“Repricing Transaction” means each of (a) the optional prepayment (or mandatory
prepayment pursuant to Section 2.11(b)(iii)), repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans
substantially concurrently with the incurrence by any Loan Party of any broadly
syndicated term “B” loans secured on a pari passu basis with the Initial Term
Loans (including any first-lien secured Replacement Term Loans) having an
Effective Yield that is less than the Effective Yield applicable to the Initial
Term Loans so prepaid, repaid, refinanced, substituted or replaced and (b) any
amendment, waiver or other modification to this Agreement that would have the
effect of reducing the Effective Yield applicable to the Initial Term Loans;
provided that the primary purpose (as determined by the Parent in good faith) of
such prepayment, repayment, refinancing, substitution, replacement, amendment,
waiver or other modification was to reduce the Effective Yield applicable to the
Initial Term Loans; provided, further, that in no event shall any such
prepayment, repayment, refinancing, substitution, replacement, amendment, waiver
or other modification in connection with a Change of Control or Material
Acquisition constitute a Repricing Transaction. Any determination by the
Administrative Agent of the Effective Yield for purposes of the definition shall
be conclusive and binding on all Lenders, and the Administrative Agent shall
have no liability to any Person with respect to such determination absent bad
faith, gross negligence or willful misconduct.

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 2.10:1.00, 50%, (b) if the
First Lien Leverage Ratio is less than or equal to 2.10:1.00 and greater than
1.60:1.00, 25% and (c) if the First Lien Leverage Ratio is less than or equal to
1.60:1.00, 0%.

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused Commitments at such time.

“Required Net Proceeds Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 2.10:1.00, 100%, (b) if the
First Lien Leverage Ratio is less than or equal to 2.10:1.00 and greater than
1.60:1.00, 50% and (c) if the First Lien Leverage Ratio is less than or equal to
1.60:1.00, 0%.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Loans
and unused Revolving Credit Commitments representing more than 50% of the sum of
the total Revolving Loans and such unused Revolving Credit Commitments at such
time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, Canadian federal, provincial or
municipal or other foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

64



--------------------------------------------------------------------------------

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party and, solely for purposes of notices given
pursuant to Article 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a written notice to the
Administrative Agent (including, for the avoidance of doubt, by electronic
means). Any document delivered hereunder that is signed by a Responsible Officer
of any Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Parent that such financial statements fairly present,
in all material respects, in accordance with GAAP, the consolidated financial
condition of the Persons covered by such financial statements as at the dates
indicated and their consolidated income and cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments and, in the case of quarterly financial statements, the absence of
footnotes.

“Restatement Agreement” means the Restatement Agreement to the Existing Credit
Agreement dated June 1, 2018, by and among the Parent, the other Loan Parties,
the Administrative Agent, the Lenders party thereto and the other parties
thereto.

“Restricted Amount” has the meaning assigned to such term in
Section 2.11(b)(iv).

“Restricted Debt” means any Junior Indebtedness to the extent the outstanding
principal amount thereof is equal to or greater than the Threshold Amount.

“Restricted Debt Payments” has the meaning assigned to such term in
Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Parent (or any direct or
indirect parent of the Parent), except a dividend payable solely in shares of
Qualified Capital Stock (or in options, warrants or other rights to purchase
such Qualified Capital Stock) to the holders of such class, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of any shares of any class of the Capital Stock of the Parent and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of the Capital Stock of
the Parent now or hereafter outstanding. The amount of any Restricted Payment
(other than Cash) shall be the fair market value, as determined in good faith by
the Parent on the applicable date set forth in Section 1.04(e), of the assets or
securities proposed to be transferred or issued by the Parent pursuant to such
Restricted Payment.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Parent (including, for
the avoidance of doubt, each other Borrower).

 

65



--------------------------------------------------------------------------------

“Retained Asset Sale Proceeds” means, at any date of determination, an amount
determined on a cumulative basis, that is equal to the aggregate cumulative sum
of (a) all Net Proceeds and Net Insurance/Condemnation Proceeds received by the
Parent or any of its Restricted Subsidiaries that, pursuant to application of
the Required Net Proceeds Percentage, are or were not required to be applied to
prepay Term Loans pursuant to Section 2.11(b)(ii) and (b) all Excluded Proceeds
(as defined in Section 2.11(b)(ii)).

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
an Alternate Currency, each of the following: (i) each date of any Borrowing of
such Revolving Loan, (ii) each date of any conversion or continuation of such
Revolving Loan pursuant to the terms of this Agreement, (iii) the last day of
each Fiscal Quarter and (iv) the date of any voluntary reduction of a Revolving
Credit Commitment pursuant to Section 2.09(b); (b) with respect to any Letter of
Credit denominated in any Alternate Currency, each of the following: (i) each
date of issuance of such a Letter of Credit, (ii) each date of an amendment of
such a Letter of Credit that would have the effect of increasing the face amount
thereof and (iii) the last day of each Fiscal Quarter; (c) with respect to the
unused Revolving Credit Commitment of any Lender pursuant to Section 2.12(a),
such additional dates as the Administrative Agent or the Required Revolving
Lenders shall reasonably require and (d) any additional date as the
Administrative Agent shall determine or the Required Revolving Lenders shall
require, in each case under this clause (d), at any time when an Event of
Default has occurred and is continuing.

“Revolving Credit Commitment” means any Initial Revolving Credit Commitment and
any Additional Revolving Credit Commitment.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

“Revolving Facility” means the Initial Revolving Facility, any Incremental
Revolving Facility, any facility governing any Extended Revolving Credit
Commitment or Extended Revolving Loans and any Replacement Revolving Facility.

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender. Unless the context otherwise requires, the term “Revolving
Lenders” shall include the Swingline Lender.

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

“Rolling Term Lender” has the meaning assigned to such term in the Restatement
Agreement.

“Rolling Term Loans” means each Original Term Loan held by a Lender that is a
Rolling Term Lender (or, if less, the amount notified to such Rolling Term
Lender by the Administrative Agent prior to the Closing Date).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08(b).

 

66



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or Global Affairs Canada, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clause (a).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or the Government of Canada.

“Scheduled Consideration” has the meaning assigned to such term in the
definition of “Excess Cash Flow”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Borrower or any Restricted Subsidiary of the Parent
and a counterparty that is the Administrative Agent, a Lender, an Arranger or
any Affiliate of the Administrative Agent, a Lender or an Arranger as of the
Closing Date or the Third Restatement Date, Second Restatement Date, First
Restatement Date or Original Date (as each such term is defined in the Existing
Credit Agreement) or (b) is entered into after the Closing Date between any
Borrower or any Restricted Subsidiary of the Parent and any counterparty that is
(or is an Affiliate of) the Administrative Agent, any Lender or any Arranger at
the time such Hedge Agreement is entered into, for which such Loan Party agrees
to provide security, it being understood that each counterparty thereto shall be
deemed (A) to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (B) to agree to be bound by the provisions of Article 9,
Sections 10.03 and 10.10 and each Acceptable Intercreditor Agreement as if it
were a Lender.

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “Secured Leverage Ratio” is used in this Agreement, in
each case for the Parent and its Restricted Subsidiaries.

“Secured Parties” means (i) the Lenders, the Swingline Lender and each Issuing
Bank, (ii) the Administrative Agent, (iii) each counterparty to a Hedge
Agreement the obligations under which constitute Secured Hedging Obligations,
(iv) each provider of Banking Services the obligations under which constitute
Banking Services Obligations, (v) the Agent and the Arrangers and (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document.

“Secured Party Claim” means any amount which any Borrower or any other Loan
Party owes to a Secured Party under or in connection with the Loan Documents.

 

67



--------------------------------------------------------------------------------

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that the term “Securities”
shall not include any earn-out agreement or obligation or any employee bonus or
other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Shared Incremental Amount” means, as of any date of determination, (a) the
greater of $1,000,000,000 and 28.5% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period calculated on a Pro Forma Basis
minus (b) the aggregate principal amount of all Incremental Facilities and/or
Incremental Equivalent Debt originally incurred or issued in reliance on the
Shared Incremental Amount outstanding on such date, in each case after giving
effect to any reclassification of any such Indebtedness as having been incurred
under clause (e) of the definition of “Incremental Cap” hereunder.

“Shared RP Amount” means the amount of Restricted Payments that may be made at
the time of determination pursuant to Sections 6.04(a)(ii)(A), (a)(vii) and
(a)(x) minus the aggregate amount of the Shared RP Amount utilized by the Parent
or any Restricted Subsidiary to (a) make Investments pursuant to
Section 6.06(q)(ii) or (b) make Restricted Debt Payments pursuant to
Section 6.04(b)(iv).

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 5.16 if the
references to “Restricted Subsidiaries” in Section 5.16 were read to refer to
such Person.

“Soft Call Termination Date” has the meaning assigned to such term in
Section 2.12(f).

“SPC” has the meaning assigned to such term in Section 10.05(e).

“Specified Collateral Document” has the meaning assigned to such term in
Section 11.02.

“Specified Event of Default” means an Event of Default pursuant to
Section 8.01(a) or, with respect to the Parent, Section 8.01(f) or (g).

“Specified Foreign Subsidiary” means a Foreign Subsidiary that is a CFC with
respect to which a U.S. Subsidiary that is a corporation for U.S. federal income
tax purposes owns (within the meaning of section 958(a) of the Code) more than
50% of the equity by vote or value.

“Specified Person” has the meaning assigned to such term in Section 8.01(f).

“Spot Rate” means, for any currency, on any Revaluation Date or other relevant
date of determination, the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made (or on such other day and time as may be mutually
agreed by the Parent and the Administrative Agent); provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.

 

68



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

“Subject Loans” means, as of any date of determination, (a) Initial Term Loans
and (b) any Additional Term Loans that are subject to ratable prepayment
requirements in accordance with Section 2.11(b) on such date.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger, amalgamation or otherwise, of all or substantially all of the
assets of, or any business line, unit or division of, any Person or any
facility, or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase a Borrower’s or any Restricted Subsidiary’s respective equity
ownership in such Restricted Subsidiary or (y) any Joint Venture for the purpose
of increasing a Borrower’s or its relevant Restricted Subsidiary’s ownership
interest in such Joint Venture), in each case that is permitted by this
Agreement, (c) any Disposition of all or substantially all of the assets or
Capital Stock of a subsidiary (or any business unit, line of business or
division of the Parent or a Restricted Subsidiary) not prohibited by this
Agreement, (d) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 5.10 hereof, (e) any incurrence or repayment of
Indebtedness (other than revolving Indebtedness), (f) any Cost Saving Initiative
and/or (g) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, trustees or other Persons performing similar functions) having the
power to direct or cause the direction of the management and policies thereof is
at the time owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of such Person or a combination thereof;
provided that in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interests in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, “subsidiary” shall mean any subsidiary of the
Parent.

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Parent (other than any subsidiary that is an Excluded Subsidiary on the Closing
Date) listed on Schedule 1.01(f) as of the Closing Date and (y) thereafter, each
subsidiary of the Parent that becomes a guarantor of the Obligations pursuant to
the terms of this Agreement, in each case, until such time as the relevant
subsidiary is released from its obligations under the Loan Guarantee in
accordance with the terms and provisions hereof. Notwithstanding the foregoing,
the Parent may from time to time, upon notice to the

 

69



--------------------------------------------------------------------------------

Administrative Agent, elect to cause any subsidiary that would otherwise be an
Excluded Subsidiary to become a Subsidiary Guarantor hereunder (but shall have
no obligation to do so), subject to the satisfaction of guarantee and collateral
requirements consistent with the Collateral and Guarantee Requirements or
otherwise reasonably acceptable to the Parent and the Administrative Agent
(which shall include, in the case of a Foreign Subsidiary, guarantee and
collateral requirements customary under local law, including customary local
limitations). For the avoidance of doubt, in no event shall an Excluded
Subsidiary be a Subsidiary Guarantor unless the Parent makes such an election
with respect to the Excluded Subsidiary.

“Substitute Affiliate Lender” has the meaning assigned to such term in
Section 1.12(e).

“Substitute Facility Office” has the meaning assigned to such term in
Section 1.12(e).

“Successor Borrower” has the meaning assigned to such term in
Section 6.07(a)(i)(B).

“Successor Parent” has the meaning assigned to such term in
Section 6.07(a)(i)(B).

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be equal to its Applicable Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” means Barclays, in its capacity as lender of Swingline Loans
hereunder, or any successor lender of Swingline Loans hereunder.

“Swingline Loan” means any Loan made pursuant to Section 2.04.

“Swiss Collateral Documents” has the meaning assigned to such term in
Section 11.08.

“Swiss Federal Tax Administration” means the Swiss authority responsible for
levying Swiss Federal Withholding Tax.

“Swiss Federal Withholding Tax” means taxes imposed under the Swiss Withholding
Tax Act.

“Swiss Parallel Debt” has the meaning assigned to such term in Section 11.08(a).

“Swiss Withholding Tax Act” means the Swiss Federal Act on Withholding Tax of
13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

“Swiss Guarantor” means any Subsidiary Guarantor that is organized under the
laws of Switzerland.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

“Term Commitment” means any Initial Term Loan Commitment and, if applicable, any
Additional Term Loan Commitment.

 

70



--------------------------------------------------------------------------------

“Term Facility” means the Term Loans provided to or for the benefit of the
applicable Borrowers pursuant to the terms of this Agreement.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, as of any date, (a) for purposes of determining actual
compliance with Section 6.15, the period of four consecutive Fiscal Quarters
then most recently ended for which financial statements under Section 5.01(a) or
Section 5.01(b), as applicable, have been delivered (or are required to have
been delivered) and (b) for any other purpose, the period of four consecutive
Fiscal Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered) or, if earlier, are internally available; it
being understood and agreed that prior to the first delivery (or required
delivery) of financial statements under Section 5.01(a) or Section 5.01(b),
“Test Period” means the period of four consecutive Fiscal Quarters most recently
ended for which financial statements of the Parent and its consolidated
subsidiaries are available.

“Threshold Amount” means the greater of $200,000,000 and 5.7% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Total Leverage Ratio” is used in this
Agreement in each case for the Parent and its Restricted Subsidiaries.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments as in effect at such time. The Total Revolving
Credit Commitment as of the Closing Date is $1,225,000,000.

“Trademark” means all trademarks, trade names, trade dress and logos, the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by the Parent and/or its subsidiaries in connection with the Transactions and
the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Refinancing and (c) the payment of the
Transaction Costs.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

 

71



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Alternate Base Rate, the
Canadian Prime Rate or the BA Rate.

“UAE Parallel Debt Claim” has the meaning assigned to such term in
Section 11.09(a).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“Underlying Debt” means in relation to any Borrower or any other Loan Party and
at any time, each obligation (whether present or future, actual or contingent)
owing by such Borrower or such Loan Party to a Secured Party under this
Agreement or the other Loan Documents (including for the avoidance of doubt any
change or increase in those obligations pursuant to or in connection with any
amendment or supplement or restatement or novation of this Agreement or any
other Loan Document, in each case whether or not anticipated as of the date of
this Agreement) excluding such Borrower’s or such Loan Party’s parallel debt
obligations under Article 11 hereof.

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries and (b) Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries that are restricted in favor of the Credit Facilities
and/or other permitted pari passu, senior or junior secured Indebtedness (which
may also include Cash and Cash Equivalents securing other Indebtedness that is
secured by a Lien on Collateral along with the Credit Facilities and/or any
other permitted pari passu, senior or junior secured Indebtedness), in each case
as determined in accordance with GAAP.

“Unrestricted Subsidiary” means any subsidiary of the Parent designated by the
Parent as an Unrestricted Subsidiary on the Closing Date and listed on Schedule
5.10 hereto or after the Closing Date pursuant to Section 5.10.

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
remainder of the Revolving Credit Commitment of such Lender at such time, if
any, less the sum of (a) the aggregate Outstanding Amount of Revolving Loans
made by such Lender, (b) such Lender’s LC Exposure at such time and (c) except
for purposes of Section 2.12(a), such Lender’s Applicable Percentage of the
aggregate Outstanding Amount of Swingline Loans.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Closing Date or arising thereafter in connection
with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“U.S.” or “United States” means the United States of America.

“U.S. Security Agreement” means the Third Amended and Restated Pledge and
Security Agreement, dated as of or about the date hereof, among the
Administrative Agent and the Loan Parties party thereto, as same may be amended,
restated, supplemented or otherwise modified from time to time.

“U.S. Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(iii)(B)(3).

 

72



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“VPI” means Valeant Pharmaceuticals International, a Delaware corporation.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effect of any prepayment made in respect of
such Indebtedness shall be disregarded in making such calculation.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) are owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WURA” means the Winding-Up and Restructuring Act (Canada).

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and Type (e.g.,
a “Eurocurrency Rate Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Rate Borrowing”) or by Class and Type (e.g., a “Eurocurrency Rate Term Loan
Borrowing”).

Section 1.03. Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “ordinary course of business” or “ordinary course” shall, with respect to
any Person, be deemed to refer to items or actions that are consistent with
industry practice or norms of such Person’s industry or such Person’s past
practice (it being understood that the sale of accounts receivable (and related
assets) pursuant to supply-chain, factoring or reverse factoring arrangements
entered into by the Parent and its Restricted Subsidiaries shall be deemed to be
in the ordinary course of business so long as such accounts receivable (and
related assets) are sold for Cash in an amount not less than 95% of the face
amount thereof). Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document (including any Loan Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified or extended, replaced
or refinanced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications or
extensions, replacements or refinancings set forth herein), (ii) any reference
to any Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
superseding or interpreting such

 

73



--------------------------------------------------------------------------------

Requirement of Law, (iii) any reference herein or in any Loan Document to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iv) the words “herein,” “hereof” and “hereunder,” and words of similar
import, when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision hereof, (v) all
references herein or in any Loan Document to Articles, Sections, clauses,
paragraphs, Exhibits and Schedules shall be construed to refer to Articles,
Sections, clauses and paragraphs of, and Exhibits and Schedules to, such Loan
Document, (vi) in the computation of periods of time in any Loan Document from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” mean “to but excluding” and the word
“through” means “to and including” and (vii) the words “asset” and “property”,
when used in any Loan Document, shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, securities, accounts and contract rights.

(b) For purposes of determining compliance at any time with Sections 6.01, 6.02
and 6.06, in the event that any Indebtedness, Lien, or Investment or portion
thereof, as applicable, at any time meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01 (other than Section 6.01(a) (in the case of Indebtedness incurred
on the Closing Date)), 6.02 (other than Sections 6.02(a) and (t)) and 6.06 (each
of the foregoing, a “Reclassifiable Item”), the Parent, in its sole discretion,
may, from time to time, divide, classify or reclassify such Reclassifiable Item
(or portion thereof) under one or more clauses of each such Section and will
only be required to include such Reclassifiable Item (or portion thereof) in any
one category; provided that, upon delivery of any financial statements pursuant
to Section 5.01(a) or (b) following the initial incurrence or making of any such
Reclassifiable Item, if such Reclassifiable Item could, based on such financial
statements, have been incurred or made in reliance on Section 6.01(z) (in the
case of Indebtedness and Liens) or any “ratio-based” basket or exception (in the
case of all other Reclassifiable Items), such Reclassifiable Item shall
automatically be reclassified as having been incurred or made under the
applicable provisions of Section 6.01(z) or such “ratio-based” basket or
exception, as applicable (in each case, subject to any other applicable
provision of Section 6.01(z) or such “ratio-based” basket or exception, as
applicable). It is understood and agreed that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition and/or Affiliate
transaction need not be permitted solely by reference to one category of
permitted Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition and/or Affiliate transaction under Sections 6.01, 6.02,
6.04, 6.06, 6.07 or 6.09, respectively, but may instead be permitted in part
under any combination thereof or under any other available exception.

(c) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under the Code or the PPSA shall
be deemed to include publication under the Civil Code of Quebec, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (h) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary,” (k) “construction liens” shall be deemed to include “legal
hypothecs”, (l) “joint and several” shall be deemed to include “solidary” and
“jointly and severally” shall be deemed to include “solidarily” (m) “gross
negligence or willful

 

74



--------------------------------------------------------------------------------

misconduct” shall be deemed to be “intentional or gross fault”, (n) “beneficial
ownership” shall be deemed to include “ownership”, (o) “easement” shall be
deemed to include “servitude”, (p) “priority” shall be deemed to include “rank”
or “prior claim”, as applicable, (q) “survey” shall be deemed to include
“certificate of location and plan”, (r) “fee simple title” shall be deemed to
include “absolute ownership”, (s) “leasehold interest” shall be deemed to
include “rights resulting from a lease” and (t) “lease” shall be deemed to
include a “contract of leasing (crédit-bail)”. The parties hereto confirm that
it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only (except if another language is required under any applicable law)
and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

Section 1.04. Accounting Terms; GAAP.

(a) (i) All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting or
financial nature that are used in calculating the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated
Total Assets shall be construed and interpreted in accordance with GAAP, as in
effect from time to time; provided that (A) if any change to GAAP or in the
application thereof (including the conversion to IFRS as described below) is
implemented after the date of delivery of the financial statements described in
Section 3.04(a) and/or there is any change in the functional currency reflected
in the financial statements or (B) if the Parent elects or is required to report
under IFRS, the Parent or the Required Lenders may request to amend the relevant
affected provisions hereof (whether or not the request for such amendment is
delivered before or after the relevant change or election) to eliminate the
effect of such change or election, as the case may be, on the operation of such
provisions and (x) the Parent and the Administrative Agent shall negotiate in
good faith to enter into an amendment of the relevant affected provisions (it
being understood that no amendment or similar fee shall be payable to the
Administrative Agent or any Lender in connection therewith) to preserve the
original intent thereof in light of the applicable change or election, as the
case may be and (y) the relevant affected provisions shall be interpreted on the
basis of GAAP and the currency, in each case, as in effect and applied
immediately prior to the applicable change or election, as the case may be,
until the request for amendment has been withdrawn by the Parent or the Required
Lenders, as applicable, or this Agreement has been amended as contemplated
hereby. Any consent required from the Administrative Agent or any Required
Lender with respect to the foregoing shall not be unreasonably withheld,
conditioned or delayed.

(ii) All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Parent or any subsidiary at “fair value,” as defined therein, (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) the application
of Accounting

 

75



--------------------------------------------------------------------------------

Standards Codification 480, 815, 805 and 718 (to the extent these pronouncements
under Accounting Standards Codification 718 result in recording an equity award
as a liability on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries in the circumstance where, but for the application of
the pronouncements, such award would have been classified as equity). If the
Parent notifies the Administrative Agent that the Parent is required to report
under IFRS or has elected to do so through an early adoption policy, “GAAP”
shall mean international financial reporting standards pursuant to IFRS
(provided thereafter, the Parent cannot elect to report under GAAP).

(b) Notwithstanding anything to the contrary herein, but subject to Sections
1.04(d), (e) and (g), all financial ratios and tests (including the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio and the amount of Consolidated Total Assets,
Consolidated Net Income and Consolidated Adjusted EBITDA) contained in this
Agreement that are calculated with respect to any Test Period during which any
Subject Transaction occurs shall be calculated with respect to such Test Period
and such Subject Transaction on a Pro Forma Basis. Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into any Borrower or any of the
Parent’s Restricted Subsidiaries since the beginning of such Test Period has
consummated any Subject Transaction, then, in each case, any applicable
financial ratio or test shall be calculated on a Pro Forma Basis for such Test
Period as if such Subject Transaction had occurred at the beginning of the
applicable Test Period (or, in the case of Consolidated Total Assets (or with
respect to any determination pertaining to the balance sheet, including the
acquisition of Cash and Cash Equivalents), as of the last day of such Test
Period), it being understood, for the avoidance of doubt, that solely for
purposes of (x) calculating quarterly compliance with Section 6.15 and
(y) calculating the First Lien Leverage Ratio for purposes of the definitions of
“Applicable Rate” and “Commitment Fee Rate”, in each case, the date of the
required calculation shall be the last day of the Test Period, and no Subject
Transaction occurring thereafter shall be taken into account.

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capital Lease”, in the event of an accounting change or a
change in the application of GAAP requiring all or certain leases to be
capitalized or otherwise accounted for as liabilities on the balance sheet of
the applicable Person, unless the Parent elects otherwise, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute Capital Leases (including leases that are
classified as “Financing Leases” for purposes of GAAP) in conformity with GAAP
on the date hereof shall be considered Capital Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or financial test (including the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio and the amount of Consolidated Adjusted EBITDA,
Consolidated Net Income or Consolidated Total Assets), subject to the succeeding
clause (e), such financial ratio or test shall be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or financial test occurring after the time such action is taken, such change is
made, such transaction is consummated or such event occurs, as the case may be.

(e) Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma Basis), if the terms of this Agreement
require (i) compliance with any financial ratio or financial test (including,
without limitation, Section 6.15 hereof, any First Lien Leverage

 

76



--------------------------------------------------------------------------------

Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio test
and/or any Interest Coverage Ratio test) and/or any cap expressed as a
percentage of Consolidated Total Assets or Consolidated Adjusted EBITDA,
(ii) accuracy of any representation or warranty and/or the absence of a Default
or Event of Default (or any type of default or event of default) or
(iii) compliance with any basket or other condition, as a condition to (A) the
consummation of any transaction (including in connection with any acquisition or
similar Investment or the assumption or incurrence of Indebtedness), (B) the
making of any Restricted Payment and/or (C) the making of any Restricted Debt
Payment, the determination of whether the relevant condition is satisfied may be
made, at the election of the Parent, (1) in the case of any acquisition or
similar Investment or any Disposition and any transaction related thereto, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) either (x) the execution of the definitive
agreement with respect to such acquisition, Investment or Disposition (or,
solely in connection with an acquisition to which the United Kingdom City Code
on Takeovers and Mergers applies, the date on which a “Rule 2.7 Announcement” of
a firm intention to make an offer) or (y) the consummation of such acquisition,
Investment or Disposition, (2) in the case of any Restricted Payment, at the
time of (or on the basis of the financial statements for the most recently ended
Test Period at the time of) (x) the declaration of such Restricted Payment or
(y) the making of such Restricted Payment and (3) in the case of any Restricted
Debt Payment, at the time of (or on the basis of the financial statements for
the most recently ended Test Period at the time of) (x) delivery of notice with
respect to such Restricted Debt Payment or (y) the making of such Restricted
Debt Payment, in each case, after giving effect to the relevant acquisition or
similar Investment, Restricted Payment and/or Restricted Debt Payment or other
transaction on a Pro Forma Basis (including, in each case, giving effect to the
relevant transaction, any relevant Indebtedness (including the intended use of
proceeds thereof) and, at the election of the Parent, giving pro forma effect to
other prospective “limited conditionality” acquisitions or similar Investments
for which definitive agreements have been executed, and no Default or Event of
Default shall be deemed to have occurred solely as a result of an adverse change
in such financial ratio or test occurring after the time such election is made
(but any subsequent improvement in the applicable financial ratio or test may be
utilized by the Parent or any Restricted Subsidiary). For the avoidance of
doubt, if the Parent shall have elected the option set forth in clause (x) of
any of the preceding clauses (1), (2) or (3) in respect of any transaction, then
the Parent or its applicable Restricted Subsidiary shall be permitted to
consummate such transaction even if any applicable test or condition shall cease
to be satisfied subsequent to the Parent’s election of such option. The
provisions of this paragraph (e) shall also apply in respect of the incurrence
of any Incremental Facility.

(f) [Reserved].

(g) Notwithstanding anything to the contrary herein, unless the Parent otherwise
notifies the Administrative Agent, with respect to any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement (other than a borrowing under the Revolving Facility) that does not
require compliance with a financial ratio or financial test (including any First
Lien Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage
Ratio test and/or any Interest Coverage Ratio test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or financial test
(including any First Lien Leverage Ratio test, any Secured Leverage Ratio test,
any Total Leverage Ratio test and/or any Interest Coverage Ratio test) (any such
amounts, the “Incurrence-Based Amounts”), it is understood and agreed that
(A) the incurrence of the Incurrence-Based Amount shall be calculated first
without giving effect to any Fixed Amount but giving full pro forma effect to
the use of proceeds of such Fixed Amount and the related transactions and
(B) the incurrence of the Fixed Amount shall be calculated thereafter. Unless
the Parent elects otherwise, the Borrowers shall be deemed to have used amounts
under an Incurrence-Based Amount then available to the Borrowers prior to
utilization of any amount under a Fixed Amount then available to the Borrowers.

 

77



--------------------------------------------------------------------------------

(h) The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Parent dated such
date prepared in accordance with GAAP.

(i) The increase in any amount secured by any Lien by virtue of the accrual of
interest, the accretion of accreted value, the payment of interest or a dividend
in the form of additional Indebtedness, amortization of original issue discount
and/or any increase in the amount of Indebtedness outstanding solely as a result
of any fluctuation in the exchange rate of any applicable currency and will not
be deemed not to be the granting of a Lien for purposes of Section 6.02.

(j) For purposes of determining compliance with Section 6.01 or Section 6.02, if
any Indebtedness or Lien is incurred in reliance on a basket measured by
reference to a percentage of Consolidated Adjusted EBITDA, and any refinancing
or replacement thereof would cause the percentage of Consolidated Adjusted
EBITDA to be exceeded if calculated based on the Consolidated Adjusted EBITDA on
the date of such refinancing or replacement, such percentage of Consolidated
Adjusted EBITDA will be deemed not to be exceeded so long as the principal
amount of such refinancing or replacement Indebtedness or other obligation does
not exceed an amount sufficient to repay the principal amount of such
Indebtedness or other obligation being refinanced or replaced, except by an
amount equal to (x) unpaid accrued interest, penalties and premiums (including
tender, prepayment or repayment premiums) thereon plus underwriting discounts
and other customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payment) incurred in connection with
such refinancing or replacement, (y) any existing commitments unutilized
thereunder and (z) additional amounts permitted to be incurred under
Section 6.01.

(k) Any financial ratios required to be maintained by the Parent pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06. Timing of Payment and Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

Section 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

Section 1.08. Currency Equivalents Generally.

(a) Notwithstanding anything to the contrary in clause (b) below, for purposes
of any determination under Article 5, Article 6 (other than Section 6.15 and the
calculation of compliance with any financial ratio for purposes of taking any
action hereunder) or Article 7 with respect to the amount of any Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition, Sale
and Lease-Back Transaction, affiliate transaction or other transaction, event or
circumstance, or any determination under any other provision of this Agreement
(any of the foregoing, a “relevant

 

78



--------------------------------------------------------------------------------

transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a relevant transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies Page (or any successor page thereto, or in the
event such rate does not appear on any Bloomberg Page, by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Parent) for such foreign currency, as
in effect at 11:00 a.m. (London time) on the date of such relevant transaction
(which, in the case of any Restricted Payment, Restricted Debt Payment,
Investment, Disposition or incurrence of Indebtedness, shall be determined as
set forth in Section 1.04(e)); provided, that if any Indebtedness is incurred
(and, if applicable, associated Lien granted) to refinance or replace other
Indebtedness denominated in a currency other than Dollars, and the relevant
refinancing or replacement would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing or replacement, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing or replacement Indebtedness (and, if
applicable, associated Lien granted) does not exceed an amount sufficient to
repay the principal amount of such Indebtedness being refinanced or replaced,
except by an amount equal to (x) unpaid accrued interest, penalties and premiums
(including tender premiums) thereon plus underwriting discounts and other
customary fees, commissions and expenses (including upfront fees, original issue
discount or initial yield payment) incurred in connection with such refinancing
or replacement, (y) any existing commitments unutilized thereunder and
(z) additional amounts permitted to be incurred under Section 6.01 and (ii) for
the avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in the rate of currency exchange
occurring after the time of any relevant transaction so long as such relevant
transaction was permitted at the time incurred, made, acquired, committed,
entered or declared as set forth in clause (i). For purposes of Section 6.15 and
the calculation of compliance with any financial ratio for purposes of taking
any action hereunder (including for purposes of calculating compliance with the
Incremental Cap) on any relevant date of determination, amounts denominated in
currencies other than Dollars shall be translated into Dollars at the applicable
currency exchange rate used in preparing the financial statements delivered
pursuant to Sections 5.01(a) or (b) (or, prior to the first such delivery, the
financial statements referred to in Section 3.04), as applicable, for the
relevant Test Period. Notwithstanding the foregoing or anything to the contrary
herein, to the extent that the Parent would not be in compliance with
Section 6.15 if any Indebtedness denominated in a currency other than Dollars
were to be translated into Dollars on the basis of the applicable currency
exchange rate used in preparing the financial statements delivered pursuant to
Section 5.01(a) or (b), as applicable, for the relevant Test Period, but would
be in compliance with Section 6.15 if such Indebtedness that is denominated in a
currency other than in Dollars were instead translated into Dollars on the basis
of the average relevant currency exchange rates over such Test Period (taking
into account the currency translation effects, determined in accordance with
GAAP, of any Hedge Agreement permitted hereunder in respect of currency exchange
risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness), then,
solely for purposes of compliance with Section 6.15, the First Lien Leverage
Ratio as of the last day of such Test Period shall be calculated on the basis of
such average relevant currency exchange rates.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Parent’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.

(c) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount of any
Revolving Loan and/or Letter of Credit that is denominated in any Alternate
Currency. The Spot Rate shall become effective as of such Revaluation Date and
shall be the Spot Rate employed in converting any amount between any Alternate
Currency and Dollars until the next occurring Revaluation Date.

 

79



--------------------------------------------------------------------------------

Section 1.09. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

Section 1.10. Additional Alternate Currencies.

(a) The Parent may from time to time request that Eurocurrency Rate Revolving
Loans be made to the Borrowers and/or Letters of Credit be issued to the
Borrowers in a currency that is not Dollars or an Alternate Currency; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Lenders of the applicable Class that will
provide such Loans, and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Banks, in each case as set
forth in Section 10.02(b)(ii)(E).

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the requested date of the making of such
Revolving Loan or issuance of such Letter of Credit (or such other time or date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable Issuing Banks, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Bank thereof. Each applicable Revolving Lender (in the
case of any such request pertaining to Eurocurrency Rate Revolving Loans) or
each applicable Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., five
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Revolving Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Revolving Lender or Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
paragraph shall be deemed to be a refusal by such Revolving Lender or Issuing
Bank, as the case may be, to permit Eurocurrency Rate Revolving Loans to be made
or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the applicable Revolving Lenders consent to making
Eurocurrency Rate Revolving Loans or issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Parent, and
such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Borrowing of Revolving Loans or issuance
of Letters of Credit in such currency, as applicable, in which case the Parent
and the Revolving Lenders shall be permitted (but not required) to amend this
Agreement and the other Loan Documents as necessary to accommodate such
Borrowings and/or Letters of Credit (as applicable), in accordance with
Section 10.02(b)(ii)(E). If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.10, the
Administrative Agent shall promptly so notify the Parent. Notwithstanding
anything to the contrary herein, to the extent that the Eurocurrency Rate and/or
the Alternate Base Rate is not applicable to or available with respect to any
Revolving Loan denominated in any Alternate Currency, the components of the
interest rate applicable to such Revolving Loan shall be separately agreed by
the Parent and the Administrative Agent.

 

80



--------------------------------------------------------------------------------

Section 1.11. Security Principles. The Collateral Documents, guarantee
provisions hereof (including as applied to any Counterpart Agreement), and each
other guaranty and security document delivered or to be delivered under this
Agreement and any obligation to enter into such document or obligation in each
case by any Subsidiary shall be granted in accordance with the Agreed Security
Principles set forth in Schedule 1.01(d).

Section 1.12. Additional Borrowers.

(a) From time to time on or after the Closing Date, and with three Business
Days’ notice to the Administrative Agent (or such shorter period as the
Administrative Agent may agree), subject to completion of customary “know your
customer” procedures and delivery of related information, the Parent may
designate any Subsidiary Guarantor as an additional Borrower (each such person,
an “Additional Borrower”) under the Revolving Facility, an Incremental Revolving
Facility, an Additional Revolving Facility or a Replacement Revolving Facility,
provided that such person prior to or contemporaneously with becoming an
Additional Borrower (i) is incorporated in an Approved Jurisdiction and (ii) in
the case of an Additional Borrower under any Incremental Revolving Facility or
Additional Revolving Facility, is approved by the relevant Incremental Revolving
Facility Lenders or Additional Revolving Lenders, as applicable.

(b) Once a person has become an Additional Borrower in accordance with clause
(a) above, it (i) shall be a “Borrower” in respect of the applicable Facility
and will have the right to request Revolving Loans or Letters of Credit, as the
case may be, in accordance with Article 2 hereof until the earlier to occur of
the applicable Maturity Date or the date on which such Additional Borrower
resigns as an Additional Borrower in accordance with clause (c) below.

(c) An Additional Borrower may elect to resign as an Additional Borrower;
provided that: (i) no Default or Event of Default is continuing or would result
from the resignation of such Additional Borrower, (ii) such resigning Additional
Borrower has delivered to the Administrative Agent a written notice of
resignation and (iii) its obligations in its capacity as Guarantor continue to
be legal, valid, binding and enforceable and in full force and effect. Upon
satisfaction of the requirements in sub-clauses (i), (ii) and (iii) of this
clause (c), the relevant Additional Borrower shall cease to be an Additional
Borrower and a Borrower.

(d) Each Borrower hereby designates the Parent as its agent and representative.
The Parent may act as the agent of any Borrower for the purposes of
(i) delivering Borrowing Requests, continuation or conversion notices and other
notices pursuant to Article 2 hereof (and for the purpose of giving instructions
with respect to the disbursement of the proceeds of any such Loans or the
issuance of any Letters of Credit), (ii) delivering and receiving all other
notices, consents, certificates and similar instruments contemplated hereunder
or under any of the other Loan Documents and (iii) taking all other actions
(including in respect of compliance with covenants and certifications) on behalf
of any Borrower under any Loan Document. The Parent hereby accepts such
appointment.

(e) In respect of a Loan or Loans to a particular Additional Borrower
(“Designated Loans”), any Lender (a “Designating Lender”) may at any time and
from time to time designate (by written notice to the Administrative Agent and
the Parent): (i) a substitute lending office from which it will make Designated
Loans (a “Substitute Facility Office”) or (ii) nominate an Affiliate to act as
the Lender of Designated Loans (a “Substitute Affiliate Lender”). A notice to
nominate a Substitute Affiliate Lender must be in the form set out in Exhibit O
and be countersigned by the relevant Substitute Affiliate Lender

 

81



--------------------------------------------------------------------------------

confirming it will be bound as a Lender under this Agreement in respect of the
Designated Loans in respect of which it acts as Substitute Affiliate Lender. The
Designating Lender will act as the representative of any Substitute Affiliate
Lender it nominates for all administrative purposes under this Agreement. The
Borrowers, the Administrative Agent and the other Loan Parties will be entitled
to deal only with the Designating Lender, except that payments will be made in
respect of Designated Loans to the lending office of the Substitute Affiliate
Lender. In particular the Loans, Commitments, LC Exposure and Swingline Exposure
of the Designating Lender will not be treated as reduced by the introduction of
the Substitute Affiliate Lender for voting purposes under this Agreement or the
other Loan Documents and the Substitute Affiliate Lender will be treated as
having no Loans, Commitments, LC Exposure or Swingline Exposure for such voting
purposes. Save as mentioned in the immediately preceding sentence, a Substitute
Affiliate Lender will be treated as a Lender for all purposes under the Loan
Documents and having a Loan, Commitment, LC Exposure or Swingline Exposure equal
to the principal amount of all Designated Loans in which it is participating if
and for so long as it continues to be a Substitute Affiliate Lender under this
Agreement. A Designating Lender may revoke its designation of an Affiliate as a
Substitute Affiliate Lender by notice in writing to the Administrative Agent and
provided that such notice may only take effect when there are no Designated
Loans outstanding to the Substitute Affiliate Lender. Upon such Substitute
Affiliate Lender ceasing to be a Substitute Affiliate Lender the Designating
Lender will automatically assume (and be deemed to assume without further action
by any party) all rights and obligations previously vested in the Substitute
Affiliate Lender. If a Designating Lender designates a Substitute Facility
Office or Substitute Affiliate Lender in accordance with this clause (e): (i)
any Substitute Affiliate Lender shall be treated for the purposes of
Section 2.17 as having become a Lender on the date of this Agreement and
(ii) the provisions of Section 10.05 shall not apply to or in respect of any
Substitute Facility Office or Substitute Affiliate Lender.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein:

(i) on the Closing Date (A)(1) each Rolling Term Loan of each Rolling Term
Lender is repaid and discharged in full concurrently with the issuance to such
Rolling Term Lender by VPI of Initial Term Loans in a corresponding principal
amount and (2) all accrued and unpaid interest on the Rolling Term Loans to, but
not including, the Closing Date shall be payable, but no amounts under
Section 2.18(c) of the Existing Credit Agreement shall be payable in connection
with such conversion; and

(B) (1) each Initial Term Lender severally, and not jointly, agrees to make
Initial Term Loans denominated in Dollars to VPI in an aggregate amount equal to
the amount of such Initial Term Lender’s Initial Term Loan Commitment, (2) the
Parent shall prepay the aggregate principal amount of the Non-Rolling Term Loans
substantially concurrently with the receipt by VPI of the proceeds of the
Initial Term Loans. All accrued and unpaid interest on the Non-Rolling Term
Loans to, but not including, the Closing Date shall be payable on the Closing
Date, and the Parent will make any payments required under Section 2.18(c) of
the Existing Credit Agreement with respect to the Non-Rolling Term Loans in
accordance therewith and (3) upon the repayment of the Non-Rolling Term Loans of
such Original Lender, accrued and unpaid interest thereon and any other amounts
due and owing thereto pursuant to the Existing Credit Agreement, such Original
Term Lender shall cease to be a Lender hereunder for all purposes; and

 

82



--------------------------------------------------------------------------------

(ii) each Revolving Lender severally, and not jointly, agrees to make Revolving
Loans to any Borrower in Dollars or any Alternate Currency at any time and from
time to time on and after the Closing Date, and until the earlier of the Initial
Revolving Credit Maturity Date and the termination of the Initial Revolving
Credit Commitment of such Revolving Lender in accordance with the terms hereof;
provided that, after giving effect to any Borrowing of Initial Revolving Loans,
the Outstanding Amount of such Revolving Lender’s Initial Revolving Credit
Exposure shall not exceed such Revolving Lender’s Initial Revolving Credit
Commitment. Within the foregoing limits and subject to the terms, conditions and
limitations set forth herein, the applicable Borrower may borrow, pay or prepay
and reborrow Revolving Loans. Amounts paid or prepaid in respect of the Initial
Term Loans may not be reborrowed; provided further that amounts in respect of
Revolving Loans and Letters of Credit outstanding under the Existing Credit
Agreement on the Closing Date shall be adjusted as set forth in the Restatement
Agreement.

(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
each Lender with an Additional Commitment of a given Class, severally and not
jointly, agrees to make Additional Loans of such Class to the applicable
Borrower or Borrowers, which Loans shall not exceed for any such Lender at the
time of any incurrence thereof the Additional Commitment of such Class of such
Lender as set forth in the applicable Refinancing Amendment, Extension Amendment
or Incremental Facility Amendment.

Section 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. Each
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04.

(b) Subject to Section 2.01 and Section 2.14, (i) each Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Rate Loans as
the applicable Borrower may request in accordance herewith, (ii) each Borrowing
denominated in Canadian Dollars shall be comprised entirely of Canadian Prime
Rate Loans or BA Rate Loans as the applicable Borrower may request in accordance
herewith and (iii) each Borrowing denominated in an Alternate Currency other
than Canadian Dollars shall be comprised of Eurocurrency Rate Loans; provided
that each Swingline Loan shall be an ABR Loan denominated in Dollars. Each
Lender at its option may make any Eurocurrency Rate Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement, (ii) such Eurocurrency Rate Loan shall be deemed to have been made
and held by such Lender, and the obligation of the applicable Borrower to repay
such Eurocurrency Rate Loan shall nevertheless be to such Lender for the account
of such domestic or foreign branch or Affiliate of such Lender and (iii) in
exercising such option, such Lender shall use reasonable efforts to minimize
increased costs to the applicable Borrower resulting therefrom (which obligation
of such Lender shall not require it to take, or refrain from taking, actions
that it determines would result in increased costs for which it will not be
compensated hereunder or that it otherwise determines would be disadvantageous
to it and in the event of such request for costs for which compensation is
provided under this Agreement, the provisions of Section 2.15 shall apply);
provided, further, that any such domestic or foreign branch or Affiliate of such
Lender shall not be entitled to any greater indemnification under Section 2.17
with respect to such Eurocurrency Rate Loan than that to which the applicable
Lender was entitled on the date on which such Loan was made (except in
connection with any indemnification entitlement arising as a result of a Change
in Law after the date on which such Loan was made).

 

83



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Rate
Borrowing, such Borrowing shall comprise an aggregate principal amount that is
an integral multiple of $100,000 and not less than $500,000 (or the Dollar
Equivalent thereof). Each ABR Borrowing when made shall be in a minimum
principal amount of $100,000; provided that an ABR Revolving Loan Borrowing may
be made in a lesser aggregate amount that is (x) equal to the entire aggregate
Unused Revolving Credit Commitments or (y) required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). At the commencement of
each Interest Period for any BA Rate Borrowing, such Borrowing shall comprise an
aggregate principal amount that is an integral multiple of C$100,000 and not
less than C$500,000. Each Canadian Prime Rate Borrowing when made shall be in a
minimum principal amount of C$100,000; provided that a Canadian Prime Rate
Revolving Borrowing may be made in a lesser aggregate amount that is (x) equal
to the entire aggregate Unused Revolving Credit Commitments or (y) required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) different Interest Periods in effect for Eurocurrency Rate
Borrowings and BA Rate Borrowings at any time outstanding (or such greater
number of different Interest Periods as the Administrative Agent may agree from
time to time).

(d) Notwithstanding any other provision of this Agreement, no Borrower shall,
nor shall any Borrower be entitled to, request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable to such Loans.

Section 2.03. Requests for Borrowings. Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans or
BA Rate Loans shall be made upon irrevocable notice by the applicable Borrower
to the Administrative Agent (provided that notices in respect of any Borrowings
to be made in connection with any acquisition, Investment or irrevocable
repayment, redemption or refinancing of Indebtedness may be conditioned on the
closing of such acquisition, Investment or irrevocable repayment, redemption or
refinancing of such Indebtedness). Each such notice must be in writing and must
be received by the Administrative Agent (by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”)) not later than 1:00 p.m.
(i) three Business Days prior to the requested day of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or BA Rate Loans (or
one Business Day in the case of any Borrowing of Eurocurrency Rate Loans or BA
Rate Loans to be made on the Closing Date) and (ii) on the requested date of any
Borrowing of or conversion to ABR Loans (other than Swingline Loans) or Canadian
Prime Rate Loans (or, in each case, such later time as shall be reasonably
acceptable to the Administrative Agent); provided, however, that if the
applicable Borrower wishes to request Eurocurrency Rate Loans or BA Rate Loans
having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the applicable Borrower must be received by the Administrative Agent
not later than 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation (or such later time as is reasonably
acceptable to the Administrative Agent), whereupon the Administrative Agent
shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is available to them and (B) not
later than 10:00 a.m. three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
applicable Borrower whether or not the requested Interest Period is available to
the appropriate Lenders. Each written notice with respect to a Borrowing by the
applicable Borrower pursuant to this Section 2.03 shall be delivered to the
Administrative Agent in the form of a written Borrowing Request, appropriately
completed and signed by a Responsible Officer of the applicable Borrower. Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) the Borrower requesting such Borrowing;

 

84



--------------------------------------------------------------------------------

(b) the Class of such Borrowing;

(c) the aggregate amount of the requested Borrowing;

(d) the date of such Borrowing, which shall be a Business Day;

(e) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Rate
Borrowing, a Canadian Prime Rate Borrowing or a BA Rate Borrowing;

(f) in the case of a Eurocurrency Rate Borrowing or a BA Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(g) the location and number of the applicable Borrower’s account or any other
designated account(s) to which funds are to be disbursed (the “Funding
Account”).

If, with respect to a Borrowing denominated in Dollars, no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If, with respect to a Borrowing denominated in Canadian Dollars, no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be a Canadian Prime Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Rate Borrowing or BA Rate Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. The Administrative Agent shall advise each Lender of
the details thereof and of the amount of the Loan to be made as part of the
requested Borrowing (x) in the case of any ABR Borrowing or Canadian Prime Rate
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section or (y) in the case of any Eurocurrency Rate
Borrowing or BA Rate Borrowing, no later than one Business Day following receipt
of a Borrowing Request in accordance with this Section.

Section 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to any Borrower from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding not to exceed $50,000,000; provided that (x) the Swingline Lender
shall not be required to make any Swingline Loan to refinance an outstanding
Swingline Loan and (y) after giving effect to any Swingline Loan, the aggregate
Outstanding Amount of all Revolving Loans, Swingline Loans and LC Exposure shall
not exceed the Total Revolving Credit Commitment. Each Swingline Loan shall be
in a minimum principal amount of not less than $100,000 or such lesser amount as
may be agreed by the Swingline Lender; provided that, notwithstanding the
foregoing, a Swingline Loan may be in an aggregate amount that is (x) equal to
the entire unused balance of the aggregate Unused Revolving Credit Commitments
or (y) required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Within the foregoing limits and subject to the
terms and conditions set forth herein, Swingline Loans may be borrowed, prepaid
and reborrowed. To request a Swingline Loan, the applicable Borrower shall
notify the Swingline Lender (with a copy to the Administrative Agent) of such
request in writing, not later than 2:00 p.m. on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Swingline Lender shall make each Swingline Loan available to the applicable
Borrower on the same Business Day by means of a credit to the Funding Account or
otherwise in accordance with the instructions of the applicable Borrower
(including, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank).

 

85



--------------------------------------------------------------------------------

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m. on any Business Day require the Revolving Lenders to
acquire participations on the second Business Day following receipt of such
notice in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Revolving Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans. Each Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Credit Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this Section 2.04(b)),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the applicable Borrower of any participation in any Swingline Loan
acquired pursuant to this Section 2.04(b), and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
applicable Borrower (or other Person on behalf of the applicable Borrower) in
respect of any Swingline Loan after receipt by the Swingline Lender of the
proceeds of any sale of participations therein shall be promptly remitted by the
Swingline Lender to the Administrative Agent and any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Revolving Lenders that have made their payments pursuant to this
Section 2.04(b) and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or the Administrative Agent, as the case may be, and thereafter to the
applicable Borrower, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in any Swingline Loan pursuant to this Section 2.04(b) shall not
relieve the applicable Borrower of any default in the payment thereof.

(c) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04 by
the time specified in Section 2.04(b), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Effective Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A certificate of the Swingline Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (c) shall be conclusive absent manifest error.

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in each case in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date to the fifth Business Day
prior to the Latest Revolving Loan Maturity Date, upon the request of the
applicable

 

86



--------------------------------------------------------------------------------

Borrower, to issue Letters of Credit denominated in Dollars or any Alternate
Currency issued on sight basis only for the account of the applicable Borrower
(or any Restricted Subsidiary; provided that a Borrower will be the applicant)
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.05(b) and (B) to honor drafts under the Letters of Credit and
(ii) the Revolving Lenders severally agree to participate in the Letters of
Credit issued pursuant to Section 2.05(d); provided, further, that after giving
effect to the issuance, amendment, renewal or extension of any Letter of Credit,
(w) the aggregate LC Exposure shall not exceed the Total Revolving Credit
Commitments, (x) the LC Exposure of each Revolving Lender shall not exceed such
Revolving Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of
the LC Exposure shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Letter of Credit Commitment. Notwithstanding anything
to the contrary contained in this Agreement, no Issuing Bank shall be required
to issue Commercial Letters of Credit without its consent.

(ii) No Issuing Bank shall have an obligation to issue any Letter of Credit if
(x) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, (y) customary “know your customer” requirements of such
Issuing Bank with respect to the beneficiary of such Letter of Credit would be
violated or (z) any law applicable to such Issuing Bank or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or direct that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit, the applicable Borrower shall
deliver to the applicable Issuing Bank and the Administrative Agent, at least
three Business Days in advance of the requested date of issuance (or such
shorter period as is acceptable to the applicable Issuing Bank or, in the case
of any issuance to be made on the Closing Date, one Business Day prior to the
Closing Date), a request to issue a Letter of Credit, which shall specify that
it is being issued under this Agreement, in the form of Exhibit K attached
hereto. To request an amendment, extension or renewal of a Letter of Credit
(other than any automatic extension of a Letter of Credit permitted under
Section 2.05(c)), the applicable Borrower shall submit such a request to the
applicable Issuing Bank selected by the applicable Borrower (with a copy to the
Administrative Agent) at least three Business Days in advance of the requested
date of amendment, extension or renewal (or such shorter period as is acceptable
to the applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. Requests for the
issuance, amendment, extension or renewal of any Letter of Credit must be
accompanied by such other information required by the applicable Issuing Bank as
shall be necessary to issue, amend, extend or renew such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. No Letter of Credit,
letter of credit application or other document entered into by the applicable
Borrower with any Issuing Bank relating to any Letter of Credit shall contain
any representations or warranties, covenants or events of default not set forth
in this Agreement (and to the extent inconsistent herewith shall be rendered
null and void or reformed automatically without further action by any Person to
conform to the terms of this Agreement), and all representations and warranties,
covenants and events of default set forth therein shall contain standards,
qualifications, thresholds and exceptions for materiality or otherwise
consistent with those set forth in this Agreement (and, to the extent
inconsistent herewith, shall be deemed to

 

87



--------------------------------------------------------------------------------

automatically incorporate the applicable standards, qualifications, thresholds
and exceptions set forth herein without action by any Person). A Letter of
Credit may be issued, amended, extended or renewed only if (and on the issuance,
amendment, extension or renewal of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, extension or renewal, the Initial Revolving Credit Exposure
would not exceed the Initial Revolving Credit Commitment. In addition, no
Issuing Bank shall be required to issue, amend, extend or renew any Letter of
Credit if the expiration date of such Letter of Credit extends beyond the
Maturity Date applicable to the Revolving Credit Commitments of any Class unless
(1) the aggregate amount of the LC Exposure attributable to Letters of Credit
expiring after such Maturity Date does not exceed the aggregate amount of the
Revolving Credit Commitments then in effect that are scheduled to remain in
effect after such Maturity Date, (2) all Revolving Lenders and such Issuing Bank
shall have consented to such expiry date, (3) the applicable Borrower shall have
caused such Letter of Credit to be backstopped by a “back to back” letter of
credit reasonably satisfactory to such Issuing Bank or (4) the applicable
Borrower shall have caused such Letter of Credit to be Cash collateralized in
accordance with Section 2.05(j), in the case of clause (3) or (4) on or before
the date that such Letter of Credit is issued, amended, extended or renewed
beyond such date. Promptly after the delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. Upon receipt of such Letter of Credit or
amendment, the Administrative Agent shall notify the Revolving Lenders, in
writing, of such Letter of Credit or amendment, and if so requested by a
Revolving Lender, the Administrative Agent will provide such Revolving Lender
with copies of such Letter of Credit or amendment.

(c) Expiration Date.

(i) Except as set forth in Section 2.05(b), no Standby Letter of Credit shall
expire later than the earlier of (A) the date that is one year after the date of
the issuance of such Standby Letter of Credit (or such later date to which the
relevant Issuing Bank may agree) and (B) five (5) Business Days prior to the
Latest Revolving Loan Maturity Date; provided that, any Standby Letter of Credit
may provide for the automatic extension thereof for any number of additional
periods each of up to one year in duration (none of which, in any event, shall
extend beyond the date referred to in the preceding clause (B) unless 100% of
the then-available face amount thereof is Cash collateralized or backstopped on
or before the date that such Letter of Credit is extended beyond the date
referred to in clause (B) above pursuant to arrangements reasonably satisfactory
to the relevant Issuing Bank).

(ii) Except as set forth in Section 2.05(b), no Commercial Letter of Credit
shall expire later than the earlier to occur of (A) one year after the issuance
thereof (or such later date to which the relevant Issuing Bank may agree) and
(B) five (5) Business Days prior to the Latest Revolving Loan Maturity Date;
provided that any Commercial Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration (none of which, in any event, shall extend beyond the date referred to
in the preceding clause (B) unless 100% of the then-available face amount
thereof is Cash collateralized or backstopped on or before the date that such
Letter of Credit is extended beyond the date referred to in clause (B) above
pursuant to arrangements reasonably satisfactory to the relevant Issuing Bank).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit

 

88



--------------------------------------------------------------------------------

equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit (in respect of any Letter of
Credit issued in any Alternate Currency, expressed in the Dollar Equivalent
thereof). In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent (or, in the case of Commercial Letters of
Credit, the applicable Issuing Bank) an amount equal to such LC Disbursement not
later than 1:00 p.m. on the Business Day immediately following the date on which
the applicable Borrower receives notice under paragraph (g) of this Section of
such LC Disbursement (or, if such notice is received less than two hours prior
to the deadline for requesting ABR Borrowings pursuant to Section 2.03, on the
second Business Day immediately following the date on which the applicable
Borrower receives such notice); provided that the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Loan or a Swingline Loan and, to the extent so financed, the applicable
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loan Borrowing or Swingline Loan. If the applicable
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the applicable Borrower in respect thereof and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the applicable Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the applicable Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.

(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(e) by the time specified therein, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Effective Rate (or, in the case of any Letter of
Credit denominated in any Alternate Currency, the Administrative

 

89



--------------------------------------------------------------------------------

Agent’s customary rate for interbank advances in such Alternate Currency) from
time to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the applicable Issuing Bank submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(ii) shall be conclusive absent manifest error.

(f) Obligations Absolute. The applicable Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
applicable Borrower’s obligations hereunder. Neither the Administrative Agent,
the Revolving Lenders nor any Issuing Bank, nor any of their respective Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of such Issuing
Bank; provided that the foregoing shall not be construed to excuse such Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the applicable Borrower to the
extent permitted by applicable law) suffered by the applicable Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower in writing of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that no failure to give or delay in giving
such notice shall relieve the applicable Borrower of its obligation to reimburse
such Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If any Issuing Bank makes any LC Disbursement, then,
unless the applicable Borrower reimburses such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC

 

90



--------------------------------------------------------------------------------

Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement (or the date on which such LC Disbursement is
reimbursed with the proceeds of Loans, as applicable), at the rate per annum
then applicable to (x) in the case of any Letter of Credit denominated in
Dollars, Revolving Loans that are ABR Loans, (y) in the case of any Letter of
Credit denominated in Canadian Dollars, Revolving Loans that are Canadian Prime
Rate Loans and (z) in the case of any Letter of Credit denominated in any other
Alternate Currency, Revolving Loans that are Eurocurrency Rate Loans with an
Interest Period of one month; provided that if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of an Issuing Bank or Addition of New Issuing Banks. Any Issuing
Bank may be replaced with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), the Parent and the successor Issuing Bank at
any time by written agreement among the Parent, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement becomes effective, the applicable Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of any Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit after such replacement. The Parent may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and the relevant Revolving Lender,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement. Any Revolving Lender designated as an issuing
bank pursuant to this paragraph (i) shall be deemed to be an “Issuing Bank” (in
addition to being a Revolving Lender) in respect of Letters of Credit issued or
to be issued by such Revolving Lender, and, with respect to such Letters of
Credit, such term shall thereafter apply to the other Issuing Bank and such
Revolving Lender.

(j) Cash Collateralization.

(i) If any Event of Default exists and the Revolving Loans have been declared
due and payable in accordance with Article 7 hereof, then on the Business Day
that the Parent receives notice from the Administrative Agent at the direction
of the Required Lenders demanding the deposit of Cash collateral pursuant to
this paragraph (j), upon such demand, the applicable Borrower shall deposit, in
an interest-bearing account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in Cash equal to 100% of the LC Exposure as of
such date (minus the amount then on deposit in the LC Collateral Account);
provided that the obligation to deposit such Cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent described in Section 8.01(f) or (g).

 

91



--------------------------------------------------------------------------------

(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations in
accordance with the provisions of this paragraph (j). The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account, and the applicable Borrower hereby grants the
Administrative Agent, for the benefit of the Secured Parties, a First Priority
security interest in the LC Collateral Account. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the applicable Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required
Revolving Lenders) be applied to satisfy other Obligations. If the applicable
Borrower is required to provide an amount of Cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (together with all
interest and other earnings with respect thereto, to the extent not applied as
aforesaid) shall be returned to the applicable Borrower promptly but in no event
later than three Business Days after such Event of Default has been cured or
waived.

(k) Existing Letters of Credit. Each Existing Letter of Credit shall be deemed a
Letter of Credit issued hereunder for all purposes under this Agreement without
need for any further action by the Borrowers or any other Person (but giving
effect to the reallocation of applicant status as set forth in the Restatement
Agreement).

(l) Reporting. Not later than the third Business Day following the last day of
each month and on the date of any issuance of any Letter of Credit (or at such
other intervals as the Administrative Agent and the applicable Issuing Bank
shall agree), each Issuing Bank shall provide to the Administrative Agent a
schedule of the Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), the
expiration date, and the reference number of any Letter of Credit outstanding at
any time during such month, and showing the aggregate amount (if any) payable by
each Borrower to such Issuing Bank during such month.

Section 2.06. [Reserved].

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s respective
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account or as otherwise directed by the applicable
Borrower or the Parent; provided that Revolving Loans made to finance the
reimbursement of any LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent has received notice from any Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if any Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable

 

92



--------------------------------------------------------------------------------

Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
(or, with respect to any amount denominated in any Alternate Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternate
Currency, in an amount that is approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by the
Administrative Agent in the applicable offshore interbank market for such
currency) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of a
Borrower, the interest rate applicable to the Loans comprising such Borrowing at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing and
the applicable Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.07(b) shall cease. If the
applicable Borrower pays such amount to the Administrative Agent, the amount so
paid shall constitute a repayment of such Borrowing by such amount. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
applicable Borrower or any other Loan Party may have against any Lender as a
result of any default by such Lender hereunder.

Section 2.08. Type; Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Rate Borrowing or BA Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the applicable Borrower may elect to convert any Borrowing
to a Borrowing of a different Type available in such currency or to continue any
Borrowing and, in the case of a Eurocurrency Rate Borrowing or BA Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders based upon their Applicable Percentages and
the Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
deliver an Interest Election Request (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)), appropriately completed and signed
by a Responsible Officer of the applicable Borrower, of the applicable election
to the Administrative Agent by the time that a Borrowing Request would be
required under Section 2.03 if the applicable Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. If any such Interest Election Request requests a
Eurocurrency Rate Borrowing or a BA Rate Borrowing but does not specify an
Interest Period, then the applicable Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(d) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Rate Borrowing or BA Rate Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, such Borrowing shall be converted at the
end of such Interest Period to a Eurocurrency Rate Borrowing or BA Rate
Borrowing, as applicable, with an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default exists and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower, then, so long as such Event of Default exists (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Rate Borrowing and (ii) unless repaid, each Eurocurrency Rate
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the then-current Interest Period applicable thereto.

 

93



--------------------------------------------------------------------------------

(e) It is understood and agreed that (i) only a Borrowing denominated in Dollars
may be made as, or converted to, an ABR Loan, (ii) only a Borrowing denominated
in Canadian Dollars may be made as, or converted to, a Canadian Prime Rate Loan
or a BA Rate Loan and (iii) a Borrowing denominated in an Alternate Currency
other than Canadian Dollars may only be made as, or converted to, or continued
as, a Eurocurrency Rate Loan (or such other type of Revolving Loan as may be
agreed by the Administrative Agent and the applicable Borrower pursuant to
Section 1.10).

Section 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Loan Commitments on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date, (ii) the Initial Revolving Credit Commitments shall
automatically terminate on the Initial Revolving Credit Maturity Date, (iii) the
Additional Term Loan Commitments of any Class shall automatically terminate upon
the making of the Additional Term Loans of such Class and, if any such
Additional Term Loan Commitment is not drawn on the date that such Additional
Term Loan Commitment is required to be drawn pursuant to the applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
the undrawn amount thereof shall terminate unless otherwise provided in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment and (iv) the Additional Revolving Credit Commitments of any
Class shall automatically terminate on the Maturity Date specified therefor in
the applicable Refinancing Amendment, Extension Amendment or Incremental
Facility Amendment.

(b) Upon delivering the notice required by Section 2.09(c), the Parent may at
any time terminate or from time to time reduce the Revolving Credit Commitments
of any Class; provided that (i) each reduction of the Revolving Credit
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) the Parent shall not terminate
or reduce the Revolving Credit Commitments of any Class if, after giving effect
to such termination or reduction, as applicable, and any concurrent prepayment
of Revolving Loans and Swingline Loans, the aggregate amount of the Revolving
Credit Exposure attributable to the Revolving Credit Commitments of such
Class would exceed the aggregate amount of the Revolving Credit Commitments of
such Class; provided that, after the establishment of any Additional Revolving
Credit Commitment, any such termination or reduction of the Revolving Credit
Commitments of any Class shall be subject to the provisions set forth in
Section 2.22, 2.23 and/or 10.02, as applicable.

(c) The Parent shall notify the Administrative Agent of any election to
terminate or reduce any Class or Classes of Revolving Credit Commitments under
paragraph (b) of this Section (as selected by the Parent) not later than 1:00
p.m. on or prior to the effective date of such termination or reduction (or not
later than 1:00 p.m., three Business Days prior to the effective date of such
termination or reduction, in the case of a termination or reduction involving a
prepayment of Eurocurrency Rate Borrowings or BA Rate Borrowings (or such later
date to which the Administrative Agent may agree)), specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Revolving Lenders of each applicable
Class or Classes of the contents thereof. Each notice delivered by the Parent
pursuant to this Section shall be irrevocable; provided that any such notice may
state that such notice is conditioned upon the effectiveness of other
transactions, in which case such notice may be revoked by the Parent (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of any Revolving Credit
Commitment pursuant to this Section 2.09 shall be permanent. Upon any reduction
of any Revolving Credit Commitment, the Revolving Credit Commitment of each
Revolving Lender of the relevant Class shall be reduced by such Revolving
Lender’s Applicable Percentage of such reduction amount.

 

94



--------------------------------------------------------------------------------

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) VPI hereby unconditionally promises to repay the outstanding principal
amount of the Initial Term Loans to the Administrative Agent for the account of
each applicable Term Lender (i) commencing on September 28, 2018, on the last
Business Day of each March, June, September and December prior to the Initial
Term Loan Maturity Date (each such date being referred to as a “Loan Installment
Date”), in each case in an amount equal to 1.25% of the original principal
amount of the Initial Term Loans (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with
Section 2.11 and purchases or assignments in accordance with Section 10.05(g) or
increased as a result of any increase in the amount of such Initial Term Loans
pursuant to Section 2.22(a)) and (ii) on the Initial Term Loan Maturity Date, in
an amount equal to the remainder of the principal amount of the Initial Term
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. The applicable Borrower shall repay the Additional Term Loans of any
Class in such scheduled amortization installments and on such date or dates as
shall be specified therefor in the applicable Refinancing Amendment, Extension
Amendment or Incremental Facility Amendment (as such payments may be reduced
from time to time as a result of the application of prepayments in accordance
with Section 2.11 and purchases or assignments in accordance with
Section 10.05(g) or increased as a result of any increase in the amount of such
Additional Term Loans pursuant to Section 2.22(a)).

(b) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Initial Revolving Lender, the
then-unpaid principal amount of the Initial Revolving Loans of such Lender made
to such Borrower on the Initial Revolving Credit Maturity Date, (ii) to the
Administrative Agent for the account of each Additional Revolving Lender, the
then-unpaid principal amount of each Additional Revolving Loan of such
Additional Revolving Lender made to such Borrower on the Maturity Date
applicable thereto and (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower on the earlier of (x) the
10th Business Day following the incurrence of such Swingline Loan and (y) the
Latest Revolving Loan Maturity Date. On the Initial Revolving Credit Maturity
Date, each Borrower shall make payment in full in Cash of all accrued and unpaid
fees and all reimbursable expenses and other Loan Document Obligations with
respect to the Initial Revolving Facility then due, together with accrued and
unpaid interest (if any) thereon attributable to such Borrower.

(c) If the Maturity Date in respect of any Class of Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Classes of Revolving Credit Commitments in respect of which the Maturity
Date shall not have so occurred are then in effect (or will automatically be in
effect upon the occurrence of such Maturity Date), such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(d)
and Section 2.05(e)) under (and ratably participated in by Revolving Lenders
pursuant to) the non-terminating or new Classes of Revolving Credit Commitments
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments continuing at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) (in each case, after giving effect to any repayments of Revolving
Loans) and (ii) to the extent not reallocated pursuant to immediately preceding
clause (i) and unless provisions reasonably satisfactory to the applicable
Issuing Bank for the treatment of such Letter of Credit as a letter of credit
under a successor credit facility have been agreed upon, the applicable Borrower
shall, on or prior to the applicable Maturity Date, (x) cause such Letter of
Credit to be replaced and returned to the applicable

 

95



--------------------------------------------------------------------------------

Issuing Bank undrawn and marked “cancelled”, (y) cause such Letter of Credit to
be backstopped by a “back to back” letter of credit reasonably satisfactory to
the applicable Issuing Bank or (z) Cash collateralize such Letter of Credit in
accordance with Section 2.05(j). Commencing with the Maturity Date of any
Class of Revolving Credit Commitments, the Letter of Credit Sublimit shall be in
an amount agreed solely with the applicable Issuing Bank; provided that, at the
request of the Parent, the Letter of Credit Sublimit immediately following such
Maturity Date shall be no less than the Letter of Credit Sublimit immediately
prior to such Maturity Date multiplied by a fraction, the numerator of which is
the aggregate amount of the Revolving Credit Commitments immediately following
such Maturity Date and the denominator of which is the aggregate amount of the
Revolving Credit Commitments immediately prior to such Maturity Date.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders or the Issuing Banks and each
Lender’s or the Issuing Bank’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraph (d) or (e)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of the
applicable Borrowers to repay the Loans in accordance with the terms of this
Agreement; provided, further, that in the event of any inconsistency between the
accounts maintained by the Administrative Agent pursuant to paragraph (e) of
this Section and any Lender’s records, the accounts of the Administrative Agent
shall govern.

(g) Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a Promissory Note payable to such Lender and its registered
permitted assigns; it being understood and agreed that such Lender (and/or its
applicable permitted assign) shall be required to return such Promissory Note to
the applicable Borrower in accordance with Section 10.05(b)(iii) and upon the
occurrence of the Termination Date (or as promptly thereafter as practicable).
If any Lender loses the original copy of its Promissory Note, it shall execute
an affidavit of loss containing a customary indemnification provision that is
reasonably satisfactory to the applicable Borrower. The obligation of each
Lender to execute an affidavit of loss containing a customary indemnification
provision that is reasonably satisfactory to the applicable Borrower shall
survive the Termination Date.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(iii) of this Section, the
applicable Borrower shall have the right at any time and from time to time to
prepay any Borrowing of Term Loans of one or more Classes (such Class or Classes
to be selected by the applicable Borrower in its sole discretion) in whole or in
part without premium or penalty (but subject to (A) in the case of Initial Term
Loans only, Section 2.12(f) and (B) if applicable, Section 2.16). Each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of the relevant Class.

 

96



--------------------------------------------------------------------------------

(ii) Upon prior notice in accordance with paragraph (a)(iii) of this Section,
the applicable Borrower shall have the right at any time and from time to time
to prepay any Borrowing of Revolving Loans of any Class or any Borrowing of
Swingline Loans, including any Additional Revolving Loans, in whole or in part
without premium or penalty (but subject to Section 2.16). Prepayments made
pursuant to this Section 2.11(a)(ii), first, shall be applied ratably to the
Swingline Loans and to outstanding LC Disbursements and second, shall be applied
ratably to the outstanding Revolving Loans, including any Additional Revolving
Loans of the relevant Class.

(iii) The applicable Borrower shall notify the Administrative Agent (and, in the
case of a prepayment of a Swingline Loan, the Swingline Lender) in writing of
any prepayment under this Section 2.11(a) (A) in the case of a prepayment of a
Eurocurrency Rate Borrowing or a BA Rate Borrowing, not later than 1:00 p.m.
three Business Days before the date of prepayment, (B) in the case of a
prepayment of an ABR Borrowing or a Canadian Prime Rate Borrowing, not later
than 1:00 p.m. on the date of prepayment or (C) in the case of a prepayment of a
Swingline Loan, not later than 1:00 p.m. on the date of prepayment (or, in each
case, such later date or time to which the Administrative Agent may reasonably
agree). Each such notice shall be irrevocable (except as set forth in the
proviso to this sentence) and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that a notice of prepayment delivered by the applicable Borrower may state that
such notice is conditioned upon the effectiveness of other transactions or other
conditional events, in which case such notice may be revoked by the applicable
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied and/or the applicable
Borrower may delay or rescind such notice until such condition is satisfied.
Promptly following receipt of any such notice relating to any Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type and Class as provided in
Section 2.02(c) or such lesser amount that is then outstanding with respect to
such Borrowing being repaid. Each prepayment of Term Loans shall be applied to
the Class or Classes of Term Loans specified by the applicable Borrower in the
applicable prepayment notice, and each prepayment of Term Loans of such Class or
Classes made pursuant to this Section 2.11(a) shall be applied against the
remaining scheduled installments of principal due in respect of the Term Loans
of such Class or Classes in the manner specified by the applicable Borrower or,
if not so specified on or prior to the date of such optional prepayment, in
direct order of maturity.

(b) Mandatory Prepayments.

(i) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the Parent are delivered pursuant
to Section 5.01(b), commencing with the Fiscal Year ending December 31, 2018,
the applicable Borrowers shall prepay Subject Loans in accordance with clause
(vi) below in an aggregate principal amount (the “ECF Prepayment Amount”) equal
to (A) the Required Excess Cash Flow Percentage of Excess Cash Flow of the
Parent and its Restricted Subsidiaries for the Excess Cash Flow Period then most
recently ended (this clause (A), the “Base ECF Prepayment Amount”) minus (B) at
the option of the Parent, to the extent occurring during such Excess Cash Flow
Period (or occurring after such Excess Cash Flow Period and prior to the date of
the applicable Excess Cash Flow payment), and without duplication (including
duplication of any amounts deducted in any prior Excess Cash Flow Period), the
following (collectively, the “ECF Deductions”):

 

97



--------------------------------------------------------------------------------

(1) the aggregate principal amount of any Term Loans and Revolving Loans prepaid
pursuant to Section 2.11(a);

(2) the aggregate principal amount of any Incremental Equivalent Debt,
Replacement Debt and/or any other Indebtedness permitted to be incurred pursuant
to Section 6.01 to the extent secured by Liens on the Collateral that are pari
passu with the Liens on the Collateral securing the Credit Facilities,
voluntarily prepaid, repurchased, redeemed or otherwise retired (or
contractually committed to be prepaid, repurchased, redeemed or otherwise
retired); and

(3) the amount of any reduction in the outstanding amount of any Term Loans,
Incremental Equivalent Debt, Replacement Debt and/or any other Indebtedness
permitted to be incurred pursuant to Section 6.01 to the extent secured by Liens
on the Collateral that are pari passu with the Liens on the Collateral securing
the Credit Facilities, resulting from any purchase or assignment made in
accordance with Section 10.05(g) of this Agreement (including in connection with
any Dutch Auction) (with respect to Term Loans) and any equivalent provisions
with respect to any Incremental Equivalent Debt, Replacement Debt and/or such
other Indebtedness;

in the case of each of clauses (1)-(3), (I) excluding any such payments,
prepayments and expenditures made during such Fiscal Year that reduced the
amount required to be prepaid pursuant to this Section 2.11(b)(i) in the prior
Fiscal Year, (II) in the case of any prepayment of revolving Indebtedness, to
the extent accompanied by a permanent reduction in the relevant commitment,
(III) to the extent that such payments, prepayments and expenditures were not
financed with the proceeds of other long-term funded Indebtedness (other than
revolving Indebtedness) of the Parent or its Restricted Subsidiaries and (IV) in
each case under clause (3) above, based upon the actual amount of cash paid in
connection with any relevant purchase or assignment; provided that no prepayment
under this Section 2.11(b)(i) shall be required unless the principal amount of
Subject Loans required to be prepaid exceeds $50,000,000 (and, in such case,
only such amount in excess of $50,000,000 shall be required to be prepaid);
provided, further, that if at the time that any such prepayment would be
required, the Parent (or any Restricted Subsidiary) is also required to prepay,
repurchase or offer to prepay or repurchase any Indebtedness that is secured on
a pari passu basis (without regard to the control of remedies) with any Secured
Obligation pursuant to the terms of the documentation governing such
Indebtedness (such Indebtedness required to be so prepaid or repurchased or
offered to be so prepaid or repurchased, “Other Applicable Indebtedness”) with
any portion of the ECF Prepayment Amount, then the applicable Borrowers may
apply such portion of the ECF Prepayment Amount on a pro rata basis (determined
on the basis of the aggregate outstanding principal amount of the Subject Loans
and the relevant Other Applicable Indebtedness (or accreted amount if such Other
Applicable Indebtedness is issued with original issue discount) at such time) to
the prepayment of the Subject Loans and to the prepayment of the relevant Other
Applicable Indebtedness, and the amount of prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.11(b)(i) shall be
reduced accordingly; it being understood that (1) the portion of such ECF
Prepayment Amount allocated to the Other Applicable Indebtedness shall not
exceed the portion of such ECF Prepayment Amount required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and

 

98



--------------------------------------------------------------------------------

the remaining amount, if any, of such ECF Prepayment Amount shall be allocated
to the Subject Loans in accordance with the terms hereof and (2) to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Subject Loans in accordance with the terms hereof.

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds
that are Material Insurance/Condemnation Proceeds, in each case, in excess of
$200,000,000 in any Fiscal Year (disregarding Net Proceeds of up to $75,000,000
received in respect of Exclusive Licenses in such Fiscal Year), the applicable
Borrowers shall apply an amount equal to the Required Net Proceeds Percentage of
such Net Proceeds or Net Insurance/Condemnation Proceeds received with respect
thereto in excess of such thresholds (collectively, the “Subject Proceeds”; and
any Net Proceeds in respect of any Prepayment Asset Sale or Net
Insurance/Condemnation Proceeds that do not constitute Subject Proceeds, the
“Excluded Proceeds”) to prepay the outstanding principal amount of Subject Loans
in accordance with clause (vi) below; provided that (A) the Borrowers shall not
be required to make a mandatory prepayment under this clause (ii) in respect of
the Subject Proceeds to the extent (x) the Subject Proceeds are so reinvested
within 12 months following receipt thereof (the “Reinvestment Period”) or
(y) the Parent or any of its subsidiaries has contractually committed to so
reinvest the Subject Proceeds during such Reinvestment Period and the Subject
Proceeds are so reinvested within six months after the expiration of such
Reinvestment Period; provided, however, that if the Subject Proceeds have not
been so reinvested prior to the expiration of the applicable period, the
applicable Borrowers shall promptly prepay the outstanding principal amount of
Subject Loans with the Subject Proceeds not so reinvested as set forth above
(without regard to the immediately preceding proviso) (provided that the Parent
may elect to deem certain expenditures that would otherwise be permissible
reinvestments but that occurred prior to the receipt of the applicable Net
Proceeds or Net Insurance/Condemnation Proceeds (as applicable) as having been
reinvested in accordance with the provisions of this Section 2.11(b)(ii), but
only to the extent such deemed expenditure shall have been made no earlier than
(x) in the case of Net Proceeds, the earlier of the execution of a definitive
agreement with respect to such Prepayment Asset Sale or the consummation of the
applicable Disposition and (y) in the case of Net Insurance/Condemnation
Proceeds, the occurrence of the event in respect of which such Net
Insurance/Condemnation Proceeds were received) and (B) if, at the time that any
such prepayment would be required hereunder, the Parent or any of its Restricted
Subsidiaries is required to repay or repurchase (or offer to repay or
repurchase) any Other Applicable Indebtedness, then the relevant Person may
apply the Subject Proceeds on a pro rata basis to the prepayment of the Subject
Loans and to the repurchase or repayment of the Other Applicable Indebtedness
(determined on the basis of the aggregate outstanding principal amount of the
Subject Loans and the Other Applicable Indebtedness (or accreted amount if such
Other Applicable Indebtedness is issued with original issue discount) at such
time); it being understood that (1) the portion of the Subject Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
the Subject Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof (and the remaining amount, if any, of
the Subject Proceeds shall be allocated to the Subject Loans in accordance with
the terms hereof), and the amount of the prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.11(b)(ii) shall be
reduced accordingly and (2) to the extent the holders of the Other Applicable
Indebtedness decline to have such Indebtedness prepaid or repurchased, the
declined amount shall promptly (and in any event within ten Business Days after
the date of such rejection) be applied to prepay the Subject Loans in accordance
with the terms hereof.

 

99



--------------------------------------------------------------------------------

(iii) In the event that the Parent or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Parent or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent the relevant
Indebtedness constitutes Refinancing Indebtedness incurred to refinance all or a
portion of the Initial Term Loans pursuant to Section 6.01(p) or Replacement
Term Loans incurred to refinance Initial Term Loans in accordance with the
requirements of Section 10.02(c)), the applicable Borrowers shall, substantially
simultaneously with (and in any event not later than two Business Days
thereafter) the receipt of such Net Proceeds by the Parent or its applicable
Restricted Subsidiary, apply an amount equal to 100% of such Net Proceeds to
prepay the outstanding principal amount of the relevant Initial Term Loans in
accordance with clause (vi) below;

(iv) Notwithstanding anything in this Section 2.11(b) to the contrary, (A) the
Borrowers shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Sections 2.11(b)(i) or (ii) above to the extent
that the relevant Excess Cash Flow is generated by any Foreign Subsidiary, the
relevant Prepayment Asset Sale is consummated by any Foreign Subsidiary or the
relevant Net Insurance/Condemnation Proceeds are received by any Foreign
Subsidiary, as the case may be, for so long as the Parent determines in good
faith that the repatriation to the applicable Borrower of any such amount would
be prohibited or delayed (beyond the time period during which such prepayment is
otherwise required to be made pursuant to Section 2.11(b)(i) or (ii) above)
under any Requirement of Law or conflict with the fiduciary duties of such
Foreign Subsidiary’s directors, or result in, or could reasonably be expected to
result in, a material risk of personal or criminal liability for any officer,
director, employee, manager, member of management or consultant of such Foreign
Subsidiary (including on account of financial assistance, corporate benefit,
thin capitalization, capital maintenance or similar considerations); it being
understood and agreed that (i) solely within 365 days following the end of the
applicable Excess Cash Flow Period or the event giving rise to the relevant
Subject Proceeds, the applicable Borrower shall take all commercially reasonable
actions required by applicable Requirements of Law to permit such repatriation
and (ii) if the repatriation of the relevant affected Excess Cash Flow or
Subject Proceeds, as the case may be, is permitted under the applicable
Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director, or result in, or be reasonably expected
to result in, a material risk of personal or criminal liability for the Persons
described above, in either case, within 365 days following the end of the
applicable Excess Cash Flow Period or the event giving rise to the relevant
Subject Proceeds, the relevant Foreign Subsidiary will promptly repatriate the
relevant Excess Cash Flow or Subject Proceeds, as the case may be, and the
repatriated Excess Cash Flow or Subject Proceeds, as the case may be, will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against such
Excess Cash Flow or such Subject Proceeds, as a result thereof, in each case by
any Loan Party, such Loan Party’s subsidiaries, and any Affiliates or indirect
or direct equity owners of the foregoing) to the repayment of Subject Loans
pursuant to this Section 2.11(b) to the extent required herein (without regard
to this clause (iv)), (B) the Borrowers shall not be required to prepay any
amount that would otherwise be required to be paid pursuant to Sections
2.11(b)(i) or (ii) to the extent that the relevant Excess Cash Flow is generated
by any Joint Venture or the relevant Subject Proceeds are received by any Joint
Venture for so long as the Parent determines in good faith that the distribution
to the applicable Borrowers of such Excess Cash Flow or Subject Proceeds would
be prohibited under the Organizational Documents (or any relevant shareholders’
or similar agreement) governing such Joint Venture; it being understood that if
the relevant prohibition ceases to exist within the 365-day period following the
end of the applicable Excess Cash Flow Period, the event giving rise to the
relevant Subject Proceeds, the relevant Joint Venture will promptly distribute
the relevant Excess Cash Flow or the relevant Subject

 

100



--------------------------------------------------------------------------------

Proceeds, as the case may be, and the distributed Excess Cash Flow or Subject
Proceeds, as the case may be, will be promptly (and in any event not later than
ten Business Days after such distribution) applied (net of additional Taxes
payable or reserved against as a result thereof) to the repayment of Subject
Loans pursuant to this Section 2.11(b) to the extent required herein (without
regard to this clause (iv)) and (C) if the Parent determines in good faith that
the repatriation (or other intercompany distribution) to the applicable Borrower
of any amounts required to mandatorily prepay the Subject Loans pursuant to
Section 2.11(b)(i) or (ii) above would result in material and adverse tax
consequences for any Loan Party or any of such Loan Party’s subsidiaries,
Affiliates or indirect or direct equity owners, taking into account any foreign
tax credit or benefit actually realized in connection with such repatriation
(such amount, a “Restricted Amount”), as determined by the Parent in good faith,
the amount the applicable Borrower shall be required to mandatorily prepay
pursuant to Section 2.11(b)(i) or (ii) above, as applicable, shall be reduced by
the Restricted Amount; provided that to the extent that the repatriation (or
other intercompany distribution) of any Subject Proceeds or Excess Cash Flow
from the relevant Foreign Subsidiary would no longer have a material and adverse
tax consequence within the 365-day period following the event giving rise to the
relevant Subject Proceeds or the end of the applicable Excess Cash Flow Period,
as the case may be, an amount equal to the Subject Proceeds or Excess Cash Flow,
as applicable, not previously applied pursuant to this clause (C), shall be
promptly applied to the repayment of Subject Loans pursuant to Section 2.11(b)
as otherwise required above (without regard to this clause (iv));

(v) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Initial Term Loans and Additional Term Loans required to be made
by a Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”), which Declined Proceeds may be retained by the
applicable Borrower and used for any legal purpose permitted (or not prohibited)
hereunder, including to increase the Available Amount; provided further that,
for the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.11(b)(iii) above to the extent that such prepayment is made with the
Net Proceeds of (w) Refinancing Indebtedness (including Replacement Debt)
incurred to refinance all or a portion of the Initial Term Loans or Additional
Term Loans pursuant to Section 6.01(p), (x) Incremental Term Loans incurred to
refinance all or a portion of the Term Loans pursuant to Section 2.22, (y)
Replacement Term Loans incurred to refinance all or a portion of the Term Loans
in accordance with the requirements of Section 10.02(c) and/or (z) Incremental
Equivalent Debt incurred to refinance all or a portion of the Term Loans in
accordance with the requirements of Section 6.01(z). If any Lender fails to
deliver a notice to the Administrative Agent of its election to decline receipt
of its Applicable Percentage of any mandatory prepayment within the time frame
specified by the Administrative Agent, such failure will be deemed to constitute
an acceptance of such Lender’s Applicable Percentage of the total amount of such
mandatory prepayment of Initial Term Loans and Additional Term Loans.

(vi) Except as may otherwise be set forth in any amendment to this Agreement in
connection with any Additional Term Loan, (A) each prepayment of Initial Term
Loans and Additional Term Loans pursuant to this Section 2.11(b) shall be
applied ratably to each Class of Term Loans (based upon the then outstanding
principal amounts of the respective Classes of Term Loans) (provided that any
prepayment constituting (w) Refinancing Indebtedness (including Replacement
Debt) incurred to refinance all or a portion of the Initial Term Loans or
Additional Term Loans pursuant to Section 6.01(p), (x) Incremental Loans
incurred to refinance all or a portion of the Term Loans pursuant to
Section 2.22, (y) Replacement Term Loans incurred to refinance all or a portion
of the Term Loans in accordance with the requirements of Section 10.02(c) and/or
(z) Incremental Equivalent Debt incurred to refinance all or a portion of

 

101



--------------------------------------------------------------------------------

the Term Loans in accordance with the requirements of Section 6.01(z) shall, in
each case be applied solely to each applicable Class of refinanced or replaced
Term Loans), (B) with respect to each Class of Initial Term Loans and Additional
Term Loans, all accepted prepayments under Section 2.11(b)(i), (ii) or
(iii) shall be applied against the remaining scheduled installments of principal
due in respect of the Initial Term Loans and Additional Term Loans as directed
by the Parent (or, in the absence of direction from the Parent, to the remaining
scheduled amortization payments in respect of the Initial Term Loans and
Additional Term Loans in direct order of maturity) and (C) each such prepayment
shall be paid to the Term Lenders in accordance with their respective Applicable
Percentages. The amount of such mandatory prepayments shall be applied on a pro
rata basis to the then outstanding Initial Term Loans and Additional Term Loans
being prepaid irrespective of whether such outstanding Loans are ABR Loans,
Eurocurrency Rate Loans or Loans of any other Type. Any prepayment of Initial
Term Loans made on or prior to the Soft Call Termination Date pursuant to
Section 2.11(b)(iii) as part of a Repricing Transaction shall be accompanied by
the fee set forth in Section 2.12(f).

(vii) In the event that on any Revaluation Date (after giving effect to the
determination of the Outstanding Amount of each Revolving Loan, Letter of Credit
and LC Disbursement) the Revolving Credit Exposure of any Class exceeds the
amount of the Revolving Credit Commitment of such Class then in effect, the
applicable Borrowers shall, within five Business Days of receipt of notice from
the Administrative Agent, prepay the Revolving Loans or Swingline Loans and/or
reduce LC Exposure in an aggregate amount sufficient to reduce such Revolving
Credit Exposure as of the date of such payment to an amount not to exceed the
Revolving Credit Commitment of such Class then in effect by taking any of the
following actions as it shall determine at its sole discretion: (A) prepaying
Revolving Loans or Swingline Loans or (B) with respect to any excess LC
Exposure, depositing Cash in the LC Collateral Account or “backstopping” or
replacing the relevant Letters of Credit, in each case, in an amount equal to
100% of such excess LC Exposure (minus any amount then on deposit in the LC
Collateral Account).

(viii) At the time of each prepayment required under Section 2.11(b)(i), (ii) or
(iii), the Parent shall deliver to the Administrative Agent a certificate signed
by a Responsible Officer of the Parent setting forth in reasonable detail the
calculation of the amount of such prepayment in the form attached as Exhibit M
hereto. Each such certificate shall specify the Borrowings being prepaid and the
principal amount of each Borrowing (or portion thereof) to be prepaid.
Prepayments shall be accompanied by accrued interest as required by
Section 2.13. All prepayments of Borrowings under this Section 2.11(b) shall be
subject to Section 2.16 and, except as set forth in the last sentence of clause
(vi) above, shall otherwise be without premium or penalty.

Section 2.12. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender of any Class (other than any Defaulting Lender) a
commitment fee, which shall accrue at a rate equal to the Commitment Fee Rate
per annum applicable to the Revolving Credit Commitment of such Class on the
average daily amount of the Unused Revolving Credit Commitment of such Class of
such Revolving Lender during the period from and including the Closing Date to
the date on which such Lender’s Revolving Credit Commitment of such
Class terminates. Accrued commitment fees shall be payable in arrears on the
last Business Day of each March, June, September and December for the quarterly
period then ended (commencing on June 29, 2018) but in the case of the payment
made on such date, for the period from the Closing Date to such date) and on the
date on which the Revolving Credit Commitments of the applicable
Class terminate. For purposes of calculating the commitment fees only, no
portion of the Revolving Credit Commitments shall be deemed utilized as a result
of outstanding Swingline Loans.

 

102



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender of any Class (other than any Defaulting Lender) a
participation fee with respect to its participation in each Letter of Credit,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurocurrency Rate Revolving Loans on the daily face amount of such
Lender’s LC Exposure attributable to its Revolving Credit Commitment of such
Class in respect of such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the Closing Date to the later of the date on which such Revolving
Lender’s Revolving Credit Commitment of such Class terminates and the date on
which such Revolving Lender ceases to have any LC Exposure related to its
Revolving Credit Commitment of such Class in respect of such Letter of Credit
(including any such LC Exposure that may exist following the termination of such
Revolving Credit Commitments) and (ii) to each Issuing Bank, for its own
account, a fronting fee, in respect of each Letter of Credit issued by such
Issuing Bank for the period from the date of issuance of such Letter of Credit
to the expiration date of such Letter of Credit (or if terminated on an earlier
date, to the termination date of such Letter of Credit), computed at a rate
equal to the rate agreed by such Issuing Bank and the Parent (but in any event
not to exceed 0.125% per annum) of the daily face amount of such Letter of
Credit, as well as such Issuing Bank’s reasonable and customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued to but excluding the last Business Day of each March, June, September
and December shall be payable in arrears for the quarterly period then ended
(or, in the case of the payment made on June 29, 2018, for the period from the
Closing Date to such date) on the last Business Day of such calendar quarter;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments of the applicable Class terminate, and any such fees accruing
after the date on which the Revolving Credit Commitments of the applicable
Class terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 30 days after
receipt of a written demand (accompanied by reasonable back-up documentation)
therefor.

(c) [Reserved].

(d) The Parent agrees to pay to the Administrative Agent, for its own account,
the fees in the amounts and at the times separately agreed upon by the Parent
and the Administrative Agent in writing.

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Revolving Lenders. Fees paid
shall not be refundable under any circumstances except as otherwise provided in
the Fee Letter. Fees payable hereunder shall accrue through and including the
last day of the month immediately preceding the applicable fee payment date.

(f) In the event that, on or prior to the date that is six months after the
Closing Date (the “Soft Call Termination Date”), VPI (x) prepays, repays,
refinances, substitutes or replaces any Initial Term Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.11(b)(iii) that constitutes a Repricing Transaction)
or (y) effects any amendment, modification or waiver of, or consent under, this
Agreement resulting in a Repricing Transaction, VPI shall pay to the
Administrative Agent, for the ratable account of each of the applicable Initial
Term Lenders, (I) in the case of clause (x), a premium of 1.00% of the aggregate
principal amount of the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Initial Term Loans that are the subject
of such Repricing Transaction outstanding immediately prior to such amendment.
If, on or prior to

 

103



--------------------------------------------------------------------------------

the Soft Call Termination Date, all or any portion of the Initial Term Loans
held by any Term Lender are prepaid, repaid, refinanced, substituted or replaced
pursuant to Section 2.19(b)(iv) as a result of, or in connection with, such Term
Lender not agreeing or otherwise consenting to any waiver, consent, modification
or amendment referred to in clause (y) above (or otherwise in connection with a
Repricing Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.

(g) Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of the amount of any fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

Section 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including Swingline Loans) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Rate Borrowing shall bear interest at
the Eurocurrency Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c) The Loans comprising (i) each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate and (ii) each BA
Rate Borrowing shall bear interest at the BA Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(d) Notwithstanding the foregoing, during the existence and continuance of any
Event of Default under Section 8.01(a), if any principal of or interest on any
Loan or any LC Disbursement or any fee payable by a Borrower hereunder is not,
in each case, paid or reimbursed when due, whether at stated maturity, upon
acceleration or otherwise, the relevant overdue amount shall bear interest, to
the fullest extent permitted by applicable Requirements of Law, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Loan or unreimbursed LC Disbursement, 2.00% plus
the rate otherwise applicable to such Loan or LC Disbursement as provided in the
preceding paragraphs of this Section or Section 2.05(h) or (ii) in the case of
any other amount, 2.00% plus the rate applicable to Revolving Loans that are ABR
Loans as provided in paragraph (a) of this Section; provided that no amount
shall be payable pursuant to this Section 2.13(d) to any Defaulting Lender so
long as such Lender is a Defaulting Lender; provided further that no amounts
shall accrue pursuant to this Section 2.13(d) on any overdue amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender is a Defaulting Lender.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date applicable to such Loan or,
in the case of any Revolving Loan, upon the termination of the Revolving Credit
Commitments of the applicable Class, as applicable; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan or Canadian Prime Rate Revolving Loan prior
to the termination of the relevant revolving Commitments), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Rate Loan or BA Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Accrued interest for any Class of Additional Loans
shall be payable as set forth in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

 

104



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed for ABR Loans based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
interest computed for Canadian Prime Rate Revolving Loans and BA Rate Revolving
Loans shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Eurocurrency
Rate, Canadian Prime Rate or BA Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
Interest shall accrue on each Loan from the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

Section 2.14. Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Rate Borrowing or for
a BA Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate or the BA Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate or the BA Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

in each case in circumstances to which Section 2.24 does not apply, then the
Administrative Agent shall promptly give notice thereof to the Parent and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Rate Borrowing or a BA Rate Borrowing, as
applicable, shall be ineffective and such Borrowing shall be converted to an ABR
Borrowing or a Canadian Prime Rate Borrowing, as applicable (or, in the case of
a pending request for conversion or continuation of a Borrowing denominated in
an Alternate Currency other than Canadian Dollars, the Parent, the
Administrative Agent and the Revolving Lenders shall establish a mutually
acceptable alternative rate) on the last day of the Interest Period applicable
thereto and (ii) if any Borrowing Request requests a Eurocurrency Rate Borrowing
or a BA Rate Borrowing, as applicable, such Borrowing shall be made as an ABR
Borrowing or a Canadian Prime Rate Borrowing, as applicable (or, in the case of
a pending request for a Borrowing denominated in an Alternate Currency other
than Canadian Dollars, the Parent, the Administrative Agent and the Revolving
Lenders shall establish a mutually acceptable alternative rate).

Section 2.15. Increased Costs.

(a) If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate or the BA Rate) or Issuing Bank;

(ii) subjects any Lender or Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) in respect of its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

105



--------------------------------------------------------------------------------

(iii) imposes on any Lender or Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurocurrency Rate
Loans or BA Rate Loans made by any Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Eurocurrency Rate Loan or BA Rate Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise) in respect of any Eurocurrency Rate Loan, BA Rate Loan or Letter of
Credit in an amount deemed by such Lender or Issuing Bank to be material, then,
within 30 days after the Parent’s receipt of the certificate contemplated by
paragraph (c) of this Section, the applicable Borrower will pay to such Lender
or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered; provided that no Borrower shall be liable for
such compensation if (x) the relevant Change in Law occurs on a date prior to
the date such Lender becomes a party hereto, (y) such Lender invokes
Section 2.20 or (z) in the case of requests for reimbursement under clause
(iii) above resulting from a market disruption, (A) the relevant circumstances
do not generally affect the banking market or (B) the applicable request has not
been made by Lenders constituting Required Lenders.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then within 30 days of receipt by the
Parent of the certificate contemplated by paragraph (c) of this Section the
applicable Borrower will pay to such Lender or such Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) Any Lender or Issuing Bank requesting compensation under this Section 2.15
shall be required to deliver a certificate to the Parent that (i) sets forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section, (ii) sets forth in reasonable detail the manner in which such amount or
amounts were determined and (iii) certifies that such Lender or Issuing Bank is
generally charging such amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or an Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank notifies the Parent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

106



--------------------------------------------------------------------------------

Section 2.16. Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any Eurocurrency Rate Loan or BA Rate Loan other
than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise), (b)
the failure to borrow, convert, continue or prepay any Eurocurrency Rate Loan or
BA Rate Loan on the date or in the amount specified in any notice delivered
pursuant hereto or (c) the assignment of any Eurocurrency Rate Loan or BA Rate
Loan of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the applicable Parent pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense incurred by such Lender that is
attributable to such event (other than loss of profit). In the case of a
Eurocurrency Rate Loan or BA Rate Loan, the loss, cost or expense of any Lender
shall be the amount reasonably determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate or BA
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurodollar or applicable interbank market; it
being understood that such loss, cost or expense shall in any case exclude any
interest rate floor and all administrative, processing or similar fees. Any
Lender requesting compensation under this Section 2.16 shall be required to
deliver a certificate to the Parent (i) setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, the basis therefor
and, in reasonable detail, the manner in which such amount or amounts were
determined and (ii) certifying that such Lender is generally charging the
relevant amounts to similarly situated borrowers, which certificate shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
Requirements of Law. If any applicable Requirement of Law requires the deduction
or withholding of any Tax from any such payment by any applicable withholding
agent, then (i) if such Tax is an Indemnified Tax, the amount payable by the
applicable Loan Party shall be increased as necessary so that after required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) having been made by the applicable withholding agent, each
Lender and each Issuing Bank (as applicable) (or, where the Administrative Agent
receives a payment for its own account, the Administrative Agent), receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) such
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

107



--------------------------------------------------------------------------------

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank within 30 days after receipt of the certificate described in
the succeeding sentence, for the full amount of any Indemnified Taxes payable or
paid by the Administrative Agent, such Lender or Issuing Bank (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section), as applicable, and any reasonable expenses arising
therefrom or with respect thereto; provided that if such Loan Party reasonably
believes that such Taxes were not correctly or legally asserted, the
Administrative Agent or such Lender or Issuing Bank, as applicable, will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes (which shall be repaid to such Loan Party in accordance with
Section 2.17(g)) so long as such efforts would not, in the sole determination of
the Administrative Agent or such Lender or Issuing Bank, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender or Issuing Bank, as applicable. In connection with any request for
reimbursement under this Section 2.17(c), the relevant Lender, Issuing Bank or
the Administrative Agent, as applicable, shall deliver a certificate to the
Parent setting forth, in reasonable detail, the basis and calculation of the
amount of the relevant payment or liability. Notwithstanding anything to the
contrary contained in this Section 2.17(c), no Borrower shall be required to
indemnify the Administrative Agent, any Lender or any Issuing Bank pursuant to
this Section 2.17(c) for any incremental interest or penalties resulting from a
failure of such Administrative Agent, such Lender or Issuing Bank, as
applicable, to notify the Parent of the relevant possible indemnification claim
within 180 days after the Administrative Agent or such Lender or Issuing Bank
receives written notice from the applicable taxing authority of the specific tax
assessment giving rise to such indemnification claim.

(d) [reserved]

(e) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

(f) Status of Lenders and Issuing Banks.

(i) Any Lender and any Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Parent and the Administrative Agent, at the time
or times reasonably requested by the Parent or the Administrative Agent, such
properly completed and executed documentation as the Parent or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
and any Issuing Bank, if reasonably requested by the Parent or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by the Parent or the
Administrative Agent as will enable the Parent or the Administrative Agent to
determine whether or not such Lender or Issuing Bank is subject to backup
withholding or information reporting requirements. Each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to deliver to the Parent and to
any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 2.17(f).

(ii) Each Lender and each Issuing Bank agrees that if any documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Parent and the
Administrative Agent in writing of its legal ineligibility to do so.

(iii) Without limiting the generality of the foregoing,

 

108



--------------------------------------------------------------------------------

(A) any Lender or Issuing Bank that is a United States person within the meaning
of Section 7701(a)(30) of the Code (a “U.S. Lender/Issuing Bank”) shall deliver
to the Parent and the Administrative Agent on or about the date on which such
U.S. Lender/Issuing Bank becomes a Lender or the Issuing Bank under this
Agreement (and from time to time thereafter upon the reasonable request of the
Parent or the Administrative Agent), executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Lender that is not a U.S. Lender/Issuing Bank (a “Non-U.S.
Lender/Issuing Bank”) shall, to the extent it is legally eligible to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Non-U.S.
Lender/Issuing Bank becomes a Lender or Issuing Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Parent or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender/Issuing Bank claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender/Issuing Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the applicable U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the applicable U.S. Borrower as described in
Section 881(c)(3)(C) of the Code and no payments in connection with the
Agreement are effectively connected with such Non-U.S. Lender/Issuing Bank’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Non-U.S. Lender/Issuing Bank is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender/Issuing Bank is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Non-U.S.
Lender/Issuing Bank are claiming the portfolio interest exemption, such Non-U.S.
Lender/Issuing Bank may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-4 on behalf of each such direct and indirect partner;

 

109



--------------------------------------------------------------------------------

(C) any Lender or Issuing Bank shall, to the extent it is legally eligible to do
so, deliver to the Parent and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Lender or Issuing Bank becomes a Lender or Issuing Bank under this Agreement
(and from time to time thereafter upon the reasonable request of the Parent or
the Administrative Agent), executed copies of any other form prescribed by
applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Parent or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender or Issuing Bank under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Issuing Bank were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Issuing Bank shall deliver to the applicable
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the applicable Borrower or the
Administrative Agent such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the applicable Borrower or the
Administrative Agent as may be necessary for the applicable Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender or Issuing Bank has complied with such Lender’s or
Issuing Bank’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iv) Notwithstanding anything to the contrary, a Lender or Issuing Bank shall
not be required to deliver any documentation under this Section 2.17(e) to the
extent it is legally ineligible to deliver.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes (whether received in cash
or applied by the taxing authority granting the refund to offset other Taxes
otherwise owed) as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such indemnifying party under this Section 2.17 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes imposed with respect to such refund) of such indemnified
party, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
indemnifying party, upon the request of the indemnified party, agrees to repay
to such indemnified party the amount paid over pursuant to this paragraph (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
(g) to the extent that the payment thereof would place the indemnified party in
a less favorable net after-Tax position than the position that the indemnified
party would have been in if the Tax

 

110



--------------------------------------------------------------------------------

subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require the
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Minimum Interest. As part of entering into this Agreement, the parties
hereto have assumed that the interest payable at the rates set forth in this
Agreement is not and will not become subject to Swiss Federal Withholding Tax.
Notwithstanding the foregoing, the parties hereto agree that in the event that
(A) Swiss Federal Withholding Tax is due on interest payments or other payments
by any Loan Party under this Agreement and (B) Section 2.17(a) is unenforceable
for any reason, where payment of an additional amount would otherwise be
required by the terms of Section 2.17(a):

(x) the applicable interest rate in relation to that interest payment shall be
(i) the interest rate which would have applied to that interest payment divided
by (ii) 1 minus the rate at which the relevant Swiss Federal Withholding Tax
deduction is required to be made under Swiss domestic tax law and/or applicable
double taxation treaties (where the rate at which the relevant Swiss Federal
Withholding Tax deduction is required to be made is for this purpose expressed
as a fraction of 1); and

(y) the Loan Party shall (i) pay the relevant interest at the adjusted rate in
accordance with paragraph (x) above, (ii) make the Swiss Federal Withholding Tax
deduction on the interest so recalculated and (iii) all references to a rate of
interest under the Agreement shall be construed accordingly.

To the extent that interest payable by any Loan Party under this Agreement
becomes subject to Swiss Federal Withholding Tax, the parties shall promptly
cooperate in completing any procedural formalities (including submitting forms
and documents required by the Swiss or foreign tax authorities) to the extent
possible and necessary (i) for the Loan Party to obtain the authorization from
the Swiss Federal Tax Administration to make interest payments without them
being subject to Swiss Federal Withholding Tax or being subject to Swiss Federal
Withholding Tax at a reduced rate under applicable double taxation treaties and
(ii) to ensure that any person entitled to a full or partial refund under any
applicable double taxation treaty is so refunded.

Section 2.17(g) equally applies to this Section 2.17(h).

(i) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(j) For purposes of this Section 2.17, the term “Requirements of Law” includes
FATCA.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments.

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or of amounts payable under Section 2.15, 2.16
or 2.17 or otherwise) prior to the time expressed hereunder or under such Loan
Document (or, if no time is expressly required, by 2:00 p.m.) on the date when
due, in immediately available funds, without set-off (except as otherwise
provided in Section 2.17) or counterclaim. Any amounts received after such time
on any date may, in the discretion of the

 

111



--------------------------------------------------------------------------------

Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Parent by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. Each
Lender agrees that in computing such Lender’s portion of any Borrowing to be
made hereunder, the Administrative Agent may, in its discretion, round such
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount. Except as set forth in any amendment entered into pursuant to
Section 10.02(b)(ii)(E) with respect to the making of Revolving Loans or Letters
of Credit denominated in a currency other than Dollars, all payments (including
accrued interest) hereunder shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) Subject in all respects to the provisions of any applicable Acceptable
Intercreditor Agreement, all proceeds of Collateral received by the
Administrative Agent at any time when an Event of Default exists and all or any
portion of the Loans have been accelerated hereunder pursuant to Section 8.01,
shall, upon election by the Administrative Agent or at the direction of the
Required Lenders, be applied, first, on a pro rata basis, to pay any fees,
indemnities or expense reimbursements then due to the Administrative Agent or
any Issuing Bank from the Borrowers constituting Loan Document Obligations,
second, on a pro rata basis, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers constituting Loan Document Obligations, third,
to pay interest due and payable in respect of any Loans, on a pro rata basis,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements, all
Banking Services Obligations and all Secured Hedging Obligations on a pro rata
basis among the Secured Parties, fifth, to pay an amount to the Administrative
Agent equal to 100% of the LC Exposure (minus the amount then on deposit in the
LC Collateral Account) on such date, to be held in the LC Collateral Account as
Cash collateral for such Loan Document Obligations, on a pro rata basis;
provided that if any Letter of Credit expires undrawn, then any Cash collateral
held to secure the related LC Exposure shall be applied in accordance with this
Section 2.18(b), beginning with clause first above, sixth, to the payment of any
other Secured Obligation due to the Administrative Agent, any Lender or any
other Secured Party by the Borrowers on a pro rata basis, seventh, as provided
for under any applicable Acceptable Intercreditor Agreement and eighth, to the
Parent or as the Parent shall direct.

(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class or participations in LC Disbursements
or Swingline Loans held by it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
participations in LC Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender with Loans of such
Class and participations in LC Disbursements or Swingline Loans, then the Lender
receiving such greater proportion shall purchase (for Cash at face value)
participations in the Loans and sub-participations in LC Disbursements or
Swingline Loans of other Lenders of such Class at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class and
participations in LC Disbursements or Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not apply to (x) any payment made by
a Borrower pursuant to and in accordance with the express terms of this
Agreement

 

112



--------------------------------------------------------------------------------

or (y) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any permitted assignee or
participant, including any payment made or deemed made in connection with
Sections 2.22, 2.23, 10.02(c) and/or Section 10.05. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against the applicable
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.18(c) and will, in each case, notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.18(c) shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Loan Document Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Loan Document Obligations purchased.

(d) Unless the Administrative Agent has received notice from a Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of any Lender or any Issuing Bank hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lender or Issuing Bank the amount due.
In such event, if such Borrower has not in fact made such payment, then each
Lender or the applicable Issuing Bank severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
(or, with respect to any such amounts denominated in an Alternate Currency, the
Administrative Agent’s customary rate for interbank advances in such Alternate
Currency) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans or BA Rate
Loans pursuant to Section 2.20, or any Loan Party is required to pay any
additional amount to or indemnify any Lender, Issuing Bank or any Governmental
Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.17, then such Lender or Issuing Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender or Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as applicable, in the future or mitigate the
impact of Section 2.20, as the case may be, and (ii) would not subject such
Lender or Issuing Bank to any material unreimbursed out-of-pocket cost or
expense and would not otherwise be disadvantageous to such Lender or Issuing
Bank in any material respect. Each Borrower hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender or Issuing Bank in
connection with any such designation or assignment.

 

113



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans or BA Rate
Loans pursuant to Section 2.20, (ii) any Loan Party is required to pay any
additional amount to or indemnify any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 2.17, (iii) any Lender is a
Defaulting Lender or (iv) in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender”, “each Revolving Lender” or “each
Lender directly affected thereby” (or any other Class or group of Lenders other
than the Required Lenders) with respect to which Required Lender or Required
Revolving Lender consent (or the consent of Lenders holding loans or commitments
of such Class or lesser group representing more than 50% of the sum of the total
loans and unused commitments of such Class or lesser group at such time) has
been obtained, as applicable, any Lender is a non-consenting Lender (each such
Lender, a “Non-Consenting Lender”), then the Parent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (x) terminate
the applicable Commitments and/or Additional Commitments of such Lender, and
procure the repayment of all Loan Document Obligations of the applicable
Borrowers owing to such Lender relating to the applicable Loans and
participations held by such Lender as of such termination date under one or more
Credit Facilities or Additional Credit Facilities as the Parent may elect or
(y) replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 10.05), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if any Lender accepts such assignment); provided that (A) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, in each case of such Class of Loans,
Commitments and/or Additional Commitments, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder with respect to such Class of
Loans, Commitments and/or Additional Commitments, (B) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (C) such assignment
does not conflict with applicable law. No action by or consent of a Defaulting
Lender or a Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of the amounts described in clause (A) of the immediately preceding sentence. No
Lender (other than a Defaulting Lender) shall be required to make any such
assignment and delegation, and the applicable Borrowers may not repay the Loan
Document Obligations of such Lender and the Parent may not terminate its
Commitments or Additional Commitments, if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Parent to
require such assignment and delegation cease to apply. Each Lender agrees that
if it is replaced pursuant to this Section 2.19, it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register and any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b). To the
extent that any Lender is replaced pursuant to Section 2.19(b)(iv) in connection
with a Repricing Transaction requiring payment of a fee pursuant to
Section 2.12(f), VPI shall pay to each Lender being replaced as a result of such
Repricing Transaction the fee set forth in Section 2.12(f).

 

114



--------------------------------------------------------------------------------

Section 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate or BA Rate (whether denominated in Dollars or an
Alternate Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate or the BA Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or an Alternate Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Parent through the
Administrative Agent, (i) any obligation of such Lender to (A) make or continue
Eurocurrency Rate Loans or BA Rate Loans in Dollars or such Alternate Currency,
(B) in the case of Dollars, to convert ABR Loans to Eurocurrency Rate Loans or
(C) in the case of Canadian Dollars, to convert Canadian Prime Rate Loans to BA
Rate Loans, shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans denominated in Dollars the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Alternate Base Rate, the interest rate on which ABR Loans of such Lender,
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Parent that the circumstances giving rise to such determination no
longer exist (which notice such Lender agrees to give promptly). Upon receipt of
such notice, (x) the applicable Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or (A) if applicable and such
Loans are denominated in Dollars, convert all of such Lender’s Eurocurrency Rate
Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base
Rate), (B) if applicable and such Loans are denominated in Canadian Dollars,
convert all of such Lender’s BA Rate Loans to Canadian Prime Rate Loans or
(C) if applicable and such Loans are denominated in an Alternate Currency other
than Canadian Dollars, convert such Loans to Loans bearing interest at an
alternative rate that is mutually acceptable to the applicable Borrowers and
such Lender, in each case, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans or BA Rate Loans, as applicable, to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or BA
Rate Loans, as applicable (in which case the applicable Borrowers shall not be
required to make payments pursuant to Section 2.16 in connection with such
payment) and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the applicable Borrowers shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to Section 2.12(b) and pursuant to any other provisions of this
Agreement or other Loan Document.

 

115



--------------------------------------------------------------------------------

(b) The Commitments, Loans and LC Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders, each affected Lender, the
Required Lenders, the Required Revolving Lenders or such other number of Lenders
as may be required hereby or under any other Loan Document have taken or may
take any action hereunder (including any consent to any waiver, amendment or
modification pursuant to Section 10.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 8, Section 10.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 10.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Parent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any applicable Issuing Bank
and/or Swingline Lender hereunder; third, if so reasonably determined by the
Administrative Agent or reasonably requested by the applicable Issuing Bank, to
be held as Cash collateral for future funding obligations of such Defaulting
Lender in respect of any participation in any Letter of Credit; fourth, so long
as no Default or Event of Default exists, as the Parent may request, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agent or the Parent, to be held in a deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders, Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any non-Defaulting
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to any Borrower as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loan or LC
Exposure in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loan or LC Exposure was made or created, as
applicable, at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Exposure owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Exposure owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
any Defaulting Lender that are applied (or held) to pay amounts owed by any
Defaulting Lender or to post Cash collateral pursuant to this Section 2.21(c)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(d) If any Swingline Loans or LC Exposure exists at the time any Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Loans and LC Exposure shall be reallocated
among the non-Defaulting Revolving Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures does not exceed the total of all
non-Defaulting Revolving Lenders’ Revolving Credit Commitments; provided that no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;

 

116



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall, without prejudice to any
other right or remedy available to it hereunder or under applicable Requirements
of Law, within two Business Days following notice by the Administrative Agent,
Cash collateralize 100% of such Defaulting Lender’s LC Exposure and any
obligations of such Defaulting Lender to fund participations in any Swingline
Loan (after giving effect to any partial reallocation pursuant to paragraph
(i) above and any Cash collateral provided by such Defaulting Lender or pursuant
to Section 2.21(c) above) or make other arrangements reasonably satisfactory to
the Administrative Agent and to the applicable Issuing Bank and/or Swingline
Lender with respect to such LC Exposure and/or Swingline Loans and obligations
to fund participations. Cash collateral (or the appropriate portion thereof)
provided to reduce LC Exposure or other obligations shall be released promptly
following (A) the elimination of the applicable LC Exposure or other obligations
giving rise thereto (including by the termination of the Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 2.19)) or (B) the Administrative Agent’s good faith
determination that there exists excess Cash collateral (including as a result of
any subsequent reallocation of Swingline Loans and LC Exposure among
non-Defaulting Lenders described in clause (i) above);

(iii) (A) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Section 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation and (B) if the LC Exposure of any Defaulting
Lender is Cash collateralized pursuant to this Section 2.21(d), then, without
prejudice to any rights or remedies of the applicable Issuing Bank, any Lender
or the Borrowers hereunder, no letter of credit fees shall be payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure; and

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

(e) So long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan, and no Issuing Bank shall be
required to issue, extend, create, incur, amend or increase any Letter of Credit
unless it is reasonably satisfied that the related exposure will be 100% covered
by the Revolving Credit Commitments of the non-Defaulting Lenders, Cash
collateral provided pursuant to Section 2.21(c) and/or Cash collateral provided
by the applicable Borrower in accordance with Section 2.21(d), and participating
interests in any such or newly issued, extended or created Letter of Credit or
newly made Swingline Loan shall be allocated among non-Defaulting Revolving
Lenders in a manner consistent with Section 2.21(d)(i) (it being understood that
Defaulting Lenders shall not participate therein).

(f) In the event that the Administrative Agent and the Parent agree that any
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Applicable Percentage of Swingline Loans and LC
Exposure of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Credit Commitment, and on such date such Revolving
Lender shall purchase at par such of the Revolving Loans of the other Revolving
Lenders (other than

 

117



--------------------------------------------------------------------------------

Swingline Loans) or participations in Revolving Loans as the Administrative
Agent shall determine as are necessary in order for such Revolving Lender to
hold such Revolving Loans or participations in accordance with its Applicable
Percentage of the applicable Class. Notwithstanding the fact that any Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, (x) no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender and (y) except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

Section 2.22. Incremental Credit Extensions.

(a) One or more Borrowers (or Subsidiary Guarantors that will become Borrowers)
may, at any time, on one or more occasions pursuant to an Incremental Facility
Amendment (i) add one or more new Classes of term facilities and/or increase the
principal amount of the Term Loans of any existing Class by requesting new term
loan commitments to be added to such Loans (any such new Class or increase, an
“Incremental Term Facility” and any loans made pursuant to an Incremental Term
Facility, “Incremental Term Loans”) and/or (ii) add one or more new Classes of
revolving commitments and/or increase the aggregate amount of the Revolving
Credit Commitments of any existing Class (any such new Class or increase, an
“Incremental Revolving Facility” and, together with any Incremental Term
Facility, “Incremental Facilities”, or either or any thereof, an “Incremental
Facility”; and the loans thereunder, “Incremental Revolving Loans” and, together
with any Incremental Term Loans, “Incremental Loans”) in an aggregate
outstanding principal amount not to exceed the Incremental Cap; provided that:

(i) no Incremental Commitment in respect of any Incremental Term Facility may be
in an amount that is less than $5,000,000 (or such lesser amount to which the
Administrative Agent may reasonably agree),

(ii) except as separately agreed from time to time between a Borrower and any
Lender, no Lender shall be obligated to provide any Incremental Commitment, and
the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender (it being agreed that no Borrower shall be
obligated to offer the opportunity to any Lender to participate in any
Incremental Facility),

(iii) no Incremental Facility or Incremental Loan (nor the creation, provision
or implementation thereof) shall require the approval of any existing Lender
other than in its capacity, if any, as a lender providing all or part of such
Incremental Facility or Incremental Loan,

(iv) any such Incremental Revolving Facility shall either (A) be subject to the
same terms and conditions as any then-existing Revolving Facility (and be deemed
added to, and made a part of, such Revolving Facility) (it being understood
that, if required to consummate an Incremental Revolving Facility, the Parent
may increase the pricing, interest rate margins, rate floors and undrawn fees on
the applicable Revolving Facility being increased for all lenders under such
Revolving Facility, but additional upfront or similar fees may be payable to the
lenders participating in such Incremental Revolving Facility without any
requirement to pay such amounts to any existing Revolving Lenders) or (B) mature
no earlier than, and require no scheduled mandatory commitment reduction prior
to, the Initial Revolving Credit Maturity Date and all other material terms
(other than pricing, maturity, upfront, arrangement, structuring, underwriting,
ticking, consent, amendment and other fees, participation in mandatory

 

118



--------------------------------------------------------------------------------

prepayments or commitment reductions and immaterial terms, which shall be
determined by the Parent) shall be substantially consistent with the Initial
Revolving Loans or shall be reasonably satisfactory to the Administrative Agent
(it being understood that if any financial maintenance covenant or other more
favorable provision is added for the benefit of any Incremental Revolving
Facility, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant or other provision
is (1) also added for the benefit of any then-existing Revolving Facility or
(2) only applicable after the applicable Latest Revolving Loan Maturity Date),

(v) the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by the Parent and the lender or lenders
providing such Incremental Facility; provided that, in the case of any broadly
syndicated Dollar-denominated Incremental Term Facility, the Effective Yield
applicable thereto may not be more than 0.50% higher than the Effective Yield
applicable to the Initial Term Loans unless the Applicable Rate (and/or, as
provided in the proviso below, the Alternate Base Rate floor or Eurocurrency
Rate floor) with respect to the Initial Term Loans is adjusted such that the
Effective Yield on the Initial Term Loans is not more than 0.50% per annum less
than the Effective Yield with respect to such Incremental Facility (this
proviso, the “MFN Provision”); provided further that any increase in Effective
Yield applicable to any Initial Term Loan due to the application or imposition
of an Alternate Base Rate floor or Eurocurrency Rate floor on any Incremental
Term Loan may, at the election of the Parent, be effected through an increase in
(or implementation of, as applicable) any Alternate Base Rate floor or
Eurocurrency Rate floor applicable to such Initial Term Loans or an increase in
the interest rate margin applicable to such Incremental Loans; provided further
that the MFN Provision shall not apply to (1) Incremental Term Facilities having
an aggregate principal amount not exceeding $750,000,000 (as selected by the
Parent), (2) Incremental Term Facilities scheduled to mature on or after the
date that is one year after the Initial Term Loan Maturity Date or
(3) Incremental Term Facilities incurred more than 12 months after the Closing
Date,

(vi) subject to the Permitted Earlier Maturity Indebtedness Exception, the final
maturity date with respect to any Incremental Term Loans shall be no earlier
than the Initial Term Loan Maturity Date at the time of the incurrence thereof;
provided, that the foregoing limitation shall not apply to customary bridge
loans with a maturity date not longer than one year; provided, that any loans,
notes, securities or other Indebtedness which are exchanged for or otherwise
replace such bridge loans shall be subject to the requirements of this clause
(vi),

(vii) subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity of any Incremental Term Facility shall be no
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loans; provided, that the foregoing limitation shall not apply to customary
bridge loans with a maturity date of not longer than one year; provided, that
any loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause (vii),

(viii) subject to clauses (vi) and (vii) above, any Incremental Term Facility
may otherwise have an amortization schedule as determined by the Parent and the
lenders providing such Incremental Term Facility,

(ix) subject to clause (v) above, to the extent applicable, any fees payable in
connection with any Incremental Facility shall be determined by the Parent and
the arrangers and/or lenders providing such Incremental Facility,

 

119



--------------------------------------------------------------------------------

(x) (A) each Incremental Facility shall rank pari passu with the Initial Term
Loans (in the case of any Incremental Term Facility) and pari passu with the
Initial Revolving Loans (in the case of Incremental Revolving Loans), in each
case in right of payment and security and (B) no Incremental Facility may be
(x) guaranteed by any Person which is not a Loan Party or (y) secured by Liens
on any assets other than the Collateral,

(xi) any Incremental Term Facility may provide for the ability to participate
(A) on a pro rata basis or non-pro rata basis in any voluntary prepayment of
Term Loans made pursuant to Section 2.11(a) and (B) on a pro rata or less than
pro rata basis (but not on a greater than pro rata basis, other than in the case
of prepayment with proceeds of Indebtedness refinancing such Incremental Term
Loans) in any mandatory prepayment of Term Loans required pursuant to
Section 2.11(b),

(xii) no Specified Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of such Incremental Facility (except in
connection with any acquisition or other Investment or irrevocable repayment or
redemption of Indebtedness, where no such Specified Event of Default shall exist
at the time as elected by the Parent pursuant to Section 1.04(e)),

(xiii) except as otherwise required or permitted in clauses (iv) through (xi)
above, all other terms of any Incremental Term Facility shall be as agreed
between the Parent and the lenders providing such Incremental Term Facility,

(xiv) the proceeds of any Incremental Facility may be used for working capital,
Capital Expenditures and other general corporate purposes of the applicable
Borrowers and their subsidiaries (including permitted Restricted Payments,
Investments, Permitted Acquisitions, Restricted Debt Payments and any other
purpose not prohibited by the terms of the Loan Documents), and

(xv) on the date of the making of any Incremental Term Loans that will be added
to any Class of then existing Term Loans, and notwithstanding anything to the
contrary set forth in Sections 2.08 or 2.13, such Incremental Term Loans shall
be added to (and constitute a part of, be of the same Type as and, at the
election of the Parent, have the same Interest Period as) each Borrowing of
outstanding Term Loans of such Class on a pro rata basis (based on the relative
sizes of such Borrowings), so that each Term Lender providing such Incremental
Term Loans will participate proportionately in each then-outstanding Borrowing
of Term Loans of such Class; it being acknowledged that the application of this
clause may result in new Incremental Term Loans having Interest Periods (the
duration of which may be less than one month) that begin during an Interest
Period then applicable to outstanding Eurocurrency Rate Loans or BA Rate Loans
of the relevant Class and which end on the last day of such Interest Period.

(b) Incremental Commitments may be provided by any existing Lender or by any
other Eligible Assignee (any such other Eligible Assignee being called an
“Additional Lender”); provided that the Administrative Agent (and, in the case
of any Incremental Revolving Facility, the Swingline Lender and any Issuing
Bank) shall have consented (such consent not to be unreasonably withheld,
conditioned or delayed) to the relevant Additional Lender’s provision of
Incremental Commitments if such consent would be required under Section 10.05(b)
for an assignment of Loans to such Additional Lender; provided further, that any
Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Section 10.05(g), mutatis mutandis, to the same extent as if the
relevant Incremental Commitments and related Loan Document Obligations had been
obtained by such Lender by way of assignment.

 

120



--------------------------------------------------------------------------------

(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the Parent
all such documentation (including the relevant Incremental Facility Amendment)
as may be reasonably required by the Administrative Agent to evidence and
effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.

(d) As a condition precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its request, the Administrative
Agent shall have received customary written opinions of counsel, as well as such
reaffirmation agreements, supplements and/or amendments as it shall reasonably
require, (ii) the Administrative Agent shall have received, from each Additional
Lender, an administrative questionnaire in the form provided to such Additional
Lender by the Administrative Agent (the “Administrative Questionnaire”) and such
other documents as it shall reasonably require from such Additional Lender,
(iii) the Administrative Agent and applicable Additional Lenders shall have
received all fees required to be paid in respect of such Incremental Facility or
Incremental Loans and (iv) upon its request, the Administrative Agent shall have
received a certificate of Parent signed by a Responsible Officer thereof:

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the applicable Borrowers approving or consenting to such Incremental
Facility or Incremental Loans, and

(B) to the extent applicable, certifying that the condition set forth in clause
(a)(xii) above has been satisfied.

(e) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 2.22:

(i) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Facility Lender’s)
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans shall be held on a pro rata basis on the basis of
their respective Revolving Credit Commitments (after giving effect to any
increase in the Revolving Credit Commitment pursuant to this Section 2.22) and
(ii) the existing Revolving Lenders of the applicable Class shall assign
Revolving Loans to certain other Revolving Lenders of such Class (including the
Revolving Lenders providing the relevant Incremental Revolving Facility), and
such other Revolving Lenders (including the Revolving Lenders providing the
relevant Incremental Revolving Facility) shall purchase such Revolving Loans, in
each case to the extent necessary so that all of the Revolving Lenders of such
Class participate in each outstanding borrowing of Revolving Loans pro rata on
the basis of their respective Revolving Credit Commitments of such Class (after
giving effect to any increase in the Revolving Credit Commitment pursuant to
this Section 2.22); it being understood and agreed that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(i); and

 

121



--------------------------------------------------------------------------------

(ii) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of a new Class, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on any Revolving Facility,
(B) repayments required upon the Maturity Date of any Revolving Facility and
(C) repayments made in connection with any permanent repayment and termination
of any Revolving Credit Commitments (subject to clause (3) below)) of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Facility Commitments shall be made on a pro rata basis with any
then-existing Revolving Facility, (2) all swingline loans and/or letters of
credit made or issued, as applicable, under such Incremental Revolving Facility
shall be participated on a pro rata basis by all Revolving Lenders and (3) any
permanent repayment of Revolving Loans with respect to, and reduction or
termination of Revolving Credit Commitments under, any Revolving Facility after
the effective date of any Incremental Revolving Facility shall be made on a pro
rata basis or less than pro rata basis with all other Revolving Facilities,
except that the applicable Borrowers shall be permitted to permanently repay
Revolving Loans and terminate Revolving Credit Commitments of any Revolving
Facility on a greater than pro rata basis (I) as compared to any other Revolving
Facilities with a later Maturity Date than such Revolving Facility or (II) to
the extent refinanced or replaced with a Replacement Revolving Facility or
Replacement Debt.

(f) On the date of effectiveness of any Incremental Revolving Facility, the
maximum amount of LC Exposure and/or Swingline Loans, as applicable, permitted
hereunder shall increase by an amount, if any, agreed upon by the Administrative
Agent, the Parent and the relevant Issuing Bank and/or the Swingline Lender, as
applicable.

(g) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Document with the Parent and/or the applicable Borrowers as may be necessary in
order to establish new or any increase in any Classes or sub-Classes in respect
of Loans or commitments pursuant to this Section 2.22 and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent in connection with the establishment or
increase, as applicable, of such Classes or sub-Classes, in each case on terms
consistent with this Section 2.22 (including with respect to the appointment of
a Subsidiary Guarantor as a Borrower in respect of such Incremental Facility).

(h) Notwithstanding anything to the contrary in this Section 2.22 (including
Section 2.22(d)) or in any other provision of any Loan Document, if the proceeds
of any Incremental Facility are intended to be applied to finance an acquisition
or other Investment and the lenders providing such Incremental Facility so
agree, the availability thereof shall be subject to customary “SunGard” or
“certain funds” conditionality (including the making and accuracy of customary
specified representations in connection with such acquisition or other
Investment).

(i) This Section 2.22 shall supersede any provision in Section 2.18 or 10.02 to
the contrary.

Section 2.23. Extensions of Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Parent
to all Lenders holding Loans of any Class or Commitments of any Class, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Loans or Commitments of such Class) and on the same terms to each
such Lender, the Parent and/or the applicable Borrowers are hereby permitted
from time to time to consummate transactions with any individual Lender who
accepts the terms contained in the relevant Extension Offer to extend the
Maturity Date of all or a portion of such Lender’s Loans and/or Commitments of
such Class and otherwise modify the terms of all or a portion of such Loans
and/or

 

122



--------------------------------------------------------------------------------

Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Loans and/or
Commitments (and related outstandings) and/or modifying the amortization
schedule, if any, in respect of such Loans) (each, an “Extension”); it being
understood that any Extended Term Loans shall constitute a separate Class of
Loans from the Class of Loans from which they were converted and any Extended
Revolving Credit Commitments shall constitute a separate Class of Revolving
Credit Commitments from the Class of Revolving Credit Commitments from which
they were converted, so long as the following terms are satisfied:

(i) except as to (x) interest rates, fees and final maturity (which shall,
subject to clause (iii)(y) below, be determined by the Parent and set forth in
the relevant Extension Offer), (y) terms applicable to such Extended Revolving
Credit Commitments or Extended Revolving Loans that are more favorable to the
lenders or the agent of such Extended Revolving Credit Commitments or Extended
Revolving Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents on or prior to the effectiveness of
such Extension for the benefit of the Revolving Lenders or, as applicable, the
Administrative Agent pursuant to the applicable Extension Amendment and (z) any
terms or other provisions applicable only to periods after the Latest Revolving
Loan Maturity Date (in each case, as of the date of such Extension), the
commitment of any Revolving Lender that agrees to an Extension (an “Extended
Revolving Credit Commitment”; and the Loans thereunder, “Extended Revolving
Loans”), and the related outstandings, shall be a revolving commitment (or
related outstandings, as the case may be) with substantially consistent terms
(or terms not less favorable to existing Revolving Lenders) as the Class of
Revolving Credit Commitments subject to the relevant Extension Offer (and
related outstandings) provided hereunder; provided that to the extent more than
one Revolving Facility exists after giving effect to any such Extension, (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on any Revolving Facility (and related outstandings),
(B) repayments required upon the Maturity Date of any Revolving Facility and
(C) repayments made in connection with any permanent repayment and termination
of any Revolving Credit Commitments (subject to clause (3) below)) of Extended
Revolving Loans after the effective date of such Extended Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving
Facilities, (2) all swingline loans and/or letters of credit made or issued, as
applicable, under any Extended Revolving Credit Commitment shall be participated
on a pro rata basis by all Revolving Lenders of the applicable Class and (3) any
permanent repayment of Revolving Loans with respect to, and reduction or
termination of Revolving Credit Commitments under, any Revolving Facility after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis or less than pro rata basis with all other Revolving
Facilities, except that the applicable Borrowers shall be permitted to
permanently repay Revolving Loans and terminate Revolving Credit Commitments of
any Revolving Facility on a greater than pro rata basis (I) as compared to any
other Revolving Facilities with a later Maturity Date than such Revolving
Facility or (II) to the extent refinanced or replaced with a Replacement
Revolving Facility or Replacement Debt;

(ii) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii)(x), (iv) and (v), be
determined by the Parent and set forth in the relevant Extension Offer), (y)
terms applicable to such Extended Term Loans that are more favorable to the
lenders or the agent of such Extended Term Loans than those contained in the
Loan Documents and are then conformed (or added) to the Loan Documents on or
prior to the effectiveness of such Extension for the benefit of the Term Lenders
or, as applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (z) any terms or other provisions applicable only to periods after
the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

 

123



--------------------------------------------------------------------------------

(iii) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Term Loan Maturity Date at the time of extension
and (y) no Extended Revolving Credit Commitments or Extended Revolving Loans
shall have a final maturity date earlier than (or require commitment reductions
prior to) the then applicable Latest Revolving Loan Maturity Date;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of any
then-existing Term Loans;

(v) subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by the Parent and the
Lenders providing such Extended Term Loans;

(vi) any Extended Term Loans may provide for the ability to participate (A) on a
pro rata basis or non-pro rata basis in any voluntary prepayment of Term Loans
made pursuant to Section 2.11(a) and (B) on a pro rata or less than pro rata
basis (but not on a greater than pro rata basis other than in the case of
prepayment with proceeds of Indebtedness refinancing such Extended Term Loans)
in any mandatory prepayment of Term Loans required pursuant to Section 2.11(b);

(vii) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
exceeds the maximum aggregate principal amount of Loans or commitments, as the
case may be, offered to be extended by the Parent pursuant to such Extension
Offer, then the Loans or commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) held by Lenders that have
accepted such Extension Offer;

(viii) unless the Administrative Agent otherwise agrees, each Extension shall be
in a minimum amount of $5,000,000;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Parent; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

(b) With respect to any Extension consummated pursuant to this Section 2.23, (i)
no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, (ii) the scheduled amortization payments (in so far as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in clause
(a)(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Parent may, at its election, specify as
a condition (a “Minimum Extension Condition”) to consummating such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Parent’s sole discretion and which may be waived by the Parent in
its sole discretion) of Loans or commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders

 

124



--------------------------------------------------------------------------------

hereby consent to the transactions contemplated by this Section 2.23 (including,
for the avoidance of doubt, any payment of any interest, fees or premium in
respect of any tranche of Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.10, 2.11 or 2.18) or any other Loan Document that may otherwise
prohibit any Extension or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans and/or commitments under
any Class (or a portion thereof), (B) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Bank to the extent the
commitment to provide Letters of Credit is to be extended and (C) with respect
to any Extension of the Revolving Credit Commitments, the consent of the
Swingline Lender to the extent the swingline facility is to be extended (in each
case which consent shall not be unreasonably withheld or delayed). All Extended
Term Loans and Extended Revolving Credit Commitments and all obligations in
respect thereof shall constitute Obligations under this Agreement and the other
Loan Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendment and such other amendments to this Agreement
and the other Loan Documents with the Parent and/or the applicable Borrowers as
may be necessary in order to establish new Classes or sub-Classes in respect of
Loans or commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Parent in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section 2.23.

(d) In connection with any Extension, the Parent shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

Section 2.24. LIBOR Replacement. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14 have not arisen but the supervisor for the administrator of the
Eurocurrency Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Parent shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, written notice from the Required
Lenders stating that such Required Lenders object to such amendment.

 

125



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Section 4.01 or
Section 4.02, as applicable, each Borrower and each other Loan Party hereby
represent and warrant to the Lenders that:

Section 3.01. Organization; Powers. Each Borrower and each of their Restricted
Subsidiaries (a) is (i) duly organized and validly existing and (ii) in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the laws of its jurisdiction of organization, (b) has all requisite
organizational power and authority to own its property and assets and to carry
on its business as now conducted and (c) is qualified to do business in, and is
in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) and (b), in
each case with respect to each Borrower) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party are
within such Loan Party’s corporate or other organizational power and have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party. Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to the Legal Reservations.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of each Loan Document by each Loan Party party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
(except to the extent not required to be obtained or made pursuant to the
Collateral and Guarantee Requirement), (ii) in connection with the Perfection
Requirements and (iii) such consents, approvals, registrations, filings or other
actions the failure to obtain or make which would not be reasonably expected to
have a Material Adverse Effect, (b) will not violate any (i) of such Loan
Party’s Organizational Documents or (ii) Requirements of Law applicable to such
Loan Party which, in the case of this clause (b)(ii), would reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any material Contractual Obligation in respect of Indebtedness
having an aggregate principal amount exceeding the Threshold Amount to which
such Loan Party is a party which, in the case of this clause (c), would
reasonably be expected to result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Effect.

(a) After the Closing Date, the financial statements most recently provided
pursuant to Section 5.01(a) or (b), as applicable, present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent on a consolidated basis as of such dates and for such periods in
accordance with GAAP, (w) except as otherwise expressly noted therein,
(x) subject, in the case of quarterly financial statements, to the absence of
footnotes and normal year-end audit adjustments and (y) except as may be
necessary to reflect any differing entity and/or organizational structure prior
to giving effect to the Transactions.

(b) Since the Closing Date, there have been no events, developments or
circumstances that have had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

Section 3.05. Properties.

(a) As of the Closing Date, Schedule 3.05 sets forth the address of each
Material Real Estate Asset that is owned in fee simple by any Loan Party.

(b) Each Borrower and each of their Restricted Subsidiaries have good and valid
fee simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case material to the business, except (i) for Permitted Liens, (ii) for defects
in title that do not materially interfere with their ability to conduct their
business as currently conducted or to utilize such properties and assets for
their intended purposes, or (iii) where the failure to have such title or
interest would not reasonably be expected to have a Material Adverse Effect.

(c) Each Borrower and each of their Restricted Subsidiaries owns or otherwise
has a license or right to use all Patents, Trademarks, Copyrights, and other
intellectual property rights (“IP Rights”) necessary for the conduct of its
respective business as presently conducted, and, to the knowledge of the
applicable Borrower, such IP Rights do not infringe or violate the IP Rights of
any third party, except to the extent such failure to own or license or have
rights to use would not, or where such infringement or violations would not,
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.06. Litigation and Environmental Matters. Except as set forth on
Schedule 3.06:

(a) there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened in writing against the Parent or any of its Restricted Subsidiaries
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect;

(b) except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) neither the
Borrowers nor any of their Restricted Subsidiaries has received any
Environmental Claim nor, to the knowledge of the Borrowers, is any Environmental
Claim threatened and (ii) neither the Borrowers nor any of their Restricted
Subsidiaries is in violation of any Environmental Law or knows of any basis for
any liability under Environmental Laws; and

(c) neither the Borrowers nor any of their Restricted Subsidiaries have treated,
stored, transported, Released or disposed of any Hazardous Material at or from
any currently or formerly owned, leased or operated real estate or facility in a
manner that would reasonably be expected to have a Material Adverse Effect.

Section 3.07. Compliance with Laws. Each Borrower and each of their Restricted
Subsidiaries are in compliance with all Requirements of Law applicable to it or
its property, except, in each case where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, it being understood and agreed that this Section 3.07 shall not
apply to any law specifically referenced in Section 3.17.

Section 3.08. Investment Company Status. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

127



--------------------------------------------------------------------------------

Section 3.09. Taxes. Each Borrower and each of their Restricted Subsidiaries
have timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it that are due and payable, except (a) Taxes (or any requirement
to file Tax returns with respect thereto) that are being contested in good faith
by appropriate proceedings and for which the applicable Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to pay
Taxes or file Tax returns would not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10. ERISA.

(a) Each Employee Benefit Plan is in compliance with its terms and with ERISA
and the Code and all other applicable laws and regulations, except where any
failure to comply would not reasonably be expected to result in a Material
Adverse Effect.

(b) In the five-year period prior to the date on which this representation is
made or deemed made, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

Section 3.11. Disclosure.

(a) As of the Closing Date, to the knowledge of the Borrowers, all written
factual information (other than forward-looking or projected information, pro
forma information and information of a general economic or general industry
nature (including any reports or memoranda prepared by third party consultants))
concerning the Parent and its Restricted Subsidiaries and the Transactions and
that was prepared by or on behalf of the Parent or its Restricted Subsidiaries
or their respective representatives and made available to any Initial Lender or
the Administrative Agent in connection with the Transactions on or before the
Closing Date (the “Information”), when taken as a whole, did not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto from time
to time).

(b) The Projections have been prepared in good faith based upon assumptions
believed by the Borrowers to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as a guarantee of
financial performance or as facts and are subject to significant uncertainties
and contingencies many of which are beyond the Borrowers’ control, that no
assurance can be given that any particular financial projections (including the
Projections) will be realized, that actual results may differ from projected
results and that such differences may be material).

(c) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 3.12. Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the Transactions, (i) the sum of the debt (including contingent
liabilities) of the Parent and its Restricted Subsidiaries, taken as a whole,
does not exceed the fair value of the assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) the capital of the Parent and its
Restricted Subsidiaries, taken as a whole, is not unreasonably small in relation
to the business of the Parent and its Restricted Subsidiaries, taken as a whole,
contemplated as of the Closing Date and (iii) the Parent and its Restricted
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debts (taking into account any refinancing
thereof) as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be

 

128



--------------------------------------------------------------------------------

computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liability meets the criteria for accrual under Statement of Financial Accounting
Standards No. 5).

Section 3.13. Capitalization and Subsidiaries. The Perfection Certificate sets
forth, in each case as of the Closing Date, (a) a correct and complete list of
the name of each subsidiary of the Parent and the ownership interest therein
held by the Parent or its applicable subsidiaries and (b) the type of entity of
each Borrower and each of their subsidiaries.

Section 3.14. Security Interest in Collateral. Subject to the Legal Reservations
and the Perfection Requirements (including the Agreed Security Principles), the
provisions, limitations and/or exceptions set forth in this Agreement and/or the
other relevant Loan Documents (including any Acceptable Intercreditor
Agreement), the Collateral Documents create legal, valid and enforceable Liens
on all of the Collateral described therein in favor of the Administrative Agent,
for the benefit of itself and the other Secured Parties, and upon the
satisfaction of the applicable Perfection Requirements (as limited by the Agreed
Security Principles), such Liens constitute perfected Liens (with the priority
such Liens are expressed to have within the relevant Collateral Documents) on
the Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents) securing the Obligations, in each case as and to
the extent set forth therein. For the avoidance of doubt, notwithstanding
anything herein or in any other Loan Document to the contrary, no Borrower nor
any other Loan Party makes any representation or warranty (other than any
representation or warranty expressly made in such Loan Document) as to (A) the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Capital Stock of any Subsidiary, or as
to the rights and remedies of the Administrative Agent or any Lender with
respect thereto, under foreign Requirements of Law (except to the extent a
pledge of Capital Stock has been duly executed under the laws of the
jurisdiction of the issuer thereof), (B) the enforcement of any security
interest or right or remedy with respect to any Collateral that may be limited
or restricted by, or require any consent, authorization, approval or license
under, any Requirement of Law, (C) on the Closing Date and until required
pursuant to Section 5.12, as applicable, the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or
enforceability of any pledge or security interest to the extent the same is not
required on the Closing Date pursuant to Section 4.01 or (D) any Excluded Asset.

Section 3.15. Labor Disputes. As of the Closing Date, except as individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against any Borrower or
any of their Restricted Subsidiaries pending or, to the knowledge of the
Borrowers or any of their Restricted Subsidiaries, threatened in writing and
(b) the hours worked by and payments made to employees of the Borrowers and
their Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters.

Section 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that results in
a violation of the provisions of Regulation U and Regulation X.

Section 3.17. Sanctions and Anti-Corruption Laws.

(a) (i) Neither the Borrowers nor any of their Subsidiaries, nor, to the
knowledge of the Borrowers, any director or officer of any of the Borrowers or
any of their Subsidiaries, or any agent or employee of the Borrowers or any of
their Subsidiaries that will act in any capacity in connection with this
Agreement, is a Sanctioned Person; and (ii) the Borrowers will not directly or,
to their knowledge,

 

129



--------------------------------------------------------------------------------

indirectly, use the proceeds of the Loans or otherwise make available such
proceeds to any Sanctioned Person, for the purpose of financing the activities
of any Sanctioned Person, or in any Sanctioned Country, in each case in any
manner that would result in the violation of applicable Sanctions by any Person
party to this Agreement.

(b) Each Loan Party is in compliance with applicable Sanctions and
anti-corruption laws in all material respects.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrowers, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or any other person or entity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the U.S. Foreign Corrupt Practices Act of 1977 or any other
applicable anti-corruption law.

The representations and warranties set forth in this Section made by or on
behalf of any Foreign Subsidiary are subject to and limited by any Requirements
of Law applicable to such Foreign Subsidiary; it being understood and agreed
that to the extent that any Foreign Subsidiary is unable to make any
representation or warranty set forth in this Section as a result of the
application of this sentence, such Foreign Subsidiary shall be deemed to have
represented and warranted that it is in compliance, in all material respects,
with any equivalent Requirements of Law relating to anti-terrorism,
anti-corruption, sanctions or anti-money laundering that is applicable to such
Foreign Subsidiary in its relevant local jurisdiction of organization. Without
limiting the foregoing sentence, the representations and warranties set forth in
this Section made by any Subsidiary resident in Germany (Inländer) within the
meaning of section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are only made to the extent such representation and/or
warranty does not result in a violation of or conflict with section 7 of the
German Foreign Trade Ordinance (Außenwirtschaftsverordnung).

Section 3.18. Canadian Employee Benefit Plans.

(a) Except as could not reasonably be expected to have a Material Adverse Effect
and except as set forth on Schedule 3.18, the Canadian Employee Benefit Plans
are, and have been, established, registered, amended, funded, invested and
administered in compliance with the terms of such Canadian Employee Benefit
Plans (including the terms of any documents in respect of such Canadian Employee
Benefit Plans), all Applicable Laws and any applicable collective agreements.
There is no investigation by a Governmental Authority or claim (other than
routine claims for payment of benefits) pending or, to the knowledge of a
Canadian Loan Party, threatened involving any Canadian Employee Benefit Plan or
its assets, and no facts exist which could reasonably be expected to give rise
to any such investigation or claim (other than routine claims for payment of
benefits) which if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

(b) All employer and employee payments, contributions and premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan have been paid
or remitted in accordance with its terms and all applicable laws.

(c) No Canadian Pension Plan Termination Events have occurred that individually
or in the aggregate, would result in a Canadian Loan Party owing an amount that
could reasonably be expected to have a Material Adverse Effect.

(d) Except as set forth on Schedule 3.18, no Loan Party has any liability
(contingent, matured or otherwise) in respect of a Defined Benefit Plan.

 

130



--------------------------------------------------------------------------------

None of the Canadian Employee Benefit Plans, other than the Canadian Pension
Plans, provide benefits beyond retirement or other termination of service to
employees or former employees of a Canadian Loan Party, or to the beneficiaries
or dependents of such employees.

ARTICLE 4

CONDITIONS

Section 4.01. Closing Date. The obligations of (i) each Lender to make Loans and
(ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) each Closing Date Collateral Document and (B) any Promissory
Note requested by a Lender at least three Business Days prior to the Closing
Date and (ii) a Borrowing Request as required by Section 2.03.

(b) Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Closing
Date, a customary written opinion of (i) Davis Polk & Wardwell LLP, in its
capacity as special New York counsel to the Loan Parties and (ii) each other
special counsel to the Loan Parties listed on Schedule 1.01(c), in each case,
dated the Closing Date and addressed to the Administrative Agent, the Lenders
and each Issuing Bank.

(c) Solvency. The Administrative Agent shall have received a solvency
certificate, in the form attached hereto as Exhibit I, dated as of the Closing
Date from the chief financial officer (or other officer with reasonably
equivalent responsibilities) of the Parent in the form attached as Exhibit I
hereto.

(d) Secretary’s Certificates; Certified Charters; Good Standing Certificates.
The Administrative Agent (or its counsel) shall have received (i) a certificate
of each Loan Party, dated the Closing Date and executed by a secretary,
assistant secretary, director or other senior officer (as the case may be)
thereof, which shall (A) certify that attached thereto is a true and complete
copy of the resolutions or written consents of its shareholders, board of
directors, board of managers, members or other governing body authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrowers, the borrowings and issuance of Promissory
Notes (if any) hereunder, and that such resolutions or written consents have not
been modified, rescinded or amended (other than as attached thereto) and are in
full force and effect (provided that if the Organizational Documents of a Loan
Party authorize the execution, delivery and performance of the Loan Documents to
which it is a party without any such resolution or written consent, such
resolution or written consent need not be attached to such certificate), (B)
identify by name and title and bear the signatures of (x) the officers,
managers, directors or authorized signatories of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date or (y) the
individuals to whom such officers, managers, directors or authorized signatories
of such Loan Party have granted powers of attorney to sign the Loan Documents to
which such Loan Party is a party and (C) certify (x) that attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization (or memorandum of association, constitution or other equivalent
thereof) of such Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management, partnership or similar agreement and
(y) that such documents or agreements have not been amended (except as otherwise
attached to such certificate and certified therein as being the only amendments
thereto as of such date), (ii) a good standing (or equivalent) certificate (if
applicable) as of a recent date for such Loan Party from the relevant authority
of its jurisdiction of organization and (iii) such

 

131



--------------------------------------------------------------------------------

other documents as the Administrative Agent may reasonably request, including
without limitation (A) current SRL licenses in respect of each Loan Party
organized in Barbados, (B) negative certificates and excerpts from the
Luxembourg Trade and Companies Register in respect of each Loan Party organized
in Luxembourg and (C) excerpts from the applicable commercial register in
respect of each Loan Party organized in Switzerland.

(e) Closing Certificate. The Administrative Agent (or its counsel) shall have
received a certificate of each Loan Party (or by the Parent on behalf of each
Loan Party), dated the Closing Date and executed by a secretary, assistant
secretary or other senior officer (as the case may be) thereof, which shall
certify the matters set forth in Sections 4.02(b) and (c).

(f) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent shall have received (i) all fees
required to be paid by the Parent (for itself or on behalf of VPI, as
appropriate) on the Closing Date pursuant to the Fee Letter and (ii) all
expenses required to be paid by the Parent (for itself or on behalf of VPI, as
appropriate) for which invoices have been presented at least three Business Days
prior to the Closing Date (including the reasonable fees and expenses of legal
counsel for the Administrative Agent that are payable under the engagement
letter entered into between the Arrangers and the Parent with respect to the
Credit Facilities), in each case on or before the Closing Date, which amounts
may be offset against the proceeds of the Loans or may be paid from the proceeds
of the Initial Term Loans.

(g) Perfection Certificate. The Administrative Agent (or its counsel) shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of each Loan Party (or by the Parent on behalf of each
Loan Party), together with all attachments contemplated thereby.

(h) Filings, Registrations and Recordings. Each document (including any UCC
financing statement, PPSA financing statements, application for registration at
the applicable Quebec Register or equivalent filings) required by any Closing
Date Collateral Document or under law to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Closing Date Collateral Document, shall be in proper form for
filing, registration or recordation.

(i) USA PATRIOT Act. (i) No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested in writing by the Administrative Agent
with respect to any Loan Party at least ten Business Days in advance of the
Closing Date, which documentation or other information is required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (ii) at
least three days prior to the Closing Date, if a Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, it shall deliver a
Beneficial Ownership Certification.

(j) Refinancing. The Refinancing shall occur substantially concurrently with the
Closing Date.

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed the
Restatement Agreement (or an Assignment and Assumption on the Closing Date)
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to the Administrative Agent or such
Lender, as the case may be.

 

132



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the parties hereto acknowledge and agree that (i) the
delivery of any document or instrument, and the taking of any action, set forth
on Schedule 5.17 hereto shall not be a condition precedent to the Closing Date
but shall be required to be satisfied after the Closing Date in accordance with
Section 5.17 hereto, and (ii) all conditions precedent and representations,
warranties, covenants, Events of Default and other provisions contained in this
Agreement and the other Loan Documents shall be deemed modified as set forth on
Schedule 5.17 hereto (and to permit the taking of the actions described therein
within the time periods required therein, rather than as elsewhere provided in
the Loan Documents).

Section 4.02. Each Credit Extension. The obligation of each Lender to make a
Credit Extension (which, for the avoidance of doubt (including for purposes of
the last paragraph of this Section 4.02 but not clause (a) of this
Section 4.02), shall not include (A) any Incremental Loans advanced in
connection with any acquisition, other Investment or irrevocable repayment or
redemption of Indebtedness and/or (B) any Credit Extension under any Incremental
Facility Amendment, Refinancing Amendment and/or Extension Amendment, in each
case to the extent not otherwise required by the lenders in respect of thereof)
is subject solely to the satisfaction of the following conditions:

(a) (i) In the case of a Borrowing, the Administrative Agent shall have received
a Borrowing Request as required by Section 2.03, (ii) in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b) or (iii) in the case of a
Borrowing of Swingline Loans, the Swingline Lender and the Administrative Agent
shall have received a request as required by Section 2.04(a).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of any such Credit Extension with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Extension and excluding, after the Closing Date, the
representations and warranties set forth in Section 3.11(b); provided that to
the extent that any representation and warranty specifically refers to a given
date or period, it shall be true and correct in all material respects as of such
date or for such period.

(c) At the time of and immediately after giving effect to the applicable Credit
Extension, no Event of Default or Default shall have occurred and be continuing.

Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
paragraphs (b) and (c) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other Loan Document Obligations payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash and all Letters of Credit have expired or
have been terminated (or have been (x) collateralized or back-stopped by a
letter of credit or otherwise in a manner reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank or (y) deemed reissued under
another agreement in a manner reasonably satisfactory to the Administrative
Agent and the relevant Issuing Bank) and all LC Disbursements have been
reimbursed (such date, the “Termination Date”), each Borrower and each other
Loan Party hereby covenant and agree with the Lenders that:

 

133



--------------------------------------------------------------------------------

Section 5.01. Financial Statements and Other Reports. The Parent will deliver to
the Administrative Agent, for delivery by the Administrative Agent to each
Lender:

(a) Quarterly Financial Statements. Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending June 30, 2018, (i) the unaudited consolidated balance sheet of
the Parent as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Parent for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, and setting forth, in reasonable detail, in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Responsible
Officer Certification (which may be included in the applicable Compliance
Certificate) with respect thereto and (ii) a Narrative Report;

(b) Annual Financial Statements. Within 90 days after the end of each Fiscal
Year ending after the Closing Date, (i) the consolidated balance sheet of the
Parent as at the end of such Fiscal Year and the related consolidated statements
of income, stockholders’ equity and cash flows of the Parent for such Fiscal
Year and setting forth, in reasonable detail, in comparative form the
corresponding figures for the previous Fiscal Year and (ii) with respect to such
consolidated financial statements, (A) a report thereon of an independent
certified public accountant (or accountants) of recognized national standing or
another accounting firm reasonably acceptable to the Administrative Agent (which
report shall not be subject to a “going concern” or scope of audit qualification
(except for any such qualification pertaining to, or disclosure of an exception
or qualification resulting from, the maturity (or impending maturity) of any
Indebtedness under this Agreement occurring within one year of the date of
delivery of the relevant audit opinion or any anticipated breach of the
Financial Covenant), and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Parent as at the dates indicated and its income and cash flows for the
periods indicated in conformity with GAAP and (B) a Narrative Report;

(c) Compliance Certificate; Unrestricted Subsidiaries. (i) Within 5 Business
Days after the delivery of financial statements pursuant to Section 5.01(a) or
5.01(b) with respect to any Fiscal Quarter or Fiscal Year, as applicable, a duly
executed and completed Compliance Certificate and (ii) within 5 Business Days
after the delivery of financial statements of the Parent pursuant to
Section 5.01(b), (A) a summary (which may be in footnote form) of the pro forma
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements and (B) a list identifying each subsidiary
of the Parent as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such financial statements or confirming that there is no
change in such information since the later of the Closing Date and the most
recent prior delivery of such information;

(d) Financial Plan. As soon as practicable and in any event no later than 90
days subsequent to the beginning of each Fiscal Year (beginning with the Fiscal
Year ending December 31, 2019), a consolidated plan and financial forecast for
such Fiscal Year, including forecasted consolidated statements of income of
Parent for each Fiscal Quarter of such Fiscal Year (it being understood that the
forecasted financial information is not to be viewed as facts and that actual
results during the period or periods covered by the Financial Plan may differ
from such forecasted financial information and that such differences may be
material).

(e) Notice of Default or Event of Default. Promptly upon any Responsible Officer
of the Parent obtaining knowledge of (i) any Default or Event of Default or
(ii) the occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the Parent has taken, is taking and proposes to take with respect
thereto;

 

134



--------------------------------------------------------------------------------

(f) Notice of Litigation. Promptly upon any Responsible Officer of the Parent
obtaining knowledge of (i) the institution of any Adverse Proceeding not
previously disclosed in writing by the Borrowers to the Administrative Agent or
(ii) any material development in any Adverse Proceeding that, in the case of
either clauses (i) or (ii), would reasonably be expected to have a Material
Adverse Effect, written notice thereof by the Parent together with such other
non-privileged information as may be reasonably available to the Loan Parties to
enable the Lenders to evaluate such matters;

(g) ERISA. Promptly upon any Responsible Officer of the Parent becoming aware of
the occurrence of any ERISA Event that would reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof;

(h) [Reserved];

(i) Information Regarding Collateral. Promptly (and, in any event, within 90
days of the relevant change or such later date as the Administrative Agent may
agree) written notice of any change (i) in any Loan Party’s legal name, (ii) in
any Loan Party’s type of organization, (iii) in any Loan Party’s jurisdiction of
organization or (iv) in any Loan Party’s organizational identification number,
in each case to the extent such information is necessary to enable the
Administrative Agent to perfect or maintain the perfection and priority of its
security interest in the Collateral of the relevant Loan Party;

(j) Certain Reports. Promptly upon their becoming publicly available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) all financial statements, material reports, material notices and
proxy statements sent or made available generally by the Parent to its security
holders acting in such capacity and (ii) all material regular and periodic
reports and all material registration statements and prospectuses, if any, filed
by the Parent or any of its Restricted Subsidiaries with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities (other than amendments to
any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8 or a similar form);
provided that no such delivery shall be required hereunder with respect to any
of the foregoing to the extent that such are publicly available via EDGAR; and

(k) Canadian Employee Benefit Plans. Promptly upon any Responsible Officer of
the Parent obtaining knowledge of: (1) a Canadian Pension Plan Termination
Event; (2) the failure to make a required contribution to or payment under any
Canadian Pension Plan when due; (3) the occurrence of any event which is
reasonably likely to result in a Canadian Loan Party incurring any liability,
fine or penalty with respect to any Canadian Employee Benefit Plan that could
reasonably be expected to result in a Material Adverse Effect; (4) the
establishment of any material new Canadian Employee Benefit Plans or (5) any
change to an existing Canadian Employee Benefit Plan that could reasonably be
expected to result in a Material Adverse Effect; in the notice to the
Administrative Agent of the foregoing, copies of all documentation relating
thereto as Administrative Agent shall reasonably request shall be provided; and

(l) Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time regarding the financial condition or business of the Parent and its
Restricted Subsidiaries or compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable anti-money laundering
laws; provided, however, that neither the Parent nor any Restricted Subsidiary
shall be required to disclose or

 

135



--------------------------------------------------------------------------------

provide any information (i) that constitutes non-financial trade secrets or
non-financial proprietary information of the Parent or any of its subsidiaries
or any of their respective customers and/or suppliers, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective
representatives) is prohibited by any applicable Requirement of Law, (iii) that
is subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) in respect of which the Parent or any Restricted Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into solely in contemplation of the requirements of
this Section 5.01(l)); provided, further, that in the event the Parent does not
provide any certificate, report or information requested pursuant to this
Section 5.01(l) in reliance on the preceding proviso, the Parent shall provide
notice to the Administrative Agent that such certificate, report or information
is being withheld and the Parent shall use commercially reasonable efforts to
describe, to the extent both feasible and permitted under applicable
Requirements of Law or confidentiality obligations, or without waiving such
privilege, as applicable, the applicable certificate, report or information.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (v) on which the Parent (or a representative thereof) (x)
posts such documents or (y) provides a link thereto at the website address
listed on Schedule 10.01 (as updated from time to time); provided that, other
than with respect to items required to be delivered pursuant to Section 5.01(j)
above, the Parent shall promptly notify (which notice may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
or a link thereto on such website and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
(vi) on which such documents are delivered by the Parent to the Administrative
Agent for posting on behalf of the Parent on IntraLinks, SyndTrak or another
relevant secure website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); (vii) on which such documents are faxed
to the Administrative Agent (or electronically mailed to an address provided by
the Administrative Agent); or (viii) in respect of the items required to be
delivered pursuant to Section 5.01(j) above in respect of information filed by
the Parent or any of its Restricted Subsidiaries with any securities exchange or
with the SEC or any analogous governmental or private regulatory authority with
jurisdiction over matters relating to securities (other than Form 10-Q Reports
and Form 10-K Reports), on which such items have been made available on the SEC
website or the website of the relevant analogous governmental or private
regulatory authority or securities exchange.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
the Parent (including with respect to delivery of a Narrative Report) by
furnishing Form 10-K or 10-Q, as applicable, filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs.

No financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall be required to include acquisition accounting adjustments relating to
any Permitted Acquisition or other Investment to the extent it is not
practicable to include any such adjustments in such financial statement.

Section 5.02. Existence. Except as otherwise permitted under Section 6.07 or as
a result of the consummation of a Permitted Reorganization, the Parent will, and
the Parent will cause each of its Restricted Subsidiaries to, at all times
preserve and keep in full force and effect their existence and all rights,
franchises, licenses and permits material to their business except, other than
with respect to the preservation of the existence of the Borrowers, to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; provided that neither the Parent nor any of the
Parent’s Restricted Subsidiaries shall be required to preserve any such
existence (other than with respect to the preservation of existence of the
Borrowers, except as otherwise permitted under Section 6.07 or as a result of
the consummation of a Permitted Reorganization), right, franchise, license or
permit if a Responsible

 

136



--------------------------------------------------------------------------------

Officer of such Person or such Person’s board of directors (or similar governing
body) determines that the preservation thereof is no longer desirable in the
conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to the Lenders.

Section 5.03. Payment of Taxes. The Parent will, and the Parent will cause each
of its Restricted Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income or businesses or
franchises before any penalty or fine accrues thereon; provided that no such Tax
need be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserves or other appropriate provisions, as are required in
conformity with GAAP, have been made therefor and (ii) in the case of a Tax
which has or may become a Lien against a material portion of the Collateral,
such contest proceedings conclusively operate to stay the sale of such portion
of the Collateral to satisfy such Tax or (b) failure to pay or discharge the
same would not reasonably be expected to result in a Material Adverse Effect.

Section 5.04. Maintenance of Properties. The Parent will, and the Parent will
cause each of its Restricted Subsidiaries to, maintain or cause to be maintained
in good repair, working order and condition, ordinary wear and tear and casualty
and condemnation excepted, all material tangible property reasonably necessary
to the normal conduct of business of the Parent and its Restricted Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof and use commercially reasonable
efforts to prosecute, renew and maintain in full force and effect all material
IP Rights, in each case, except as expressly permitted by this Agreement or
where the failure to maintain such tangible properties, make such repairs,
renewals or replacements or prosecute, renew and maintain such material IP
Rights would not reasonably be expected to have a Material Adverse Effect.

Section 5.05. Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrowers will maintain or
cause to be maintained, in each case, as determined by the Parent in good faith,
with financially sound and reputable insurers, such insurance coverage with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Parent and its Restricted Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons,
including, but only if required by applicable law or regulation, flood insurance
with respect to each Flood Hazard Property, in each case in compliance with
applicable Flood Insurance Laws. Each such policy of insurance shall (i) name
the Administrative Agent on behalf of the Secured Parties as a loss payee,
mortgagee and/or an additional insured, as applicable, thereunder as its
interests may appear and (ii) to the extent available from the relevant
insurance carrier, in the case of each casualty insurance policy (excluding any
business interruption insurance policy), contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as the loss payee thereunder and, to the extent available, provide for
at least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or 10 days’ prior written notice in
the case of the failure to pay any premiums thereunder); provided that the
Borrowers shall have 120 days after the Closing Date (or such later date as
agreed by the Administrative Agent) to comply with the requirements of the
foregoing clauses (i) and (ii) with respect to policies in effect on the Closing
Date.

Section 5.06. Inspections. The Parent will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties of the
Parent and any of its Restricted Subsidiaries at which the principal financial
records and executive officers of the applicable Person are located, to inspect,
copy and take extracts from its and their respective financial and accounting
records, and to discuss its and their respective affairs, finances

 

137



--------------------------------------------------------------------------------

and accounts with its and their Responsible Officers and independent public
accountants (subject to such accountants’ customary policies and procedures)
(provided that the Parent (or any of its subsidiaries) may, if it so chooses, be
present at or participate in any such discussion), all upon reasonable notice
and at reasonable times during normal business hours; provided that (x) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.06, (y) the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and (z) only one such time per calendar year shall be
at the expense of the Parent; provided, further, that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Parent at any
time during normal business hours and upon reasonable advance notice; provided,
further that notwithstanding anything to the contrary herein, neither the Parent
nor any Restricted Subsidiary shall be required to disclose, permit the
inspection, examination or making of copies of or taking abstracts from, or
discuss any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Parent and its subsidiaries and/or any of its customers and/or suppliers,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or any of their respective representatives or contractors) is prohibited by
applicable law, (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) in respect of which the Parent or any
Restricted Subsidiary owes confidentiality obligations to any third party
(provided such confidentiality obligations were not entered into solely in
contemplation of the requirements of this Section 5.06); provided, further, that
in the event any of the circumstances described in the preceding proviso exist,
the Parent shall provide notice to the Administrative Agent thereof and shall
use commercially reasonable efforts to describe, to the extent both feasible and
permitted under applicable Requirements of Law or confidentiality obligations,
or without waiving such privilege, as applicable, the applicable document,
information or other matter.

Section 5.07. Maintenance of Book and Records. The Parent will, and will cause
its Restricted Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving
the assets and business of the Parent and its Restricted Subsidiaries that are
full, true and correct in all material respects and permit the preparation of
consolidated financial statements in accordance with GAAP.

Section 5.08. Compliance with Laws. The Parent will comply, and will cause each
of its Restricted Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including ERISA and all Environmental Laws), except to the extent the failure
of the Parent or the relevant Restricted Subsidiary to comply would not
reasonably be expected to have a Material Adverse Effect; provided that the
requirements set forth in this Section 5.08, as they pertain to compliance by
any Foreign Subsidiary with Sanctions and anti-corruption Laws are subject to
and limited by any Requirement of Law applicable to such Foreign Subsidiary in
its relevant local jurisdiction.

Section 5.09. Hazardous Materials Activity.

(a) The Parent will deliver to the Administrative Agent:

(i) reasonably promptly following Parent becoming aware of the occurrence
thereof, written notice describing in reasonable detail (A) any Release required
to be reported by the Parent or any of its Restricted Subsidiaries to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Law, (B) any remedial action taken by or on behalf of the Parent
or any of its Restricted Subsidiaries in response to any Hazardous Materials
Activity or Environmental Claim, or (C) any pending or threatened Environmental
Claim, that in the case of each of clauses (A), (B) and (C) above, would
reasonably be expected to have a Material Adverse Effect; and

 

138



--------------------------------------------------------------------------------

(ii) reasonably promptly following the sending or receipt thereof by the Parent
or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to any Release required to be reported by the Parent
or any of its Restricted Subsidiaries to any federal, state or local
governmental or regulatory agency or any Release required to be remediated
pursuant to any Environmental Law, that in each case would reasonably be
expected to have a Material Adverse Effect.

(b) The Parent shall reasonably promptly take, and shall cause each of its
Restricted Subsidiaries reasonably promptly to take, any and all actions
reasonably necessary to (i) cure any violation of Environmental Law by the
Parent or any of its Restricted Subsidiaries, and, to the extent required by
Environmental Law, address with appropriate corrective or remedial action any
Release or threatened Release of any Hazardous Material at or from any Facility,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against the Parent or any of its Restricted Subsidiaries and
discharge any obligations it may have to any Person thereunder, where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; provided that it shall not be deemed to be a violation
of this Section 5.09 if the Parent or its Restricted Subsidiaries are in good
faith contesting such violation, liability for such Release or threatened
Release or such Environmental Claim in accordance with applicable Environmental
Law.

Section 5.10. Designation of Subsidiaries. The Parent may at any time after the
Closing Date designate (or re-designate) any subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that as of the date of designation (or re-designation) of any subsidiary as an
Unrestricted Subsidiary (a) no Event of Default shall have occurred and be
continuing, (b) the Parent shall be compliant, on a Pro Forma Basis, with the
Financial Covenant or (c) no Unrestricted Subsidiary shall own any Capital Stock
in any Restricted Subsidiary of the Parent (unless such Restricted Subsidiary is
also designated as an Unrestricted Subsidiary simultaneously with the
aforementioned designation in accordance with the terms of this Section 5.10) or
hold any Indebtedness of or any Lien on any property of the Parent or its
Restricted Subsidiaries (unless the Parent or such Restricted Subsidiary is
permitted hereunder to incur such Indebtedness or grant such Lien in favor of
such Unrestricted Subsidiary). The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Parent therein at
the date of designation in an amount equal to the portion of the fair market
value of the net assets of such subsidiary attributable to the Parent’s equity
interest therein as estimated by the Parent in good faith (and such designation
shall only be permitted to the extent such Investment is permitted under
Section 6.06). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence or making, as applicable, at the time
of designation of any then-existing Investment, Indebtedness or Lien of such
subsidiary, as applicable; provided that upon a re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Parent shall be deemed
to continue to have an Investment in the resulting Restricted Subsidiary in an
amount (if positive) equal to (a) the Parent’s “Investment” in such Restricted
Subsidiary at the time of such re-designation less (b) the portion of the fair
market value of the net assets of such Restricted Subsidiary attributable to the
Parent’s equity therein at the time of such re-designation. As of the Closing
Date, the subsidiaries listed on Schedule 5.10 hereto have been designated as
Unrestricted Subsidiaries.

Section 5.11. Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans on and after the Closing Date, to finance the working capital
needs and other general corporate purposes of the Borrowers and their
subsidiaries (including to consummate the Refinancing and for capital
expenditures, acquisitions, working capital and/or purchase price adjustments,
the payment of transaction

 

139



--------------------------------------------------------------------------------

fees and expenses, other Investments, Restricted Payments, Restricted Debt
Payments and any other purpose not prohibited by the terms of the Loan
Documents). The Borrowers shall use the proceeds of the Swingline Loans made
after the Closing Date to finance the working capital needs and other general
corporate purposes of the Borrowers and its subsidiaries and any other purpose
not prohibited by the terms of the Loan Documents. VPI shall use the proceeds of
the Initial Term Loans (i) to effect all or a portion of the Refinancing,
(ii) to finance all or a portion of the Transactions (including the payment of
Transaction Costs) and (iii) for general corporate purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would entail a violation of Regulation U. The applicable Borrower
shall use the proceeds of the Incremental Term Loans for working capital,
capital expenditures and other general corporate purposes of the Parent and its
subsidiaries (including for Restricted Payments, Investments, Permitted
Acquisitions and any other purpose not prohibited by the terms of the Loan
Documents).

Section 5.12. Covenant to Guarantee Loan Document Obligations and Give Security.
Subject in all respects to the Agreed Security Principles:

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary (subject to Section 6.06(hh)) that is not an Excluded
Subsidiary, (ii) the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary that is not an Excluded Subsidiary or (iii) any Restricted Subsidiary
(including any Immaterial Subsidiary) ceasing to be an Excluded Subsidiary,
(x) if the event giving rise to the obligation under this Section 5.12(a) occurs
during the first three Fiscal Quarters of any Fiscal Year, on or before the
later of (I) 60 days following the relevant formation, acquisition, designation
or cessation and (II) the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) for the Fiscal Quarter in which such
formation, acquisition, designation or cessation occurred or (y) if the event
giving rise to the obligation under this Section 5.12(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is 90 days
after the end of such Fiscal Quarter (or, in the cases of clauses (x) and (y),
such longer period as the Administrative Agent may reasonably agree), the Parent
shall (A) cause such Restricted Subsidiary (other than any Excluded Subsidiary)
to comply with the requirements set forth in clause (a) of the definition of
“Collateral and Guarantee Requirement” and (B) upon the reasonable request of
the Administrative Agent, cause the relevant Restricted Subsidiary (other than
any Excluded Subsidiary) to deliver to the Administrative Agent a signed copy of
a customary opinion of counsel for such Restricted Subsidiary, addressed to the
Administrative Agent and the other relevant Secured Parties.

(b) Within 120 days (or such longer period as the Administrative Agent may
reasonably agree) after the acquisition by any Loan Party of any Material Real
Estate Asset other than any Excluded Asset, the Parent shall cause such Loan
Party to comply with the requirements set forth in clause (b) of the definition
of “Collateral and Guarantee Requirement”; it being understood and agreed that,
with respect to any Material Real Estate Asset (other than any Excluded Asset)
owned by any Restricted Subsidiary at the time such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a) above, such Material Real
Estate Asset shall be deemed to have been acquired by such Restricted Subsidiary
on the first day of the time period within which such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a).

(c) Upon the formation or acquisition by any Loan Party of any new directly-held
Restricted Subsidiary after the Closing Date (other than any Restricted
Subsidiary that is an Immaterial Subsidiary or to the extent the Capital Stock
of such Restricted Subsidiary constitutes Excluded Securities), subject to the
Agreed Security Principles, (x) if the event giving rise to the obligation under
this Section 5.12(c) occurs during the first three Fiscal Quarters of any Fiscal
Year, on or before the later of (I) 60 days following the relevant formation or
acquisition and (II) the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) for the Fiscal Quarter in which such
formation or

 

140



--------------------------------------------------------------------------------

acquisition occurred or (y) if the event giving rise to the obligation under
this Section 5.12(c) occurs during the fourth Fiscal Quarter of any Fiscal Year,
on or before the date that is 90 days after the end of such Fiscal Quarter (or,
in the cases of clauses (x) and (y), such longer period as the Administrative
Agent may reasonably agree), the Parent shall (A) cause such Loan Party to
execute and deliver to the Administrative Agent such Collateral Documents as the
Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected First
Priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by any such Loan Party (provided that in no event shall
more than 65% of the issued and outstanding voting Capital Stock of any
Specified Foreign Subsidiary or Disregarded U.S. Subsidiary be required to be so
pledged) and (B) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
as the case may be, and take such other action as may be reasonably necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein.

Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time (including after the
expiration of any relevant period, which apply retroactively) for the creation
and perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guarantee by any Restricted Subsidiary, and each
Lender hereby consents to any such extension of time, (ii) any Lien required to
be granted from time to time pursuant to the definition of “Collateral and
Guarantee Requirement” shall be subject to the exceptions and limitations set
forth in the Collateral Documents and the Agreed Security Principles,
(iii) perfection by control shall not be required with respect to assets
requiring perfection through control agreements or other control arrangements,
including deposit accounts, securities accounts and commodities accounts (other
than control of pledged Capital Stock and/or Material Debt Instruments, in each
case, that constitute Collateral) and no blocked account agreement, account
control agreement or similar agreement shall be required, in each case unless
otherwise required pursuant to the applicable Collateral Documents (subject to
the Agreed Security Principles to the extent applicable), (iv) no Loan Party
shall be required to seek any landlord waiver, bailee letter, estoppel,
warehouseman waiver or other collateral access or similar letter or agreement,
(v) no Loan Party will be required to (1) take any action or grant or perfect
any security interest in any asset located outside of its jurisdiction of
organization (other than with respect to Capital Stock or intellectual property
filings in the United States or Canada), (2) execute any guarantee, security
agreement, pledge agreement, mortgage, deed or charge or governed under laws
other than the laws of its jurisdiction of organization (other than with respect
to Capital Stock or intellectual property filings in the United States or
Canada) or (3) make any foreign or multinational intellectual property filing,
conduct any foreign or multinational intellectual property search or prepare any
foreign or multinational schedule with respect to any assets of any Loan Party
(in each case outside of its jurisdiction of organization, other than with
respect to intellectual property filings in Canada or the United States) or
enter into any source code escrow arrangement or register any intellectual
property, (vi) in no event will the Collateral include any Excluded Assets
(unless the relevant Loan Party shall agree in its discretion to pledge such
asset in favor of the Secured Parties), (vii) no action shall be required to
perfect any Lien with respect to (viii) any vehicle or other asset subject to a
certificate of title, or any retention of title, extended retention of title
rights, or similar rights and/or (y) Letter-of-Credit Rights, in each case to
the extent that a security interest therein cannot be perfected by filing a
financing statement under the UCC or PPSA (or similar filings in foreign
jurisdictions) without the requirement to list any VIN, serial or other number
and (ix) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the
cost, burden, difficulty or consequence (including any effect on the ability of
the relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting such Lien (including any
mortgage, stamp, intangibles or other tax or expenses relating to such Lien)
outweighs the benefit to the Lenders of the security afforded thereby as
determined in good faith by the Parent and the Administrative Agent.

 

141



--------------------------------------------------------------------------------

Additionally, (i) no action shall be required to create or perfect a Lien in any
asset in respect of which the creation or perfection of a security interest
therein would (1) be prohibited by enforceable anti-assignment provisions set
forth in any contract directly relating to such asset (at the time of
acquisition thereof and not incurred in contemplation thereof (except if
contemplated in connection with any licensing arrangement permitted hereunder))
that is permitted or otherwise not prohibited by the terms of this Agreement,
(2) violate the terms of any contract directly relating to such asset (at the
time of acquisition thereof and not incurred in contemplation thereof (except if
contemplated in connection with any licensing arrangement permitted hereunder))
that is permitted or otherwise not prohibited by the terms of this Agreement, in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law or (3) trigger termination of any contract
directly relating to such asset (at the time of acquisition thereof and not
incurred in contemplation thereof (except if contemplated in connection with any
licensing arrangement permitted hereunder)) that is permitted or otherwise not
prohibited by the terms of this Agreement pursuant to any “change of control” or
similar provision (in each case after giving effect to any applicable
anti-assignment provisions of the UCC, the PPSA or other applicable law), it
being understood that the Collateral shall include any proceeds and/or
receivables arising out of any contract described in this clause (other than
Excluded Assets) to the extent the assignment of such proceeds or receivables is
expressly deemed effective under the UCC, the PPSA or other applicable
Requirements of Law notwithstanding the relevant prohibition, violation or
termination right, (ii) no Loan Party shall be required to create or perfect a
security interest in any asset to the extent the creation or perfection of a
security interest in such asset would (A) be prohibited under any applicable
Requirement of Law, after giving effect to any applicable anti-assignment
provision of the UCC or other applicable law and other than proceeds thereof to
the extent that the assignment of such proceeds is effective under the UCC, the
PPSA or other applicable Requirements of Law notwithstanding such Requirement of
Law, (B) require any governmental consent, approval, license or authorization
(unless such consent, approval, license or authorization has been obtained),
after giving effect to any applicable anti-assignment provision of the UCC, the
PPSA or other applicable law and other than proceeds thereof to the extent that
the assignment of such proceeds is effective under the UCC, the PPSA or other
applicable Requirements of Law notwithstanding such consent or restriction
and/or (C) result in material adverse tax consequences or adverse regulatory
consequences to any Loan Party or any of its subsidiaries or the Borrowers as
determined by the Parent in good faith following consultation with the
Administrative Agent, provided that this clause (C) shall not apply to any asset
or property that is owned by the Parent or any of its Subsidiaries on the
Closing Date and that is not an Excluded Asset on the Closing Date (determined
without regard to this clause (C) and the clause (12) of the Excluded Assets),
(iii) any joinder or supplement to any Loan Guarantee, any Collateral Document
and/or any other Loan Document executed by any Restricted Subsidiary that is
required to become a Loan Party pursuant to Section 5.12(a) above may, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), include such schedules (or updates to schedules) as may be necessary
to qualify any representation or warranty set forth in any Loan Document to the
extent necessary to ensure that such representation or warranty is true and
correct to the extent required thereby or by the terms of any other Loan
Document and (iv) (A) no Loan Party will be required to take any action required
under the Federal Assignment of Claims Act or any similar law and (B) no Secured
Party will be permitted to exercise any right of setoff in respect of any
account maintained solely for the purpose of receiving and holding government
receivables.

Section 5.13. Maintenance of Ratings. TheParent shall use commercially
reasonable efforts to maintain public corporate credit facility ratings in
respect of the Credit Facilities and public corporate family ratings in respect
of the Parent from S&P and Moody’s; provided that in no event shall the Parent
be required to maintain any specific rating with any such agency.

 

142



--------------------------------------------------------------------------------

Section 5.14. [Reserved].

Section 5.15. Further Assurances. Promptly upon the reasonable request of the
Administrative Agent and subject to the limitations described in Section 5.12
(but only to the extent required pursuant to the Collateral and Guarantee
Requirement, and in all cases subject to the Agreed Security Principles):

(a) the Borrowers will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, fixture filings,
Mortgages and/or amendments thereto and other documents), that may be required
under any applicable law and which the Administrative Agent may reasonably
request to ensure the perfection and priority of the Liens created or intended
to be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.

(b) the Borrowers will, and will cause each other Loan Party to, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to ensure the creation and
perfection of the Liens created under the Collateral Documents.

Section 5.16. Conduct of Business. The Parent and its Restricted Subsidiaries
shall engage only in those material lines of business that consist of (a) the
businesses engaged (or proposed to be engaged) in by the Parent or any
Restricted Subsidiary on the Closing Date, reasonably related, similar,
incidental, complementary, ancillary, corollary, synergistic or related
businesses, and/or a reasonable extension, development or expansion of such
businesses and (b) such other lines of business to which the Administrative
Agent may consent.

Section 5.17. Post-Closing Actions. The Borrowers shall take the actions set
forth on Schedule 5.17 within the applicable time periods specified thereon (or
by such later time as the Administrative Agent may reasonably agree). It is
understood and agreed that this Section, and the actions required to be taken
pursuant hereto, shall supersede and replace the requirements of Section 7 of
that certain Amendment No. 17 to the Existing Credit Agreement dated as of
April 19, 2018. Each Secured Party authorizes the Administrative Agent to enter
into amendments to (or, if necessary, replacements of) the Collateral Documents
(as defined in the Existing Credit Agreement) in effect immediately prior to the
Closing Date, to make amendments of the kind contemplated by clause (b) of
Schedule 5.17.

Section 5.18. Annual Lender Call. Upon the request of the Administrative Agent
following each delivery of financial statements pursuant to Section 5.01(b)
(commencing with respect to the financial statements delivered for the Fiscal
Year ending on December 31, 2018), the Parent shall participate in a conference
call with Lenders arranged by the Administrative Agent to provide discussion and
analysis with respect to the financial condition and results of operations of
the Parent and its Restricted Subsidiaries at a time at which the Parent and the
Administrative Agent mutually agree (it being agreed that the Parent’s quarterly
and annual “earnings” calls are deemed to satisfy this requirement).

Section 5.19. Canadian Employee Benefit Plan. Each Canadian Loan Party shall:

(a) with respect to each Canadian Pension Plan, pay all contributions, premiums
and payments when due in accordance with its terms and applicable law; and

 

143



--------------------------------------------------------------------------------

(b) promptly deliver to the Administrative Agent copies of: (A) annual
information returns, actuarial valuations and any other reports which have been
filed with a Governmental Authority with respect to each Canadian Pension Plan;
and (B) any direction, order, notice, ruling, or opinion that a Canadian Loan
Party may receive from a Governmental Authority with respect to any Canadian
Employee Benefit Plan.

ARTICLE 6

NEGATIVE COVENANTS

From the Closing Date and until the Termination Date has occurred, the Parent
and each other Loan Party covenant and agree with the Lenders that:

Section 6.01. Indebtedness. The Parent and each other Loan Party shall not, nor
shall it permit any Restricted Subsidiary to, directly or indirectly, create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

(a) the Obligations (including any Additional Term Loans and any Additional
Revolving Loans);

(b) Indebtedness of any Borrower or any Restricted Subsidiary to any Borrower or
any other Restricted Subsidiary; provided that all such Indebtedness of any Loan
Party to any Restricted Subsidiary that is not a Loan Party must be expressly
subordinated to the Loan Document Obligations of such Loan Party pursuant to the
Intercompany Note (which, with respect to such Indebtedness in existence on the
Closing Date or incurred within 120 days thereafter, may be delivered within 120
days of the Closing Date) or on other terms that are reasonably acceptable to
the Administrative Agent;

(c) Indebtedness of any Joint Venture or Indebtedness of any Borrower or any
Restricted Subsidiary incurred on behalf of any Joint Venture or any guarantees
by any Borrower or any Restricted Subsidiary of Indebtedness of any Joint
Venture in an aggregate outstanding principal amount for all such Indebtedness
not to exceed at any time the greater of $350,000,000 and 10% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out or similar obligations), or payment obligations in respect of any
non-compete, consulting or similar arrangements, in each case incurred in
connection with any Disposition permitted hereunder, any acquisition or other
Investment permitted hereunder or consummated prior to the Closing Date or any
other purchase of assets or Capital Stock, and Indebtedness arising from
guaranties, letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments securing the performance of any Borrower or any such
Restricted Subsidiary pursuant to any such agreement;

(e) Indebtedness of any Borrower and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations (including health, safety and environmental
obligations), bids, leases, governmental contracts, trade contracts, surety,
indemnity, stay, customs, judgment, appeal, performance, completion and/or
return of money bonds or guaranties or other similar obligations incurred in the
ordinary course of business (which shall be deemed to include any judgments,
awards, attachments and/or decrees and notices of lis pendens and associated
rights relating to litigation being contested in good faith and not constituting
an Event of Default under Section 8.01(h)) and (ii) in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;

 

144



--------------------------------------------------------------------------------

(f) Indebtedness in respect of Permitted Treasury Arrangements and all other
netting services, overdraft protections, treasury, depository, pooling and other
cash management arrangements, including, in all cases, in connection with
deposit accounts;

(g) (i) Guarantees by the any Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers, franchisees, licensees, sublicensees and
cross-licensees in the ordinary course of business, (ii) Indebtedness (A)
incurred in the ordinary course of business in respect of obligations of any
Borrower and/or any Restricted Subsidiary to pay the deferred purchase price of
property or services or progress payments in connection with such property and
services or (B) consisting of obligations under deferred purchase price or other
similar arrangements incurred in connection with Permitted Acquisitions or any
other Investment expressly permitted hereunder and (iii) Indebtedness in respect
of letters of credit, bankers’ acceptances, bank guaranties or similar
instruments supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

(h) Guarantees (including any co-issuance) by any Borrower and/or any Restricted
Subsidiary of Indebtedness or other obligations of any Borrower, and/or any
Restricted Subsidiary with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01 or other obligations not prohibited by
this Agreement; provided that in the case of any such Guarantee by any Loan
Party of the obligations of any non-Loan Party, the related Investment is
permitted under Section 6.06;

(i) Indebtedness of any Borrower and/or any Restricted Subsidiary existing, or
pursuant to commitments existing (or anticipated), on the Closing Date and, with
respect to any such item of Indebtedness in an aggregate committed or principal
amount in excess of $5,000,000, described on Schedule 6.01;

(j) Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate outstanding principal amount of such Indebtedness shall not
exceed the greater of $600,000,000 and 17.5% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period;

(k) Indebtedness of any Borrower and/or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license or similar agreements entered
into in the ordinary course of business;

(l) Indebtedness of any Borrower and/or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

(m) Indebtedness of any Borrower and/or any Restricted Subsidiary with respect
to Capital Leases and purchase money Indebtedness (including mortgage financing,
industrial revenue bond, industrial development bond or similar financings) or
Indebtedness to finance the construction, purchase, repair, replacement or
improvement of any fixed or capital asset, in an aggregate outstanding principal
amount not to exceed the greater of $375,000,000 and 10.7% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

(n) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition or other Investment
permitted hereunder after the Closing Date; provided that (i) such Indebtedness
(A) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (B) was not created or incurred
in anticipation thereof and (ii) either (A) the Parent is in compliance with the
applicable ratio set forth in

 

145



--------------------------------------------------------------------------------

clause (e) of the definition of Incremental Cap based on whether such
Indebtedness is secured by a Lien or a junior Lien on the Collateral or is
unsecured or secured by Liens on assets not constituting Collateral (and for
such purpose, such Indebtedness shall be deemed to have been incurred to finance
an acquisition or other Investment permitted hereunder), calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period or (B) the
aggregate outstanding principal amount of such Indebtedness does not exceed the
greater of $200,000,000 and 5.7% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period;

(o) [Reserved];

(p) the Parent and its Restricted Subsidiaries may become and remain liable for
any Indebtedness extending, refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (c), (i), (j), (m), (n), (r), (u), (v), (y), (z)
and (ll) of this Section 6.01 (in any case, including any extending,
refinancing, refunding or replacing Indebtedness incurred in respect thereof,
“Refinancing Indebtedness”) and any subsequent Refinancing Indebtedness in
respect thereof; provided that (i) the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of the Indebtedness being
extended, refinanced, refunded or replaced, except by (A) an amount equal to
unpaid accrued interest, penalties and premiums (including tender premiums)
thereon plus underwriting discounts and other customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with the relevant extension, refinancing,
refunding or replacement and (B) additional amounts permitted to be incurred
pursuant to this Section 6.01 (provided that (1) any additional Indebtedness
referred to in this clause (B) satisfies the other applicable requirements of
this Section 6.01(p) (with additional amounts incurred in reliance on this
clause (B) constituting a utilization of the relevant basket or exception
pursuant to which such additional amount is permitted) and (2) if such
additional Indebtedness is secured, the Liens securing such Indebtedness
satisfies the applicable requirements of Section 6.02), (ii) in the case of
Refinancing Indebtedness with respect to clauses (a) and (z) (subject to the
Permitted Earlier Maturity Indebtedness Exception and other than customary
bridge loans with a maturity date of not longer than one year; provided that any
loans, notes, securities or other Indebtedness which are exchanged for or
otherwise replace such bridge loans shall be subject to the requirements of this
clause (ii)), such Refinancing Indebtedness has (A) a final maturity on or later
than (and, in the case of revolving Indebtedness, does not require mandatory
commitment reductions, if any, prior to) the earlier of (x) the Latest Term Loan
Maturity Date at the time of the incurrence of such Refinancing Indebtedness and
(y) the final maturity of the Indebtedness being extended, refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than (x) the Weighted
Average Life to Maturity of the Indebtedness being extended, refinanced,
refunded or replaced or (y) the Weighted Average Life to Maturity of the
outstanding Term Loans at the time of the incurrence of such Refinancing
Indebtedness, (iii) the terms thereof (excluding pricing, fees, premiums, rate
floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and, with respect to Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) above and clause (z) below,
security) are not, taken as a whole (as determined by the Parent in good faith),
more favorable to the lenders providing such Indebtedness than those applicable
to the Indebtedness being extended, refinanced, refunded or replaced (other than
any covenants or any other terms or provisions (X) applicable only to periods
after the maturity date of the Indebtedness being extended, refinanced, refunded
or replaced at the time of the incurrence of such Refinancing Indebtedness,
(Y) that are then-current market terms (as determined by the Parent in good
faith at the time of incurrence or issuance (or the obtaining of a commitment
with respect thereto)) for the applicable type of Indebtedness or (Z) solely in
the case of Refinancing Indebtedness in respect of Indebtedness incurred in
reliance on clauses (a) and/or (z) of this Section 6.01, terms or other
provisions which are conformed (or added) to the Loan Documents for the benefit
of the Lenders or, as applicable, the Administrative Agent, pursuant to an
amendment to this Agreement effectuated in reliance on Section 10.02(d)(ii)),
(iv) the incurrence thereof

 

146



--------------------------------------------------------------------------------

shall be without duplication of any amounts outstanding in reliance on the
relevant clause of this Section 6.01 pursuant to which the Indebtedness being
extended, refinanced, refunded or replaced was incurred (i.e., the incurrence of
such Refinancing Indebtedness shall not create availability under such relevant
clause), (v) except in the case of Refinancing Indebtedness incurred in respect
of Indebtedness permitted under clause (a) of this Section 6.01, (A) such
Indebtedness, if secured, is secured only by Permitted Liens at the time of such
extension, refinancing, refunding or replacement (it being understood that
secured Indebtedness may be refinanced with unsecured Indebtedness), (B) such
Indebtedness is incurred by the obligor or obligors in respect of the
Indebtedness being extended, refinanced, refunded or replaced, except to the
extent otherwise permitted pursuant to Section 6.01 and (C) if the Indebtedness
being extended, refinanced, refunded or replaced was contractually subordinated
to the Loan Document Obligations in right of payment (or the Liens securing such
Indebtedness were contractually subordinated to the Liens on the Collateral
securing the Obligations), such Indebtedness is contractually subordinated to
the Loan Document Obligations in right of payment (or the Liens securing such
Indebtedness are subordinated to the Liens on the relevant Collateral securing
the Obligations) either (x) on terms not materially less favorable, taken as a
whole, to the Lenders than those applicable to the Indebtedness (or Liens, as
applicable) being extended, refinanced, refunded or replaced, taken as a whole
(as determined by the Parent in good faith) or (y) pursuant to an Acceptable
Intercreditor Agreement, (vi) except in the case of Refinancing Indebtedness
with respect to clause (a) of this Section 6.01, as of the date of the
incurrence of such Indebtedness and after giving effect thereto, there shall
exist no Specified Event of Default and (vii) in the case of Refinancing
Indebtedness incurred in respect of Indebtedness permitted under clause (a) of
this Section 6.01, (A) such Refinancing Indebtedness is pari passu or junior in
right of payment and secured by the Collateral on a pari passu or junior basis
with respect to the remaining Loan Document Obligations hereunder, or is
unsecured; provided that any such Refinancing Indebtedness that is pari passu or
junior with respect to the Collateral shall be subject to an Acceptable
Intercreditor Agreement, (B) if such Refinancing Indebtedness is secured, it is
not secured by any assets other than the Collateral, (C) if such Refinancing
Indebtedness is guaranteed, it shall not be guaranteed by any Person other than
a Loan Party and (D) such Refinancing Indebtedness shall be incurred under (and
pursuant to) documentation other than this Agreement;

(q) endorsement of instruments or other payment items for collection or deposit
in the ordinary course of business;

(r) Indebtedness in respect of any Additional Letter of Credit Facility in an
aggregate principal or face amount at any time outstanding not to exceed the
greater of $150,000,000 and 4.3% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period;

(s) Indebtedness of any Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;

(t) [reserved];

(u) Indebtedness of any Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount at any time outstanding not to exceed the
greater of $1,000,000,000 and 28.5% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period;

(v) Indebtedness of any Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of any
capital contributions or other proceeds received by any Borrower or any
Restricted Subsidiary (i) from the issuance or sale of its Qualified Capital
Stock or (ii) in the form of any cash contribution, plus the fair market value,
as determined by the Parent in good faith, of Cash Equivalents, marketable
securities or other property received by any Borrower or any Restricted
Subsidiary from the issuance and sale of its Qualified Capital

 

147



--------------------------------------------------------------------------------

Stock or a contribution to the Qualified Capital Stock of the Parent or any
Restricted Subsidiary (including through consolidation, amalgamation or merger),
in each case after the Closing Date, and in each case other than (A) any
proceeds received from the sale of Capital Stock to, or contributions from, the
Parent or any of its Restricted Subsidiaries, (B) to the extent the relevant
proceeds have otherwise been applied to make Investments, Restricted Payments or
Restricted Debt Payments hereunder and (C) any Available Excluded Contribution
Amount;

(w) [reserved];

(x) [reserved];

(y) Indebtedness of any Borrower and/or any Restricted Subsidiary incurred in
connection with Sale and Lease-Back Transactions permitted pursuant to
Section 6.08;

(z) Incremental Equivalent Debt; provided that no Specified Event of Default
shall exist immediately prior to or after giving effect to such Incremental
Equivalent Debt (except in connection with any acquisition or other Investment
or irrevocable repayment or redemption of Indebtedness, where no such Specified
Event of Default shall exist at the time as elected by the Parent pursuant to
Section 1.04(e)); provided, further, that the aggregate principal amount of
Incremental Equivalent Debt outstanding in respect of any Restricted
Subsidiaries that are not Loan Parties shall not exceed the greater of
$750,000,000 and 21.5% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by any Borrower and/or any Restricted Subsidiary
in respect of workers’ compensation claims (or other Indebtedness in respect of
reimbursement type obligations regarding workers’ compensation claims),
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

(bb) Indebtedness of any Borrower and/or any Restricted Subsidiary representing
(i) deferred compensation to Permitted Payees in the ordinary course of business
and (ii) deferred compensation or other similar arrangements in connection with
any Permitted Acquisition or any other Investment permitted hereby;

(cc) Indebtedness of any Borrower and/or any Restricted Subsidiary in respect of
any letter of credit or bank guarantee issued in favor of any issuing bank or
swingline lender to support any defaulting lender’s participation in letters of
credit issued, or swingline loans made, hereunder;

(dd) Indebtedness of any Borrower or any Restricted Subsidiary supported by any
letter of credit issued hereunder or under any Additional Letter of Credit
Facility or any other letters of credit or bank guarantees permitted hereunder;

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by any Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 8.01(i) or Section 8.01(m);

(ff) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of any Borrower and/or any Restricted Subsidiary
hereunder;

 

148



--------------------------------------------------------------------------------

(gg) [reserved];

(hh) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(ii) [reserved];

(jj) [reserved];

(kk) (i) Indebtedness in connection with bankers’ acceptances, discounted bills
of exchange or the discounting or factoring of receivables for credit management
purposes, in each case incurred or undertaken in the ordinary course of business
on arm’s-length commercial terms and (ii) the incurrence of Indebtedness
attributable to the exercise of appraisal rights or the settlement of any claims
or actions (whether actual, contingent or potential) with respect to any
acquisition (by merger, consolidation or amalgamation or otherwise) in
accordance with the terms hereof; and

(ll) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any subsidiary of any
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States.

Section 6.02. Liens. The Parent and each other Loan Party shall not, nor shall
it permit any Restricted Subsidiary to, create, incur, assume or permit or
suffer to exist any Lien on or with respect to any property of any kind owned by
it, whether now owned or hereafter acquired, or any income or profits therefrom,
except:

(a) Liens created pursuant to the Loan Documents securing the Obligations
(including Cash collateralization of Letters of Credit as set forth in
Section 2.05);

(b) Liens for Taxes or other governmental charges which are not overdue for a
period of more than 60 days or, if more than 60 days overdue (i) are being
contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect;

(c) statutory or common law Liens (and rights of set-off) of landlords, sub
landlords, construction contractors, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by applicable
Requirements of Law, in each case incurred in the ordinary course of business
(i) for amounts not yet overdue by more than 60 days, (ii) for amounts that are
overdue by more than 60 days (A) that are being contested in good faith by
appropriate proceedings, so long as any reserves or other appropriate provisions
required by GAAP have been made for any such contested amounts or (B) with
respect to which no filing or other action has been taken to enforce such Lien
or (iii) with respect to which the failure to make payment would not reasonably
be expected to have a Material Adverse Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, health, disability or employee
benefits and other types of social security laws and regulations, (ii) in the
ordinary course of business to secure the performance of tenders, statutory
obligations, warranties, surety, stay, customs and appeal bonds, bids, leases,
government

 

149



--------------------------------------------------------------------------------

contracts, trade contracts (including customer contracts), indemnitees,
performance, completion and return-of-money bonds and other similar obligations
(including (x) those to secure health, safety and environmental obligations and
(y) letters of credit and bank guarantees required or requested by any
Governmental Authority in connection with any contract or Requirement of Law)
(exclusive of obligations for the payment of borrowed money), (iii) pursuant to
pledges and deposits of Cash or Cash Equivalents in the ordinary course of
business securing (x) any liability for reimbursement (including in respect of
deductibles, self-insurance retention amounts and premiums and adjustments
related thereto) or indemnification (including obligations in respect of letters
of credit, bank guarantees or similar documents or instruments for the benefit
of) obligations of insurance brokers or carriers providing property, casualty,
liability or other insurance or self-insurance to the Parent and its
subsidiaries (including deductibles, self-insurance, co-payment, co-insurance
and retentions) or (y) leases or licenses of property otherwise permitted by
this Agreement and (iv) to secure obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments posted
with respect to the items described in clauses (i) through (iii) above;

(e) Liens consisting of easements, covenants, conditions, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, rights-of-way, rights, waivers, reservations, restrictions,
encroachments, servitudes for railways, sewers, drains, gas and oil and other
pipelines, gas and water mains, electric light and power and telecommunication,
telephone or telegraph or cable television conduits, poles, wires and cables and
other similar protrusions or encumbrances, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and other minor defects or irregularities in title, in each
case (x) which do not, in the aggregate, materially interfere with the ordinary
conduct of the business of the Parent and/or its Restricted Subsidiaries, taken
as a whole, or materially interfere with the use of the affected property for
its intended purpose or (y) where the failure to have such title would not
reasonably be expected to have a Material Adverse Effect;

(f) Liens consisting of any (i) interest or title of a lessor, sub-lessor,
licensor or sub-licensor under any lease, license or similar arrangement of real
estate or other property (including intellectual property) permitted hereunder,
(ii) landlord lien arising by law or permitted by the terms of any lease,
sub-lease, license, sub-license or similar arrangement, (iii) restriction or
encumbrance to which the interest or title of such lessor, sub-lessor, licensor
or sub-licensor may be subject, (iv) subordination of the interest of the
lessee, sub-lessee, licensee or sub-licensee under such lease, sub-lease,
license, sub-license or similar arrangement to any restriction or encumbrance
referred to in the preceding clause (iii) or (v) deposit of cash with the owner
or lessor of premises leased and operated by any Borrower or any Restricted
Subsidiary in the ordinary course of business to secure the performance of
obligations under the terms of the lease for such premises;

(g) Liens (i) solely on any Cash (or Cash Equivalent) earnest money deposits
(including as part of any escrow arrangement) made by the Parent and/or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder (or to secure
letters of credit, bank guarantees or similar instruments posted in respect
thereof), (ii) on advances of Cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to
Section 6.06(b), (c), (e), (f), (n), (q), (r), (x), (y) or (kk) to be applied
against the purchase price for such Investment or (iii) consisting of (A) an
agreement to Dispose of any property in a Disposition permitted under
Section 6.07 and/or (B) the pledge of Cash or Cash Equivalents as part of an
escrow or similar arrangement required in any Disposition permitted under
Section 6.07;

 

150



--------------------------------------------------------------------------------

(h) precautionary or purported Liens evidenced by the filing of UCC financing
statements, PPSA financing statements, applications for registration at the
applicable Quebec Register or similar financing statements under applicable
Requirements of Law relating solely to (i) operating leases or consignment or
bailee arrangements entered into in the ordinary course of business and/or
(ii) the sale of accounts receivable in the ordinary course of business for
which a UCC financing statement, PPSA financing statement, hypothec registration
form at the applicable Quebec Register or similar financing statement under
applicable Requirements of Law is required;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar Requirement of Law
or right reserved to or vested in any Governmental Authority to control or
regulate the use of any dimensions of real property or any structure thereon,
including Liens in connection with any condemnation, expropriation or eminent
domain proceeding or compulsory purchase order;

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted extension, refinancing, refunding or replacement
of Indebtedness permitted pursuant to Sections 6.01(a), (c), (f), (i), (j), (m),
(n), (r), (u), (v), (y), (z) and (dd)); provided that (i) no such Lien extends
to any asset not covered by the Lien securing the Indebtedness that is being
refinanced other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof, replacements, accessions or additions thereto and improvements
thereon (it being understood that such extensions, refinancings, refundings or
replacements of individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) if
the Indebtedness being refinanced was subject to intercreditor arrangements in
respect of Liens on Collateral, then any refinancing Indebtedness in respect
thereof secured by Liens on Collateral shall be subject to intercreditor
arrangements not materially less favorable to the Secured Parties, taken as a
whole, than the intercreditor arrangements governing the Indebtedness that is
refinanced or the intercreditor arrangements governing the relevant refinancing
Indebtedness shall be set forth in an Acceptable Intercreditor Agreement;

(l) Liens existing on, or contractually committed or contemplated as of, the
Closing Date and, with respect to each such Lien securing Indebtedness in an
aggregate committed or principal amount in excess of $5,000,000, described on
Schedule 6.02 and any modification, replacement, refinancing, renewal or
extension thereof; provided that (i) no such Lien extends to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) proceeds and products thereof,
replacements, accessions or additions thereto and improvements thereon (it being
understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) any
such modification, replacement, refinancing, renewal or extension of the
obligations secured or benefited by such Liens, if constituting Indebtedness, is
permitted by Section 6.01;

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired, constructed,
repaired, replaced or improved with the proceeds of such Indebtedness and
proceeds and products thereof, replacements, accessions or additions thereto and
improvements thereon and customary security deposits with respect thereto (it
being understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates);

 

151



--------------------------------------------------------------------------------

(o) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
Restricted Subsidiary; provided that no such Lien (x) extends to or covers any
other assets (other than the proceeds or products thereof, replacements,
accessions or additions thereto and improvements thereon, it being understood
that individual financings of the type permitted under Section 6.01(m) provided
by any lender may be cross-collateralized to other financings of such type
provided by such lender or its affiliates) or (y) was created in contemplation
of the applicable acquisition of assets or Capital Stock;

(p) (i) Liens that are contractual rights of set-off or netting or pledge
relating to (A) the establishment of depositary relations with banks or other
financial institutions not granted in connection with the issuance of
Indebtedness, (B) pooled deposit or sweep accounts of any Borrower and/or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of any Borrower and/or any
Restricted Subsidiary, (C) purchase orders and other agreements entered into
with customers of any Borrower and/or any Restricted Subsidiary in the ordinary
course of business and (D) commodity trading or other brokerage accounts
incurred in the ordinary course of business, (ii) Liens encumbering reasonable
customary initial deposits and margin deposits, (iii) bankers Liens and rights
and remedies as to Deposit Accounts or similar accounts, (iv) Liens of a
collection bank arising under Section 4-208 or Section 4-210 of the UCC (or any
similar Requirement of Law of any jurisdiction) on items in the ordinary course
of business, (v) Liens (including rights of set-off) in favor of banking or
other financial institutions arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution and that are within the general parameters customary in
the banking industry or arising pursuant to such banking institution’s general
terms and conditions and (vi) Liens on the proceeds of any Indebtedness
permitted hereunder incurred in connection with any transaction permitted
hereunder, which proceeds have been deposited into an escrow account on
customary terms to secure such Indebtedness pending the application of such
proceeds to finance such transaction or on Cash or Cash Equivalents set aside at
the time of the incurrence of such Indebtedness to the extent such Cash or Cash
Equivalents prefund the payment of interest or fees on such Indebtedness and are
held in escrow pending application for such purpose;

(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness or other obligations of Restricted Subsidiaries that are not Loan
Parties permitted pursuant to Section 6.01 (or not prohibited under this
Agreement);

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of any Borrower and/or their
Restricted Subsidiaries;

(s) Liens disclosed in any Mortgage Policy delivered pursuant to Sections 5.12,
5.15 or 5.17 (as applicable) with respect to any Material Real Estate Asset, and
any replacement, extension or renewal of any such Lien; provided that no such
replacement, extension or renewal Lien shall cover any property other than the
property that was subject to such Lien prior to such replacement, extension or
renewal (and additions thereto, improvements thereon and the proceeds thereof);

(t) Liens securing Indebtedness incurred pursuant to Section 6.01(z); provided
that if any such Lien is on Collateral, the holders of such Indebtedness (or a
representative thereof) shall be party to an Acceptable Intercreditor Agreement;

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at the time of incurrence not to exceed the greater
of $350,000,000 and 10% of Consolidated Adjusted EBITDA as of the last day of
the most recently ended Test Period; provided that, at the election of the
Parent with respect to any such Liens on Collateral, the holders of such
Indebtedness (or a representative thereof) shall be party to an Acceptable
Intercreditor Agreement;

 

152



--------------------------------------------------------------------------------

(v) (i) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation
(including appeal bonds) being contested in good faith not constituting an Event
of Default under Section 8.01(h) and (ii) any cash deposits securing any
settlement of litigation;

(w) (i) leases, licenses, subleases, sublicenses or cross-licenses granted to
others, (ii) assignments of IP Rights granted to a customer of any Borrower or
any Restricted Subsidiary in the ordinary course of business which do not secure
any Indebtedness or (iii) the rights reserved or vested in any Person (including
any Governmental Authority) by the terms of any lease, license, franchise, grant
or permit held by any Borrower or any of the Restricted Subsidiaries or by a
statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;

(x) Liens on Securities or other assets that are the subject of repurchase
agreements constituting Investments permitted under Section 6.06 arising out of
such repurchase transaction;

(y) Liens securing obligations in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under Sections
6.01(d), (e), (g), (aa), (cc) and (dd);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property and bailee
arrangements in the ordinary course of business and permitted by this Agreement
or (ii) by operation of law under Article 2 of the UCC (or any similar
Requirement of Law of any jurisdiction);

(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01 or Section 6.06 or securing other intercompany
obligations not prohibited hereunder;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) and/or
(ii) obligations of the type described in Section 6.01(r), which Liens (A) in
each case under this Section 6.02(dd), may be (but are not required to be)
secured by all of the Collateral so long as the Lien on the Collateral is
subject to an Acceptable Intercreditor Agreement and (B) in the case of clause
(ii) (to the extent not secured as provided in clause (A)), may consist of
pledges of Cash collateral in an amount not to exceed the greater of
$150,000,000 and 4.3% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;

(ee) (i) Liens on Capital Stock of Joint Ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

 

153



--------------------------------------------------------------------------------

(ff) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg) [reserved];

(hh) Liens on assets not constituting Collateral (x) securing obligations in an
aggregate outstanding principal amount not to exceed the greater of $600,000,000
and 17.1% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period or (y) so long as the Loan Document Obligations in
respect of the Credit Facilities are secured on a ratable basis (without regard
to the control of remedies) with or are secured prior to the obligations so
secured for so long as such obligations are so secured (which Liens, in the case
of this clause (y), shall be subject to an Acceptable Intercreditor Agreement);

(ii) [reserved];

(jj) undetermined or inchoate Liens, rights of distress and charges incidental
to current operations that have not at such time been filed or exercised, or
which relate to obligations not due or payable or, if due, the validity of such
Liens are being contested in good faith by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(kk) with respect to any Foreign Subsidiary, Liens and privileges arising
mandatorily by any Requirement of Law; provided such Liens and privileges extend
only to the assets or Capital Stock of such Foreign Subsidiary and do not secure
Indebtedness;

(ll) ground leases or subleases in respect of real property on which facilities
owned or leased by any Borrower or any of their Restricted Subsidiaries are
located;

(mm) Liens that are customary in the business of the Borrowers and their
Restricted Subsidiaries and that do not secure debt for borrowed money;

(nn) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(oo) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds;

(pp) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar provision of any applicable
law;

(qq) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with any Borrower or any Restricted Subsidiary in the
ordinary course of business;

(rr) [reserved];

(ss) Liens arising solely in connection with rights of dissenting equity holders
pursuant to any Requirement of Law in respect of any Permitted Acquisition or
other similar Investment;

 

154



--------------------------------------------------------------------------------

(tt) Liens granted by any Loan Party organized under the laws of Canada or a
province thereof to a landlord to secure the payment of rent and other
obligations under a lease with such landlord for premises situated in the
Province of Québec; provided that such Lien (i) is limited to the tangible
assets located at or about such leased premises and (ii) is incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts; and

(uu) Liens in connection with Permitted Treasury Arrangements.

Section 6.03. No Further Negative Pledges. The Parent and each other Loan Party
shall not, nor shall it permit any Restricted Subsidiary that is a Loan Party
to, enter into any agreement prohibiting in any material respect the creation or
assumption of any Lien upon any of its properties (other than Excluded Assets),
whether now owned or hereafter acquired, for the benefit of the Secured Parties
with respect to the Loan Document Obligations, except with respect to:

(a) restrictions relating to any asset (or all of the assets) of and/or the
Capital Stock of any Borrower and/or any Restricted Subsidiary which are imposed
pursuant to an agreement entered into in connection with any Disposition or
other transfer, lease or license of such asset (or assets) and/or all or a
portion of the Capital Stock of the relevant Person that is permitted by this
Agreement;

(b) restrictions contained in the Loan Documents, any Incremental Equivalent
Debt or any Additional Letter of Credit Facility (and in any Indebtedness
permitted under Section 6.01(p) to the extent relating to any extension,
refinancing, refunding or replacement of any of the foregoing);

(c) restrictions contained in any documentation governing any Indebtedness
permitted by Section 6.01 (or related Lien permitted under Section 6.02) to the
extent such restrictions (x) are, taken as a whole, in the good-faith judgment
of the Parent, not materially more restrictive as concerning any Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness of such type,
(y) are not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement (as determined by the Parent in good faith) or
(z) will not materially impair any Borrower’s obligation or ability to make any
payments required hereunder (as determined by the Parent in good faith);

(d) restrictions by reason of customary provisions restricting assignments,
subletting, licensing, sublicensing or other transfers (including the granting
of any Lien) contained in leases, subleases, licenses, sublicenses, joint
venture agreements, asset sale agreements, trading, netting, operating,
construction, service, supply, purchase, sale or other agreements entered into
in the ordinary course of business (each of the foregoing, a “Covered
Agreement”) (provided that such restrictions are limited to the relevant Covered
Agreement and/or the property or assets secured by such Liens or the property or
assets subject to such Covered Agreement);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Parent or any of their Restricted Subsidiaries to Dispose
of or encumber the assets subject to such Liens;

(f) provisions limiting the Disposition, distribution or encumbrance of assets
or property in joint venture agreements, sale and lease-back agreements, stock
sale agreements and other similar agreements, which limitation is applicable
only to the assets that are the subject of such agreements (or the Persons the
Capital Stock of which is the subject of such agreement (or any “shell company”
parent with respect thereto));

 

155



--------------------------------------------------------------------------------

(g) any encumbrance or restriction assumed in connection with an acquisition of
the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the Person and its subsidiaries (including the
Capital Stock of the relevant Person or Persons) and/or property so acquired (or
to the Person or Persons (and its or their subsidiaries) bound thereby) and was
not created in contemplation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements (i) relating to the transfer of the
assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or any similar Person (or any “shell company”
parent with respect thereto), (ii) relating to such joint venture or its members
and/or (iii) otherwise entered into in the ordinary course of business;

(i) restrictions on Cash or other deposits permitted under Section 6.02 and/or
6.06 and any net worth or similar requirements, including such restrictions or
requirements imposed by Persons under contracts entered into in the ordinary
course of business or for whose benefit such Cash or other deposits or net worth
requirements exist;

(j) restrictions (i) set forth in documents which exist on the Closing Date or
(ii) which are contemplated as of the Closing Date and, in the case of this
clause (ii), set forth on Schedule 6.03;

(k) restrictions contained in documents governing Indebtedness of any Restricted
Subsidiary that is not a Loan Party permitted hereunder (solely to the extent
relating to the assets or Capital Stock of such Restricted Subsidiary);

(l) [reserved];

(m) provisions restricting the granting of a security interest in IP Rights
contained in licenses, sublicenses or cross-licenses by the Borrowers and their
Restricted Subsidiaries of such IP Rights, which licenses, sublicenses and
cross-licenses were entered into in the ordinary course of business (in which
case such restriction shall relate only to such IP Rights);

(n) restrictions arising under or as a result of applicable Requirements of Law
or the terms of any license, authorization, concession or permit issued or
granted by a Governmental Authority;

(o) restrictions with respect to a Restricted Subsidiary that was previously an
Unrestricted Subsidiary, pursuant to or by reason of an agreement that such
Restricted Subsidiary is a party to or entered into before the date on which
such Subsidiary became a Restricted Subsidiary; provided that such agreement was
not entered into in anticipation of an Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such restriction does not extend to any assets or
property of any Borrower or any other Restricted Subsidiary other than the
assets and property of such Subsidiary;

(p) [reserved];

(q) restrictions in any Hedge Agreement, any agreement relating to Banking
Services and/or any agreement relating to Permitted Treasury Arrangements; and

(r) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in the
preceding clauses of this Section; provided that no such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or

 

156



--------------------------------------------------------------------------------

refinancing is, in the good faith judgment of the Parent, materially more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.04. Restricted Payments; Restricted Debt Payments.

(a) The Parent shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) [reserved];

(ii) the Parent may pay for the repurchase, redemption, retirement or other
acquisition or retirement for value of Capital Stock of any subsidiary held by
any Permitted Payee:

(A) with Cash and Cash Equivalents (and including, to the extent constituting
Restricted Payments, amounts paid in respect of promissory notes issued pursuant
to Section 6.01(o)), in an aggregate amount not to exceed (1) the greater of
$120,000,000 and 3.4% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period in any Fiscal Year, which, if not used in any
Fiscal Year, may be carried forward to the immediately succeeding Fiscal Year
(and deemed first applied in such subsequent Fiscal Year) minus (2) any
utilization of the Shared RP Amount in reliance on unused capacity under the
immediately preceding clause (1); plus

(B) with the proceeds of any sale or issuance of, or of any capital contribution
in respect of, the Capital Stock of the Parent (to the extent such proceeds are
contributed to the Parent or any Restricted Subsidiary in respect of Qualified
Capital Stock issued by the Parent or such Restricted Subsidiary) (other than
amounts constituting an Available Excluded Contribution Amount); plus

(C) with the net proceeds of any key-man life insurance policies; plus

(D) with the amount of any Cash bonuses otherwise payable to any Permitted Payee
that are foregone in exchange for the receipt of Capital Stock of the Parent
pursuant to any compensation arrangement, including any deferred compensation
plan;

(iii) the Parent may make additional Restricted Payments in an amount not to
exceed (A) the portion, if any, of the Available Amount on such date that the
Parent elects to apply to this clause (iii)(A) plus (B) the portion, if any, of
the Available Excluded Contribution Amount on such date that the Parent elects
to apply to this clause (iii)(B) (plus, without duplication of amounts referred
to in this clause (B), in an amount equal to the Net Proceeds from a Disposition
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Available Excluded Contribution
Amounts up to the amount of such Available Excluded Contribution Amount, less
any application thereof under Section 6.04(b)(vi) or Section 6.06(r));

(iv) the Parent may (A) make Cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Parent, or in
connection with dividends, share splits,

 

157



--------------------------------------------------------------------------------

reverse share splits (or any combination thereof) and mergers, consolidations,
amalgamations or other business combinations, and acquisitions and other
Investments permitted hereunder, (B) honor any conversion request by a holder of
convertible Indebtedness, make any cash payments in lieu of fractional shares in
connection with any conversion and make payments on convertible Indebtedness in
accordance with its terms and (C) make Restricted Payments consisting of
(x) payments made or expected to be made in respect of withholding or similar
Taxes payable by any Permitted Payee and/or (y) repurchases of Capital Stock in
consideration of the payments described in sub clause (x) above, including
demand repurchases in connection with the exercise of stock options and the
issuance of restricted stock units or similar stock based awards;

(v) the Parent may repurchase, redeem, acquire or retire Capital Stock upon (or
make provisions for withholdings in connection with) (or make provisions for
withholdings in connection with), the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock if such Capital
Stock represents all or a portion of the exercise price of, or tax withholdings
with respect to, such warrants, options or other securities convertible into or
exchangeable for Capital Stock as part of a “cashless” exercise;

(vi) [reserved];

(vii) the Parent may make Restricted Payments with respect to any Capital Stock
in an amount not to exceed (A) an amount equal to 6.00% per annum of the net
Cash proceeds received by or contributed to the Parent from any public offering
after the Closing Date minus (B) any utilization of the Shared RP Amount in
reliance on unused capacity under immediately preceding clause (A);

(viii) the Parent may make Restricted Payments to (i) redeem, repurchase,
defease, discharge, retire or otherwise acquire any Capital Stock (“Treasury
Capital Stock”) of the Parent and/or any Restricted Subsidiary in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Parent and/or any Restricted Subsidiary) of, Qualified Capital Stock of the
Parent to the extent any such proceeds are contributed to the capital of the
Parent and/or any Restricted Subsidiary in respect of Qualified Capital Stock
(“Refunding Capital Stock”) and (ii) declare and pay dividends on any Treasury
Capital Stock out of the proceeds of the substantially concurrent sale or
issuance (other than to the Parent or a Restricted Subsidiary) of any Refunding
Capital Stock;

(ix) to the extent constituting a Restricted Payment, the Parent may consummate
any transaction permitted by Section 6.06 (other than Sections 6.06(j) and (t)),
Section 6.07 (other than Section 6.07(g)) and Section 6.09 (other than
Section 6.09(d));

(x) the Parent may make additional Restricted Payments in an aggregate amount
not to exceed (A) the greater of $750,000,000 and 21.5% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period minus (B) any
utilization of the Shared RP Amount in reliance on unused capacity under
immediately preceding clause (A);

(xi) the Parent may pay any dividend or other distribution or consummate any
redemption within 60 days after the date of the declaration thereof or the
provision of a redemption notice with respect thereto, as the case may be, if at
the date of such declaration or notice, the dividend, distribution or redemption
contemplated by such declaration or redemption notice would have complied with
the provisions of this Section 6.04(a);

(xii) [reserved];

 

158



--------------------------------------------------------------------------------

(xiii) [reserved];

(xiv) [reserved];

(xv) [reserved];

(xvi) the Parent may make additional Restricted Payments constituting any part
of a Permitted Reorganization;

(xvii) the Parent may make a distribution, by dividend or otherwise, of the
Capital Stock of, or debt owed to any Loan Party or any Restricted Subsidiary
by, any Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or
more Unrestricted Subsidiaries, provided that such Restricted Subsidiary owns no
assets other than Capital Stock of one or more Unrestricted Subsidiaries and
immaterial assets incidental to the ownership thereof); provided that any such
Capital Stock or debt that represents an Investment by the Parent or any
Restricted Subsidiary shall be deemed to continue to charge (as utilization) the
respective clause under Section 6.06 pursuant to which such Investment was made;

(xviii) the Parent may make payments and distributions to satisfy dissenters’
rights (including in connection with, or as a result of, the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential)), pursuant to or in connection with any acquisition,
merger, consolidation, amalgamation or Disposition that complies with
Section 6.07 or any other transaction permitted hereunder;

(xix) the Parent may make a Restricted Payment in respect of payments made for
the benefit of the Parent or any Restricted Subsidiary to the extent such
payments could have been made by the Parent or any Restricted Subsidiary because
such payments (A) would not otherwise be Restricted Payments and (B) would be
permitted by Section 6.09;

(xx) the Parent may make a Restricted Payment in respect of any payments or
deliveries in connection with (a) a Permitted Bond Hedge Transaction or
(b) Permitted Warrant Transaction or Packaged Rights (i) by delivery of shares
of the Parent’s Qualified Capital Stock or (ii) otherwise, to the extent of a
payment or delivery received from a Permitted Bond Hedge Transaction (whether
such payment or delivery on the Permitted Warrant Transaction is effected by
netting, set-off or otherwise); and

(xxi) the Parent may make a Restricted Payment in respect of required
withholding or similar non-U.S. Taxes with respect to any Permitted Payee and
any repurchases of Capital Stock in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
issuance of restricted stock units or similar stock based awards.

(b) The Parent shall not, nor shall it permit any Restricted Subsidiary to, make
any voluntary prepayment in Cash on or in respect of principal of or interest on
any Restricted Debt, including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Restricted Debt more than one year prior to the scheduled
maturity date thereof (collectively, “Restricted Debt Payments”), except:

(i) any refinancing, purchase, defeasance, redemption, repurchase, repayment or
other acquisition or retirement of any Restricted Debt made by exchange for, or
out of the proceeds of, Refinancing Indebtedness permitted by Section 6.01;

 

159



--------------------------------------------------------------------------------

(ii) payments as part of, or to enable another Person to make, an “applicable
high yield discount obligation” catch-up payment;

(iii) payments of regularly scheduled principal and interest (including any
penalty interest, if applicable) and payments of fees, expenses and
indemnification obligations as and when due (other than payments with respect to
Restricted Debt that are prohibited by the subordination provisions thereof);

(iv) additional Restricted Debt Payments in an aggregate amount not to exceed
the Shared RP Amount at such time;

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Parent and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Parent or any Restricted Subsidiary, (B) Restricted Debt Payments as a
result of the conversion of all or any portion of any Restricted Debt into
Qualified Capital Stock of the Parent and/or any Restricted Subsidiary and
(C) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Restricted Debt that is permitted under
Section 6.01;

(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Parent elects to
apply to this clause (vi)(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Parent elects to apply to
this clause (vi)(B) (plus, without duplication of amounts previously referred to
in this clause (B), in an amount equal to the Net Proceeds from a Disposition of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed with Available Excluded Contribution Amounts up
to the amount of such Available Excluded Contribution Amount, less any
application thereof under Section 6.04(a)(iii) or 6.06(r));

(vii) [reserved];

(viii) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Disqualified Capital Stock of the Parent and/or any Restricted
Subsidiary and/or any capital contribution in respect of Disqualified Capital
Stock of the Parent or any Restricted Subsidiary and/or (B) Restricted Debt
Payments as a result of the conversion of all or any portion of any Restricted
Debt into Disqualified Capital Stock of the Parent and/or any Restricted
Subsidiary;

(ix) [reserved]; and

(x) Restricted Debt Payments in respect of Restricted Debt permitted to be
assumed pursuant to Section 6.01(n); provided that any such Restricted Debt
Payment shall be deemed an Investment and shall only be permitted to the extent
there exists the ability to make such Investment pursuant to Section 6.06 at
such time.

Section 6.05. [Reserved].

Section 6.06. Investments. The Parent and each other Loan Party shall not, nor
shall it permit any Restricted Subsidiary to, make or own any Investment in any
other Person except:

(a) Investments in assets that are Cash or Cash Equivalents, or investments that
were Cash or Cash Equivalents at the time made;

 

160



--------------------------------------------------------------------------------

(b) (i) Investments existing on the Closing Date in any Borrower, any Subsidiary
and/or any Joint Venture and any modification, replacement, renewal or extension
thereof so long as no such modification, replacement, renewal or extension
thereof increases the amount of such Investment except by the terms thereof
(including as a result of the accrual or accretion of interest or original issue
discount or the issuance of payment-in-kind securities) or as otherwise
permitted by this Section 6.06 and (ii) Investments made after the Closing Date
among any Borrower and/or one or more Restricted Subsidiaries or in any Person
that will, upon such Investment, become a Restricted Subsidiary;

(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers or other trade counterparties, (ii) made in connection with obtaining,
maintaining or renewing client and customer contracts and/or (iii) in the form
of advances made to distributors, suppliers, licensors and licensees, in each
case, in the ordinary course of business or, in the case of clause (iii), to the
extent necessary to maintain the ordinary course of supplies to any Borrower or
any Restricted Subsidiary;

(d) Investments in (i) any Unrestricted Subsidiary (including any Joint Venture
that is an Unrestricted Subsidiary) or (ii) any Similar Business (including any
Joint Venture engaged in a Similar Business), in an outstanding amount in the
aggregate for clauses (i) and (ii) not to exceed the greater of $300,000,000 and
8.6% of Consolidated Adjusted EBITDA as of the last day of the most recently
ended Test Period;

(e) (i) Permitted Acquisitions and (ii) any Investment in any Restricted
Subsidiary that is not a Loan Party in an amount required to permit such
Restricted Subsidiary to consummate a Permitted Acquisition;

(f) (i) Investments existing on, or contractually committed to or contemplated
as of, the Closing Date and, with respect to any such Investment in excess of
$5,000,000, described on Schedule 6.06 and (ii) any modification, replacement,
renewal or extension of any Investment described in clause (i) above so long as
no such modification, renewal or extension thereof increases the amount of such
Investment except by the terms thereof (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of
payment-in-kind securities) or as otherwise permitted by this Section 6.06;

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;

(h) loans or advances to Permitted Payees to the extent permitted by
Requirements of Law, either (i) in an aggregate principal amount not to exceed
the greater of $25,000,000 and 0.7% of Consolidated Adjusted EBITDA as of the
last day of the most recently ended Test Period at any one time outstanding,
(ii) so long as the proceeds of such loan or advance are substantially
contemporaneously contributed to any Borrower for the purchase of such Capital
Stock or (iii) so long as no Cash or Cash Equivalents are advanced in connection
with such loan or advance;

(i) Investments consisting of rebates and extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

(j) Investments consisting of (or resulting from) Indebtedness permitted under
Section 6.01 (including guarantees thereof) (other than Indebtedness permitted
under Sections 6.01(b) and (h)), Permitted Liens, Restricted Payments permitted
under Section 6.04 (other than Section 6.04(a)(ix)), Restricted Debt Payments
permitted by Section 6.04 and mergers, consolidations, amalgamations,
liquidations, windings up, dissolutions or Dispositions permitted by
Section 6.07 (other than Section 6.07(a) (if made in reliance on sub-clause
(ii)(y) of the proviso thereto), Section 6.07(b) (if made in reliance on clause
(ii) of the proviso thereto), Section 6.07(c)(ii) (if made in reliance on clause
(B) therein) and Section 6.07(g) and transactions permitted by Section 6.09
(other than Section 6.09(d));

 

161



--------------------------------------------------------------------------------

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers,
vendors, suppliers, licensors, sublicensors, licensees and sublicensees;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy, work-out, reorganization or recapitalization of
any Person, (ii) in settlement or compromise of delinquent obligations of, or
other disputes with or judgments against, customers, trade-creditors, suppliers,
licensees and other account debtors arising in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon
bankruptcy or insolvency of any customer, trade creditor, supplier, licensee or
other account debtor, (iii) in satisfaction of judgments against other Persons,
(iv) as a result of foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (v) in
settlement, compromise or resolution of litigation, arbitration or other
disputes;

(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of the Parent and/or any subsidiary in the ordinary course of
business;

(n) Investments to the extent that payment therefor is made solely with
Qualified Capital Stock of the Parent or any Restricted Subsidiary, in each
case, to the extent not resulting in a Change of Control;

(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Parent or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or consolidation and (ii) any modification, replacement, renewal or
extension of any Investment permitted under clause (i) of this Section 6.06(o)
so long as no such modification, replacement, renewal or extension thereof
increases the amount of such Investment except as otherwise permitted by this
Section 6.06;

(p) [reserved];

(q) Investments made after the Closing Date by the Parent and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed:

(i) the greater of $1,000,000,000 and 28.5% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period, plus

(ii) the Shared RP Amount, plus

(iii) in the event that (A) the Parent or any of its Restricted Subsidiaries
makes any Investment after the Closing Date in any Person that is not a
Restricted Subsidiary and (B) such Person subsequently becomes a Restricted
Subsidiary, an amount equal to 100% of the fair market value of such Investment
as of the date on which such Person becomes a Restricted Subsidiary;

 

162



--------------------------------------------------------------------------------

(r) Investments made after the Closing Date by the Parent and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that the Parent elects to
apply to this clause (r)(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Parent elects to apply to
this clause (r)(ii) (plus, without duplication of amounts referred to in this
clause (ii), in an amount equal to the Net Proceeds from a Disposition of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed with Available Excluded Contribution Amounts up
to the amount of such Available Excluded Contribution Amount, less any
application thereof under Section 6.04(a)(iii) or Section 6.04(b)(vi));

(s) (i) Guarantees of leases or subleases (in each case other than Capital
Leases) or of other obligations not constituting Indebtedness, (ii) Guarantees
of the lease obligations of suppliers, customers, franchisees and licensees of
the Parent and/or its Restricted Subsidiaries, in each case, in the ordinary
course of business and (iii) Investments consisting of Guarantees of any
supplier’s obligations in respect of commodity contracts, including Derivative
Transactions, solely to the extent such commodities related to the materials or
products to be purchased by any Borrower or any Restricted Subsidiary;

(t) Investments in any Person in amounts and for purposes for which Restricted
Payments to such Person are permitted under Section 6.04(a); provided that any
Investment made as provided above in lieu of any such Restricted Payment shall
reduce availability under the applicable Restricted Payment basket under
Section 6.04(a);

(u) [reserved];

(v) Investments in subsidiaries and Joint Ventures in connection with
reorganizations and/or restructurings, including any Permitted Reorganization
and/or activities related to tax planning (including Investments in non-Cash or
non-Cash Equivalents); provided that, after giving effect to any such
reorganization, restructuring and/or related activity, the security interest of
the Administrative Agent in the Collateral, taken as a whole, is not materially
impaired (including by a material portion of the assets that constitute
Collateral immediately prior to such reorganization, restructuring or tax
planning activities no longer constituting Collateral) as a result of such
reorganization, restructuring or tax planning activities;

(w) Investments arising under or in connection with any Derivative Transaction
of the type permitted under Section 6.01(s);

(x) Investments made (A) in Joint Ventures or Unrestricted Subsidiaries, (B) in
connection with the creation, formation and/or acquisition of any Joint Venture
or (C) in any Restricted Subsidiary to enable such Restricted Subsidiary to
create, form and/or acquire any Joint Venture, in an aggregate outstanding
amount under this clause (x) not to exceed in any Fiscal Year the greater of
$600,000,000 and 1.50% of Consolidated Total Assets as of the last day of the
most recently ended Test Period (with unused amounts, if not used in any Fiscal
Year, carried forward to the immediately succeeding Fiscal Year and deemed first
applied in such Fiscal Year);

(y) Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date or entered into after the Closing Date in the ordinary course of business;

(z) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable Requirements of Law;

 

163



--------------------------------------------------------------------------------

(aa) Investments in connection with Permitted Treasury Arrangements;

(bb) Investments made in connection with any nonqualified deferred compensation
plan or arrangement for any Permitted Payee;

(cc) [reserved];

(dd) [reserved];

(ee) Investments consisting of the licensing, sublicensing or contribution of
any intellectual property or other IP Rights pursuant to joint marketing,
collaboration or other similar arrangements with other Persons;

(ff) [reserved];

(gg) the conversion to Qualified Capital Stock of any Indebtedness owed by any
Borrower or any Restricted Subsidiary and permitted by Section 6.01;

(hh) Restricted Subsidiaries of any Borrower may be established or created if
such Borrower and such Restricted Subsidiary comply with the requirements of
Section 5.12, if applicable; provided that, in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition or other Investment permitted by this
Section 6.06, and such new Restricted Subsidiary at no time holds any assets or
liabilities other than any acquisition or Investment consideration contributed
to it contemporaneously with the closing of such transaction, such new
Restricted Subsidiary shall not be required to take the actions set forth in
Section 5.12 until the respective acquisition is consummated (at which time the
surviving entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

(ii) contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of any Borrower or
any of their Restricted Subsidiaries;

(jj) [reserved];

(kk) Investments consisting of earnest money deposits required in connection
with purchase agreements or other acquisitions or Investments otherwise
permitted under this Section 6.06 and any other pledges or deposits permitted by
Section 6.02;

(ll) Term Loans repurchased by any Borrower or a Restricted Subsidiary pursuant
to and subject to immediate cancellation in accordance with this Agreement and,
to the extent permitted (or not prohibited) by Section 6.04(b), loans
repurchased by any Borrower or a Restricted Subsidiary pursuant to and subject
to immediate cancellation in accordance with the terms of any other
Indebtedness;

(mm) Guarantee obligations of any Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of any Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;

(nn) Permitted Bond Hedge Transactions;

 

164



--------------------------------------------------------------------------------

(oo) purchases and acquisitions of inventory, supplies, materials, services,
equipment or similar assets in the ordinary course of business; and

(pp) any customary upfront milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future.

Section 6.07. Fundamental Changes; Disposition of Assets. The Parent and each
other Loan Party shall not, nor shall it permit any Restricted Subsidiary to,
enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve themselves (or suffer any liquidation or
dissolution), or make any Disposition of assets having a Disposition
Consideration in excess of $10,000,000 in a single transaction or in a series of
related transactions, except:

(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into any Borrower or any other Restricted Subsidiary; provided that (i) in the
case of any such merger, consolidation or amalgamation with or into the Parent
or a Borrower, (A) the Parent or such Borrower shall be the continuing or
surviving Person or a Person that continues as an amalgamated corporation or
(B) if the Person formed by or surviving any such merger, consolidation or
amalgamation (including any immediate and successive mergers, consolidations or
amalgamations of entities) is not the Parent or such Borrower (any such Person
succeeding the Parent after giving effect to such transaction or transactions,
the “Successor Parent” and any such Person succeeding a Borrower other than the
Parent after giving effect to such transaction or transactions, a “Successor
Borrower”), (w) any Successor Parent shall be an entity organized or existing
under the law of the U.S., any state thereof, the District of Columbia or Canada
or a political subdivision thereof, (x) any Successor Borrower shall be an
entity organized or existing under the law of the U.S., any state thereof, the
District of Columbia, Canada or a political subdivision thereof or the
jurisdiction of organization of any Borrower or a political subdivision thereof,
(y) any Successor Parent or Successor Borrower shall expressly assume the Loan
Document Obligations of the Parent or the applicable Borrower, as applicable, in
a manner reasonably satisfactory to the Administrative Agent and (z) except as
the Administrative Agent may otherwise agree, each Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall have executed
and delivered a reaffirmation agreement with respect to its obligations under
the Loan Guarantee and the other Loan Documents; it being understood and agreed
that if the foregoing conditions under clauses (x) through (z) are satisfied, a
Successor Parent will succeed to, and be substituted for, the Parent under this
Agreement and the other Loan Documents and a Successor Borrower will succeed to,
and be substituted for, the applicable Borrower under this Agreement and the
other Loan Documents and (ii) in the case of any such merger, consolidation or
amalgamation with or into any Subsidiary Guarantor, either (x) a Subsidiary
Guarantor shall be the continuing or surviving Person or the continuing or
surviving Person shall expressly assume the guarantee obligations of the
Subsidiary Guarantor in a manner reasonably satisfactory to the Administrative
Agent or (y) the relevant transaction shall be treated as an Investment and
otherwise be made in compliance with Section 6.06;

(b) Dispositions (including of Capital Stock) among the Borrowers and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be (i) for fair market value (as determined by such Person in good faith)
or (ii) treated as an Investment and otherwise be made in compliance with
Section 6.06 (other than on reliance of clause (j) thereof);

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if the
Parent determines in good faith that such liquidation or dissolution is in the
best interests of the Parent, is not materially disadvantageous to the Lenders,
and the Parent or any Restricted Subsidiary receives any assets of the relevant
dissolved or liquidated Restricted Subsidiary; (ii) any merger, amalgamation,
dissolution,

 

165



--------------------------------------------------------------------------------

liquidation or consolidation, the purpose of which is to effect (A) any
Disposition otherwise permitted under this Section 6.07 (other than clause (a),
clause (b) or this clause (c)) or (B) any Investment permitted under
Section 6.06 (other than clause (j) thereof); and (iii) any Borrower or any
Restricted Subsidiary may be converted into another form of entity, in each
case, so long as such conversion does not adversely affect the value of the Loan
Guarantee or the Collateral, taken as a whole;

(d) (x) Dispositions of inventory or goods held for sale, equipment or other
assets in the ordinary course of business (including on an intercompany basis)
and (y) the leasing or subleasing of real property in the ordinary course of
business;

(e) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the good faith judgment of the Parent, is (A) no longer useful
in its business (or in the business of any Restricted Subsidiary of the Parent)
or (B) otherwise economically impracticable or not commercially reasonable to
maintain;

(f) Dispositions of Cash and/or Cash Equivalents or other assets that were Cash
and/or Cash Equivalents when the relevant original Investment was made;

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute (or are made in order to effectuate) Investments permitted pursuant
to Section 6.06 (other than Section 6.06(j)), Permitted Liens, Restricted
Payments permitted by Section 6.04(a) (other than Section 6.04(a)(ix)) and Sale
and Lease-Back Transactions permitted by Section 6.08;

(h) Dispositions for fair market value; provided that with respect to any single
Disposition transaction or a series of related transactions with respect to
assets having Disposition Consideration in excess of the greater of $75,000,000
and 2.14% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period, at least 75% of the consideration for such
Disposition, shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, (u) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are expressly subordinated in right of payment to the Loan Document
Obligations or that are owed to any Borrower or any Restricted Subsidiary) of
any Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet (or in the notes thereto), or if the incurrence of such
Indebtedness or other liability took place after the date of such balance sheet,
that would have been shown on such balance sheet or in the notes thereto, as
determined in good faith by the Parent) that are (i) assumed by the transferee
of any such assets and for which the applicable Borrower and/or its applicable
Restricted Subsidiary have been validly released by all relevant creditors in
writing or (ii) otherwise cancelled or terminated in connection with such
Disposition, (v) the amount of any trade-in value applied to the purchase price
of any replacement assets acquired in connection with such Disposition,
(w) future payments to be made in cash or Cash Equivalents owed to any Borrower
or a Restricted Subsidiary in the form of licensing, royalty, earnout or
milestone payment (or similar deferred cash payments), (x) any Securities or
other obligations or assets received by any Borrower or any Restricted
Subsidiary from such transferee (including earn-outs or similar obligations)
that are converted by such Person into Cash or Cash Equivalents, or by their
terms are required to be satisfied for Cash or Cash Equivalents (to the extent
of the Cash or Cash Equivalents received) within 180 days following the closing
of the applicable Disposition and (y) any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (y) and clause (B)(1) of the proviso to Section 6.08
that is at that time outstanding, not in excess of the greater of $375,000,000
and 10.7% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period, in each case shall be deemed to be Cash); provided,
further, that the Net Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 2.11(b)(ii);

 

166



--------------------------------------------------------------------------------

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

(k) Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including any discount and/or forgiveness thereof) or in
connection with the collection or compromise thereof, or as part of any
bankruptcy or similar proceeding;

(l) Dispositions and/or terminations of, or constituting, leases, subleases,
licenses, sublicenses or cross-licenses (including the provision of software
under any open source license), the Dispositions or terminations of which (i) do
not materially interfere with the business of the Borrowers and their Restricted
Subsidiaries, (ii) relate to closed facilities or the discontinuation of any
Product Line or (iii) are made in the ordinary course of business;

(m) (i) any termination of any lease, sublease, license or sub-license in the
ordinary course of business (and any related Disposition of improvements made to
leased real property resulting therefrom), (ii) any expiration of any option
agreement in respect of real or personal property and (iii) any surrender or
waiver of contractual rights or the settlement, release or surrender of
contractual rights or litigation claims (including in tort) in the ordinary
course of business;

(n) Dispositions of property subject to foreclosure, expropriation, forced
disposition, casualty, eminent domain, expropriation or condemnation proceedings
(including in lieu thereof or any similar proceeding);

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold or licensed interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;

(p) [reserved];

(q) Dispositions of non-core assets and sales of Real Estate Assets, in each
case acquired in any acquisition or other Investment permitted hereunder,
including such Dispositions (x) made in order to obtain the approval of any
anti-trust authority or otherwise necessary or advisable in the good faith
determination of the Parent to consummate any acquisition or other Investment
permitted hereunder or (y) which, within 90 days of the date of such acquisition
or Investment, are designated in writing to the Administrative Agent as being
held for sale and not for the continued operation of any Borrower or any of
their Restricted Subsidiaries or any of their respective businesses;

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
determined by the Parent in good faith) for like property or assets or property,
assets or services of greater value or usefulness to the business of the
Borrowers and their Restricted Subsidiaries as a whole, as determined in good
faith by the Parent; provided that upon the consummation of any such exchange or
swap by any Loan Party, to the extent the property received does not constitute
an Excluded Asset, the Administrative Agent has a perfected Lien with the same
priority as the Lien held on the property or assets so exchanged or swapped;

 

167



--------------------------------------------------------------------------------

(s) Dispositions of assets that do not constitute Collateral having a fair
market value of not more than, in any Fiscal Year, the greater of $150,000,000
and 4.3% of Consolidated Adjusted EBITDA as of the last day of the most recently
ended Test Period, which amounts if not used in any Fiscal Year may be carried
forward to subsequent Fiscal Years (until so applied);

(t) (i) licensing and cross-licensing (including sub-licensing) arrangements
involving any technology, intellectual property or other IP Rights of any
Borrower or any Restricted Subsidiary in the ordinary course of business,
(ii) Dispositions, abandonments, cancellations or lapses of intellectual
property of other IP Rights, including issuances or registrations thereof, or
applications for issuances or registrations thereof, in the ordinary course of
business or which, in the good faith determination of the Parent, are not
necessary to the conduct of the business of any Borrower or their Restricted
Subsidiaries or are obsolete or no longer economical to maintain in light of
their use and (iii) Dispositions of any technology, intellectual property or
other IP Rights of the Parent or any Restricted Subsidiary involving their
customers in the ordinary course of business, in each case that do not
constitute Exclusive Licenses;

(u) terminations or unwinds of Derivative Transactions;

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants, any Borrower and/or
any Restricted Subsidiary;

(x) Dispositions made to comply with any order or other directive of any
Governmental Authority or any applicable Requirement of Law;

(y) any merger, consolidation, amalgamation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (provided that if such
Restricted Subsidiary is a Loan Party it must satisfy the Collateral and
Guarantee Requirement in such other jurisdiction to the extent otherwise
required hereunder);

(z) Dispositions constituting any part of a Permitted Reorganization;

(aa) any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter;

(bb) other Dispositions with a Disposition Consideration of not more than, in
the aggregate, the greater of $100,000,000 and 2.85% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period;

(cc) Dispositions contemplated on the Closing Date and described on Schedule
6.07 hereto;

(dd) [reserved];

(ee) any issuance, sale or Disposition of Capital Stock to directors, officers,
managers or employees for purposes of satisfying requirements with respect to
directors’ qualifying shares and shares issued to foreign nationals, in each
case as required by applicable Requirements of Law;

 

168



--------------------------------------------------------------------------------

(ff) any netting arrangement of accounts receivable between or among the any
Borrower and their Restricted Subsidiaries or among Restricted Subsidiaries of
any Borrower made in the ordinary course of business; and

(gg) Dispositions in connection with any Permitted Bond Hedge Transaction, any
Permitted Warrant Transaction or any Packaged Right.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents
(which Liens shall be automatically released upon the consummation of such
Disposition) and the Administrative Agent shall be authorized to take, and shall
take, any actions reasonably requested by any Borrower or otherwise deemed
appropriate in order to effect the foregoing.

Section 6.08. Sale and Lease-Back Transactions. The Parent and each other Loan
Party shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which any Borrower or the relevant Loan
Party or Restricted Subsidiary (a) has sold or transferred or is to sell or to
transfer to any other Person (other than any Borrower or any of their Restricted
Subsidiaries) and (b) intends to use for substantially the same purpose as the
property which has been or is to be sold or transferred by any Borrower or such
Loan Party or Restricted Subsidiary to any Person (other than any Borrower or
any of their Restricted Subsidiaries) in connection with such lease (such a
transaction described herein, a “Sale and Lease-Back Transaction”); provided
that any Sale and Lease-Back Transaction shall be permitted so long as either
(A) the resulting Indebtedness, if any, is permitted by Section 6.01(m) or
Section 6.01(z) or (B) (1) such Sale and Lease-Back Transaction is made in
exchange for Cash consideration (provided that the Cash consideration
requirements set forth in Section 6.07(h) shall apply in determining whether or
not the Cash consideration requirements in this clause are satisfied; it being
understood that any Designated Non-Cash Consideration received in respect of the
relevant Sale and Lease-Back Transaction having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (1) and clause (y) of the proviso to Section 6.07(h)
that is at that time outstanding, not in excess of the greater of $375,000,000
and 10.7% of Consolidated Adjusted EBITDA as of the last day of the most
recently ended Test Period, in each case, shall be deemed to be Cash), (2) any
Borrower or Loan Party or its applicable Restricted Subsidiary would otherwise
be permitted to enter into, and remain liable under, the applicable underlying
lease and (3) the aggregate fair market value of the assets sold subject to all
Sale and Lease-Back Transactions under this clause (B) shall not exceed (i) the
greater of $50,000,000 and 1.4% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period plus (ii) an unlimited amount
provided that all Cash proceeds received in connection therewith are applied to
prepay the Loan Document Obligations hereunder as set forth in Section 2.11(b).

Section 6.09. Transactions with Affiliates. The Parent and each other Loan Party
shall not, nor shall it permit any Restricted Subsidiary to, enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving payment in excess of the greater of
$100,000,000 and 2.85% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period in any individual transaction with any of their
respective Affiliates on terms that are substantially less favorable to such
Borrower or such Loan Party or Restricted Subsidiary, as the case may be (as
determined by the Parent in good faith), than those that might be obtained at
the time in a comparable arm’s-length transaction from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to:

 

169



--------------------------------------------------------------------------------

(a) any transaction between or among the Borrowers and/or one or more Restricted
Subsidiaries and/or Joint Ventures (or any entity that becomes a Restricted
Subsidiary or Joint Venture as a result of such transaction) to the extent
permitted or not restricted by this Agreement;

(b) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Borrower or any
Restricted Subsidiary;

(c) (i) any collective bargaining, employment, indemnification, expense
reimbursement or severance agreement or compensatory (including profit sharing)
arrangement entered into by any Borrower or any of their Restricted Subsidiaries
with any Permitted Payee, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with any Permitted Payee and (iii) payments or other transactions
pursuant to any management equity plan, employee compensation, benefit plan,
stock option plan or arrangement, equity holder arrangement, supplemental
executive retirement benefit plan, any health, disability or similar insurance
plan, or any employment contract or arrangement which covers any Permitted Payee
and payments pursuant thereto;

(d) any transaction specifically permitted under this Agreement, including:
(i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee), 6.03, 6.04,
6.06(h), (m), (o), (t), (v), (x), (y), (z), (aa), (bb), (gg), (hh), (ii), (jj),
(kk), (ll) and (mm) and 6.07, (ii) any Permitted Reorganization and
(iii) issuances of Capital Stock and issuances and incurrences of Indebtedness
not restricted by this Agreement and payments pursuant thereto;

(e) the existence of, or performance by any Borrower or any Restricted
Subsidiary of its obligations under the terms of, any transaction or agreement
in existence on the Closing Date and any amendment, modification or extension
thereof to the extent such amendment, modification or extension, taken as a
whole, is not materially (i) adverse to the Lenders or (ii) more disadvantageous
to the Lenders than the relevant transaction in existence on the Closing Date;

(f) [reserved];

(g) [reserved];

(h) (i) transactions with a Person that is an Affiliate of any Borrower (other
than an Unrestricted Subsidiary) solely because any Borrower or any Restricted
Subsidiary owns Capital Stock in such Person and (ii) transactions with any
Person that is an Affiliate solely because a director or officer of such Person
is a director or officer of the Parent or any Restricted Subsidiary;

(i) any transaction or transactions approved by a majority of the disinterested
members of the board of directors (or similar governing body) of any Borrower at
such time;

(j) Guarantees permitted by Section 6.01 or Section 6.06;

(k) loans and other transactions among the Loan Parties and their Subsidiaries,
in each case to the extent permitted or not restricted under this Article 6;

(l) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of any Borrower and/or any of their
Restricted Subsidiaries in the ordinary course of business;

 

170



--------------------------------------------------------------------------------

(m) transactions with customers, clients, suppliers, licensees, Joint Ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Parent and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Parent or the senior management thereof or (ii) on terms not substantially less
favorable to the Parent and/or its applicable Restricted Subsidiary as might
reasonably be obtained from a Person other than an Affiliate;

(n) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and indemnities provided to shareholders under any
shareholder agreement and the existence or performance by any Borrower or any
Restricted Subsidiary of its obligations under any such registration rights or
shareholder agreement;

(o) [reserved];

(p) any transaction in respect of which any Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the applicable Borrower from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is fair to such Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms, when taken as a whole, are
not substantially less favorable to such Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate;

(q) [reserved];

(r) payments to or from, and transactions with, an Unrestricted Subsidiary in
the ordinary course of business (including, any cash management or
administrative activities related thereto);

(s) any lease entered into between any Borrower or any Restricted Subsidiary, as
lessee, and any Affiliate of any Borrower, as lessor, and any transaction(s)
pursuant to that lease, which lease is approved by the board of directors or
senior management of the applicable Borrower in good faith;

(t) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium; and

(u) transactions set forth on Schedule 6.09 and any renewals or extensions
thereof.

Section 6.10. Amendments or Waivers of Organizational Documents. No Loan Party
shall, nor shall it permit any of its Restricted Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date that is materially
adverse to such Restricted Subsidiary or any Loan Party, as applicable, and to
the Lenders.

Section 6.11. Fiscal Year. No Loan Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year end from December 31, except
with the consent of the Administrative Agent, not to be unreasonably withheld or
delayed (in which case the Parent and the Administrative Agent will, and are
hereby authorized to (without requiring the consent of any other Person,
including any Lender), make any adjustments to this Agreement that are necessary
to reflect such change in Fiscal Year), it being understood and agreed that
notwithstanding the foregoing a Restricted Subsidiary may, without restriction,
change its Fiscal Year to the Fiscal Year of the Parent.

 

171



--------------------------------------------------------------------------------

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt. The
Parent and each other Loan Party shall not, nor permit any Restricted Subsidiary
to, amend or otherwise modify the terms of any Restricted Debt (or the
documentation governing any Restricted Debt) if the effect of such amendment or
modification, together with all other amendments or modifications made, is
materially adverse to the interests of the Lenders (in their capacities as
such); provided that, for purposes of clarity, it is understood and agreed that
the foregoing limitation shall not otherwise prohibit any Refinancing
Indebtedness or any other replacement, refinancing, amendment, supplement,
modification, extension, renewal, restatement or refunding of any Restricted
Debt, in each case, that is permitted under this Agreement in respect thereof.

Section 6.13. [Reserved].

Section 6.14. [Reserved].

Section 6.15. First Lien Leverage Ratio. On the last day of any Test Period
ending on or after the last day of the first full Fiscal Quarter ending after
the Closing Date, the Parent shall not permit the First Lien Leverage Ratio to
be greater than 4.00:1.00.

Section 6.16. Establishment of Defined Benefit Plan. No Loan Party shall
(a) sponsor, administer, maintain, contribute to, participate in or assume or
incur any liability in respect of, any Defined Benefit Plan, or (b) acquire an
interest in any Person if such Person sponsors, administers, maintains,
contributes to, participates in or has any liability in respect of, any Defined
Benefit Plan, other than, with respect to clauses (a) and (b), Defined Benefit
Plans that do not, in the aggregate, have a solvency deficit in excess of
$10,000,000 at any time.

ARTICLE 7

LOAN GUARANTEE

Section 7.01. Guarantee of the Loan Document Obligations. Subject to
Section 7.02 and the terms of each Counterpart Agreement, the Guarantors jointly
and severally hereby irrevocably and unconditionally guarantee to Administrative
Agent for the ratable benefit of the Secured Parties the due and punctual
payment in full of all Obligations (other than Excluded Swap Obligations) when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or other Debtor Relief Laws) (collectively, the “Guaranteed
Obligations”).

Section 7.02. Contribution by Guarantors; Indemnification; Subordination.

(a) The Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under the Loan Guarantee. Accordingly, in the event any payment or
distribution (including the sale of any assets) is made on any date by a
Guarantor (a “Funding Guarantor”) under the Loan Guarantee or any other Loan
Document such that its Aggregate Payments exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in an amount sufficient to cause each
Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of such
date. The allocation among Contributing Guarantors of their obligations as set
forth in this Agreement shall not be construed in any way to limit the liability
of any Contributing Guarantor hereunder or under any other Loan Document. Any
Contributing Guarantor making a payment under this Section 7.02(a) shall be
subrogated to the rights of the Funding Guarantor under Section 7.02(b) below to
the extent of such payment.

 

172



--------------------------------------------------------------------------------

(b) In addition to all such rights of indemnity and subrogation as the
Guarantors may have under applicable law, each Borrower agrees that (i) in the
event a payment in respect of any Obligation of such Borrower shall be made by
any Guarantor under the Loan Guarantee, such Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any assets of any Guarantor
shall be sold pursuant to any Loan Document to satisfy in whole or in part an
Obligation owed to any Secured Party by such Borrower, such Borrower shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

(c) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 7.02(a) and (b) hereof and all other rights of
the Guarantors of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full in cash of the Loan
Document Obligations. No failure on the part of any Borrower or any Guarantor to
make the payments required by Sections 7.02(a) and (b) (or any other payments
required under Requirements of Law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

(d) This Section 7.02 supersedes the Contribution Agreement (as defined in the
Existing Credit Agreement) in its entirety and the Contribution Agreement (as
defined in the Existing Credit Agreement) shall be of no further force or
effect.

Section 7.03. Payment by Subsidiary Guarantors. Subject to Section 7.02 and the
terms of each Counterpart Agreement, the Subsidiary Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Secured Party may have at law or in equity against any
Subsidiary Guarantor by virtue hereof, that upon the failure of any Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code or
analogous provisions of other Debtor Relief Laws), the Subsidiary Guarantors
will upon demand pay, or cause to be paid, in Cash, to Administrative Agent for
the benefit of the Secured Parties, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case or proceeding under any
Debtor Relief Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against any Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Secured
Parties as aforesaid.

Section 7.04. Liability of Guarantors Absolute. To the extent permitted under
applicable law, each Guarantor agrees that its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
guarantor or surety other than satisfaction in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Loan Guarantee is a guarantee of payment and performance when due and
not of collectability. This Loan Guarantee is a primary obligation of each
Guarantor and not merely a contract of surety;

(b) to the extent permitted under Requirements of Law, the Administrative Agent
may enforce this Loan Guarantee upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between any Borrower and any
Secured Party with respect to the existence of such Event of Default;

 

173



--------------------------------------------------------------------------------

(c) the obligations of each Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Hedge Agreement or agreement relating to
Banking Services Obligations and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents or any agreement
relating to Derivative Transactions or Banking Services Obligations; and

(f) this Loan Guarantee and the obligations of the Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents or any agreements relating to Derivative Transactions or Banking
Services, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other

 

174



--------------------------------------------------------------------------------

guarantee of or security for the payment or performance of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents, any
agreements relating to Derivative Transactions or Banking Services or any
agreement or instrument executed pursuant thereto, or of any other guarantee or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such agreement relating
to Derivatives Transactions or Banking Services or any agreement relating to
such other guarantee or security; (iii) to the extent permitted by applicable
law, the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents, any agreements relating to Derivative
Transactions or Banking Services or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Secured Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) to the extent permitted by applicable law, any defenses,
set-offs or counterclaims which any Borrower may allege or assert against any
Secured Party in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.

Section 7.05. Waivers by Guarantors. To the extent permitted by applicable law,
each Guarantor hereby waives, for the benefit of the Secured Parties: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Secured
Party in favor of any Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of any Borrower or any other Guarantor including any defense based on or arising
out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Borrower or any other Guarantor from any cause
other than satisfaction in full of the Guaranteed Obligations; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon any Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to gross negligence, willful misconduct or bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, agreements relating to
Derivative Transactions or Banking Services or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

175



--------------------------------------------------------------------------------

Section 7.06. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Termination Date, each Guarantor hereby waives, to the extent permitted by
applicable law, any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against any Borrower or any other
Guarantor or any of its assets in connection with this Loan Guarantee or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Party now has or may hereafter have against any Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Secured Party. In addition, until the Termination Date,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution set
forth in Section 7.02 hereof. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any other Guarantor or against any collateral or security, and any
rights of contribution such Guarantor may have against any such other guarantor,
shall be junior and subordinate to any rights any Secured Party may have against
any Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time prior to the Termination Date, such amount shall be held in trust for
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to Administrative Agent for the benefit of the Secured Parties to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

Section 7.07. Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Subsidiary Guarantor now or hereafter owed to any Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of the Secured Parties and
shall forthwith be paid over to Administrative Agent for the benefit of the
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

Section 7.08. Continuing Guarantee. This Loan Guarantee is a continuing
guarantee and shall remain in effect until the Termination Date. Each Guarantor
hereby irrevocably waives any right to revoke this Loan Guarantee as to future
transactions giving rise to any Guaranteed Obligations.

Section 7.09. Authority of Subsidiary Guarantors or Borrowers. It is not
necessary for any Secured Party to inquire into the capacity or powers of any
Subsidiary Guarantor or any Borrower or the officers, directors or any Agents
acting or purporting to act on behalf of any of them.

Section 7.10. Financial Condition of Borrowers. Any Credit Extension may be made
to any Borrower or continued from time to time, and any agreements relating to
Derivative Transactions or Banking Services may be entered into from time to
time, in each case without notice to or authorization

 

176



--------------------------------------------------------------------------------

from any Guarantor regardless of the financial or other condition of any
Borrower at the time of any such grant or continuation or at the time such
agreement relating to Derivatives Transactions or Banking Services is entered
into, as the case may be. No Secured Party shall have any obligation to disclose
or discuss with any Subsidiary Guarantor its assessment, or any Subsidiary
Guarantor’s assessment, of the financial condition of any Borrower. Each
Subsidiary Guarantor has adequate means to obtain information from the
applicable Borrower on a continuing basis concerning the financial condition of
such Borrower and its ability to perform its obligations under the Loan
Documents and agreements relating to Derivative Transactions and Banking
Services, and each Subsidiary Guarantor assumes the responsibility for being and
keeping informed of the financial condition of such Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Subsidiary Guarantor hereby waives and relinquishes any duty on the part of
any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of any Borrower now known or hereafter known
by any Secured Party.

Section 7.11. Bankruptcy, etc.

(a) Until the Termination Date, no Subsidiary Guarantor shall, without the prior
written consent of Administrative Agent acting pursuant to the instructions of
the Required Lenders, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case, application or proceeding of or
against any Borrower or any other Subsidiary Guarantor. The obligations of the
Subsidiary Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case, application or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Borrower or any
other Subsidiary Guarantor or by any defense which any Borrower or any other
Subsidiary Guarantor may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case,
application or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case, application or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case, application or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of the Guarantors and
the Secured Parties that the Guaranteed Obligations which are guaranteed by
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower of any portion of such Guaranteed
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay Administrative Agent, or allow the claim of Administrative Agent in respect
of, any such interest accruing after the date on which such case, application or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by any Borrower, the obligations of the Subsidiary Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12. Discharge of Loan Guarantee upon Sale of Subsidiary Guarantor. If
all of the Capital Stock of any Subsidiary Guarantor or any of its successors in
interest hereunder shall be sold or otherwise Disposed of (including by merger,
amalgamation or consolidation) in accordance with the terms and conditions
hereof, the Loan Guarantee of such Subsidiary Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Secured Party or any other Person
effective as of the time of such sale or other Disposition.

 

177



--------------------------------------------------------------------------------

Section 7.13. Guarantee Limitations. Notwithstanding anything herein or in any
other Loan Document to the contrary, the application of this Agreement to
(including the Loan Guarantee and any obligation to contribute and indemnify
pursuant to Section 7.02 of) each Subsidiary Guarantor organized outside of the
United States and Canada shall be (a) subject to the terms of Schedule 7.13 and
(b) limited in the manner set forth in any Counterpart Agreement with respect to
such Subsidiary Guarantor, including, for the avoidance of doubt, any
Counterpart Agreement entered into prior to the Closing Date in connection with
the Existing Credit Agreement. Schedule 7.13 may be amended by the
Administrative Agent and the Parent, without the consent of any other Lender,
Issuing Bank, the Swingline Lender or other Secured Party, in order to
(i) incorporate additional provisions to address the accession of any Loan Party
in an additional jurisdiction after the date hereof, (ii) cure omissions or
defects or make changes of a technical nature or (iii) accommodate any Change in
Law.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) Failure To Make Payments When Due. Failure by any Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise, (ii) when due any amount payable to any Issuing Bank in reimbursement
of any drawing under a Letter of Credit or (iii) any interest on any Loan, any
fee or other non-principal amount due hereunder within five Business Days after
the date due; or

(b) Default in Other Agreements. (i) Failure by any Borrower or any of their
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the
applicable notice period and grace period, if any, provided therefor; or
(ii) breach or default by any Borrower or any of their Restricted Subsidiaries
with respect to any other term of (A) one or more items of Indebtedness with an
aggregate outstanding principal amount exceeding the Threshold Amount or (B) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of Hedging Obligations, termination events or equivalent
events pursuant to the terms of the relevant Hedge Agreement which are not the
result of any default thereunder by any Loan Party or any Restricted
Subsidiary), in each case beyond the applicable notice period and grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, such Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; provided that
clause (ii) of this paragraph (b) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder;
provided, further, that (x) with respect to any breach or default referred to in
clause (ii) above with respect to a financial covenant in any such Indebtedness,
such breach or default shall only constitute an Event of Default hereunder if
such breach or default has resulted in the acceleration of such Indebtedness and
the termination of commitments thereunder, (y) any failure, breach or default
described under clauses (i) or (ii) above is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to this Article 8 and (z) for the avoidance
of doubt, any failure, breach or default described under clauses (i) or (ii)
above shall not result in a Default or Event of Default hereunder while any
notice period or grace period, if applicable to such failure, breach or default,
remains in effect; or

 

178



--------------------------------------------------------------------------------

(c) Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.01(e)(i), Section 5.02 (as it applies to the preservation of the
existence of the Parent) or Article 6; provided that, notwithstanding this
clause (c), no breach or default by any Loan Party under Section 6.15 will
constitute an Event of Default with respect to any Term Loans unless and until
the Required Revolving Lenders have accelerated the Revolving Loans, terminated
the commitments under the Revolving Facility and demanded repayment of, or
otherwise accelerated, the Indebtedness or other obligations under the Revolving
Facility and have not rescinded such demand or acceleration (the “Financial
Covenant Standstill”); or

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate) shall be
untrue in any material respect as of the date made or deemed made and such
untrue representation, warranty or certification shall remain untrue for a
period of 30 days after notice from the Administrative Agent to the Parent; or

(e) Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or in any of the
other Loan Documents, other than any such term referred to in any other Section
of this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Parent of any written notice thereof from the
Administrative Agent; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
any Borrower or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) (any such Person, a “Specified Person”) in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or local law, which relief is not stayed; or (ii) the
commencement of an involuntary case against any Specified Person under any
Debtor Relief Law; the entry by a court having jurisdiction in the premises of a
decree or order for the appointment of a receiver, receiver and manager
(preliminary) insolvency receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over any Specified Person, or over all or
a substantial part of its property; or the involuntary appointment of an interim
receiver, trustee or other custodian of any Specified Person for all or a
substantial part of its property, which remains, in any case under this clause
(f), undismissed, unvacated, unbonded and unstayed pending appeal for 60
consecutive days; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
any Specified Person of an order for relief, the commencement by any Specified
Person of a voluntary case under any Debtor Relief Law, or the consent by any
Specified Person to the entry of an order for relief in an involuntary case or
to the conversion of an involuntary case to a voluntary case, under any Debtor
Relief Law, or the consent by any Specified Person to the appointment of or
taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by any
Specified Person of a general assignment for the benefit of creditors; or
(iii) the admission by any Specified Person in writing of its inability to pay
its debts as such debts become due; or

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against any
Specified Person or any of its assets involving in the aggregate at any time an
amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by indemnity from a third party as to which the indemnifying
party has been notified and not denied its indemnification obligations,
self-insurance (if applicable) or insurance as to which the relevant third party
insurance company has been notified and not denied coverage), which judgment,
writs or warrants of attachment or similar process remains unpaid, undischarged,
unvacated, unbonded and unstayed pending appeal for a period of 60 consecutive
days; or

 

179



--------------------------------------------------------------------------------

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of any Borrower or any of
their Restricted Subsidiaries in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or

(j) Change of Control. The occurrence of a Change of Control; or

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof (i) any material Loan Guarantee for any
reason ceasing to be in full force and effect (other than in accordance with its
terms or as a result of the occurrence of the Termination Date) or being
declared by a court of competent jurisdiction to be null and void or the
repudiation in writing by any Loan Party of its obligations thereunder (in each
case other than as a result of the discharge of such Loan Party in accordance
with the terms thereof), (ii) this Agreement or any material Collateral Document
or any Lien on a material portion of the Collateral ceasing to be in full force
and effect (other than by reason of a release of Collateral in accordance with
the terms hereof or thereof, the occurrence of the Termination Date, any other
termination of such Collateral Document in accordance with the terms thereof or
as a result of the Refinancing prior to the taking of post-Closing Date actions
with respect to the Collateral Documents) or being declared by a court of
competent jurisdiction to be null and void or (iii) other than in any bona fide,
good faith dispute as to the scope of Collateral or whether any Lien has been,
or is required to be, released, the contesting by any Loan Party in writing of
the validity or enforceability of any material provision of any Loan Document
(or any Lien on a material portion of the Collateral purported to be created by
the Collateral Documents) or denial by any Loan Party in writing that it has any
further liability (other than by reason of the occurrence of the Termination
Date or any other termination of any Loan Document in accordance with the terms
thereof), including with respect to future advances by the Lenders, under any
Loan Document to which it is a party; it being understood and agreed that the
failure of the Administrative Agent to maintain possession of any Collateral
actually delivered to it or file any UCC (or equivalent) continuation statement
or any failure by the Administrative Agent or any Secured Party to take action
within its control shall not result in an Event of Default under this
clause (k); or

(l) Subordination. The Loan Document Obligations ceasing or the assertion in
writing by any Loan Party that the Loan Document Obligations cease to constitute
senior indebtedness under the subordination provisions of any document or
instrument evidencing any permitted subordinated Junior Indebtedness in excess
of the Threshold Amount (in each case, to the extent required by such
subordination provision) or any such subordination provision being invalidated
by a court of competent jurisdiction in a final non-appealable order or
otherwise ceasing, for any reason, to be valid, binding and enforceable
obligations of the parties thereto; or

(m) Canadian Employee Benefit Plans. (x) There shall occur one or more Canadian
Pension Plan Termination Events that have had or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (y) a
Canadian Loan Party fails to make a required contribution to or payment under
any Canadian Pension Plan when due and such failure has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

then, and in every such Event of Default (other than (x) an Event of Default
with respect to any Borrower described in clause (f) or (g) of this Article or
(y) any Event of Default arising under Section 6.15), and at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent, take
any of the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments, and thereupon such Commitments shall terminate
immediately along with the obligation of Issuing Banks to issue any Letter

 

180



--------------------------------------------------------------------------------

of Credit, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require that the applicable Borrower deposit in the LC
Collateral Account an additional amount in Cash as reasonably requested by the
Issuing Banks (not to exceed 100% of the relevant face amount) of the then
outstanding LC Exposure (minus the amount then on deposit in the LC Collateral
Account); provided that (A) upon the occurrence of an Event of Default with
respect to any Borrower described in clause (f) or (g) of this Article, any such
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and the obligation of the
Borrowers to Cash collateralize the outstanding Letters of Credit as aforesaid
shall automatically become effective, in each case without further action of the
Administrative Agent or any Lender and (B) during the continuance of any Event
of Default arising under Section 6.15, after giving effect to the proviso to
Section 8.01(c) (X) solely upon the request of the Required Revolving Lenders
(but not the Required Lenders or any other Lender or group of Lenders), the
Administrative Agent shall, by notice to the Parent, (1) terminate the Revolving
Credit Commitments, and thereupon such Revolving Credit Commitments shall
terminate immediately, (2) declare the Revolving Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder in respect of the Revolving
Loans, shall become due and payable immediately, without presentment, demand,
protest or other notice in respect thereof of any kind, all of which are hereby
waived by the Borrowers and (3) require that applicable Borrower deposit in the
LC Collateral Account an additional amount in Cash as reasonably requested by
the Issuing Banks (not to exceed 100% of the relevant face amount) of the then
outstanding LC Exposure (minus the amount then on deposit in the LC Collateral
Account) and (Y) subject to the Financial Covenant Standstill, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, subject to any applicable intercreditor agreement, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.01. Appointment. Each of the Lenders and the Issuing Banks, on behalf
of itself and its applicable Affiliates and in their respective capacities as
such and as Secured Parties in respect of any Secured Hedging Obligations or
Banking Services Obligations, as applicable, hereby irrevocably appoints
Barclays (or any successor appointed pursuant hereto) as Administrative Agent
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents and any other documents with
respect to the rights of the Secured Parties and the Collateral as contemplated
by this Agreement and the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

181



--------------------------------------------------------------------------------

Subject to Section 9.13, each of the Secured Parties hereby irrevocably appoints
and authorizes the Administrative Agent (as collateral agent) to act as the
agent of (and to hold any security interest, other than any security interest
governed by French law, created by the Loan Documents for and on behalf of or on
trust for) such Secured Party for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. Each Secured Party agrees that any such actions by the
Administrative Agent shall bind such Secured Party.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary under the relevant circumstances
as provided in Section 10.02); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Requirements of Law and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Restricted Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable to the Lenders or any other Secured Party for any action taken or
not taken by it with the consent or at the request of the Required Lenders or
Required Revolving Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the relevant circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Parent or any Lender, and the Administrative Agent

 

182



--------------------------------------------------------------------------------

shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any covenant, agreement or other term or condition
set forth in any Loan Document or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien on the Collateral or the existence, value or
sufficiency of the Collateral, (vi) the satisfaction of any condition set forth
in Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof;
provided, further, that the foregoing paragraph is solely for the benefit of the
Administrative Agent and not any Lender.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
provider of Secured Hedging Obligations or Banking Services Obligations) and the
Swingline Lender and each Issuing Bank hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender,
Swingline Lender and Issuing Bank Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 and Article 10 (as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

Section 9.02. Enforcement. Each Lender agrees that, except with the written
consent of the Administrative Agent, it will not take any enforcement action
hereunder or under any other Loan Document, accelerate the Loan Document
Obligations under any Loan Document, or exercise any right that it might
otherwise have under applicable law or otherwise to credit bid at any
foreclosure sale, UCC sale, any sale under Section 363 of the Bankruptcy Code or
other similar Dispositions of Collateral. Notwithstanding the foregoing,
however, except as otherwise expressly limited herein, a Lender may take action
to preserve or enforce its rights against a Loan Party where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of the Loan Document Obligations held by such Lender, including the filing of a
proof of claim in a case under the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guarantee; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply all or any portion of the Loan Document Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such Disposition and (B) the Administrative Agent or any
Lender may be the purchaser or licensor of all or any portion of such Collateral
at any such Disposition.

 

183



--------------------------------------------------------------------------------

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties, to take any of the
following actions upon the instruction of the Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Obligations in connection with any Disposition
pursuant to the applicable provisions of the Bankruptcy Code (or other
applicable Debtor Relief Law), including Section 363 thereof;

(b) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the Bankruptcy Code
(or other applicable Debtor Relief Law), including under Section 363 thereof;

(c) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the UCC (or other
applicable Debtor Relief Law), including pursuant to Sections 9-610 or 9-620 of
the UCC;

(d) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any foreclosure or other Disposition
conducted in accordance with applicable law following the occurrence of an Event
of Default, including by power of sale, judicial action or otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Obligations of such
Lender or other Secured Party;

it being understood that no Lender shall be required to fund any new amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Obligations or to purchase or retain or acquire
any portion of the Collateral; provided that, in connection with any credit bid
or purchase described under clause (b), (c) or (d) of the preceding paragraph,
the Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by the Administrative Agent on a
ratable basis. For the avoidance of doubt, nothing in this Article 9 shall limit
any rights of any of the Borrowers or their Subsidiaries under Section 363(k) of
the Bankruptcy Code (or the corresponding provisions of any other applicable
Debtor Relief Law).

With respect to any contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized by the Secured
Parties, but is not required, to estimate the amount thereof for purposes of any
credit bid or purchase described in the second preceding paragraph so long as
the estimation of the amount or liquidation of such claim would not unduly delay
the ability of the Administrative Agent to credit bid the Obligations or
purchase the Collateral in the relevant Disposition. In the event that the
Administrative Agent, in its sole and absolute discretion, elects not to
estimate any

 

184



--------------------------------------------------------------------------------

such contingent or unliquidated claim or any such claim cannot be estimated
without unduly delaying the ability of the Administrative Agent to consummate
any credit bid or purchase in accordance with the second preceding paragraph,
then any contingent or unliquidated claims not so estimated shall be
disregarded, shall not be credit bid, and shall not be entitled to any interest
in the portion or the entirety of the Collateral purchased by means of such
credit bid.

Each Secured Party whose Obligations are credit bid under clause (b), (c) or
(d) of the third preceding paragraph shall be entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

Section 9.03. Bankruptcy. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
each Secured Party agrees that the Administrative Agent (irrespective of whether
the principal of any Loan or LC Exposure is then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Exposure and all other Loan
Document Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts to the extent due to the Lenders and the
Administrative Agent under Sections 2.12 and 10.03) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under Sections
2.12 and 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Document Obligations or the rights of any Lender or any
Issuing Bank or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any Issuing Bank in any such proceeding.

Section 9.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the

 

185



--------------------------------------------------------------------------------

proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
the Administrative Agent has received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Parent), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-Agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

Section 9.06. Resignation. The Administrative Agent may resign at any time by
giving thirty days’ written notice to the Lenders, the Issuing Banks and the
Parent. If the Administrative Agent is a Defaulting Lender or an Affiliate of a
Defaulting Lender, either the Required Lenders or the Parent may, upon thirty
days’ notice, remove the Administrative Agent. Upon receipt of any such notice
of resignation or delivery of any such notice of removal, the Required Lenders
shall have the right, with the consent of the Parent (not to be unreasonably
withheld or delayed), to appoint a successor Administrative Agent which shall be
a commercial bank, trust company or other Person reasonably acceptable to the
Parent with offices in the U.S.; provided that during the existence and
continuation of a Specified Event of Default, no consent of the Parent shall be
required. If no successor shall have been appointed as provided above and
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation or the Administrative Agent receives
notice of removal, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt,
consent of the Parent) or (b) in the case of a removal, the Parent may, after
consulting with the Required Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that (x) in the case of a
retirement, if the Administrative Agent notifies the Parent, the Lenders and the
Issuing Banks that no qualifying Person has accepted such appointment or (y) in
the case of a removal, the Parent notifies the Required Lenders that no
qualifying Person has accepted such appointment, then, in each case, such
resignation or removal shall nonetheless become effective in accordance with
such notice and (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent in its capacity as collateral agent for the Secured Parties
for perfection purposes, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
required to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Bank directly (and each Lender and
each Issuing Bank will cooperate with the Parent to enable the Parent to take
such actions), until such time as the Required Lenders or the Parent, as
applicable, appoint a successor Administrative Agent, as provided for above in
this Article 9. Upon the acceptance of its appointment as a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed

 

186



--------------------------------------------------------------------------------

Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder (other than its
obligations under Section 10.13 hereof). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor
Administrative Agent. After the Administrative Agent’s resignation or removal
hereunder, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-Agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them while the relevant Person was acting as
Administrative Agent (including for this purpose holding any collateral security
following the retirement or removal of the Administrative Agent).

Any resignation or removal of the Administrative Agent hereunder shall also
constitute its resignation as the Swingline Lender effective as of the date of
effectiveness of its removal or resignation as Administrative Agent as provided
above. In the event of any such resignation as Swingline Lender, the Parent
shall be entitled to appoint any Revolving Lender that is willing to accept such
appointment as successor Swingline Lender hereunder. Upon the acceptance of any
appointment as Swingline Lender hereunder by a successor Swingline Lender, such
successor Swingline Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the resigning Swingline Lender and
the resigning Swingline Lender shall be discharged from its duties and
obligations in such capacity hereunder. In the event the Swingline Lender
resigns, the applicable Borrowers shall promptly repay all outstanding Swingline
Loans on the effective date of such resignation (which repayment may be
effectuated with the proceeds of a Borrowing).

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender or any Issuing Bank with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of the Administrative Agent or any of its Related Parties.

Section 9.07. Arrangers. Notwithstanding anything to the contrary herein, the
Arrangers shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement, except in their respective capacities, as
applicable, as the Administrative Agent, an Issuing Bank or a Lender hereunder.

Section 9.08. Release of Loan Guarantees; Collateral. Each Secured Party
irrevocably authorizes and instructs the Administrative Agent to, and the
Administrative Agent shall:

(a) without limiting Section 10.22, release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon the
occurrence of the Termination Date, (ii) that is sold or to be sold or
transferred as part of or in connection with any Disposition permitted under the
Loan Documents (or other disposition not restricted hereby) to a Person that is
not a Loan Party, (iii) that does not constitute (or ceases to constitute)
Collateral (including by becoming an Excluded Asset), (iv) if

 

187



--------------------------------------------------------------------------------

the property subject to such Lien is owned by a Subsidiary Guarantor, upon the
release of such Subsidiary Guarantor from its Loan Guarantee otherwise in
accordance with the Loan Documents, (v) as required under clause (d) below or
(vi) if approved, authorized or ratified in writing by the Required Lenders (or
such other number or percentage of Lenders as shall be necessary under the
relevant circumstances as provided in Section 10.02) in accordance with
Section 10.02;

(b) without limiting Section 10.22, release any Subsidiary Guarantor from its
obligations under the Loan Guarantee (i) if such Person ceases to be a
Restricted Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions or any event or other circumstance
permitted hereunder) and/or (ii) upon the occurrence of the Termination Date;

(c) subordinate (and, in the case of Section 6.02(uu), release) any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Sections
6.02(c), 6.02(d), 6.02(e), 6.02(f), 6.02(g), 6.02(l), 6.02(k) 6.02(m), 6.02(n),
6.02(o), 6.02(q), 6.02(r), 6.02(v)(ii), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb),
6.02(cc), 6.02(dd), 6.02(ee), 6.02(ff), 6.02(gg), 6.02(ii), 6.02(ll) and
6.02(uu) (and any Refinancing Indebtedness in respect of any thereof to the
extent such Refinancing Indebtedness is permitted to be secured under
Section 6.02(k)); and

(d) enter into subordination, intercreditor, collateral trust and/or similar
agreements (and any amendments thereto) with respect to Indebtedness (including
any Acceptable Intercreditor Agreement and any amendment thereto) that is
(i) required or permitted to be subordinated hereunder or pari passu with the
Liens securing the Loan Document Obligations and/or (ii) secured by Liens, and
with respect to which Indebtedness and/or Liens, this Agreement contemplates an
intercreditor, subordination, collateral trust or similar agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guarantee or its Lien on any
Collateral pursuant to this Article 9. In each case as specified in this Article
9, the Administrative Agent will (and each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to), at the Parent’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, to
subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guarantee, in each case in accordance with the terms
of the Loan Documents and this Article 9. The parties hereto acknowledge and
agree that the Administrative Agent may rely conclusively as to any of the
matters described in this Section 9.08 and Section 10.22 (including as to its
authority hereunder and thereunder) on a certificate or similar instrument
provided to it by any Loan Party without further inquiry or investigation, which
certificate shall be delivered to the Administrative Agent by the Loan Parties
upon request.

Section 9.09. Intercreditor Agreements. The Administrative Agent is authorized
to enter into any Acceptable Intercreditor Agreement and any other
intercreditor, subordination, collateral trust or similar agreement contemplated
hereby with respect to any (a) Indebtedness (i) that is (A) required or
permitted to be subordinated hereunder or pari passu with or senior to the Liens
securing the Loan Document Obligations and/or (B) secured by Liens and (ii) with
respect to which Indebtedness and/or Liens, this Agreement contemplates an
intercreditor, subordination, collateral trust or similar agreement (any such
other intercreditor, subordination, collateral trust and/or similar agreement,
an “Additional Agreement”) and/or (b) Secured Hedging Obligations and/or Banking
Services Obligations, whether or not constituting Indebtedness, and each Secured
Party acknowledges that any Acceptable Intercreditor Agreement and any
Additional Agreement is binding upon them. Each Secured Party hereby (a)

 

188



--------------------------------------------------------------------------------

acknowledges that it has received a copy of the First Lien Intercreditor
Agreement and consents to its terms, (b) agrees that it will be bound by, and
will not take any action contrary to, the provisions of any Acceptable
Intercreditor Agreement or any Additional Agreement and (c) authorizes and
instructs the Administrative Agent to enter into any Additional Agreement
(including any Acceptable Intercreditor Agreement) and to subject the Liens on
the Collateral securing the Obligations to the provisions thereof. The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrowers, and the Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of any Acceptable Intercreditor Agreement
and/or any other Additional Agreement.

Section 9.10. Indemnification by Lenders. To the extent that the Administrative
Agent (or any Affiliate thereof) is not reimbursed and indemnified by the
Borrowers in accordance with the terms of this Agreement, the Lenders will
reimburse and indemnify the Administrative Agent (and any Affiliate thereof) in
proportion to their respective Applicable Percentages (determined as if there
were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any Affiliate
thereof) in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such Affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

Section 9.11. Withholding Taxes. To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any payment to
any Lender (which term shall include any Issuing Bank for purposes of this
Section 9.11) an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed or because such Lender
failed to notify Administrative Agent of a change in circumstance which rendered
the exemption from, or reduction of, withholding tax ineffective), such Lender
shall indemnify fully and hold harmless Administrative Agent (to the extent that
the Administrative Agent has not already been reimbursed by a Loan Party
pursuant to Section 2.17 and without limiting or expanding the obligation of any
Loan Party to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. The agreements in this Section 9.11 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of all other Loan
Document Obligations.

Section 9.12. Quebec. For the purposes of any security granted at any time by
any Canadian Loan Party pursuant to the laws of the Province of Quebec, each
Lender hereby irrevocably authorizes and appoints the Administrative Agent (and,
for the purposes of any existing security, confirms the appointment of the
Administrative Agent in its capacity as collateral agent) to act as the
hypothecary representative (fondé de pouvoir) (within the meaning of Article
2692 of the Civil Code of Quebec) for the Secured Parties (including for the
holder of any debenture, bond or other title of indebtedness issued by any
Canadian Loan Party pursuant to the terms of any deed of hypothec) in order to
hold any hypothec granted under the laws of the Province of Quebec (including as
security for any such debenture, bond or other title of indebtedness issued by
any Canadian Loan Party (or as security in respect of any Obligations)) and to
exercise such rights and duties as are conferred upon a hypothecary
representative

 

189



--------------------------------------------------------------------------------

(fondé de pouvoir) under the relevant deed of hypothec and applicable laws (with
the power to delegate any such rights or duties). Moreover, in respect of any
pledge by any such Canadian Loan Party of any such debenture, bond or other
title of indebtedness as security in respect of any Obligations, the
Administrative Agent (in its capacity as collateral agent) shall also be
authorized to hold such debenture, bond or other title of indebtedness as agent,
mandatary, custodian and pledgee for the benefit of the Secured Parties, the
whole notwithstanding the provisions of Section 32 of the An Act respecting the
Special Powers of Legal Persons (Quebec). The execution prior to the date hereof
by the Administrative Agent (or its predecessor in the capacity as collateral
agent) of any deed of hypothec or other security documents made pursuant to the
laws of the Province of Quebec, is hereby ratified and confirmed. Any person who
becomes a Secured Party shall be deemed to have consented to and ratified the
foregoing appointment of the Administrative Agent as hypothecary representative
(fondé de pouvoir), agent, mandatary and custodian on behalf of all Secured
Parties (including for any holder of any such debenture, bond or other title of
indebtedness issued by any Canadian Loan Party), including such person. For
greater certainty, the Administrative Agent, when acting as the hypothecary
representative (fondé de pouvoir), shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in favor
of the Administrative Agent in this Agreement, which shall apply mutatis
mutandis. In the event of the resignation and appointment of a successor
Administrative Agent, such successor of the Administrative Agent shall also act
as the hypothecary representative (fondé de pouvoir) without any further action
or formality, other than the filing of a notice of replacement in the applicable
Quebec Register in accordance with Article 2692 of the Civil Code of Quebec, and
as agent, mandatary and custodian for the purposes set forth above. Without
limiting the foregoing, no Lender or Issuing Bank shall have or be deemed to
have a fiduciary relationship with any other Lender or Issuing Bank. The Lenders
and Issuing Banks are not partners or co-venturers, and no Lender or Issuing
Bank shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Administrative Agent) authorized to act for, any
other Lender or Issuing Bank.

Section 9.13. Certain Foreign Collateral Matters. Notwithstanding anything
herein or in any other Loan Document to the contrary, the Collateral Documents
and the Liens (and the relative rights of the Secured Parties and the
Administrative Agent) granted by a Subsidiary Guarantor organized outside of the
United States and Canada shall be subject to the terms of Schedule 9.13.
Schedule 9.13 may be amended by the Administrative Agent and the Parent, without
the consent of any other Lender, Issuing Bank, the Swingline Lender or other
Secured Party, in order to (i) incorporate additional provisions to address the
accession of any Loan Party in an additional jurisdiction after the date hereof,
(ii) cure omissions or defects or make changes of a technical nature or
(iii) accommodate any Change in Law.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i) if to any Loan Party, to such Loan Party in the care of the Parent at:

Valeant Pharmaceuticals International

c/o Valeant Pharmaceuticals International, Inc.

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807

Attention: Corporate Secretary

Facsimile No.: (949) 461-6661

Email: William.Woodfield@valeant.com and Judah.Bareli@valeant.com

 

190



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice to any Loan Party):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Jason Kyrwood and Michael Kaplan

Facsimile No.: (212) 701-5800

Email: jason.kyrwood@davispolk.com and michael.kaplan@davispolk.com

(ii) if to the Administrative Agent, at:

Barclays Bank PLC

Bank Debt Management

745 7th Avenue

New York, New York 10019

Telephone: (212) 526-6047

Attention: Robert Walsh

Email: robert.xa.walsh@barclays.com and ltmny@barclays.com

with a copy, in the case of any borrowing or continuation request, to:

Barclays Bank PLC

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-1920

Attention: Samuel Cohen

Email: samuel.cohen@barclays.com and 12145455230@tls.ldsprod.com

(iii) if to the Swingline Lender, at:

Barclays Bank PLC

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-1920

Attention: Samuel Cohen

Email: samuel.cohen@barclays.com and 12145455230@tls.ldsprod.com

(iv) if to any Lender, to it at its address, facsimile number or email address
set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 10.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 10.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications

 

191



--------------------------------------------------------------------------------

sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, such notices or other
communications shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in clause
(b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Parent (on behalf
of any Loan Party) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto; it being understood
and agreed that the Parent may provide any such notice to the Administrative
Agent as recipient on behalf of itself, the Swingline Lender, each Issuing Bank
and each Lender.

Section 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any party thereto therefrom shall in any
event be effective unless the same is permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which it is given. Without limiting the generality of the foregoing,
to the extent permitted by law, the making of a Loan or the issuance of any
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

(b) Subject to clauses (A), (B), (C), (D) and (E) of this Section 10.02(b) and
Sections 10.02(c) and (d) below and to Section 10.05(f), neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified, except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Parent and the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
or (ii) in the case of any other Loan Document (other than any waiver, amendment
or modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Document), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

 

192



--------------------------------------------------------------------------------

(A) except with the consent of each Lender directly and adversely affected
thereby (but without requiring the consent of the Required Lenders), no such
agreement shall;

(1) increase the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.22 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

(2) reduce or forgive the principal amount of any Loan owed to such Lender or
any amount due to such Lender on any Loan Installment Date (other than, in each
case, any waiver of, or consent to or departure from, any Default or Event of
Default or any mandatory prepayment; it being understood that no change in
(i) the definition of “First Lien Leverage Ratio” or any other ratio used in the
calculation of any mandatory prepayment (including any component definition
thereof) or (ii) the MFN Provision shall constitute a reduction or forgiveness
of any principal amount due hereunder);

(3) (x) extend the scheduled final maturity of any Loan or (y) postpone any Loan
Installment Date, any Interest Payment Date or the date of any scheduled payment
of any fee, in each case payable to such Lender hereunder (in each case, other
than any extension for administrative reasons agreed by the Administrative
Agent) (other than, in each case, any waiver of, or consent or departure from,
any Default or Event of Default or any mandatory prepayment; it being understood
that no change in the definition of “First Lien Leverage Ratio” or any other
ratio used in the calculation of any mandatory prepayment (including any
component definition thereof) shall constitute such an extension or
postponement);

(4) reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrowers to pay interest at the default rate of
interest under Section 2.13(d), which shall only require the consent of the
Required Lenders, or to waive adjustments in interest rate or fees on account of
late delivery of financial statements or a determination with respect to
financial statements pursuant to the final paragraphs of the definitions of
“Applicable Rate” and “Commitment Fee Rate”, which shall only require the
consent of the Required Lenders with respect to the Initial Term Loans or the
Required Revolving Lenders, as applicable) or the amount of any fee owed to such
Lender; it being understood that no change in (i) the definition of “First Lien
Leverage Ratio” or any other ratio used in the calculation of the Applicable
Rate or the Commitment Fee Rate, or in the calculation of any other interest or
fee due hereunder (including any component definition thereof) or (ii) the MFN
Provision shall constitute a reduction in any rate of interest or fee hereunder;

 

193



--------------------------------------------------------------------------------

(5) extend the expiry date of such Lender’s Commitment; it being understood that
no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall
constitute an extension of any Commitment of any Lender; and

(6) waive, amend or modify the provisions of Section 2.18(b) of this Agreement
in a manner that would by its terms alter the pro rata sharing of payments
required thereby (except in connection with any transaction permitted under
Sections 2.22, 2.23, 10.02(c) and/or 10.05(g) or as otherwise provided in this
Section 10.02); and

(B) no such agreement shall:

(1) change (x) any of the provisions of Section 10.02(a) or Section 10.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or
(y) the definition of “Required Revolving Lenders” without the prior written
consent of each Revolving Lender (it being understood that neither the consent
of the Required Lenders nor the consent of any other Lender shall be required in
connection with any change to the definition of “Required Revolving Lenders”);

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 9 or Section 10.22 hereof or
pursuant to any Acceptable Intercreditor Agreement), without the prior written
consent of each Lender; or

(3) release all or substantially all of the value of the Guarantees under the
Loan Guarantee (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Article 9 or Section 10.22 hereof), without the
prior written consent of each Lender;

(C) solely with the consent of the Required Revolving Lenders (but without the
consent of the Required Lenders or any other Lender), any such agreement may
(x) waive, amend or modify Section 6.15 (or the definition of “First Lien
Leverage Ratio” or any component definition thereof, in each case, as any such
definition is used solely for purposes of Section 6.15) or waive any Default or
Event of Default in respect of Section 6.15 (other than as permitted under
clause (y)), (y) waive, amend or modify any condition precedent set forth in
Section 4.02 hereof as it pertains to any Revolving Loan and/or Additional
Revolving Loan and/or (z) waive any Default or Event of Default that results
from any representation made or deemed made by any Loan Party in any Loan
Document in connection with any Credit Extension under the Revolving Facility
being untrue in any material respect as of the date made or deemed made;

 

194



--------------------------------------------------------------------------------

(D) solely with the consent of the relevant Issuing Bank and, in the case of
clause (x), the Administrative Agent, any such agreement may (x) increase or
decrease the Letter of Credit Sublimit or (y) waive, amend or modify any
condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit; and

(E) solely with the consent of the Parent and applicable Class or Classes of
Revolving Lenders and/or, if applicable, Issuing Banks, subject to the
provisions of Section 1.10, this Agreement may be amended or otherwise modified
to permit the availability of Revolving Loans and/or Letters of Credit
denominated in a currency other than Dollars and to make technical changes to
this Agreement and any other Loan Document to accommodate the inclusion of any
such new currency;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 10.05, Commitment reductions or
terminations pursuant to Section 2.09, incurrences of Additional Commitments or
Additional Loans pursuant to Sections 2.22, 2.23 or 10.02(c) and reductions or
terminations of any such Additional Commitments or Additional Loans.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of any Defaulting Lender may not be increased without
the consent of such Defaulting Lender (it being understood that any Commitment
or Loan held or deemed held by any Defaulting Lender shall be excluded from any
vote hereunder that requires the consent of any Lender, except as expressly
provided in Section 2.21(b)). Notwithstanding the foregoing, but without
limiting the provisions of Section 2.22(g), this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent (i) to add one or more additional credit
facilities to this Agreement and to permit any extension of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the relevant benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders on substantially the
same basis as the Lenders prior to such inclusion.

(c) Notwithstanding the foregoing, this Agreement may be amended:

(i) with the written consent of the Parent and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Term Loans under any applicable Class (any
such loans being refinanced or replaced, the “Replaced Term Loans”) with one or
more replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01 and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 6.02 and plus (2) the amount of accrued interest, penalties and
premium (including any tender premium) thereon, any committed but undrawn amount
and underwriting discounts, fees (including upfront fees, original issue
discount or initial yield payments), commissions and expenses associated
therewith),

(B) subject to the Permitted Earlier Maturity Indebtedness Exception, any
Replacement Term Loans (other than customary bridge loans with a maturity date
of not longer than one year; provided that any loans, notes, securities or other
Indebtedness which are exchanged for or otherwise replace such bridge loans
shall be subject to the

 

195



--------------------------------------------------------------------------------

requirements of this clause (B)) must have a final maturity date that is equal
to or later than the final maturity date of, and have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Replaced Term Loans at the time of the relevant refinancing,

(C) any Replacement Term Loans may be pari passu or junior in right of payment
and pari passu (without regard to the control of remedies) or junior with
respect to the Collateral with the remaining portion of the Initial Term Loans
or Additional Term Loans (provided that if pari passu or junior as to
Collateral, such Replacement Term Loans shall be subject to an Acceptable
Intercreditor Agreement and may, at the option of the Parent, be documented in a
separate agreement or agreements), or be unsecured,

(D) if any Replacement Term Loans are secured, such Replacement Term Loans may
not be secured by any assets other than the Collateral,

(E) if any Replacement Term Loans are guaranteed, such Replacement Term Loans
may not be guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Term Loans that are pari passu with the Initial Term Loans
in right of payment and security may participate (A) in any voluntary prepayment
of Term Loans as set forth in Section 2.11(a)(i) and (B) in any mandatory
prepayment of Term Loans as set forth in Section 2.11(b)(vi),

(G) any Replacement Term Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms and, subject to preceding clause (B), an amortization schedule,
as the Parent and the lenders providing such Replacement Term Loans may agree,

(H) the covenants and events of default of any Replacement Term Loans (excluding
pricing, interest, fees, rate floors, premiums, optional prepayment or
redemption terms, security and maturity, subject to preceding clauses
(B) through (G)) shall be (i) substantially identical to, or (taken as a whole)
no more favorable (as determined by the Parent in good faith) to the lenders
providing such Replacement Term Loans than, those applicable to the Replaced
Term Loans (other than covenants or other provisions applicable only to periods
after the latest Maturity Date of such Replaced Term Loans (in each case, as of
the date of incurrence of such Replacement Term Loans)), (ii) then-current
market terms (as determined by the Parent in good faith at the time of
incurrence or issuance (or the obtaining of a commitment with respect thereto))
for the applicable type of Indebtedness or (iii) reasonably acceptable to the
Administrative Agent (it being agreed that covenants and events of default of
any Replacement Term Loans that are more favorable to the lenders or the agent
of such Replacement Term Loans than those contained in the Loan Documents and
are then conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall thereafter be deemed acceptable to the
Administrative Agent), and

(ii) with the written consent of the Parent and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of any Revolving Credit Commitment under the applicable
Class (any such Revolving Credit Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:

 

196



--------------------------------------------------------------------------------

(A) the aggregate principal amount of any Replacement Revolving Facility shall
not exceed the aggregate principal amount of the Replaced Revolving Facility
(plus (x) any additional amounts permitted to be incurred under Section 6.01
and, to the extent any such additional amounts are secured, the related Liens
are permitted under Section 6.02 and (y) the amount of accrued interest,
penalties and premium thereon, any committed but undrawn amounts and
underwriting discounts, fees (including upfront fees and original issue
discount), commissions and expenses associated therewith),

(B) no Replacement Revolving Facility (other than customary bridge loans with a
maturity date of not longer than one year; provided that any loans, notes,
securities or other Indebtedness which are exchanged for or otherwise replace
such bridge loans shall be subject to the requirements of this clause (B)) may
have a final maturity date (or require commitment reductions) prior to the final
maturity date of the relevant Replaced Revolving Facility at the time of such
refinancing,

(C) any Replacement Revolving Facility may be pari passu or junior in right of
payment and pari passu (without regard to the control of remedies) or junior
with respect to the Collateral with the remaining portion of any Revolving
Credit Commitments (provided that if pari passu or junior as to Collateral, such
Replacement Revolving Facility shall be subject to an Acceptable Intercreditor
Agreement and may, at the option of the Parent, be documented in a separate
agreement or agreements), or be unsecured,

(D) if any Replacement Revolving Facility is secured, it may not be secured by
any assets other than the Collateral,

(E) if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to Section 2.23(a)(i), mutatis
mutandis, to the same extent as if fully set forth in this Section 10.02(c)(ii),

(G) any Replacement Revolving Facility shall have pricing (including interest,
fees and premiums) and, subject to the preceding clause (F), optional prepayment
and redemption terms as the Parent and the lenders providing such Replacement
Revolving Facility may agree,

(H) the covenants and events of default of any Replacement Revolving Facility
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses
(B) through (G)) shall be (i) substantially identical to, or (taken as a whole)
no more favorable (as determined by the Parent in good faith) to the lenders
providing such Replacement Revolving Facility than, those applicable to the
Replaced Revolving Facility (other than covenants or other provisions applicable
only to periods after the latest Maturity Date of such Replaced Revolving
Facility (in each case, as of the date of incurrence of the relevant Replacement
Revolving Facility)), (ii) then-current market terms (as determined

 

197



--------------------------------------------------------------------------------

by the Parent in good faith at the time of incurrence or issuance (or the
obtaining of a commitment with respect thereto)) for the applicable type of
Indebtedness or (iii) reasonably acceptable to the Administrative Agent (it
being agreed that covenants and events of default of any Replacement Revolving
Facility that are more favorable to the lenders or the agent of such Replacement
Revolving Facility than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall be deemed acceptable to the Administrative Agent),
and

(I) the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees then due and
payable in connection therewith shall be paid in full, in each case on the date
such Replacement Revolving Facility is implemented.

Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Parent, the Administrative
Agent and the lenders providing the relevant Replacement Term Loans or the
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement Term
Loans or Replacement Revolving Facility, as applicable, incurred or implemented
pursuant thereto (including any amendment necessary to treat the loans and
commitments subject thereto as a separate “tranche” and “Class” of Loans and/or
commitments hereunder). It is understood that any Lender approached to provide
all or a portion of any Replacement Term Loans or any Replacement Revolving
Facility may elect or decline, in its sole discretion, to provide such
Replacement Term Loans or Replacement Revolving Facility.

(d) Notwithstanding anything to the contrary contained in this Section 10.02 or
any other provision of this Agreement or any provision of any other Loan
Document, (i) the Parent and the Administrative Agent may, without the input or
consent of any Lender, amend, supplement and/or waive any guarantee, collateral
security agreement, pledge agreement and/or related document (if any) executed
in connection with this Agreement to (x) comply with any Requirements of Law or
(y) cause any such guarantee, collateral security agreement, pledge agreement or
other document to be consistent with this Agreement and/or the relevant other
Loan Documents, (ii) the Parent and the Administrative Agent may, without the
input or consent of any other Lender (other than the relevant Lenders (including
Additional Lenders) providing Loans under such Sections), effect amendments to
this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Parent and the Administrative Agent to (A) effect the
provisions of Sections 2.22, 2.23, 5.12, 5.14, 5.15, 5.16, 6.11, 7.13, 9.13,
10.02(c) or 11.09, or any other provision specifying that any waiver, amendment
or modification may be made with the consent or approval of the Administrative
Agent and/or (B) add terms (including representations and warranties,
conditions, prepayments, covenants or events of default), in connection with the
addition of any Loan or Commitment hereunder or the incurrence of any
Incremental Equivalent Debt, any Replacement Term Loans, any Replacement
Revolving Facility, any Replacement Debt and/or any Refinancing Indebtedness
incurred in reliance on Section 6.01(p) with respect to Indebtedness originally
incurred in reliance on Section 6.01(z) that are favorable to the then-existing
Lenders, as reasonably determined by the Administrative Agent (it being
understood that, where applicable, any such amendment may be effectuated as part
of an Incremental Facility Amendment and/or a Refinancing Amendment), (iii) if
the Administrative Agent and the Parent have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical or administrative nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Parent shall be permitted to amend such provision
solely to address such matter as reasonably determined by them acting jointly
without the input or consent of any Lender, (iv) the Administrative Agent and
the Parent may amend, restate, amend and restate or otherwise modify any

 

198



--------------------------------------------------------------------------------

Acceptable Intercreditor Agreement as provided therein or to give effect thereto
or to carry out the purpose thereof without the input or consent of any Lender
and (v) any amendment, waiver or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes may be effected with the consent of
Lenders owning 50% of the aggregate commitments or Loans of such directly
affected Class in lieu of the consent of the Required Lenders.

Section 10.03. Expenses; Indemnity.

(a) Subject to Section 10.05(f), the Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by each Arranger, the Administrative
Agent and their respective Affiliates (but limited, in the case of legal fees
and expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction to all such Persons, taken as a whole) in connection with the
syndication and distribution (including via the Internet or through a service
such as Intralinks) of the Credit Facilities, the preparation, execution,
delivery and administration of the Loan Documents and any related documentation,
including in connection with any amendment, modification or waiver of any
provision of any Loan Document (whether or not the transactions contemplated
thereby are consummated, but only to the extent the preparation of any such
amendment, modification or waiver was requested by the Borrowers) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers, the Issuing Banks or the Lenders or any of their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such Persons taken as a whole and,
if necessary, of one local counsel in any relevant jurisdiction to all such
Persons, taken as a whole) in connection with the enforcement, collection or
protection of their respective rights in connection with the Loan Documents,
including their respective rights under this Section, or in connection with the
Loans made and/or Letters of Credit issued hereunder. Except to the extent
required to be paid on the Closing Date, all amounts due under this paragraph
(a) shall be payable by the Borrowers within 30 days of receipt by the Parent of
an invoice setting forth such expenses in reasonable detail, together with
backup documentation supporting the relevant reimbursement request.

(b) The Borrowers shall indemnify each Arranger, the Administrative Agent, each
Issuing Bank, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
(but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
local counsel in any relevant jurisdiction to all Indemnitees taken as a whole
and, solely in the case of an actual or perceived conflict of interest after the
affected Person notifies the Parent of such conflict, (x) one additional counsel
to all similarly situated affected Indemnitees taken as a whole and (y) one
additional local counsel in any relevant jurisdiction to all similarly situated
affected Indemnitees taken as a whole), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the
Loans or any Letter of Credit or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by any Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that any such loss, claim, damage or
liability (i) is determined by a final and non-appealable

 

199



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction (or documented in any settlement
agreement referred to below) to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or its Related Party or, to the
extent such judgment finds (or any such settlement agreement acknowledges) that
any such loss, claim, damage or liability has resulted from such Person’s or a
Related Party of such Person’s material breach of the Loan Documents or
(ii) arises out of any claim, litigation, investigation or proceeding brought by
such Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent, any Issuing Bank or any Arranger, acting in its capacity as the
Administrative Agent, as an Issuing Bank or as an Arranger) that does not
involve any act or omission of any Borrower or any of its subsidiaries. Each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the Borrowers pursuant to this Section 10.03(b) to such Indemnitee for any fees,
expenses or damages to the extent such Indemnitee is not entitled to payment
thereof in accordance with the terms hereof. All amounts due under this
paragraph (b) shall be payable by the Borrowers within 30 days (x) after receipt
by the Parent of a written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Parent of an invoice, setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request. This Section 10.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax claim.

(c) The Borrowers shall not be liable for any settlement or compromise of, or
the consent to the entry of any judgment with respect to, any proceeding
effected without its consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if any proceeding is so settled, compromised or
consented to with the Parent’s written consent, or if there is a final judgment
entered against any Indemnitee in any such proceeding, the Borrowers agree to
indemnify and hold harmless each Indemnitee to the extent and in the manner set
forth above. The Borrowers shall not, without the prior written consent of the
affected Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in respect of which indemnity has been sought hereunder by such
Indemnitee unless (i) such settlement includes an unconditional release of such
Indemnitee from all liability or claims that are the subject matter of such
proceeding and (ii) such settlement does not include any statement as to any
admission of fault or culpability.

Section 10.04. Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto, any other Loan Party and/or any Related Party of any
thereof, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or any Letter of
Credit or the use of the proceeds thereof, except, in the case of any claim by
any Indemnitee against any Borrower, to the extent such damages would otherwise
be subject to indemnification pursuant to the terms of Section 10.03.

Section 10.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07 and/or pursuant
to any Permitted Reorganization, the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
the terms of this Section (any attempted assignment or transfer not complying
with the terms of this Section shall be null and void). Nothing in this
Agreement, expressed or implied, shall be

 

200



--------------------------------------------------------------------------------

construed to confer upon any Person (other than the parties hereto, their
respective successors and permitted assigns, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Arrangers, the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. Any Successor
Parent or Successor Borrower permitted pursuant to a transaction referred to in
clause (i) of the proviso above, shall thereafter be deemed to be and become the
“Parent” or a “Borrower”, as applicable, for all purposes hereunder, and such
initial Parent or initial Borrower, as applicable, shall be released from its
Loan Document Obligations in respect of this Agreement and the other Loan
Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Sections 2.22, 2.23 or 10.02(c)
at the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:

(A) the Parent; provided that the Parent shall be deemed to have consented to
any assignment of Term Loans if it has not responded to a written request for
its consent from the Administrative Agent within 10 Business Days after
receiving such written request; provided, further, that no consent of the Parent
shall be required (x) for any assignment of Term Loans or Term Commitments to
another Lender, an Affiliate of any Lender or an Approved Fund or (y) for any
assignment during the continuance of a Specified Event of Default;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund, or for any assignment to the Parent and/or its
Affiliates, which otherwise complies with the terms of this Section 10.05; and

(C) in the case of any Revolving Facility, each Issuing Bank and the Swingline
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or commitments of any Class, the principal
amount of Loans or commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000, in the
case of Term Loans and Term Commitments and (y) $5,000,000 in the case of
Revolving Loans and Revolving Credit Commitments unless the Parent and the
Administrative Agent otherwise consent to a lesser amount, and in each case any
assigned amount may exceed such minimum amount in an integral multiple of
$1,000,000 in excess thereof;

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

 

201



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and which fee shall not apply
for any assignment to an Affiliated Lender);

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent and
the Parent (irrespective of whether an Event of Default exists) (1) an
Administrative Questionnaire and (2) any form required under Section 2.17; and

(E) the assigning Lender shall, concurrently with its delivery of the same to
the Administrative Agent, provide the Parent with a copy of its request for such
assignment, which shall include the name of the prospective assignee
(irrespective of whether an Event of Default exists).

(iii) Except as otherwise provided in Section 10.05(g), subject to the
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in any Assignment Agreement, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned pursuant to such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be (A) entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03 with respect to facts and circumstances occurring on or
prior to the effective date of such assignment and (B) subject to its
obligations thereunder and under Section 10.13). If any assignment by any Lender
holding any Promissory Note is made after the issuance of such Promissory Note,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender such Promissory Note to the
Administrative Agent for cancellation, and, following such cancellation, if
requested by either the assignee or the assigning Lender, the applicable
Borrower shall issue and deliver a new Promissory Note to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations in
respect of such Loans and LC Disbursements. The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, each Issuing Bank and each
Lender (but only as to its own holdings), at any reasonable time and from time
to time upon reasonable prior notice.

 

202



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by paragraph
(b)(ii)(D)(2) of this Section, the processing and recordation fee referred to in
paragraph (b) of this Section, if applicable, and any written consent to the
relevant assignment required by paragraph (b) of this Section, the
Administrative Agent shall promptly accept such Assignment Agreement and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(vi) By executing and delivering an Assignment Agreement, the assigning Lender
and the Eligible Assignee thereunder shall be deemed to confirm and agree with
each other and the other parties hereto as follows: (A) such assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment Agreement, (B) except as set forth in clause
(A) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statement, warranty or representation made
in or in connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Parent or any Restricted Subsidiary or the
performance or observance by the Parent or any Restricted Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment Agreement; (D) such assignee confirms that it has received a
copy of this Agreement and each then-applicable Acceptable Intercreditor
Agreement, together with the most recent financial statements delivered pursuant
to Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment Agreement; (E) such assignee will independently and without reliance
upon the Administrative Agent, the assigning Lender or any other Lender and
based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(G) such assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Parent, the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender, sell
participations to any bank or other entity (other than to any Defaulting Lender
or any natural Person) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the relevant
Participant, agree to any amendment, modification or waiver described in (x)

 

203



--------------------------------------------------------------------------------

clause (A) of the first proviso to Section 10.02(b) that directly and adversely
affects the Loans or commitments in which such Participant has an interest and
(y) clauses (B)(1), (2) or (3) of the first proviso to Section 10.02(b). Subject
to paragraph (c)(ii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the limitations and requirements of such Sections and Section 2.19) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section (it being understood that the
documentation required under Section 2.17(f) shall be delivered solely to the
participating Lender, and if additional amounts are required to be paid to the
Participant pursuant to Section 2.17(a) or Section 2.17(c), to the Parent). To
the extent permitted by applicable Requirements of Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant shall be subject to Section 2.18(c) as though it
were a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from any
Change in Law occurring after the sale of the participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each Participant and their respective
successors and assigns, and the principal amounts and stated interest of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to any Participant’s
interest in any Commitment, Loan, Letter of Credit or any other obligation under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Defaulting
Lender or any natural person) to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to any Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 10.05 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Parent, the option to provide to the applicable
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the applicable Borrowers pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) in no event
may any Lender grant any option to provide to a Borrower all or any part of any
Loan that such Granting Lender would have otherwise been obligated to make to a
Borrower pursuant to this Agreement to any Defaulting Lender. The making of any
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the

 

204



--------------------------------------------------------------------------------

same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) an SPC shall be entitled to the benefits of
Sections 2.15, Section 2.16 and Section 2.17 (subject to the limitations and
requirements of such Sections and Section 2.19; it being understood that any
documentation required to be provided by SPC under Section 2.17(e) shall be
provided solely to the Granting Lender and if additional amounts are required to
be paid to the Participant pursuant to Section 2.17(a) or Section 2.17(c), to
the Parent) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; (ii) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 2.15,
2.16 or 2.17) and no SPC shall be entitled to any greater amount under
Section 2.15, 2.16 or 2.17 or any other provision of this Agreement or any other
Loan Document that the Granting Lender would have been entitled to receive,
except to the extent such entitlement to any greater amount results from any
Change in Law occurring after the grant is made, (iii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender) and (iv) the Granting
Lender shall for all purposes including approval of any amendment, waiver or
other modification of any provision of the Loan Documents, remain the Lender of
record hereunder. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the Requirements of Law of the U.S. or any State thereof;
provided that (i) such SPC’s Granting Lender is in compliance in all material
respects with its obligations to the Borrowers hereunder and (ii) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 10.05, any SPC may (i) with notice to, but without the prior
written consent of, the Parent or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(f) Any assignment or participation by a Lender without the Parent’s consent, to
the extent the Parent’s consent is required under this Section 10.05, to any
other Person, shall be null and void, and the Parent and/or any Borrower shall
be entitled to seek specific performance to unwind any such assignment or
participation and/or specifically enforce this Section 10.05(f) in addition to
injunctive relief (without posting a bond or presenting evidence of irreparable
harm) or any other remedies available to the Parent and/or any Borrower at law
or in equity; it being understood and agreed that the Parent and its
subsidiaries will suffer irreparable harm if any Lender breaches any obligation
under this Section 10.05 as it relates to any assignment, participation or
pledge of any Loan or Commitment to any Person to whom the Parent’s consent is
required but not obtained. Nothing in this Section 10.05(f) shall be deemed to
prejudice any right or remedy that the Parent or any Borrower may otherwise have
at law or equity.

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to an Affiliated Lender on a non-pro rata
basis (A) through Dutch Auctions, or similar transactions pursuant to procedures
to be established by the applicable “auction agent” that are consistent with
this Section 10.05(g), in each case open to all Lenders holding the relevant
Term Loans on a pro rata basis or (B) through open market purchases (which
purchases may be effected at any price as agreed between such Lender and such
Affiliated Lender in their respective sole discretion), in each case with
respect to clauses (A) and (B), without the consent of the Administrative Agent;
provided that:

 

205



--------------------------------------------------------------------------------

(i) any Term Loans acquired by any Affiliated Lender shall, to the extent
permitted by applicable Requirements of Law, be retired and cancelled
immediately upon the acquisition thereof; provided that upon any such retirement
and cancellation, the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans so retired and cancelled, and each principal repayment
installment with respect to the Initial Term Loans pursuant to Section 2.10(a)
shall be reduced on a pro rata basis by the full par value of the aggregate
principal amount of Initial Term Loans so cancelled;

(ii) [reserved];

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

(iv) [reserved];

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by the Parent or any of its Restricted
Subsidiaries, (A) the relevant Person may not use the proceeds of any Revolving
Loans to fund such assignment and (B) no Event of Default exists at the time of
acceptance of bids for the Dutch Auction or the confirmation of such open market
purchase, as applicable;

(vi) [reserved];

(vii) no Affiliated Lender shall be required to represent or warrant that it is
not in possession of material non-public information with respect to the Parent
and/or any subsidiary thereof and/or their respective securities in connection
with any assignment permitted by this Section 10.05(g).

Section 10.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.15, 2.16, 2.17, 10.03 and 10.13 (with respect to
Section 10.13, only for a period of one year following such Termination Date)
and Article 9 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit or any Commitment,
the occurrence of the Termination Date or the termination of this Agreement or
any provision hereof but in each case, subject to the limitations set forth in
this Agreement.

Section 10.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective upon
satisfaction of the conditions set forth

 

206



--------------------------------------------------------------------------------

in the Restatement Agreement, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.09. Right of Setoff. At any time when an Event of Default exists,
upon the written consent of the Administrative Agent and each Issuing Bank, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Requirements of Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (in any currency) at any time owing by the
Administrative Agent, such Issuing Bank or such Lender to or for the credit or
the account of the Parent or any other Loan Party against any of and all the
Obligations held by the Administrative Agent, such Issuing Bank or such Lender,
irrespective of whether or not the Administrative Agent, such Issuing Bank or
such Lender shall have made any demand under the Loan Documents and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different than the branch or office
holding such deposit or obligation on such Indebtedness. Any applicable Lender
or Issuing Bank shall promptly notify the Parent and the Administrative Agent of
such set-off or application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender, each Issuing Bank and
the Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, such Issuing Bank
or the Administrative Agent may have.

Section 10.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES

 

207



--------------------------------------------------------------------------------

THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE
AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

(d) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 10.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN
DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW. EACH LOAN PARTY THAT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS VPI AS ITS AGENT FOR
SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND VPI HEREBY ACCEPTS SUCH APPOINTMENT. EACH GERMAN GUARANTOR HEREBY
RELEASES VPI FROM THE RESTRICTIONS IMPOSED BY SECTION 181 GERMAN CIVIL CODE
(BÜRGERLICHES GESETZBUCH) AND SIMILAR RESTRICTIONS APPLICABLE TO IT PURSUANT TO
ANY OTHER LAW, IN EACH CASE TO THE EXTENT LEGALLY PERMISSIBLE.

Section 10.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

208



--------------------------------------------------------------------------------

Section 10.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.13. Confidentiality. Each of the Administrative Agent, each Lender,
each Issuing Bank and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a confidential “need
to know” basis solely in connection with the transactions contemplated hereby
and who are informed of the confidential nature of the Confidential Information
and are or have been advised of their obligation to keep the Confidential
Information of this type confidential; provided that such Person shall be
responsible for its Affiliates’ and their Representatives’ compliance with this
paragraph, (b) upon the demand or request of any regulatory or governmental
authority having jurisdiction over such Person or its Affiliates (in which case
such Person shall, except with respect to any audit or examination conducted by
bank accountants or any Governmental Authority or regulatory authority
exercising examination or regulatory authority, to the extent permitted by
applicable Requirements of Law, (i) inform the Parent promptly in advance
thereof and (ii) ensure that any information so disclosed is accorded
confidential treatment), (c) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative
proceeding, in any legal, judicial or administrative proceeding or otherwise as
required by applicable Requirements of Law (in which case such Person shall
(i) to the extent permitted by law, inform the Parent promptly in advance
thereof, (ii) ensure that any such information so disclosed is accorded
confidential treatment and (iii) allow the Parent a reasonable opportunity to
object to such disclosure in such proceeding), (d) to any other party to this
Agreement, (e) subject to an acknowledgment and agreement by the relevant
recipient that the Confidential Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
otherwise reasonably acceptable to the Parent and the Administrative Agent) in
accordance with the standard syndication process of the Arrangers or market
standards for dissemination of the relevant type of information, which shall in
any event require “click through” or other affirmative action on the part of the
recipient to access the Confidential Information and acknowledge its
confidentiality obligations in respect thereof, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or prospective
Participant in, any of its rights or obligations under this Agreement, including
any SPC, (ii) any pledgee referred to in Section 10.05, (iii) any actual or
prospective direct or indirect contractual counterparty (or its advisors) to any
Derivative Transaction (including any credit default swap) or similar derivative
product to which any Loan Party is a party and (iv) subject to the Parent’s
prior approval of the information to be disclosed (not to be unreasonably
withheld or delayed), to Moody’s or S&P on a confidential basis in connection
with obtaining or maintaining ratings as required under Section 5.13, (f) with
the prior written consent of the Parent and (g) to the extent the Confidential
Information becomes publicly available other than as a result of a breach of
this Section by such Person, its Affiliates or their respective Representatives.
In addition, the Administrative Agent or any Lender may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors and similar service providers to the lending industry
(including to the CUSIP Service Bureau in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities). For purposes of
this Section, “Confidential Information” means all information relating to the
Parent and/or any of its subsidiaries and their respective businesses, the
Transactions (including any information obtained by the Administrative Agent,
any Issuing Bank, any Lender or any Arranger, or any of their respective
Affiliates or Representatives, based on a review of any books and records
relating to the Parent and/or any of its subsidiaries and their respective
Affiliates from time to time, including prior to the date hereof) other than any
such information that is publicly available to the Administrative Agent or any
Arranger, Issuing Bank, or Lender on a non-confidential basis prior to
disclosure by the Parent or any of its subsidiaries.

 

209



--------------------------------------------------------------------------------

Section 10.14. No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other. Each Loan Party acknowledges and agrees
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender, in its capacity as such, has assumed an advisory
or fiduciary responsibility in favor of any Loan Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its respective stockholders
or its respective Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender, in its capacity as such, is acting solely as principal and not
as the agent or fiduciary of such Loan Party, its respective management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that such Loan Party has consulted its own legal, tax and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.

Section 10.15. Several Obligations.

(a) The respective obligations of the Lenders hereunder are several and not
joint and the failure of any Lender to make any Loan, issue any Letter of Credit
or perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.

(b) The respective obligations of the Borrowers hereunder are several and not
joint. References herein to “Obligations of the Borrowers” or similar words of
import are used solely for administrative convenience and are not intended to
create liability that is joint and several.

Section 10.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that, pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

Section 10.17. Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 10.18. Appointment for Perfection. Each Lender hereby appoints each
other Lender and each Issuing Bank as its agent for the purpose of perfecting
Liens for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, in assets which, in accordance with Article 10 of the UCC or any other
applicable Requirements of Law can be perfected only by possession. If any
Lender or Issuing

 

210



--------------------------------------------------------------------------------

Bank (other than the Administrative Agent) obtains possession of any Collateral,
such Lender or such Issuing Bank shall notify the Administrative Agent thereof
and, promptly upon the Administrative Agent’s request therefor, shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

Section 10.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable law (collectively,
the “Applicable Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender or Issuing Bank holding such Loan or Letter of Credit in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan or Letter of Credit hereunder, together with all Applicable Charges payable
in respect thereof, shall be limited to the Maximum Rate and, to the extent
lawful, the interest and Applicable Charges that would have been payable in
respect of such Loan or Letter of Credit but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Applicable
Charges payable to such Lender or Issuing Bank in respect of other Loans or
Letters of Credit or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender or Issuing Bank.

Section 10.20. Judgment Currency.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 10.20
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any jurisdiction that will give effect to
such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 10.20 being hereinafter in this Section 10.20 referred to as the
“Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 10.20(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, then the applicable Loan Party or Loan Parties shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
provide the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Section 10.20(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Section 10.20 means the rate of exchange
at which Administrative Agent, on the relevant date at or about 12:00 noon (New
York time), would be prepared to sell, in accordance with Administrative Agent’s
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

211



--------------------------------------------------------------------------------

Section 10.21. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control; provided that in the case of any
conflict or inconsistency between the First Lien Intercreditor Agreement and any
other Loan Document (other than this Agreement, except with respect to Lien
priority), the terms of the First Lien Intercreditor Agreement shall govern and
control.

Section 10.22. Release of Guarantors. Notwithstanding anything in
Section 10.02(b) to the contrary, (a) any Subsidiary Guarantor shall
automatically be released from its obligations hereunder (and its Loan Guarantee
shall be automatically released) (i) upon the consummation of any permitted
transaction or series of related transactions or the occurrence of any other
permitted event or circumstance if as a result thereof such Subsidiary Guarantor
ceases to be a Restricted Subsidiary (including by merger, amalgamation or
dissolution) or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions or other event or circumstance
permitted hereunder; or (ii) upon the occurrence of the Termination Date and/or
(b) any Subsidiary Guarantor that qualifies as an “Excluded Subsidiary” shall be
released from its obligations hereunder (and its Loan Guarantee shall be
automatically released) by the Administrative Agent promptly following the
request therefor by the Parent. In connection with any such release, the
Administrative Agent shall, subject to receipt of an officer’s certificate from
the Parent certifying that such transaction and release are permitted hereunder,
promptly execute and deliver to the relevant Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
termination or release. Any execution and delivery of any document pursuant to
the preceding sentence of this Section 10.22 shall be without recourse to or
warranty by the Administrative Agent.

Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.24. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Parent or any other Loan Party, that at least one of the
following is and will be true:

 

212



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless the preceding clause (a)(i) is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in the preceding clause (a)(iv), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Parent or any other Loan Party, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

213



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 10.25. Amendment and Restatement. Each of the parties hereto agrees as
follows:

(a) this Agreement shall not constitute a novation of the obligations and
liabilities of the parties under the Existing Credit Agreement or the other Loan
Documents as in effect prior to the Closing Date and that remain outstanding as
of the Closing Date;

(b) this Agreement (including all Exhibits and Schedules) shall amend, restate
and replace in its entirety the Existing Credit Agreement (including all
exhibits and schedules attached thereto) on the Closing Date and the Existing
Credit Agreement (including all exhibits and schedules attached thereto) shall
thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrowers of the “Obligations” (under and as defined in the
Existing Credit Agreement), whether or not such “Obligations” are contingent as
of the Closing Date and (ii) the representations and warranties made by the Loan
Parties prior to the Closing Date (which representations and warranties shall
not be superseded or rendered ineffective by this Agreement as they pertain to
the period prior to the Closing Date);

(c) from and after the Closing Date, all references to the “Credit Agreement”
contained in the Loan Documents shall be deemed to refer to this Agreement and
all references to any Article or Section (or subsection) of this Agreement in
any other Loan Document shall be amended to become references to the
corresponding provisions of this Agreement;

 

214



--------------------------------------------------------------------------------

(d) all Loan Document Obligations (as such Loan Document Obligations may be
amended, restated, supplemented or otherwise modified by this Agreement on the
Closing Date) shall continue to be valid, enforceable and in full force and
effect and not be impaired, in any respect, by the effectiveness of this
Agreement;

(e) from and after the Closing Date, all references to the “Collateral Agent”
contained in any Collateral Document (as defined in the Existing Credit
Agreement) shall be deemed to be a reference to the Administrative Agent acting
its capacity as “collateral agent” for the benefit of the Secured Parties; and

(f) this amendment and restatement shall be limited as written and not be a
consent to any other amendment, restatement, supplement, waiver or other
modification, whether or not similar and, except as expressly provided herein or
in any other Loan Document, all terms and conditions of the Loan Documents
remain in full force and effect unless otherwise specifically amended hereby.

ARTICLE 11

PARALLEL DEBT

Section 11.01. Purpose; Governing Law. This Article 11 is included in this
Agreement solely for the purpose of ensuring the validity and effect of certain
security rights governed by the laws of the Netherlands, Poland, Japan,
Slovenia, Lithuania, France, Hungary, Germany, Belarus, Belgium, Switzerland,
the United Arab Emirates and Serbia granted or to be granted pursuant to the
applicable Collateral Documents and, for the avoidance of doubt, shall not limit
the rights and remedies provided to the Administrative Agent by the other
provisions hereof and the provisions of the other Loan Documents.

Section 11.02. Parallel Debt (The Netherlands, Poland, Japan, Slovenia,
Lithuania).

(a) Notwithstanding anything to the contrary contained in this Agreement or the
Collateral Documents and for the purpose of the security rights granted and to
be granted under or pursuant to the Collateral Documents governed by the laws of
The Netherlands, the laws of Poland, the laws of Japan, the laws of Slovenia and
the laws of Lithuania (the “Specified Collateral Documents”), the Borrowers and
each Loan Party that is a party to the Specified Collateral Documents undertake
to pay to the Administrative Agent, in its individual capacity as creditor in
its own right and not as agent, representative or trustee, as a separate
independent obligation to the Administrative Agent, the amount of its Parallel
Debt. Moreover, the security rights contemplated by the applicable Specified
Collateral Documents are granted in favor of the Administrative Agent in its
individual capacity and not as agent, representative or trustee for the Secured
Parties, as security for its claims under the Parallel Debt and consequently the
Administrative Agent is the sole security beneficiary of such security rights.

(b) No person shall be obligated to pay any amount representing Parallel Debt
unless and until a corresponding amount of the Underlying Debt shall have become
due and payable.

(c) To the extent any amount is paid to and received by the Administrative Agent
in payment of the Parallel Debt, the total amount due and payable in respect of
the Underlying Debt shall be decreased as if such amount were received by the
Secured Parties or any of them in payment of the corresponding Underlying Debt.

Section 11.03. Parallel Debt (France). For the purpose of any Collateral
Document or Lien governed by the laws of France (the “French Collateral
Documents”) and all security interests created thereunder:

 

215



--------------------------------------------------------------------------------

(a) Notwithstanding any other provision of this Agreement, each Borrower and
each other Loan Party hereby irrevocably and unconditionally undertake to pay to
the Administrative Agent, as creditor in its own right and not as representative
of the other Secured Parties, sums equal to and in the currency of each amount
payable by such Borrower and each such Loan Party to each of the Secured Parties
under this Agreement and the other Loan Documents as and when that amount falls
due for payment under this Agreement or the relevant Loan Document (the “French
Parallel Debt”).

(b) Each Borrower and each other Loan Party and the Administrative Agent
acknowledge that the obligations of the Borrowers and each other Loan Party
under clause (a) above are several and are separate and independent from, and
shall not in any way limit or affect, the corresponding obligations of the
Borrowers or such Loan Party, as applicable, to any Secured Party under this
Agreement or any other Loan Document (as used in this Section 11.03, its
“Corresponding Debt”) nor shall the amounts for which each Borrower and each
other Loan Party is liable under the French Parallel Debt be limited or affected
in any way by its Corresponding Debt; provided that:

(i) the French Parallel Debt of each Borrower and each other Loan Party shall be
decreased to the extent that its Corresponding Debt has been irrevocably paid or
(in the case of guarantee obligations) discharged;

(ii) the Corresponding Debt of each Borrower and each other Loan Party shall be
decreased to the extent that its French Parallel Debt has been irrevocably paid
or (in the case of guarantee obligations) discharged; and

(iii) the amount of the French Parallel Debt of each Borrower or any other Loan
Party shall at all times be equal to the amount of its Corresponding Debt.

(c) For the purpose of this Section 11.03, the Administrative Agent acts in its
own name and not as a trustee, and its claims in respect of the French Parallel
Debt shall not be held on trust. The Collateral granted under the French
Collateral Documents to the Administrative Agent is granted to the
Administrative Agent in its capacity as creditor of the French Parallel Debt and
shall not be held on trust.

(d) All moneys received or recovered by the Administrative Agent pursuant to
this Section 11.03, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any Collateral granted under the French
Collateral Documents, shall be applied in accordance with this Agreement and the
other Loan Documents.

(e) For the purpose of any vote taken under this Agreement or any Collateral
Document, the Administrative Agent shall not be regarded as having any
participation or commitment other than those which it has, if any, in its
capacity as a Lender, Issuing Bank or the Swingline Lender.

Section 11.04. Parallel Debt (Hungary). Each Secured Party hereby authorizes and
appoints the Administrative Agent to accept, register in its name (but for the
benefit of each Secured Party), manage and enforce, as its collateral
representative (in Hungarian: “bizományos” or, after the entry into force within
the meaning of Act V of 2013 on the Hungarian civil code (the “Hungarian Civil
Code”), “zálogjogosulti bizományos”) any charge based Collateral granted to the
Administrative Agent in relation to this Agreement and the Collateral Documents
and to act and execute on its behalf in such capacity, subject to the terms of
the Loan Guarantee entered into by any Subsidiary Guarantor incorporated under
the laws of Hungary, amendments or releases of, accessions and alterations to,
and to carry out similar dealings with regard to this Agreement or any
Collateral Document governed by the laws of Hungary or entered into by a
Subsidiary Guarantor incorporated under the laws of Hungary. For the purposes of
the Hungarian Civil Code, (i) this provision constitutes the agreement of all
Secured Parties regarding the

 

216



--------------------------------------------------------------------------------

authorization and appointment of the Administrative Agent as “zálogjogosulti
bizományos” for enforcing, registering in its name, managing and administering
any charge based Collateral entered into by a Subsidiary Guarantor incorporated
under the laws of Hungary (for the purposes of, and as envisaged by, Article
5:96.§ (1) of the Hungarian Civil Code), (ii) in case there are discrepancies
(including inter alia matters pertaining to sharing, settlement, flow of funds
and rights of the Administrative Agent) not expressly regulated by Hungarian law
between the regulations of Article 5:96.§ (1) of the Hungarian Civil Code and
this Agreement, the terms of this Agreement shall prevail to the extent
permitted by law, (iii) the liability of each Secured Party for the actions of
the Administrative Agent acting as its collateral representative
(“zálogjogosulti bizományos”) shall be considered as limited for the purposes of
5:96. § (6) of the Hungarian Civil Code, in accordance with the terms of this
Agreement governing such liability and (iv) as permitted by Regulation (EC) No
593/2008 of 17 June 2008, this Section 11.04 shall be governed by Hungarian law.
The Administrative Agent hereby accepts, and the Borrowers and the Subsidiary
Guarantors hereby acknowledge, such appointment as of the date hereof.

Section 11.05. Parallel Debt (Germany). For the purposes of any Collateral
Document or Lien granted to a Secured Party (including the Administrative Agent)
and governed by the laws of the Federal Republic of Germany (“German Security”):

(a) Each Borrower and each other Loan Party hereby irrevocably and
unconditionally undertake to pay to the Administrative Agent as creditor in its
own right and not as a representative of the other Secured Parties amounts equal
to the respective Underlying Debt.

(b) Each Borrower and each other Loan Party and the Administrative Agent
acknowledge that the obligations of each Borrower and each other Loan Party
under clause (a) above are several and are separate and independent from, and
shall not in any way limit or affect, the Underlying Debt (as used in this
Section 11.05, its “Corresponding Debt”) nor shall the amounts for which each
Borrower and each other Loan Party are liable under clause (a) above (its
“German Parallel Debt”) be limited or affected in any way by its Corresponding
Debt; provided that:

(i) The Administrative Agent shall not demand payment with regard to the German
Parallel Debt of a Borrower or another Loan Party to the extent that such
Borrower or such Loan Party’s Corresponding Debt has been irrevocably paid or
(in the case of guarantee obligations) discharged; and

(ii) a Secured Party shall not demand payment with regard to the Corresponding
Debt of a Borrower or another Loan Party to the extent that such Borrower or
such Loan Party’s Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged.

(c) For the purpose of this Section 11.05(c), the Administrative Agent acts in
its own name and not as a trustee, and its claims in respect of the German
Parallel Debt shall not be held on trust. The Liens granted under this Agreement
and the Collateral Documents to the Administrative Agent to secure the German
Parallel Debt are granted to the Administrative Agent in its capacity as
creditor of the German Parallel Debt and shall not be held on trust.

(d) All monies received or recovered by the Administrative Agent pursuant to
this Section 11.05, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any Lien granted to secure the German
Parallel Debt, shall be applied in accordance with this Agreement and the other
Loan Documents.

 

217



--------------------------------------------------------------------------------

(e) Without limiting or affecting the Administrative Agent’s rights against the
Borrowers and the other Loan Parties (whether under this Section 11.05 or under
any other provision of this Agreement or any Collateral Document), each Borrower
and each other Loan Party acknowledge that:

(i) nothing in this Section 11.05 shall impose any obligation on the
Administrative Agent to advance any sum to any Borrower or any other Loan Party
or otherwise under this Agreement or any Collateral Document, except in its
capacity, if any, as a Lender, Issuing Bank and the Swingline Lender; and

(ii) for the purpose of any vote taken under this Agreement or any Collateral
Document, the Administrative Agent shall not be regarded as having any
participation or commitment other than those which it has in its capacity, if
any, as a Lender, Issuing Bank and the Swingline Lender.

Section 11.06. Parallel Debt (Belarus).

(a) For purposes of each Collateral Document governed by the laws of (or to the
extent affecting assets situated in) Belarus, notwithstanding anything to the
contrary contained herein or in any Collateral Document:

(i) Each Borrower and each other Loan Party must pay the Administrative Agent,
as an independent and separate creditor, an amount equal to each Secured Party
Claim on its due date (each a “Belarus Parallel Debt Claim”). For the purposes
of Belarusian law, the Administrative Agent is the joint and several creditor
with each other Secured Party in respect of each Secured Party Claim, having an
independent right to demand and enforce payment of each Belarus Parallel Debt
Claim on the terms set out in clauses (v) to (xii) below.

(ii) Unless expressly provided to the contrary in this Agreement or any
Collateral Document, the Administrative Agent holds:

(A) the benefit of any Belarus Parallel Debt Claims; and

(B) any proceeds of the enforcement of any Collateral Documents governed by
Belarusian law, for the benefit, and as the property, of, and on trust for, the
Secured Parties and so that they are not available to the personal creditors of
the Administrative Agent.

(iii) The Administrative Agent will separately identify in its records the
property rights referred to in clause (i) above.

(iv) The property rights under clause (i) above are located in the jurisdiction
where the Administrative Agent maintains its accounts in respect of those
property rights.

(v) The Administrative Agent may enforce performance of any Belarus Parallel
Debt Claim in its own name as an independent and separate right. This includes
filing any suit, execution, enforcement of Collateral Documents governed by
Belarusian law in accordance with their respective terms, recovery of guarantees
and applications for and voting in respect of any kind of insolvency proceeding.

(vi) Each Secured Party must, at the request of the Administrative Agent,
perform any act required in connection with the enforcement of any Belarus
Parallel Debt Claim. This includes issuing a power of attorney to the
Administrative Agent and joining in any proceedings as co-claimant with the
Administrative Agent.

 

218



--------------------------------------------------------------------------------

(vii) Unless the Administrative Agent fails to enforce a Belarus Parallel Debt
Claim within a reasonable time after its due date, a Secured Party may not take
any action to enforce the corresponding Secured Party Claim unless it is
requested to do so by the Administrative Agent.

(viii) Each Borrower and each Loan Party irrevocably and unconditionally waive
any rights they may have to require a Secured Party to join in any proceedings
as co-claimant with the Administrative Agent in respect of any Belarus Parallel
Debt Claim.

(ix) Discharge by a Borrower or a Loan Party of a Secured Party Claim will
discharge the corresponding Belarus Parallel Debt Claim in the same amount and
discharge by such Borrower or Loan Party of a Belarus Parallel Debt Claim will
discharge the corresponding Secured Party Claim in the same amount.

(x) The aggregate amount of the Belarus Parallel Debt Claims will never exceed
the aggregate amount of Secured Party Claims.

(xi) A defect affecting a Belarus Parallel Debt Claim against a Borrower or
another Loan Party will not affect any Secured Party Claim and a defect
affecting a Secured Party Claim against a Borrower or another Loan Party will
not affect any Belarus Parallel Debt Claim.

(xii) If the Administrative Agent returns to a Borrower or any other Loan Party,
whether in any kind of insolvency proceedings or otherwise, any recovery in
respect of which it has made a payment to a Secured Party, that Secured Party
must repay an amount equal to that recovery to the Administrative Agent.

(b) Each Secured Party:

(i) confirms its approval of each Collateral Document governed by Belarusian law
and authorizes entry by the Administrative Agent into Collateral Documents
governed by Belarusian law in the future; and

(ii) authorizes and directs the Administrative Agent to enter into and enforce
the Collateral Documents governed by Belarusian law in its own name as the joint
and several creditor with each Secured Party.

Section 11.07. Parallel Debt (Belgium).

(a) For the purpose of this Section 11.07, “Corresponding Debt” means, with
respect to each Loan Party incorporated under the laws of Belgium (each, a
“Belgian Loan Party”), any Loan Party’s obligations and liabilities (whether
present or future, actual or contingent, and whether incurred jointly or
severally, and whether as principal, guarantor or in some other capacity) (or
any of their successors, transferees or assigns) to the Administrative Agent or
one or more Secured Parties (or any of their successors, transferees or
assigns) (i) under or in connection with this Agreement or the Loan Documents,
the Hedge Agreements or the Banking Services Obligations (but, for the avoidance
of doubt, excluding the Parallel Debt Undertaking (as defined below)), as the
same may be amended, supplemented, extended or restated from time to time
(including by way of novation), however fundamental any amendment, supplement,
extension or restatement may be, including (without affecting the generality of
the foregoing) a change of purpose of any facility or the addition or increase
of any facility, or (ii) in connection with any other Indebtedness as the
Administrative Agent (acting on instructions of all Secured Parties) and the
Parent may agree from time to time.

 

219



--------------------------------------------------------------------------------

(b) Each of the Lenders and the Issuing Banks, on behalf of itself and its
applicable Affiliates and in their respective capacities as such and as Secured
Parties in respect of any Secured Hedging Obligations or Banking Services
Obligations, as applicable, hereby irrevocably appoints the Administrative Agent
(or any successor appointed pursuant hereto) as its agent
(vertegenwoordiger/représentant) within the meaning of Article 3 of Title XVII
of Book III of the Belgian Civil Code, as amended by the law of 11 July 2013
amending the Belgian Civil Code in respect of security on movable assets and
abolishing various relevant provisions and Article 5 of the Belgian Financial
Collateral Act of 15 December 2004 and authorizes the Administrative Agent to
execute each Collateral Document expressed to be executed by the Administrative
Agent on its behalf.

(c) Each Belgian Loan Party irrevocably and unconditionally undertakes to pay to
the Administrative Agent amounts equal to the Corresponding Debt as they may
exist from time to time (each, a “Belgian Parallel Debt”). Each Belgian Parallel
Debt will become due and payable at the same time as the Corresponding Debt
becomes due and payable.

(d) The rights of the Administrative Agent under this Section 11.07 are several
and independent from any right that a Secured Party may have under this
Agreement or the Collateral Documents. The Administrative Agent may therefore
enforce performance of the Belgian Parallel Debt in its own name as an
independent and separate right. This includes any suit, execution, enforcement
of security, recovery of guarantees and applications for and voting in respect
of any kind of insolvency proceeding.

(e) An amount paid by a Belgian Loan Party to the Administrative Agent in
respect of the Belgian Parallel Debt will discharge the liability of such
Belgian Loan Party under the Corresponding Debt in an equal amount.

(f) The aggregate amount outstanding under the Belgian Parallel Debt will never
exceed the aggregate amount of the Corresponding Debt.

(g) The Administrative Agent acts under this Agreement and the Collateral
Documents as a creditor of the Belgian Parallel Debt.

(h) A defect affecting a Belgian Parallel Debt against a Loan Party will not
affect any Corresponding Debt.

(i) A defect affecting a Corresponding Debt against a Loan Party will not affect
any Belgian Parallel Debt.

Section 11.08. Parallel Debt (Switzerland). For the purpose of any Collateral
Document or Lien governed by the laws of Switzerland (the “Swiss Collateral
Documents”) and all security interests created thereunder:

(a) Notwithstanding any other provision of this Agreement, each Borrower and
each other Loan Party hereby irrevocably and unconditionally undertakes to pay
to the Administrative Agent, as creditor in its own right and not as
representative of the other Secured Parties, amounts equal to and in the
currency of each Payable Amount as and when that Payable Amount falls due for
payment under this Agreement or any other Loan Document (the “Swiss Parallel
Debt”). For the purpose of this Section 11.08, “Payable Amount” means in
relation to a Borrower or a Loan Party, any amount payable by such Borrower or
such Loan Party to each of the Secured Parties under this Agreement and the
other Loan Documents, but excluding any amounts of parallel debt payable by such
Borrower or such Loan Party pursuant to this Article 11.

 

220



--------------------------------------------------------------------------------

(b) Each Borrower, each other Loan Party and the Administrative Agent
acknowledge that the obligations of each Borrower and each other Loan Party
under clause (a) above are several and are separate and independent from, and
shall not in any way limit or affect, the corresponding obligations of such
Borrower or such Loan Party, as applicable, to any Secured Party under this
Agreement or any Loan Document (as used in this Section 11.08, its
“Corresponding Debt”) nor shall the amounts for which the Borrowers or any other
Loan Party is liable under the Swiss Parallel Debt be limited or affected in any
way by its Corresponding Debt; provided that:

(i) the Swiss Parallel Debt of each Borrower and of each other Loan Party shall
be decreased to the extent that its Corresponding Debt has been irrevocably paid
or (in the case of guarantee obligations) discharged;

(ii) the Corresponding Debt of each Borrower and of each other Loan Party shall
be decreased to the extent that its Swiss Parallel Debt has been irrevocably
paid or (in the case of guarantee obligations) discharged; and

(iii) the amount of the Swiss Parallel Debt of each Borrower or, respectively, a
Loan Party, shall at all times be equal to the amount of its Corresponding Debt.

(c) All monies received or recovered by the Administrative Agent pursuant to
this Section 11.08, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any Collateral granted under the Swiss
Collateral Documents, shall be applied in accordance with this Agreement and the
other Loan Documents.

(d) For the purpose of any vote taken under this Agreement or any other Loan
Document, the Administrative Agent shall not be regarded as having any
participation or commitment other than those which it has, if any, in its
capacity as a Lender, Issuing Bank or the Swingline Lender.

Section 11.09. Parallel Debt (United Arab Emirates). For the purposes of each
Collateral Document governed by the laws of the United Arab Emirates:

(a) Each Loan Party must pay the Administrative Agent, as an independent and
separate creditor, an amount equal to each of its Secured Party Claims on its
due date (each, a “UAE Parallel Debt Claim”).

(b) Unless expressly provided to the contrary in any Loan Document, the
Administrative Agent holds:

(i) any security created by a Collateral Document governed by the laws of the
United Arab Emirates;

(ii) the benefit of any UAE Parallel Debt Claims; and

(iii) any proceeds of any security created by a Collateral Document governed by
the laws of the United Arab Emirates, for the benefit, and as the property, of
the Secured Parties and so that they are not available to the personal creditors
of the Administrative Agent.

 

221



--------------------------------------------------------------------------------

(c) The Administrative Agent will separately identify in its records the
property rights referred to in paragraph (b) above.

(d) The property rights under paragraph (b) above are located in the
jurisdiction where the Administrative Agent maintains its accounts in respect of
those property rights.

(e) The Administrative Agent may enforce performance of any UAE Parallel Debt
Claim in its own name as an independent and separate right. This includes any
suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceeding.

(f) Each Secured Party must, at the request of the Administrative Agent, perform
any act required in connection with the enforcement of any UAE Parallel Debt
Claim. This includes joining in any proceedings as co-claimant with the
Administrative Agent.

(g) Unless the Administrative Agent fails to enforce a UAE Parallel Debt Claim
within a reasonable time after its due date, a Secured Party may not take any
action to enforce the corresponding Secured Party Claim unless it is requested
to do so by the Administrative Agent.

(h) Each Loan Party irrevocably and unconditionally waives any right it may have
to require a Secured Party to join in any proceedings as co-claimant with the
Administrative Agent in respect of any UAE Parallel Debt Claim.

(i) Discharge by a Loan Party of a Secured Party Claim will discharge the
corresponding UAE Parallel Debt Claim in the same amount.

(j) Discharge by a Loan Party of a UAE Parallel Debt Claim will discharge the
corresponding Secured Party Claim in the same amount.

(k) The aggregate amount of the UAE Parallel Debt Claims will never exceed the
aggregate amount of Secured Party Claims.

(l) A defect affecting a UAE Parallel Debt Claim against a Loan Party will not
affect any Secured Party Claim. A defect affecting a Secured Party Claim against
a Loan Party will not affect any UAE Parallel Debt Claim.

(m) If the Administrative Agent returns to any Loan Party, whether in any kind
of insolvency proceedings or otherwise, any recovery in respect of which it has
made a payment to a Secured Party, that Secured Party must repay an amount equal
to that recovery to the Administrative Agent.

Section 11.10. Parallel Debt (Serbia). Notwithstanding anything to the contrary
herein or in any of the Loan Documents, for the purpose of taking and ensuring
the continuing validity of any Collateral Document or Lien governed by the laws
of Serbia (or to the extent affecting assets situated in Serbia), the Borrowers
and each other Loan Party agree that the Administrative Agent shall be the joint
and several creditor of each and every obligation of each Borrower and each
other Loan Party with each other Secured Party under the Loan Documents and
that, accordingly, the Administrative Agent will have its own independent right
to demand performance by the Borrowers and each other Loan Party of these
obligations. However, any discharge of any such obligation to one of the Secured
Parties shall, to that extent, discharge the corresponding obligation owing to
the Administrative Agent. Nothing in this Agreement or any Loan Document shall
in any way limit the Administrative Agent’s right to act in the protection or
preservation of rights under the Loan Documents.

 

222



--------------------------------------------------------------------------------

Section 11.11. Additional Parallel Debt Provisions. In the case of any Loan
Party that becomes a Loan Party after the date hereof and is organized in a
jurisdiction where “parallel debt” provisions are customary or required, the
Parent and the Administrative Agent are hereby authorized to provide for
parallel debt, in customary form (as determined by the Parent in its sole
discretion) in the Counterpart Agreement with respect to such Loan Party. The
Administrative Agent and the Parent, without the consent of any other Lender,
Issuing Bank, the Swingline Lender or other Secured Party, may also
(i) incorporate into this Agreement additional “parallel debt” provisions as
necessary to address property acquired in any jurisdiction after the date hereof
where no assets are pledged by a Loan Party organized therein on the date hereof
or (ii) amend the “parallel debt” provisions set forth herein in order to
(A) cure omissions or defects or make changes of a technical nature or
(B) accommodate any Change in Law.

 

223